LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT

is made on October 26, 2005, by and among Alpharma Inc., a Delaware corporation
(individually and, in its capacity as the representative of the other Borrowers
pursuant to Section 4.4, "Parent"), Alpharma Operating Corporation, a Delaware
corporation, Alpharma USPD Inc., a Maryland corporation, Alpharma U.S. Inc., a
Delaware corporation, G.F. Reilly Company, a Delaware corporation, Parmed
Pharmaceuticals, Inc., a Delaware corporation, Alpharma Euro Holdings Inc., a
Delaware corporation, Alpharma (Bermuda) Inc., a Delaware corporation, Alpharma
USHP Inc., a Delaware corporation, Alpharma Animal Health Company, a Texas
corporation, Mikjan Corporation, an Arkansas corporation, Alpharma Holdings
Inc., a Delaware corporation, Alpharma Pharmaceuticals Inc., a Delaware
corporation, Purepac Pharmaceutical Holdings, Inc., a Delaware corporation,
Alpharma Branded Products Division Inc., a Delaware corporation, Purepac
Pharmaceutical Co., a Delaware corporation and Alpharma Investment Inc., a
Delaware corporation (collectively referred to herein as "Borrowers," and
individually as a "Borrower"); the various financial institutions listed on the
signature pages hereof (together with their respective successors and permitted
assigns, the "Lenders"); and Bank of America, N.A., a national bank, in its
capacity as a Lender, Issuing Bank and collateral and administrative agent for
the Lenders pursuant to Section 13 (together with its successors in such
capacity, "Agent"). Capitalized terms used in this Agreement have the meanings
assigned to them in Section 1.



R e c i t a l s

:



Each Borrower has requested that Lenders make available a revolving credit, term
loan and letter of credit facility to Borrowers, which shall be used by
Borrowers to finance their mutual and collective enterprise of developing,
manufacturing and marketing pharmaceutical products for humans and animals. In
order to utilize the financial powers of each Borrower in the most efficient and
economical manner, and in order to facilitate the financing of each Borrower's
needs, Lenders will, at the request of any Borrower, make loans to all Borrowers
under the term loan and revolving credit facility on a combined basis and in
accordance with the provisions hereinafter set forth. Borrowers' business is a
mutual and collective enterprise, and Borrowers believe that the consolidation
of all term loan and revolving credit loans under this Agreement will enhance
the aggregate borrowing powers of each Borrower and ease the administration of
their term and revolving credit loan relationship with Lenders, all to the
mutual advantage of Borrowers. Lenders' willingness to extend credit to
Borrowers and to administer each Borrower's collateral security therefor, on a
combined basis as more fully set forth in this Agreement, is done solely as an
accommodation to Borrowers and at Borrowers' request in furtherance of
Borrowers' mutual and collective enterprise.

Each Borrower has agreed to be jointly and severally liable for loans and all
outstanding other obligations under this Agreement and to guarantee the
obligations of each of the other Borrowers under this Agreement and each of the
other Loan Documents.

NOW, THEREFORE, for Ten Dollars ($10.00) and other good and valuable
consideration, the parties hereto, intending to be bound hereby, agree as
follows:



 

SECTION 1.   DEFINITIONS; RULES OF CONSTRUCTION

1.1     Definitions.

As used in this Agreement, the following terms shall have the following meanings
ascribed to them (terms used in the singular to have the same meaning when used
in the plural, and vice versa):

Account

- shall have the meaning given to the term "account" in the UCC and shall
include any and all rights of a Borrower to payment for goods sold, leased,
licensed, assigned or otherwise disposed of, or for services rendered that are
not evidenced by an Instrument or Chattel Paper, whether or not they have been
earned by performance.



Account Debtor

- a Person who is or becomes obligated under or on account of an Account,
Chattel Paper or General Intangible.



Accounts Formula Amount

- on any date of determination thereof, an amount equal to the lesser of:



(i) the Revolver Commitments on such date or

(ii) the sum of:

(x) 85% of the net amount of Eligible Accounts (other than Eligible Generic
Accounts) on such date, and

(y) the lesser of (I) $30,000,000, (II) 90% of Trailing Receipts and (III) the
Applicable Advance Rate of the net amount of Eligible Generic Accounts on such
date.

As used herein, the phrase "net amount of Eligible Accounts" and "net amount of
Eligible Generic Accounts" shall mean (a) the face amount of such Accounts on
any date less (without duplication) (b) any and all actual returns, rebates,
discounts, credits, allowances, including, any and all direct and indirect
customer rebates, floor stock adjustments, general sales allowances and other
allowances, accrued free goods, and customer rebate accruals, or Taxes
(including sales, excise or other taxes) at any time issued, owing, claimed by
Account Debtors, granted, outstanding or payable in connection with, or any
interest accrued on the amount of, such Accounts at such date, in each case, in
accordance with GAAP and consistent with past practices of Borrowers; provided
that in no event shall such reserve be greater than the amount of the Account
for which a reserve has been established under GAAP.

Adjusted LIBOR Rate

- for any Interest Period, with respect to LIBOR Loans, the rate of interest per
annum determined pursuant to the following formula:





LIBOR Rate =

Offshore Base Rate ____

1.00 - Eurodollar Reserve Percentage

   



Where,

"Offshore Base Rate" means the rate per annum appearing on Telerate Page 3750
(or any successor page) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) 2 Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period.
If for any reason such rate is not available, the Offshore Base Rate shall be,
for any Interest Period, the rate per annum appearing on Reuters Screen LIBO
Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) 2 Business Days prior to the first day of
such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates. If for any
reason none of the foregoing rates is available, the Offshore Base Rate shall
be, for any Interest Period, the rate per annum determined by Agent as the rate
of interest at which Dollar deposits in the approximate amount of the applicable
LIBOR Loan would be offered by BofA's London Branch to major banks in the
offshore Dollar market at their request at or about 11:00 a.m. (London time) 2
Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period.

"Eurodollar Reserve Percentage" means for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day applicable to member banks under
regulations issued from time to time by the Board of Governors for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as "Eurocurrency liabilities"). The Offshore Rate for each
outstanding LIBOR Loan shall be adjusted automatically as of the effective date
of any change in the Eurodollar Reserve Percentage.

Affiliate

- with respect to any Person, any other Person (i) who directly or indirectly
through one or more intermediaries controls, or is controlled by, or is under
common control with, such Person; or (ii) who is an officer, director, partner
or managing member of such Person. For purposes hereof, "control" means the
possession, directly or indirectly, of the power to vote 10% or more of the
voting interests of such Person or to direct or cause the direction of the
management and policies of such Person, whether through the ownership of any
Equity Interest, by contract or otherwise.



After-Acquired Real Estate

- as such term is defined in Section 7.3 hereof.



Agent Advances

- as defined in Section 2.1.6.



Agent Indemnitees

- Agent and all of it's present and future officers, directors, employees,
agents and attorneys.



Agent Professionals

- attorneys, accountants, appraisers, business valuation experts, environmental
engineers or consultants, turnaround consultants and other professionals or
experts retained by Agent.



Agreement

- this Loan and Security Agreement and all Exhibits and Schedules thereto.



ALI

- A.L. Industrier AS.



ANDA

- an Abbreviated New Drug Application that is filed with the FDA.



Anti-Terrorism Laws

- any laws relating to terrorism or money laundering, including Executive Order
No. 13224 and the USA Patriot Act.



Applicable Advance Rate

- 85%, subject to adjustment from time to time by Agent in its reasonable credit
judgment based upon the Dilution Adjustment.



Applicable Law

- all laws, rules and regulations applicable to the Person, conduct,
transaction, covenant or Loan Document in question, including all applicable
common law and equitable principles; all provisions of all applicable state,
federal and foreign constitutions, statutes, rules, regulations and orders of
Governmental Authorities; and all applicable orders, judgments and decrees of
all courts and arbitrators.



Applicable Margin

- a percentage equal to 0.25% with respect to Revolver Loans that are Base Rate
Loans, 1.75% with respect to Revolver Loans that are LIBOR Loans, 1.75% with
respect to each Term Loan Advance made or outstanding as a Base Rate Loan, 3.25%
with respect to each Term Loan Advance made or outstanding as a LIBOR Loan and
0.30% with respect to the Unused Line Fee, provided that the Applicable Margin
shall be increased or decreased, on a quarterly basis (commencing with the first
full Fiscal Quarter after the Closing Date), according to the performance of
Borrowers as measured by the Average Availability for the immediately preceding
Fiscal Quarter, as follows:



   


REVOLVER LOANS


TERM LOAN

 



LEVEL


AVERAGE
AVAILABILITY


LIBOR
LOANS

BASE
RATE
LOANS


LIBOR
LOANS

BASE
RATE
LOANS


UNUSED


LINE-FEE

I

Less than $50,000,000

2.00%

0.50%

3.50%

2.00%

0.25%

II

Greater than or equal to $50,000,000 but less than $100,000,000

1.75%

0.25%

3.25%

1.75%

0.30%

III

Greater than or equal to $100,000,000 but less than $150,000,000

1.50%

Zero

3.00%

1.50%

0.35%

IV

Greater than or equal to $150,000,000

1.25%

Zero

2.75%

1.25%

0.35%

Any such increase or reduction in the Applicable Margin shall be calculated as
of the last day of the immediately preceding Fiscal Quarter based upon the
Average Availability for such Fiscal Quarter and subject to receipt of a
month-end Borrowing Base Certificate for the last Fiscal Month of the
immediately preceding Fiscal Quarter. Any such adjustment in the Applicable
Margin shall be effective on the third Business Day after Agent's receipt of
such Borrowing Base Certificate. Notwithstanding the foregoing, Agent and
Lenders shall be entitled to accrue and receive (and Borrowers shall be
obligated to pay) interest at the Default Rate to the extent authorized by
Section 3.1.5.

Appraised Fair Market Value of Eligible Real Estate

- on any date and with respect to any Eligible Real Estate, the fair market
value of the applicable Eligible Real Estate as determined by reference to the
most recent appraisal of the fair market value of such Real Estate received by
Agent and acceptable to Agent and performed by an independent appraiser
reasonably satisfactory to Agent.



Appraised Net Orderly Liquidation Value of Eligible Equipment

- on any date with respect to any Eligible Equipment, the value of such Eligible
Equipment expected to be realized at an orderly, negotiated sale of such
Eligible Equipment that is held within a reasonable period of time, as such
value is determined by reference to the most recent Net Orderly Liquidation
Value Appraisal received by Agent and acceptable to Agent on or before such
date.



Approved Credit Enhancement

- in Agent's discretion and at its option, either (i) an irrevocable letter of
credit that is in form and substance reasonably acceptable to Agent, issued or
confirmed by a bank reasonably acceptable to Agent, and payable in Dollars at a
place of payment within the United States that is acceptable to Agent (except
for sight drafts that are advised by a United States bank acceptable to Agent),
where the proceeds of such letter of credit have been assigned to Agent for the
benefit of Secured Parties (with such assignment acknowledged by the issuing or
confirming bank) or, if so requested by Agent, duly transferred to Agent for the
benefit of Lenders (together with sufficient documentation to permit direct
draws under any such letter of credit by Agent for the benefit of Lenders) or
(ii) credit insurance that is issued by a credit insurance company acceptable to
Agent and is in form and substance reasonably acceptable to Agent (which credit
insurance shall be payable to Agent for the benefit of Secured Parties in
Dollars).



Approved Escrow

- an escrow of cash with Agent (and over which Agent has control for purposes of
the UCC) or with a trustee of the Senior Notes or Convertible Notes that is in
an amount sufficient to repay in full the Senior Notes or Convertible Notes, as
applicable, and that is subject to an irrevocable letter of instruction from
Borrowers that is acceptable to Agent to repay in full the Senior Notes or
Convertible Notes, as applicable.



Asset Disposition

- a sale, lease, license or other transfer or disposition of Property of an
Obligor, including a disposition of Property in connection with a sale-leaseback
transaction.



Assignment and Acceptance

- an assignment and acceptance entered into by a Lender and an Eligible Assignee
and accepted by Agent, and, if applicable, Borrowers, in the form of Exhibit H.



Audit Spring Back Date

- as defined in Section 3.2.4 hereof.



Availability

 - on any date, the amount that Borrowers are entitled to borrow as Revolver
Loans on such date, such amount being the difference derived when the sum of the
principal amount of Revolver Loans then outstanding (including any outstanding
Swingline Loans) is subtracted from the Borrowing Base on such date. If the
amount outstanding is equal to or greater than the Borrowing Base, Availability
is zero.



Availability Reserve

- on any date of determination thereof, an amount equal to the sum of
the following (without duplication): (i) the Inventory Reserve; (ii) the Rent
Reserve; (iii) the LC Reserve; (iv) the aggregate amount of reserves established
by Agent from time to time in its reasonable credit judgment in respect of
Banking Relationship Debt; (v) the Environmental Reserve; (vi) the aggregate
amount of all liabilities and obligations that are secured by Liens upon any of
the Collateral that are senior in priority to Agent's Liens if such Liens are
not Permitted Liens (provided that the imposition of a reserve hereunder on
account of such Liens shall not be deemed a waiver of the Event of Default that
arises from the existence of such Liens) or are Permitted Liens for property
taxes under Section 10.2.5(ii); (vii) at Agent's election 60 days prior to the
maturity of the Convertible Notes, the Convertible Note Reserve; (viii) at
Agent's election, a reserve in an amount equal to the amount payable to Plantex
USA, Inc. from time to time under the Amended and Restated Supply Agreement
dated April 26, 2004, between Plantex and Purepac Pharmaceutical Co.; and
(ix) such additional reserves, in such amounts and with respect to such matters,
as Agent in its reasonable credit judgment may elect to impose from time to
time. If Agent shall elect to establish any reserve under clause (ix) above or
to change any of the foregoing reserves to increase the amount of such reserves,
then unless an Event of Default exists, Agent agrees to give Borrower
Representative notice of such reserve but Agent's failure to give such notice
shall not result in any liability to Agent hereunder but until such notice is
given, such reserve shall not be effective. If an Event of Default exists, Agent
shall not be required to give such notice as provided in the forgoing sentence
but may do so at its election.



Average Availability

- for any period, an amount equal to the sum of the actual amount of
Availability on each calendar day during such period, as determined in good
faith by Agent, divided by the number of calendar days in such period.



Average Revolver Loan Balance

- for any period, the amount obtained by adding the unpaid balance of Revolver
Loans (excluding Swingline Loans) and LC Obligations at the end of each calendar
day for the period in question and by dividing such sum by the number of
calendar days in such period.



Bank Products

- any one or more of the following types of products, services or facilities
extended to any Obligor by any Lender or any Affiliate of a Lender: (i)
commercial credit cards; (ii) merchant card services; (iii) products or services
under Cash Management Agreements; (iv) products under Hedging Agreements; and
(v) interstate depository network services.



Banking Relationship Debt

- Debt or other obligations of an Obligor to any Lender or any Affiliate of a
Lender arising out of or relating to Bank Products.



Bankruptcy Code

- title 11 of the United States Code.



Base Rate

- the rate of interest announced or quoted by BofA from time to time as its
prime rate. The prime rate announced by BofA is a reference rate and does not
necessarily represent the lowest or best rate charged by BofA. BofA from time to
time makes loans or other extensions of credit at, above or below its announced
prime rate. If the prime rate is discontinued by BofA as a standard, a
comparable reference rate designated by BofA as a substitute therefor shall be
the Base Rate.



Base Rate Loan

- a Loan, or portion thereof, during any period in which it bears interest at a
rate based upon the Base Rate.



Blocked Person

- (a) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224; (b) a Person owned or controlled by,
or acting for or on behalf of, any Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224; (c) a Person
or entity with which any bank or other financial institution is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law; (d)
a Person or entity that commits, threatens or conspires to commit or supports
"terrorism" as defined in Executive Order No. 13224; (e) a Person or entity that
is named as a "specially designated national" on the most current list published
by the U.S. Treasury Department Office of Foreign Asset Control (OFAC) at its
official website or any replacement website or other replacement official
publication of such list; (f) a Person or entity who is affiliated with a Person
or entity listed above; or (g) an agency of the government of, an organization
directly or indirectly controlled by, or a Person resident in, a country on any
official list maintained by OFAC.



Board of Governors

- the Board of Governors of the Federal Reserve System.



BofA

- Bank of America, N.A., a national bank, and its successors and assigns.



BofA Indemnitees

- BofA, Banc of America Securities LLC, and all of their respective present and
future officers, directors, employees, agents and attorneys.



Borrower Representative

- as defined in Section 4.4.



Borrowing

- a borrowing consisting of Loans of one Type made on the same day by Lenders
(or by BofA in the case of a Borrowing funded by Swingline Loans) or a
conversion of a Loan or Loans of one Type from Lenders on the same day.



Borrowing Base

- on any date of determination thereof, an amount equal to the lesser of:
(a) the aggregate amount of the Revolver Commitments on such date minus the LC
Reserve on such date, or (b) an amount equal to (i) the sum of the Accounts
Formula Amount plus the Inventory Formula Amount plus the Fixed Asset Sublimit
on such date minus (ii) the Availability Reserve on such date; provided that at
any time, the amounts set forth in clause (b) shall be determined by reference
to the most recent Borrowing Base Certificate that has been delivered to Agent
in accordance with, and subject to the terms of, Section 8.6 hereof and, subject
to the adjustment of the Borrowing Base from time to time by Agent in accordance
with the terms of this Agreement.



Borrowing Base Certificate

- a certificate, in a form similar to Exhibit L, as adjusted from time to time
in accordance with this Agreement, by which Borrowers shall certify to Agent and
Lenders, the amount of the Borrowing Base as of the date of the certificate
(which date shall be not more than 25 days earlier than the date of submission
of such certificate to Agent) and the calculation of such amount.



Business Day

- any day excluding Saturday, Sunday and any other day that is a legal holiday
under the laws of the State of New York, the State of North Carolina or the
State of Georgia or is a day on which banking institutions located in such state
are closed; provided, however, that when used with reference to a LIBOR Loan
(including the making, continuing, prepaying or repaying of any LIBOR Loan), the
term "Business Day" shall also exclude any day on which banks are not open for
dealings in Dollar deposits on the London interbank market.



Capital Adequacy Regulation

- any guideline, request or directive of any central bank or other Governmental
Authority, or any other law, rule or regulation, whether or not having the force
of law, in each case regarding capital adequacy of any bank or of any
corporation controlling a bank.



Capital Expenditures

- expenditures made or liabilities incurred by a Borrower for the acquisition of
any fixed assets or improvements, replacements, substitutions or additions
thereto which have a useful life of more than one year, including Capitalized
Lease Obligations, that are set forth in a consolidated statement of cash flow
of Consolidated Group Members for such period prepared in accordance with GAAP.



Capitalized Lease Obligation

- any Debt represented by obligations under a lease that is required to be
capitalized for financial reporting purposes in accordance with GAAP.



Cash Collateral

- cash, and any interest or other income earned thereon, that is deposited with
Agent in accordance with this Agreement for the Pro Rata benefit of Lenders to
Cash Collateralize any LC Obligations or other Obligations.



Cash Collateral Account

- a demand deposit, money market or other account established by Agent at BofA
or such other such financial institution as Agent may select in its discretion,
which account shall be in Agent's name and subject to Agent's Liens.



Cash Collateralize

- with respect to LC Obligations arising from Letters of Credit outstanding on
any date or Obligations arising under Hedging Agreements on such date, the
deposit with Agent of immediately available funds into the Cash Collateral
Account in an amount equal to 103% of the sum of the aggregate Undrawn Amounts
of such Letters of Credit and other LC Obligations, all Obligations existing
under such Hedging Agreements, and all related fees and other amounts due in
connection with such LC Obligations and Hedging Agreements.



Cash Equivalents

- (i) marketable direct obligations issued or unconditionally guaranteed by the
United States government and backed by the full faith and credit of the United
States government having maturities of not more than 12 months from the date of
acquisition; (ii) domestic certificates of deposit and time deposits having
maturities of not more than 12 months from the date of acquisition, bankers'
acceptances having maturities of not more than 12 months from the date of
acquisition and overnight bank deposits, in each case issued by any commercial
bank organized under the laws of the United States, any state thereof or the
District of Columbia, which at the time of acquisition are rated A-1 (or better)
by S&P or P-1 (or better) by Moody's, and (unless issued by a Lender) not
subject to offset rights in favor of such bank arising from any banking
relationship with such bank; (iii) repurchase obligations with a term of not
more than 30 days for underlying securities of the types described in clauses
(i) and (ii) entered into with any financial institution meeting
the qualifications specified in clause (ii) above or with any primary dealer;
(iv) commercial paper having at the time of investment therein or a contractual
commitment to invest therein a rating of A-1 or next highest (or better) by S&P
or P-1 or next highest (or better) by Moody's, and having a maturity within 12
months after the date of acquisition thereof; and (v) shares of any money market
fund that (a) has substantially all of its assets invested continuously in the
types of investments referred to in clauses (i) - (iv), (b) has net assets not
less than $500,000,000 and (c) has the highest or next highest rating obtainable
from either Moody's or S&P.



Cash Management Agreements

- any agreement entered into from time to time between any Borrower or any of
its Subsidiaries, on the one hand, and any Lender or any of its Affiliates, on
the other, in connection with cash management services for operating,
collections, payroll and trust accounts of such Borrower or its Subsidiaries
provided by such banking or financial institution, including automatic
clearinghouse services, controlled disbursement services, electronic funds
transfer services, information reporting services, lockbox services, stop
payment services and wire transfer services.



CERCLA

- the Comprehensive Environmental Response Compensation and Liability Act (42
U.S.C. Section9601 et seq.).



Change of Control

- the occurrence of any of the following: (i) at any time after ALI and the EWS
Parties cease to beneficially own (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) shares of common stock of Parent with a combined voting
power sufficient to elect a majority of the board of directors of Parent, any
Person (other than Parent or any of its Subsidiaries, ALI or the EWS Parties or
any employee benefit plan of Parent or any of its Subsidiaries which acquires
beneficial ownership of voting interests of Parent) shall acquire, or acquire
the power to vote or direct the voting of, 30% or more, on a fully diluted
basis, of the outstanding Equity Interests of Parent; (ii) a Consolidated Group
Member is merged with or into another Person, other than a Consolidated Group
Member except as permitted under Section 10.2.1; (iii) any Person or related
group of Persons acquires by way of a purchase, merger, consolidation or other
business combination a majority of the Equity Interests entitled to vote in the
election of directors of Parent (other than ALI or an EWS Party); or (iv) a
change in the majority of the board of directors of Parent unless approved by
the then majority of the board of directors of Parent, provided, however, that
for the purpose of clauses (i) and (iii) above, the terms "Person" shall not be
deemed to include (x) ALI, (y) the stockholders of ALI in the case of a
distribution of shares of capital stock of Parent beneficially owned by ALI to
the stockholders of ALI, unless a Change of Control of ALI has occurred or
occurs concurrently with such a distribution, or in a series of related
transactions of which such distribution is a part (determined without regard to
the exclusion for stockholders of ALI provided for in this clause (y) of this
proviso), provided that the exclusion for stockholders of ALI provided for in
this clause (y) shall not apply to any subsequent acquisition of shares of
common stock of Parent by any such person (other than any of the persons
described in clause (z) below) or (z) E.W. Sissener, his spouse, any heir or
descendant of Mr. Sissener or the spouse of any such heir or descendant or the
estate of Mr. Sissener (each, an "EWS Party") or any trust or other similar
arrangement for the benefit of any EWS Party or any corporation or other person
or entity controlled by one or more EWS Parties, or any group controlled by one
or more EWS Parties. For purposes of the above sentence, (i) a "liquidation" or
"dissolution" shall not be deemed to include any transfer of the Equity
Interests in Parent solely to any of the Persons described in clauses (x), (y)
and (z) of the proviso in such sentence and (ii) a "Change of Control of ALI"
shall be determined in accordance with this definition of "Change of Control"
(without regard to clauses (x) and (y) in the proviso of the preceding
sentence), with each reference to Parent in such definition being deemed to
refer to ALI.



Chattel Paper

- shall have the meaning given to the term "chattel paper" in the UCC.



Claims

- all liabilities, losses, damages, actions, judgments, suits and related
charges, expenses and disbursements of any kind or nature (including reasonable
attorneys' fees and expenses for one counsel (and local counsels if determined
by Agent) for Agent, and one counsel for all other Indemnitees) which may at any
time (including at any time following Full Payment of the Obligations,
termination of the Commitments, resignation or replacement of Agent or
replacement of any Lender) be imposed on, incurred by, or asserted against any
Indemnitee in any way relating to or arising out of (i) the enforcement under
any of the Loan Documents or consummation of any of the transactions described
herein, (ii) any action taken or omitted to be taken by any Indemnitee under or
in connection with any of the Loan Documents or Applicable Law, (iii) the
existence, perfection or realization upon Agent's Liens upon any Collateral,
(iv) the exercise by Agent or any Lender of any of its rights or remedies under
any of the Loan Documents or Applicable Law, or (v) the failure of any Obligor
to observe, perform or discharge any of such Obligor's covenants or duties under
any of the Loan Documents or the inaccuracy or incompleteness of any
representation or warranty of any Borrower in any of the Loan Documents, in each
case including any costs or expenses incurred by any Indemnitee in connection
with any investigation, litigation, arbitration or other judicial or
non-judicial proceeding (including any Insolvency Proceeding or appellate
proceedings) whether or not such Indemnitee is a party thereto; provided,
however that notwithstanding anything to the contrary contained in this
Agreement, no party shall have any obligation under this Agreement to indemnify
an Indemnitee with respect to any Claim to the extent that it is determined in a
final, non-appealable judgment by a court of competent jurisdiction that such
Claim resulted from the gross negligence or willful misconduct of such
Indemnitee (or its officers, directors, employees, agents or attorneys).



Closing Date

- the date on which all of the conditions precedent in Section 11 are satisfied
or waived and the initial Loans are made under this Agreement.



Collateral

- all of the Property and interests in Property described in Section 7; all
Property described in any of the Security Documents as security for the payment
or performance of any of the Obligations; and all other Property and interests
in Property that now or hereafter secure (or are intended to secure) the payment
and performance of any of the Obligations.



Commercial Tort Claim

- shall have the meaning given to the term "commercial tort claim" in the UCC.



Commitment

- at any date for any Lender, the amount of such Lender's Revolver Commitment
and Term Loan Commitment on such date, and "Commitments" means the aggregate
amount of all Revolver Commitments and Term Loan Commitments on such date.



Commitment Termination Date

- the date that is the soonest to occur of (i) the last day of the Term;
(ii) the date on which either Borrowers or Agent terminate the Revolver
Commitments pursuant to Section 6.2; or (iii) the date on which the Revolver
Commitments are automatically terminated pursuant to Section 12.2.



Compliance Certificate

- a Compliance Certificate to be provided by Borrowers to Agent in accordance
with, and in the form annexed as Exhibit F to, this Agreement and the supporting
schedules to be annexed thereto.



Consolidated

- the consolidation in accordance with GAAP of the accounts or other items as to
which such term applies.



Consolidated Group

- Parent and each of its Domestic Subsidiaries.



Consolidated Group Member

- a Person that is in the Consolidated Group.



Consolidated Net Income

- for any period, the net income of the Consolidated Group for such period,
determined on a Consolidated basis and in accordance with GAAP but excluding for
each such period (without duplication):



(a) any gain or loss arising from the sale of capital assets;

(b) any gain arising from any write-up of assets during such period and any loss
arising from any write down of assets during such period;

(c) net income of any Consolidated Group Member accrued prior to the date it
became a Consolidated Group Member;

(d) net income of any other Person, substantially all the assets of which have
been acquired in any manner by a Consolidated Group Member, realized by such
Person and accrued prior to the date of such acquisition;

(e) net income of any entity (other than a Consolidated Group Member) in which a
Consolidated Group Member has an ownership interest (unless such net income has
actually been received by a Consolidated Group Member in the form of cash
Distributions but excluding such cash Distributions that have been used to
repay, defease or redeem the Senior Notes or the Convertible Notes);

(f) the net income of any Consolidated Group Member to the extent that such
Consolidated Group Member is prohibited from making any payment of Distributions
to any Consolidated Group Member;

(g) the net income of any Person (other than a Consolidated Group Member) into
which a Consolidated Group Member shall have merged or consolidated with,
accrued prior to the date of such transaction; and

(h) the net income of any Person in which a Person other than such Person or any
of its Subsidiaries owns or otherwise holds an Equity Interest, except to the
extent such income (or loss) shall have been received in the form of
distributions actually paid to such Person or any of its Subsidiaries by such
other Person during such period.

Contingent Obligation

- with respect to any Person, any obligation of such Person arising from any
guaranty or other assurance of payment or performance of any Debt, lease,
dividend or other obligation ("primary obligations") of any other Person (the
"primary obligor") in any manner, whether directly or indirectly, including
(i) the direct or indirect guaranty, endorsement (other than for collection
or deposit in the Ordinary Course of Business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of a primary
obligor, (ii) the obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement (excluding standard minimum purchase requirements under supply
agreements with Borrowers' vendors in the Ordinary Course of Business),
(iii) any obligation of such Person, whether or not contingent, (A) to purchase
any such primary obligation or any Property constituting direct or indirect
security therefor, (B) to advance or supply funds (1) for the purchase or
payment of any such primary obligations or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (C) to purchase Property or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(D) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however that the term "Contingent
Obligations" shall not include contingent obligations incurred in the Ordinary
Course of Business or any indemnities given under or liabilities retained in
connection with any Permitted Asset Disposition, Permitted Acquisition or
Permitted Investment. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation with respect to which such Contingent Obligation is made (or, if
less, the maximum amount of such primary obligation for which such Person may be
liable pursuant to the terms of the instrument evidencing such Contingent
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated liability with respect thereto, as determined by such Person in good
faith.



Controlled Disbursement Account

- a demand deposit account maintained by Borrowers at BofA and to which proceeds
of Loans may be wired from time to time.



Convertible Indenture

- that certain Indenture dated as of June 2, 1999, between Parent and First
Union National Bank (now known as Wachovia Bank, National Association), as
Trustee, pursuant to which Parent issued the Convertible Notes, as amended or
modified in accordance herewith.



Convertible Note Documents

- the Convertible Notes, the Convertible Indenture and any and all other
documents, agreements or instruments executed in connection therewith or
pursuant thereto.



Convertible Note Reserve

- a reserve in an amount equal to the outstanding principal amount of the
Convertible Notes plus all accrued interest thereon and fees payable under the
terms of the Convertible Notes.



Convertible Notes

- the $170,000,000 3% Convertible Senior Subordinated Notes due June 1, 2006
issued by Parent.



Covenant Spring-Back Date

- as such term is defined in Section 10.3.1.



CWA

- the Clean Water Act (33 U.S.C. SectionSection 1251 et seq.).



Debt

- as applied to a Person means, without duplication: (i) all items which in
accordance with GAAP would be included in determining total liabilities as shown
on the liability side of a balance sheet of such Person as of the date as of
which Debt is to be determined, including Capitalized Lease Obligations;
(ii) all Contingent Obligations of such Person; (iii) all reimbursement
obligations in connection with letters of credit or letter of credit guaranties
issued for the account of such Person; and (iv) in the case of a Borrower
(without duplication), the Obligations; provided that the amount of any
contingent liability under any indemnity obligation existing under any document
or agreement evidencing such Debt shall, to the extent such contingent liability
is unrelated to the underlying financial obligations of such Person in respect
of such Debt, be excluded from the definition of "Debt" until such time as when
such contingent liability matures or is or should be reported as "debt" for the
purposes of GAAP. The Debt of a Person shall include any recourse Debt of any
partnership or joint venture in which such Person is a general partner or joint
venturer to the extent such Person is liable therefor.



Default

- an event or condition the occurrence of which would, with the lapse of time or
the giving of notice, or both, become an Event of Default.



Default Rate

- on any date, a rate per annum that is equal to (i) in the case of each
Revolver Loan outstanding on such date and the principal balance of the Term
Loan outstanding on such date, 2% in excess of the rate otherwise applicable to
such Loans on such date, and (ii) in the case of any of the other Obligations
outstanding on such date, 2.50% in excess of the Base Rate in effect on such
date.



Deposit Account

- shall have the meaning given to the term "deposit account" in the UCC.



Deposit Account Control Agreements

- the Deposit Account Control Agreements to be executed by each depository
institution of a Borrower in favor of Agent as security for the Obligations, in
accordance with Section 8.5.



Dilution Adjustment

- a reduction in the advance rate against Eligible Generic Accounts from time to
time based upon dilution of Borrowers' Generic Accounts during a calendar month
prior to the date of determination, as established by Borrowers' records or by a
field examination conducted by Agent's employees or representatives, as the same
may be adjusted by Agent in the exercise of its reasonable credit judgment.



Distribution

- in respect of any entity, (i) any payment of any dividends or other
distributions on Equity Interests of the entity (except distributions in such
Equity Interests) and (ii) any purchase, redemption or other acquisition or
retirement for value of any Equity Interests of the entity unless made
contemporaneously from the net proceeds of the sale of Equity Interests.



Document

- shall have the meaning given to the term "document" in the UCC.



Dollars and the sign $

- lawful money of the United States of America.



Domestic Subsidiary

- a Subsidiary of a Borrower (other than a Subsidiary that is a Borrower) that
is incorporated under the laws of a state of the United States or the District
of Columbia.



Dominion Account

- a special account of Agent established by Borrowers at BofA and over which
Agent shall have exclusive access and control for withdrawal purposes.



Dominion Spring-Back Date

- as such term is defined in Section 8.2.5(ii).



EBITDA

- on any date of determination thereof, with respect to the Consolidated Group
(A) Consolidated Net Income plus to the extent included (i) non-cash expenses
including non-cash restructuring charges and impairment charges; (ii) any
non-cash gain arising from extraordinary or non-recurring items; (iii)
impairment or amortization of goodwill and other intangibles; (iv) costs and
expenses incurred in connection with the entering into by the Obligors of the
Loan Documents, any defeasance, redemption, refinancing or escrow of the Senior
Notes and the Convertible Notes occurring after the Closing Date, acquisitions
or dispositions permitted hereunder (including any Permitted Portfolio
Transaction); (v) all non-cash expenses taken in connection with employee stock
options and other employee equity awards following adoption of Financial
Accounting Standard 123R; (vi) provision for taxes based upon income; (vii)
interest expense; and (viii) depreciation and amortization expenses, all as
determined in accordance with GAAP on a Consolidated basis.



Electronic Chattel Paper

- shall have the meaning given to the term "electronic chattel paper" in the
UCC.



Eligible Account

- an Account that arises in the Ordinary Course of Business of a Borrower from
the sale of goods, is payable in Dollars, is subject to Agent's duly perfected
Lien, and is deemed by Agent, in its reasonable credit judgment, to be an
Eligible Account. Without limiting the generality of the foregoing, no Account
shall be an Eligible Account if (i) it arises out of a sale made by a Borrower
to an Affiliate of a Borrower, a Person controlled by an Affiliate of a Borrower
or a Blocked Person; (ii) it is unpaid for more than 60 days after the original
due date shown on the invoice; (iii) it is due or unpaid more than 150 days
after the original invoice date; (iv) 50% or more of the Accounts from the
Account Debtor are not deemed Eligible Accounts hereunder; (v) the total unpaid
Accounts of the Account Debtor exceed 15% of the aggregate amount of all
Eligible Accounts (or exceed 40% of the aggregate amount of all Accounts if the
Account Debtor is AmeriSource, Wal-Green, Cardinal Health or McKesson) or exceed
a higher credit limit established by Agent for such Account Debtor, in each
case, to the extent of such excess; (vi) any covenant, representation or
warranty contained in this Agreement with respect to such Account has been
breached in any material respect; (vii) the Account Debtor is also such
Borrower's creditor or supplier, or has disputed liability with respect to such
Account or has made any claim with respect to any other Account due from such
Account Debtor to such Borrower, or the Account otherwise is or may become
subject to any right of setoff, counterclaim, recoupment, reserve, defense or
chargeback, provided that, the Accounts of such Account Debtor shall be
ineligible only to the extent of such dispute or right of offset, counterclaim,
recoupment, reserve, defense or chargeback; (viii) an Insolvency Proceeding has
been commenced by or against the Account Debtor or the Account Debtor has
failed, suspended or ceased doing business or the Account Debtor is unable in
general to pay its debts as they become due; (ix) it arises from a sale to an
Account Debtor that is organized under the laws of any jurisdiction outside of
the United States except to the extent that the sale is supported or secured by
an Approved Credit Enhancement; (x) it arises from a sale to the Account Debtor
on a bill-and-hold, guaranteed sale, sale-or-return, sale-on-approval, or
consignment basis (unless each of the Permitted Consignment Sale Conditions have
been satisfied) or any other repurchase or return basis; (xi) the Account Debtor
is the United States of America or any department, agency or instrumentality
thereof, unless the applicable Borrower is not prohibited from assigning the
Account and does assign its right to payment of such Account to Agent, in a
manner satisfactory to Agent, so as to comply with the Assignment of Claims Act
of 1940 (31 U.S.C. Section3727 and 41 U.S.C. Section15), or is a state, county
or municipality, or a political subdivision or agency thereof and Applicable Law
disallows or restricts an assignment of Accounts on which it is the Account
Debtor; (xii) the Account Debtor is located in New Jersey, Minnesota, Indiana or
any other jurisdiction which imposes conditions on the right of, or restricts
the ability of, a creditor to collect accounts receivable unless the applicable
Borrower has either qualified to transact business in such jurisdiction as a
foreign entity or filed a Notice of Business Activities Report or other required
report with the appropriate officials in those jurisdictions for the then
current year; (xiii) the Account is subject to a Lien other than a Permitted
Lien; (xiv) the goods giving rise to such Account have not been delivered to and
accepted by the Account Debtor or the Account otherwise does not represent a
final sale; (xv) the Account is evidenced by Chattel Paper or an Instrument of
any kind, or has been reduced to judgment; (xvi) the Account represents a
progress billing or a retainage or arises from a sale on a cash-on-delivery
basis; (xvii) such Borrower has made any agreement with the Account Debtor for
any deduction therefrom, except for discounts or allowances which are made in
the Ordinary Course of Business and which discounts or allowances are reserved
for by Borrowers in accordance with GAAP; (xviii) such Borrower has made an
agreement with the Account Debtor to extend the time of payment thereof;
(xix) the Account represents, in whole or in part, a billing for interest, fees
or late charges, provided that such Account shall be ineligible only to the
extent of the amount of such billing; (xx) the Account Debtor has made a partial
payment with respect to such Account; (xxi) it arises from the sale of Inventory
that is not Eligible Inventory pursuant to clause (ii) of the definition of
"Eligible Inventory"; or (xxii) it arises from a retail sale of Inventory to a
Person who is purchasing the same primarily for personal, family or household
purposes; provided, that, notwithstanding anything to the contrary set forth in
this definition, Accounts arising from the generics business of Borrowers shall
be included in Eligible Accounts subject to a reserve (which in no event shall
be greater than the amount of the Account for which a reserve has been
established under GAAP) in accordance with GAAP, consistent with the past
practices of Borrowers and so long as Agent otherwise deems such Account to be
an Eligible Account in its reasonable credit judgment.



Eligible Assignee

- a Person that is a Lender, a U.S. based Affiliate of a Lender or an Approved
Fund (as defined below); a commercial bank, finance company, or other financial
institution, in each case that is organized under the laws of the United States
or any state, has total assets in excess of $5 billion, extends asset-based
lending facilities of the type contemplated herein in the Ordinary Course of
Business and whose becoming an assignee would not constitute a prohibited
transaction under Section 4975 of ERISA or any other Applicable Law, is
acceptable to Agent and, unless an Event of Default exists, Borrowers (such
approval by Borrowers, when required, not to be unreasonably withheld or
delayed) and, at any time that an Event of Default exists, any other Person
(other than a competitor of Borrowers) acceptable to Agent in its discretion.
The term "Approved Fund" means with respect to any Lender, any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the Ordinary Course
of Business of such Person and that is administered or managed by (i) such
Lender, (ii) an Affiliate of such Lender or (iii) an entity or an Affiliate of
an entity that administers or manages a Lender.



Eligible Equipment

- new Equipment located in the United States which (i) is owned by a Borrower
and has been delivered to and accepted by a Borrower and installed at premises
owned or leased by a Borrower; (ii) is subject to Agent's duly perfected
security interest and no other Lien that is not a Permitted Lien; (iii) does not
and will not, after delivery to and installation at a Borrower's premises (other
than premises owned by any Consolidated Group Member), constitute a fixture
under Applicable Law unless each landlord and mortgagee in respect of such
premises have executed in favor of Agent a Lien Waiver; and (iv) does not and
will not, after delivery to and installation at a Borrower's premises,
constitute an accession to other Equipment that is subject to any Lien (whether
or not a Permitted Lien) in favor of any Person other than Agent unless the
holder of any such Lien agrees to disclaim any interest in the Eligible
Equipment.



Eligible Generic Account

- a Generic Account that otherwise constitutes an Eligible Account.



Eligible Inventory

- Inventory which is owned by a Borrower (other than packaging or shipping
materials, labels, samples, display items, bags and manufacturing supplies) and
which Agent, in its reasonable credit judgment, deems to be Eligible Inventory.
Without limiting the generality of the foregoing, no Inventory shall be Eligible
Inventory unless: (i) it is raw materials or finished goods; (ii) it is owned by
a Borrower and it is not held by such Borrower on consignment from or subject to
any guaranteed sale, sale-or-return, sale-on-approval or repurchase agreement
with any supplier; (iii) it is not damaged, not defective, not obsolete, not
otherwise unfit for sale and is in good and saleable condition and is not goods
returned to such Borrower by or repossessed from an Account Debtor; (v) it is
and continues to be FDA-approved and meets all other material standards imposed
by any Governmental Authority; (vi) it conforms in all material respects to the
warranties and representations set forth in this Agreement and is fully insured
in the manner required by this Agreement; (vii) it is at all times subject to
Agent's duly perfected, first priority security interest and no other Lien
except a Permitted Lien; (viii) it is in such Borrower's possession and control
at a location in compliance with this Agreement, is not in transit or outside
the United States (except for Permitted Canadian Inventory) and is not consigned
to any Person unless each of the Permitted Consignment Sale Conditions have been
satisfied; (ix) it is not the subject of a negotiable warehouse receipt or
other negotiable Document; (x) it has not been sold or leased and such Borrower
has not received any deposit or downpayment in respect thereof in anticipation
of a sale; (xi) no more than 50% of such Inventory consists of a single product;
(xii) the age for a human health generic or an animal health generic is no more
than 360 days and 180 days, respectively, prior to its expiration date; and
(xiii) it appears in the details of a current perpetual inventory report.



Eligible Real Estate

- the Real Estate listed on Exhibit K and other Real Estate in the United States
that is owned by a Borrower in fee simple title or which is subject to a ground
lease reasonably acceptable to Agent, which satisfies each of the following
conditions as determined by Agent:



(i) Agent has a perfected first-priority Lien in such Real Estate for the
benefit of the Secured Parties (subject only to Permitted Liens) and

the applicable Borrower has executed and delivered to Agent such Mortgages and
other documents as Agent may request;



(ii) such Real Estate has been appraised by a third party appraiser reasonably
acceptable to Agent and the results of such appraisal are satisfactory in all
respects to Agent;

(iii) Agent has received an environmental site assessment of such Real Estate
acceptable to Agent in all respects;

(iv) such Real Estate is improved by fully constructed buildings occupied by
Borrowers and utilized as Borrowers' corporate offices or for their
manufacturing, development and distribution of pharmaceutical products; and

(v) the applicable Borrower has delivered to Agent title insurance, surveys,
flood insurance certifications and other real estate items, as required by, and
satisfactory to, Agent, including, but not limited to, those items required by
FIRREA.

Enforcement Action

- action taken or to be taken by Agent, during any period that an Event of
Default exists, to enforce collection of the Obligations or to realize upon the
Collateral (whether by judicial action, under power of sale, by self-help
repossession, by notification to Account Debtors, or by exercise of rights of
setoff or recoupment).



Environmental Agreement

- the Agreement Regarding Environmental Matters to be executed by Borrowers in
favor of Agent on or about the Closing Date, which Agreement sets forth the
understanding and agreements of Indemnitees, Agent and Lenders with respect to
environmental matters and by which each Borrower shall, among other things,
indemnify Agent and Lenders from liability for such Borrower's failure to comply
with any Environmental Laws.



Environmental Laws

- all federal, state, local and foreign laws, rules, regulations, codes,
ordinances, orders and consent decrees (together with all programs, permits and
guidance documents promulgated by regulatory agencies, to the extent having the
force of law), now or hereafter in effect, that relate to public health (but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, whether new or hereafter in
effect, including CERCLA, RCRA and CWA.



Environmental Reserve

- a reserve to be included in the Availability Reserve in an amount equal to the
costs and expenses of remediation with respect to any of the Real Estate, as
determined by Agent in its reasonable credit judgment. Agent may release all or
any portion of such Environmental Reserve upon receipt by Agent of written
evidence, satisfactory to Agent in all respects, that such remediation has been
completed and that the Real Estate is in compliance with all Environmental Laws.



Equipment

- shall have the meaning given to the term "equipment" in the UCC and shall
include all of each Borrower's machinery, apparatus, equipment, fittings,
furniture, fixtures and other tangible personal Property (other than Inventory)
of every kind and description, whether now owned or hereafter acquired by such
Borrower and wherever located, and all parts, accessories and special tools
therefor, all accessions thereto, and all substitutions and replacements
thereof, excluding motor vehicles.





Equity Interest

- the interest of (i) a shareholder in a corporation, (ii) a partner (whether
general or limited) in a partnership (whether general, limited or limited
liability), (iii) a member in a limited liability company, or (iv) any other
Person having any other form of equity security or ownership interest.



ERISA

- the Employee Retirement Income Security Act of 1974.



Euro Debt

- any Debt incurred or issued by any Foreign Subsidiary of Parent, which
indebtedness could include, without limitation, a European high yield offering,
an asset based credit facility and/or a bridge facility.



Event of Default

- as defined in Section 12.



EWS Party

- has the meaning ascribed to such term in the definition of "Change of
Control."



Excess Borrowing Base Amount

- the amount by which the Borrowing Base on any date of determination exceeds
the Pro Forma Borrowing Base.



Excess FAS Amount

- on any date of determination, the difference between (i) the Fixed Asset
Sublimit on the Closing Date, as reduced after the Closing Date by the quarterly
amortization amounts referenced in the definition of Fixed Asset Sublimit and
(ii) on any date of determination after the Closing Date in connection with a
prepayment under Section 5.3.3, an amount equal to the sum of (I) 85% of the
Appraised Net Orderly Liquidation Value of Eligible Equipment and (II) 65% of
the Appraised Fair Market Value of Eligible Real Estate.



Exchange Act

- the Securities Exchange Act of 1934, as amended from time to time, and the
regulations promulgated and the rulings issued thereunder.



Excluded Subsidiary

- a Domestic Subsidiary of Parent that is formed by Parent solely for purposes
of administrative filings with the FDA and that does not have any assets on an
on-going basis other than (i) ANDAs that are subsequently transferred to a
Borrower and (ii) sufficient capitalization to carry out the purposes for which
it was formed.



Executive Order No. 13224

- Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001.



Extraordinary Expenses

- all costs, expenses, fees (including fees incurred to Agent Professionals) or
advances that Agent (or any Lender) may suffer or incur in connection with the
Obligations or the Loan Documents during any period that an Event of Default
exists, or during the pendency of an Insolvency Proceeding of an Obligor, on
account of or in connection with (i) the audit, inspection, repossession,
storage, repair, appraisal, insuring, completion of the manufacture of,
preparing for sale, advertising for sale, selling, collecting or otherwise
preserving or realizing upon any Collateral; (ii) any action, suit, litigation,
arbitration, contest or other judicial or non-judicial proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of any Obligor or any other Person) in any way arising out of or
relating to any of the Collateral (or the validity, perfection, priority or
avoidability of Agent's Liens with respect to any of the Collateral), any of the
Loan Documents or the validity, allowance or amount of any of the Obligations,
including any lender liability or other Claims asserted against Agent or any
Lender; (iii) the exercise, protection or enforcement of any rights or remedies
of Agent in, or the monitoring of, any Insolvency Proceeding; (iv) the
settlement or satisfaction of any Liens upon any Collateral (whether or not such
Liens are Permitted Liens); (v) the collection or enforcement of any of the
Obligations, whether by Enforcement Action or otherwise; (vi) the negotiation,
documentation, and closing of any amendment, waiver, restructuring or
forbearance agreement with respect to the Loan Documents or Obligations;
(vi) amounts advanced by Agent pursuant to Sections 8.1.3 or 15.10; or
(viii) the enforcement of any of the provisions of any of the Loan Documents;
provided, however, that such expenses shall include the reasonable legal fees
and expenses of only one counsel to Agent (and any necessary local counsel as
determined by Agent) and in addition, Lenders who are not the Agent shall be
entitled to reimbursement for no more than one counsel representing all such
Lenders (absent a conflict of interest in which case Lenders may engage and be
reimbursed for additional counsel). Extraordinary Expenses shall not include the
allocation of any overhead expenses consisting of rent, utilities and employee
salaries of any Secured Party. Such costs, expenses and advances may include
transfer fees, taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, appraisal fees, brokers' fees and
commissions, auctioneers' fees and commissions, accountants' fees, environmental
study fees, wages and salaries paid to employees of any Borrower or independent
contractors in liquidating any Collateral, travel expenses, all other fees and
expenses payable or reimbursable by Borrowers or any other Obligor under any of
the Loan Documents, and all other reasonable fees and expenses associated with
the enforcement of rights or remedies under any of the Loan Documents, but
excluding compensation paid to employees (including inside legal counsel who are
employees) of Agent or any Lender and in each case, subject to the limitations
set forth above.



FDA

- the United States Food and Drug Administration, and any Governmental Authority
succeeding to any of its principal functions.



Federal Funds Rate

- for any period, a fluctuating interest rate per annum equal for each date
during such period to the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or if such rate is not so published for any day which is a Business
Day, the average of the quotations for such day on such transactions received by
Agent from 3 federal funds brokers of recognized standing selected by Agent.



Fee Letter

- the fee letter agreement dated on or before the Closing Date among Agent, Banc
of America Securities LLC and Borrowers.



FEIN

- with respect to any Person, the Federal Employer Identification Number of such
Person.



Financed Capital Expenditures

- (i) Capital Expenditures funded with the proceeds of Debt permitted under
Section 10.2.3, including Permitted Purchase Money Debt (excluding Loans) and
those represented by Capitalized Lease Obligations, (ii) Capital Expenditures
funded with the proceeds of any equity securities issued or capital
contributions received, or Debt borrowed (other than Borrowings under this
Agreement) by any Consolidated Group Member, (iii) Capital Expenditures that
satisfy the requirements of a Permitted Acquisition or Permitted Investment,
(iv) any expenditures which are contractually required to be, and are,
reimbursed to a Consolidated Group Member in cash by a third party (including
landlords) during such period of calculation, (v) Capital Expenditures made with
the cash proceeds of any insurance, condemnation or eminent domain event, or
(vi) Capital Expenditures made with the cash proceeds from any Permitted Asset
Disposition (other than proceeds of any Inventory, Accounts, Eligible Equipment
and Eligible Real Estate).



FIRREA

- Financial Institutions Reform, Recovery, and Enforcement Act of 1989.



Fiscal Month

- each calendar month in Borrowers' Fiscal Year.



Fiscal Quarter

- the period commencing January 1 in any Fiscal Year and ending on the next
succeeding March 31, the period commencing April 1 in any Fiscal Year and ending
on the next succeeding June 30, the period commencing July 1 in any Fiscal Year
and ending on the next succeeding September 30 or the period commencing October
1 in any Fiscal Year and ending on the next succeeding December 31, as the
context may require, or, if any such Subsidiary was not in existence on the
first day of any such period, the period commencing on the date on which such
Subsidiary is incorporated, organized, formed or otherwise created and ending on
the last day of such period.



Fiscal Year

- the fiscal year of Borrowers and their Subsidiaries for accounting and
tax purposes, which ends on December 31 of each year.



Fixed Asset Sublimit

- on any date of determination thereof, an amount equal to the lesser of (i) the
sum of (x) 85% of the Appraised Net Orderly Liquidation Value of Eligible
Equipment and (y) 65% of the Appraised Fair Market Value of Eligible Real Estate
or (ii) $50,000,000. The Fixed Asset Sublimit shall be reduced on a quarterly
basis in accordance with the following schedule:



Amortization Date

Quarterly
Amortization Amount

12/31/2006

1,250,000

03/31/2007

1,250,000

06/30/2007

1,250,000

09/30/2007

1,250,000

12/31/2007

1,250,000

03/31/2008

1,250,000

06/30/2008

1,250,000

09/30/2008

1,250,000

12/31/2008

2,750,000

03/31/2009

2,750,000

06/30/2009

2,750,000

09/30/2009

2,750,000

12/31/2009

4,375,000

03/31/2010

4,375,000

06/30/2010

4,375,000

09/30/2010

4,375,000

   

The remainder of the Fixed Asset Sublimit shall be reduced to zero on the
Commitment Termination Date.

Fixed Charge Coverage Ratio

- for any period, the ratio of (a) EBITDA for such period minus Capital
Expenditures (excluding Financed Capital Expenditures) for such period, to (b)
the sum of all Fixed Charges for such period, all calculated for the
Consolidated Group on a Consolidated basis.





Fixed Charges

- for any fiscal period, the sum of (i) interest expense of the Consolidated
Group (other than interest payable-in-kind to the extent not paid in cash) for
such period less interest income of the Consolidated Group for such period plus
(ii) scheduled principal payments on Funded Debt of the Consolidated Group
(including scheduled principal payments of Capitalized Lease Obligations but
excluding the scheduled reductions of the Fixed Asset Sublimit, and any
repurchase or defeasance of the Convertible Notes or the Senior Notes) during
such period plus (iii) Distributions made by Parent or Distributions made by any
other Borrower to a Person that is not a Borrower during such period plus (iv)
cash incomes taxes (net of cash refunds received) paid during such period.



FLSA

- the Fair Labor Standards Act of 1938.



Food and Drug Laws

- all federal, state or local statues, rules, regulations, ordinances and codes,
together with all administrative orders, directed duties, licenses,
authorization and permits of, and agreements with, any United States and foreign
Governmental Authority, in each case relating to manufacture, sale, testing,
handling, management, marketing and disposal or pharmaceutical, medical device,
biological and drug products, including but not limited to those relating to
good manufacturing practices, good clinical practices, labeling, record keeping
and obligations for products for which (a) monograph conditions must be met, or
(b) a 510K or similar application must be filed, or (c) approval of the FDA
and/or similar foreign Governmental Authority is required, before they may be
marketed or sold.



Foreign Lender

- any Lender that is organized under the laws of a jurisdiction other than the
laws of the United States, any state thereof or the District of Columbia.



Foreign Subsidiary

- a Subsidiary that is not a Domestic Subsidiary.



Full Payment

- with respect to any of the Obligations, the full and final payment in full, in
cash and in Dollars, of such Obligations (other than contingent indemnification
obligations for which no claim has been made or asserted), including all
interests, fees and other charges payable in connection therewith under any of
the Loan Documents, whether such interests, fees or other charges accrue or are
incurred prior to or during the pendency of an Insolvency Proceeding and whether
or not any of the same are allowed or recoverable in any bankruptcy case
pursuant to Section 506 of the Bankruptcy Code or otherwise; with respect to any
LC Obligations represented by undrawn Letters of Credit and Banking Relationship
Debt (including Debt arising under Hedging Agreements), the depositing of cash
with Agent, as security for the payment of such Obligations, not to exceed 103%
of the aggregate undrawn amount of such Letters of Credit and 100% of Agent's
good faith estimate of the amount of Banking Relationship Debt due and to become
due after termination of such Bank Products; and with respect to any Obligations
that are contingent in nature (other than Obligations consisting of LC
Obligations or Banking Relationship Debt), such as a right of Agent or a Lender
to indemnification by any Obligor, the depositing of cash with Agent in an
amount equal to 100% of such Obligations or, if such Obligations are
unliquidated in amount and represent a claim which has been overtly asserted (or
is reasonably probable of assertion) against Agent or a Lender and for which an
indemnity has been provided by Borrowers in any of the Loan Documents, in an
amount that is equal to such claim or Agent's good faith estimate of such claim.
None of the Loans shall be deemed to have been paid in full until all
Commitments related to such Loans have expired or been terminated.



Funded Debt

- with respect to the Consolidated Group, the sum, without duplication, of (i)
the aggregate amount of Debt of the Consolidated Group consisting of (a) the
borrowing of money or the obtaining of credit (other than accrued expenses and
accounts payables incurred in the Ordinary Course of Business and any
repurchase, redemption, refinancing in full or defeasance of, or Approved Escrow
with respect to, the Senior Notes or the Convertible Notes and the Senior Notes
and the Convertible Notes to the extent so defeased or escrowed), including the
Obligations on any date of determination (but excluding repayment and
reborrowing of Revolver Loans), and any other notes or bonds, (b) the deferred
purchase price of assets (other than trade payables incurred in the Ordinary
Course of Business), or (c) Capitalized Lease Obligations, plus (ii) Debt of the
type referred to in clause (i) of another Person guaranteed by a Consolidated
Group Member, in each case as determined on a Consolidated basis.



GAAP

- generally accepted accounting principles in the United States of America in
effect from time to time.



General Intangibles

- shall have the meaning given to the term "general intangibles" in the UCC and
shall include each Borrower's choses in action, causes of action, company or
other business records, inventions, blueprints, designs, patents, patent
applications, trademarks, trademark applications, trade names, trade secrets,
service marks, goodwill, brand names, copyrights, registrations, licenses,
franchises, customer lists, permits, tax refund claims, computer programs,
operational manuals, internet addresses and domain names, insurance refunds and
premium rebates, all rights to indemnification and all other intangible property
of such Borrower of every kind and nature (other than Accounts).



Generic Account

- an Account that arises from sales of generic pharmaceuticals made through
Alpharma USPD Inc. or Purepac Pharmaceutical Co.



Goods

- shall have the meaning given to the term "goods" in the UCC.



Governmental Approvals

- all authorizations, consents, approvals, licenses and exemptions of,
registrations and filings with, and reports to, all Governmental Authorities.



Governmental Authority

- any federal, state, municipal, national, foreign or other governmental
department, commission, board, bureau, court, agency or instrumentality or
political subdivision thereof or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of any government or any court,
in each case whether associated with a state of the United States, the District
of Columbia or a foreign entity or government.



Guarantors

- each Person after the Closing Date who guarantees payment or performance of
the whole or any part of the Obligations.



Guaranty

- each guaranty agreement now or hereafter executed by a Guarantor in favor of
Agent with respect to any of the Obligations.



Hedging Agreement

- any interest rate protection agreement, interest rate swap, cap, collar
agreements, foreign currency exchange agreement, forward, future or option
contract, currency swap agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement or
other similar agreements.



Impermissible Qualification

- any qualification or exception to the opinion or certification of any
independent public accountant as to any financial statement of Parent and its
Subsidiaries which (i) is of a "going concern" or similar nature, or
(ii) relates to the limited scope of examination of matters relevant to such
financial statements.



Indemnitees

- the Agent Indemnitees, the Lender Indemnitees, the Issuing Bank Indemnities
and the BofA Indemnitees.



Initial Lender

- BofA, in its capacity as a "Lender" under this Agreement on the Closing Date.



Insolvency Proceeding

- any action, case or proceeding commenced by or against a Person under any
state, federal or foreign bankruptcy, insolvency, receivership or similar law
for (i) the entry of an order for relief under any chapter of the Bankruptcy
Code or other bankruptcy insolvency, receivership or similar law (whether state,
federal or foreign), (ii) the appointment of a receiver (or administrative
receiver), trustee, liquidator, administrator or conservator for such Person or
any substantial part of its Property, (iii) a general assignment or trust
mortgage for the benefit of creditors of such Person, or (iv) except to the
extent otherwise expressly permitted herein, the liquidation, dissolution or
winding up of the affairs of such Person.



Instrument

- shall have the meaning given to the term "instrument" in the UCC.



Intellectual Property

- all intellectual and intangible Property and other similar Property of a
Person of every kind and description, including inventions, designs, patents,
patent applications, copyrights, trademarks, service marks, trade names, mask
works, trade secrets, confidential or proprietary information, know-how,
software and databases and all embodiments or fixations thereof and
related documentation, registrations and all licenses, or other rights to use
any of the foregoing.



Intellectual Property Claim

- the assertion by any Person of a claim (whether asserted in writing, by
action, suit or proceeding or otherwise) that any Borrower's ownership, use,
marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property is violative of any ownership of or right to use any
Intellectual Property of such Person.



Interest Period

- shall have the meaning ascribed to it in Section 3.1.3.



Inventory

- shall have the meaning given to the term "inventory" in the UCC and shall
include all goods intended for sale or lease by a Borrower, or for display or
demonstration; all work in process, all raw materials and other materials and
supplies of every nature and description used or which might be used in
connection with the manufacture, printing, packing, shipping, advertising,
selling, leasing or furnishing of such goods or otherwise used or consumed in a
Borrower's business (but excluding Equipment).



Inventory Formula Amount

- on any date of determination thereof, an amount equal to the lesser of (A) the
Revolver Commitments or (B) the sum of (i) the lesser of (x) 65% of the Value of
Eligible Inventory consisting of finished goods on such date or (y) 85% of the
product obtained by multiplying the Value of Eligible Inventory on such date
consisting of finished goods by the Net Orderly Liquidation Value Percentage;
plus (ii) the lesser of (x) 65% of the Value of Eligible Inventory consisting of
raw materials on such date or (y) 85% of the product obtained by multiplying the
Value of Eligible Inventory on such date consisting of raw materials by the Net
Orderly Liquidation Value Percentage.



Inventory Reserve

- such reserves as may be established from time to time by Agent in its
reasonable credit judgment to reflect changes in the salability of any Eligible
Inventory in the Ordinary Course of Business or such other factors as could be
reasonably expected to negatively impact the Value of any Eligible Inventory.
Without limiting the generality of the foregoing, such reserves may include
reserves based on obsolescence, theft or other shrinkage, markdowns, and vendor
chargebacks; provided that any reserve for returns and rebates shall be
determined consistent with Borrowers' past practice and in accordance with GAAP
and shall otherwise be acceptable to Agent in its reasonable credit judgment.



Investment Property

- shall have the meaning given to the term "investment property" in the UCC and
shall include all securities (whether certificated or uncertificated), security
entitlements, securities accounts, commodity contracts and commodity accounts.



Issuing Bank

- BofA or an Affiliate of BofA.



Issuing Bank Indemnitees

- Issuing Bank and all of its present and future officers, directors, employees,
agents and attorneys.



LC Application

- an application by any or all Borrowers to Issuing Bank, pursuant to a form
approved by Issuing Bank, for the issuance of a Letter of Credit, that is
submitted to Issuing Bank at least 3 Business Days prior to the requested
issuance of such Letter of Credit.



LC Conditions

- the following conditions, the satisfaction of each of which is required before
Issuing Bank shall be obligated issue a Letter of Credit: (i) each of the
conditions set forth in Section 11.1 and Section 11.2 in connection with the
issuance of Letters of Credit on the Closing Date and each of the conditions set
forth in Section 11.2 for Letters of Credit issued thereafter has been and
continues to be satisfied, including the absence of any Default or Event of
Default; (ii) after giving effect to the issuance of the requested Letter of
Credit and all other unissued Letters of Credit for which an LC Application has
been signed by a Borrower and approved by Agent and Issuing Bank, the LC
Obligations would not exceed $25,000,000 and no Out-of-Formula Condition would
exist, and, if no Revolver Loans are outstanding, the LC Obligations do not, and
would not upon the issuance of the requested Letter of Credit, exceed the
Borrowing Base; (iii) such Letter of Credit has an expiration date that is no
more than 365 days from the date of issuance in the case of standby Letters of
Credit and no more than 120 days from the date of issuance in the case of
documentary Letters of Credit and, in either event, such expiration date is at
least 30 days prior to the last Business Day of the Term unless otherwise agreed
by Agent in its discretion; (iv) the currency in which payment is to be made
under the Letter of Credit is Dollars; and (v) the form of the proposed Letter
of Credit is satisfactory to Agent and Issuing Bank in their discretion,
provides for sight drafts only and does not contain any language that
automatically increases the amount available to be drawn under the Letter of
Credit.



LC Documents

- any and all agreements, instruments and documents (including an LC
Application) required by Issuing Bank to be executed by Borrowers or any other
Person and delivered to Issuing Bank for the issuance, amendment or renewal of a
Letter of Credit.



LC Facility

- the subfacility for Letters of Credit established as part of the Revolver
Commitments pursuant to Section 2.3.



LC Obligations

- on any date, an amount (in Dollars) equal to the sum of (without duplication)
(i) all amounts then due and payable by any Obligor on such date by reason of
any payment that is made by Issuing Bank under a Letter of Credit and that has
not been repaid to Issuing Bank, plus (ii) the aggregate Undrawn Amount of all
Letters of Credit which are then outstanding or for which an LC Application has
been delivered to and accepted by Issuing Bank, plus (iii) all fees and other
amounts due and payable in respect of Letters of Credit outstanding on such
date.



LC Request

- a Letter of Credit Request from Borrowers to Issuing Bank in the form of
Exhibit J annexed hereto.



LC Reserve

- at any date, the aggregate of all LC Obligations on such date, other than (i)
LC Obligations that Borrowers shall Cash Collateralize on or prior to such date
and (ii) during any period that no Default or Event of Default exists, the
portion of LC Obligations described in clause (iii) of the definition thereof.



Lender Indemnitees

- Lenders and all of their respective present and future officers, directors,
employees, agents and attorneys.



Lenders

- shall have the meaning given to it in the preamble to this Agreement and shall
include BofA (whether in its capacity as a provider of Loans under Section 2 or
as the provider of Swingline Loans under Section 4.1.3 ) and any other Person
who may from time to time become a "Lender" under this Agreement, including each
assignee that becomes a party to this Agreement pursuant to Section 14.3.



Letter of Credit

- any standby or documentary letter of credit issued by Issuing Bank for the
account of any Borrower.



Letter-of-Credit Right

- shall have the meaning given to the term "letter-of-credit-right" in the UCC.



LIBOR Lending Office

- with respect to a Lender, the office designated as a LIBOR Lending Office for
such Lender on the signature page hereof (or on any Assignment and Acceptance,
in the case of an assignee) or such other office of such Lender or any of its
Affiliates that is hereafter designated by written notice to Agent.



LIBOR Loan

- a Loan, or portion thereof, during any period in which it bears interest at a
rate based upon the applicable Adjusted LIBOR Rate.



License Agreement

- any agreement between a Borrower and a Licensor pursuant to which such
Borrower is authorized to use any Intellectual Property in connection with the
manufacturing, marketing, sale or other distribution of any Inventory of such
Borrower.



Licensor

- any Person from whom a Borrower obtains the right to use (whether on an
exclusive or non-exclusive basis) any Intellectual Property in connection with
such Borrower's manufacture, marketing, sale or other distribution of any
Inventory.



Lien

- means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, collateral assignment, charge or security
interest in, on or of such asset, (b) the interest of a vendor or a lessor under
any conditional sale agreement, capital lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.



Lien Waiver

- an agreement duly executed in favor of Agent, in form and content reasonably
acceptable to Agent, by which (i) for locations leased by an Obligor, an owner
or mortgagee of premises upon which the Property of an Obligor is located agrees
to waive or subordinate any Lien it may have with respect to such Property in
favor of Agent's Lien therein and to permit Agent to enter upon such premises
and remove such Property or to use such premises to store or dispose of such
Property, or (ii) for locations at which any Obligor places Inventory with a
warehouseman or a processor, such warehouseman or processor agrees to waive or
subordinate any Lien it may have with respect to such Property in favor of
Agent's Lien therein and to permit Agent to enter upon such premises and remove
such Property or to use such premises to store or dispose of such Property, or,
in either case, otherwise reasonably acceptable to Agent.



Loan

- a Revolver Loan or a Term Loan Advance (and, without duplication, each Base
Rate Loan and LIBOR Loan comprising such Loan).



Loan Account

- the loan account established by each Lender on its books pursuant to
Section 5.8.



Loan Documents

- this Agreement, the Other Agreements and the Security Documents.



Loan Year

- a period commencing each calendar year on the same month and day as the date
of this Agreement and ending on the same month and day in the immediately
succeeding calendar year, with the first such period (i.e. the first Loan Year)
to commence on the date of this Agreement.



Margin Stock

- shall have the meaning ascribed to it in Regulation U and of the Board of
Governors.



Material Adverse Effect

- the effect of any event, condition or circumstance, which (i) has a material
adverse effect upon the business, operations, Properties, or financial condition
of Parent and its Subsidiaries, taken as a whole or the ability of the
Consolidated Group to repay the Obligations; (ii) has or could be reasonably
expected to have any material adverse effect whatsoever upon the validity or
enforceability of this Agreement or any of the other Loan Documents; or
(iii) has a material adverse effect upon the value of the whole or any
substantial part of the Collateral, the Liens of Agent with respect to such
Collateral or the priority of any such Liens; or (iv) has a material adverse
effect on the ability of Agent or any Lender to enforce or collect
the Obligations or realize upon any material portion of the Collateral in
accordance with the Loan Documents and Applicable Law.



Material Contract

- an agreement to which an Obligor is a party (other than the Loan Documents)
for which breach, termination, cancellation, nonperformance or failure to renew
could reasonably be expected to have a Material Adverse Effect.



Maximum Rate

- the maximum non-usurious rate of interest permitted by Applicable Law that at
any time, or from time to time, may be contracted for, taken, reserved, charged
or received on the Debt in question or, to the extent that at any time
Applicable Law may thereafter permit a higher maximum non-usurious rate of
interest, then such higher rate. Notwithstanding any other provision hereof, the
Maximum Rate shall be calculated on a daily basis (computed on the actual number
of days elapsed over a year of 365 or 366 days, as the case may be).



Money Borrowed

- as applied to any Obligor, without duplication, (i) Debt arising from the
lending of money by any other Person to such Obligor; (ii) Debt, whether or not
in any such case arising from the lending of money by another Person to such
Obligor, (A) which is represented by notes payable or drafts accepted that
evidence extensions of credit, (B) which constitutes obligations evidenced by
bonds, debentures, notes or similar instruments, or (C) upon which interest
charges are customarily paid (other than accounts payable) or that was issued or
assumed as full or partial payment for Property; (iii) Debt that constitutes a
Capitalized Lease Obligation; (iv) reimbursement obligations with respect to
letters of credit or guaranties of letters of credit; and (v) Debt of such
Obligor under any guaranty of obligations that would constitute Debt for Money
Borrowed under clauses (i) through (iii) hereof, if owed directly by such
Obligor.



Moody's

- Moody's Investors Services, Inc.



Mortgages

- the mortgages, deeds of trust and/or deeds to secure debt to be executed by a
Borrower on or before the Closing Date in favor of Agent and pursuant to which
such Borrower shall grant and convey to Agent, for the benefit of Secured
Parties, Liens upon the Real Estate of such Borrower listed on Exhibit K
attached hereto as security for the payment of the Obligations.



Multiemployer Plan

- has the meaning set forth in Section 4001(a)(3) of ERISA.



Negative Pledge Agreement

- each Negative Pledge Agreement to be executed by the applicable Borrower on or
before the Closing Date, pursuant to which such Borrower agrees that it shall
not consensually pledge, assign, transfer, encumber or grant any Lien in favor
of any other Person in any of the Specified Real Estate of such Borrower that
has not been pledged to Agent or permit any Lien to exist thereon (other than a
Permitted Lien) until the Full Payment of the Obligations.



Net Disposition Proceeds

- proceeds (including cash receivable (when received) by way of deferred
payment) received by an Obligor in cash from an Asset Disposition under clause
(ii), (ix) or (x) of the definition of Permitted Asset Disposition, net of:
(i) the reasonable fees and out-of-pocket costs and expenses actually incurred
in connection with such Asset Disposition (including legal fees, accountants,
appraisals, brokerage, title fees and expenses and sales commissions);
(ii) amounts applied to repayment of Debt (other than the Obligations) secured
by a Permitted Lien on such Collateral disposed of that is senior in priority to
Agent's Liens; (iii) recording, transfer, sales or similar taxes; and (iv)
reserves for escrows and indemnities, until such reserves are no longer required
and such reserves or escrows are released to a Borrower.



Net Orderly Liquidation Value Appraisal

- an appraisal of the orderly liquidation value of Inventory or Equipment (as
applicable) of Borrowers performed by an appraiser reasonably satisfactory to
Agent, which appraisal shall deduct as a factor in the determination of orderly
liquidation value, all costs and expenses projected to be incurred in the
conduct of any liquidation of all or any portion of the Inventory or Equipment
(as applicable).



Net Orderly Liquidation Value Percentage

- at any date and with respect to any Inventory, the percentage of the value of
such Inventory expected to be realized at an orderly, negotiated sale of such
Inventory that is held within a reasonable period of time, as such percentage is
determined by Agent from the most recent Net Orderly Liquidation Value Appraisal
received by Agent and acceptable by Agent on or before such date.



Notes

- each Revolver Note, each Term Note, the Swingline Note and any other
promissory note executed by Borrowers at Agent's request to evidence any of the
Obligations.



Notice of Borrowing

- as defined in Section 4.1.1(i).



Notice of Conversion/Continuation

- as defined in Section 3.1.2(ii).





Obligations

- in each case, whether now in existence or hereafter arising, (i) the principal
of, and interest and premium, if any, on the Loans, (ii) all LC Obligations and
all other obligations of any Obligor to Agent or Issuing Bank arising in
connection with the issuance of any Letter of Credit, (iii) all liabilities and
obligations of Borrowers under any indemnity for Claims, (iv) all Extraordinary
Expenses, (v) all other Debts, covenants, duties and obligations (including
Contingent Obligations) now or at any time or times hereafter owing by any
Obligor to Agent or any Lender under or pursuant to this Agreement or any of the
other Loan Documents, in each case, whether evidenced by any note or other
writing, whether arising from any extension of credit, opening of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise and whether
direct or indirect, absolute or contingent, due or to become due, primary or
secondary, or joint or several, including all interest, charges, expenses, fees
or other sums chargeable to any or all Obligors under any of the Loan Documents,
and (vi) any Banking Relationship Debt.



Obligor

- each Borrower and each Guarantor.



Ordinary Course of Business

- with respect to any transaction involving any Person, the ordinary course of
such Person's business and undertaken by such Person in good faith and not for
the purpose of evading any covenant or restriction in any Loan Document.



Organic Documents

- with respect to any Person, its charter, certificate or articles of
incorporation, bylaws, articles of organization, limited liability agreement,
operating agreement, members agreement, shareholders agreement, partnership
agreement, certificate of partnership, certificate of formation, voting trust,
or similar agreement or instrument governing the formation or operation of such
Person.



OSHA

- the Occupational Safety and Hazard Act of 1970.



Other Agreements

- the Notes, the Fee Letter, the LC Documents, each Lien Waiver, and any and all
other agreements, instruments and documents (other than this Agreement and the
Security Documents), heretofore, now or hereafter executed by any Borrower, any
other Obligor or any other Person and delivered to Agent or any Lender, in each
case in respect of the transactions contemplated by this Agreement or other Loan
Documents.



Out-of-Formula Condition

- as defined in Section 2.1.2.



Out-of-Formula Loan

- a Revolver Loan made or existing when an Out-of-Formula Condition exists or
the amount of any Revolver Loan which, when funded, results in an Out-of-Formula
Condition.



Participant

- as defined in Section 14.2.1.



Participating Lender

- as defined in Section 2.3.2(i).



Patent Security Agreement

- each Patent Security Agreement to be executed by Borrowers in favor of Agent
on or before the Closing Date and by which Borrowers shall grant to Agent, for
the benefit of Secured Parties, as security for the Obligations, a security
interest in all of Borrowers' right, title and interest in and to the patents
and patent applications listed therein.



Payment Account

- an account maintained by Agent to which all monies from time to time deposited
to a Dominion Account shall be transferred and all other payments shall be sent
in immediately available federal funds.



Payment Intangible

- shall have the meaning given to the term "payment intangible" in the UCC.



Payment Item

- each check, draft, or other item of payment payable to a Borrower, including
those evidencing or constituting proceeds of any of the Collateral.



Pending Revolver Loans

- at any date, the aggregate principal amount of all Revolver Loans which have
been requested in any Notice of Borrowing received by Agent but which have not
theretofore been advanced by Agent or Lenders.



Permitted Acquisition

- the acquisition by a Borrower of all or a portion of the capital stock or
assets of a Person organized under the laws of the United States of America or
any state thereof so long as each of the following conditions is satisfied:



     (i)     such acquired Person is engaged primarily in one or more businesses
in which Borrowers are engaged or businesses reasonably related or incidental
thereto;

     (ii)     the Pro Forma Fixed Charge Coverage Ratio for the immediately
preceding twelve Fiscal Months (if a Restrictive Trigger Event has occurred,
based upon the monthly financial statements required pursuant to Section
10.1.3(ii), and if a Restrictive Trigger Event has not occurred, then based upon
the financial statements required pursuant to Section 10.1.3(iii)) is at least
1.0 to 1.0 and Availability at the time of and after giving effect thereto is at
least $35,000,000 if any Term Loan is outstanding and $25,000,000 if no Term
Loan is outstanding;

     (iii)     with respect to any Person that is or becomes a Subsidiary, such
Person (i) if requested by Agent, executes and delivers to Agent, for the
benefit of Lenders, a joinder agreement to this Agreement and such other
documents (including, if requested by Agent, an amendment to any Hedging
Agreement to add such Subsidiary thereto) as may be determined by Agent to add
such Subsidiary as an additional "Borrower" hereunder, and/or a new pledge
agreement or such amendments to the relevant Security Documents as Agent shall
deem necessary or reasonably advisable to grant to Agent, for the benefit of
Secured Parties, a Lien on the capital stock of such Subsidiary (and if such
Person has any direct Foreign Subsidiaries, a Lien on at least 65% of the
capital stock of each direct Foreign Subsidiary), (ii) delivers to Agent the
certificates representing such capital stock, together with undated stock powers
executed and delivered in blank by a duly authorized officer of the Borrowers or
such Subsidiary, as the case may be, (iii) if requested by Agent, in lieu of
being joined as a Borrower, causes such new Subsidiary to become a party to a
subsidiary guarantee, if applicable, or such comparable documentation which is
in form and substance reasonably satisfactory to Agent, and (iv)  takes all
actions deemed necessary or advisable by Agent to cause the Lien created by this
Agreement to be duly perfected against such Person in accordance with all
Applicable Law (subject to Section 7.6 hereof) including the filing of financing
statements in such jurisdictions as may be requested by Agent, subject to and in
accordance with the Loan Documents; provided, however, that if such Subsidiary
constitutes an Excluded Subsidiary, then Agent and Lenders will not require that
such Subsidiary be joined to this Agreement as a Borrower or a Guarantor but may
require that 100% of the capital stock of such Subsidiary be pledged to Agent,
for the benefit of Lenders, as security for the Obligations and that all of the
other provisions of this definition (other than the joinder provisions of this
clause (iii)) be satisfied;

     (iv)     the applicable Borrower has made available to Agent, not later
than 10 Business Days (or such later date to which Agent may agree) prior to the
proposed date of such acquisition, copies of lien search results and copies of
the acquisition documents (including a copy of the purchase and sale agreement
with all schedules and exhibits thereto) and other due diligence information as
reasonably requested by Agent;

     (v)     Borrowers shall have executed and deliver such amendments or
supplements to this Agreement or the other Security Documents or such other
documents as Agent may deem necessary or advisable to grant Agent a first
priority Lien on all of the acquired assets to the extent required by the terms
hereof and thereof;

     (vi)     Agent shall have received a certificate of the Borrower
Representative executed on its behalf by a Senior Officer, certifying that both
before and after giving pro forma effect to such acquisition, the Consolidated
Group, taken as a whole is Solvent; and

      (vii)     no Default or Event of Default has occurred and is continuing or
would result therefrom.

In connection with any merger (or other distribution of the assets) of a
Subsidiary that is not a Borrower with and into (or to) a Borrower, or any
acquisition, whether by purchase of stock, merger, or purchase of assets and
whether in a single transaction or series of related transactions, by a
Borrower, Agent shall have the right to determine in its reasonable credit
judgment which Inventory or Accounts so acquired shall be included in the
Borrowing Base (subject to the provisions of the definitions "Borrowing Base,"
"Eligible Inventory" and "Eligible Accounts" and any other provisions of this
Agreement and the other Loan Documents applicable to the computation and
reporting of the Borrowing Base). In connection with such determination, Agent
may obtain, at Borrowers' expense, such appraisals, commercial finance exams and
other assessments of such Accounts and Inventory as it may reasonably deem
desirable and all such appraisals, exams and other assessments shall be paid for
by Borrowers and shall not be limited by or included in the number of appraisals
and field exams reimbursable under Section 3.2.4.

Permitted Asset Disposition

- an Asset Disposition that consists of (i)  the sale of Inventory in the
Ordinary Course of Business; (ii) for so long as no Default or Event of Default
exists, dispositions of Property (other than Accounts, Inventory, Eligible
Equipment or Eligible Real Estate) which, in the aggregate as to all Borrowers
during any consecutive 12-month period, has a fair market value or book value,
whichever is more, of $5,000,000 or less, provided that all Net Disposition
Proceeds thereof are remitted to Agent for application to the Obligations, (iii)
replacements of Equipment that is substantially worn, damaged or obsolete with
Equipment of like kind, function and value, provided that the replacement
Equipment shall be acquired prior to or concurrently with any disposition of the
Equipment that is to be replaced, the replacement Equipment shall be free and
clear of Liens other than Permitted Liens that are not Purchase Money Liens and
Borrowers shall have given Agent at least 10 days prior written notice of such
disposition, (iv) the licensing of Intellectual Property in the Ordinary Course
of Business; (v) sales, transfers, licenses, leases or other dispositions of
assets made by a Consolidated Group Member to another Consolidated Group Member
(other than an Excluded Subsidiary or a Restrictive Subsidiary); (vi) transfers
or forgiveness of Accounts in the Ordinary Course of Business and in connection
with the collection or compromise thereof; (vii) the abandonment, failure to
maintain or renew or cancellation of Intellectual Property of any Consolidated
Group Member that is not material to such Consolidated Group Member's business
in such Consolidated Group Member's reasonable business judgment; (viii) any
sublease, sale or other disposition of any Specified Real Estate (ix) for so
long as no Default or Event of Default exists, any sale or other disposition of
the Piscataway New Jersey site; (x) for so long as no Default or Event of
Default exists, any Permitted Portfolio Transaction; (xi) condemnations by
Governmental Authorities of Real Estate (other than Eligible Real Estate); and
(xii) for so long as no Default or Event of Default exists, mergers and
consolidations permitted under Section 10.2.11.



Permitted Canadian Inventory

- Inventory of a Borrower that would otherwise constitute Eligible Inventory but
for the fact that it is located in Canada and in which Agent has a
first-priority, perfected Lien.



Permitted Consignment Sale Conditions

- each of the following conditions, the satisfaction of each of which shall be
determined by Agent in its reasonable credit judgment (i) the consignee shall
have executed a consignment agreement, in form and scope acceptable to Agent,
granting a Borrower and its assigns a purchase money lien and security interest
in all consigned Inventory that is consigned by such Borrower to such consignee,
together with the cash and non-cash proceeds thereof; (ii) consignee and such
Borrower shall have executed UCC financing statements, in form acceptable to
Agent, based upon the requirements of the filing jurisdiction, naming such
consignee as debtor and such Borrower as secured party (and, if requested by
Agent, naming Agent as assignee), covering the consigned Inventory and the cash
and non-cash proceeds thereof; such financing statement shall have been filed of
record in all appropriate filing locations for the perfection of a first
priority security interest in such consigned Inventory and the cash and non-cash
proceeds thereof; and, after filing of such financing statements, such Borrower
shall have conducted searches of all filings made against such consignee in such
filing offices and taken such other action as Agent may reasonably request,
including notification pursuant to the UCC to each holder of a conflicting Lien
in such consigned Inventory, which shall confirm that the security interest in
the consigned Inventory in favor of such Borrower that such Borrower has
assigned to Agent, together with the cash and non-cash proceeds thereof, is and
shall be a first priority Lien; (iii) if requested by Agent, after determination
by Agent that such agreement is necessary for the protection of its assigned
Lien in such consigned Inventory, based upon Applicable Law of the state in
which the consigned Inventory is located, such Borrower shall obtain an
agreement from the landlord of the premises where the consigned Inventory is to
be located, in form and substance reasonably acceptable to Agent, waiving in
favor of such Borrower and its assigns such landlord's Liens in such consigned
Inventory; (v) if requested by Agent, Lender shall have received the originals
of the consignment agreement, the filed UCC financing statements, the UCC
searches, the landlord's agreement and the insurance agreement referred to in
clauses (i) through (iv) above, and such other instruments, documents,
certificates, opinions or assurances, and such Borrower shall have taken such
other action as Agent may have reasonably requested in connection with the
consignee; and (vi) consignee shall maintain the consigned Inventory at a
location in the United States.



Permitted Contingent Obligations

- Contingent Obligations arising from endorsements of items of payment for
collection or deposit in the Ordinary Course of Business; Contingent Obligations
of any Consolidated Group Member existing as of the Closing Date, including
extensions and renewals thereof that do not increase the amount of such
Contingent Obligations as of the date of such extension or renewal; Contingent
Obligations arising under indemnity agreements to title insurers to cause such
title insurers to issue to Agent title insurance policies; Contingent
Obligations with respect to customary indemnification obligations in favor of
purchasers in connection with dispositions of Equipment permitted under Section
8.4.2; Contingent Obligations consisting of reimbursement obligations from time
to time owing by any Borrower to Issuing Bank with respect to Letters of Credit
(but in no event to include reimbursement obligations at any time owing by a
Borrower to any other Person that may issue letters of credit for the account of
Borrowers); unsecured guaranties made by a Consolidated Group Member for Debt or
other obligations of another Consolidated Group Member that is expressly
permitted to be incurred hereunder or not prohibited; other unsecured Contingent
Obligations not to exceed $25,000,000 in the aggregate at any time; the
Permitted Euro Debt Guaranty; and unsecured guaranties made by a Consolidated
Group Member for Debt of another Consolidated Group Member that is expressly
permitted to be incurred hereunder.



Permitted Euro Debt Guaranty

- the unsecured guaranty by Parent of the Euro Debt, not to exceed $400,000,000.



Permitted Investment

- investments in, or loans or investments to, (a) any Foreign Subsidiary of a
Borrower or (b) joint ventures with other Persons organized under the laws of
the United States of America or any state thereof, so long as each of the
following conditions is satisfied as determined by Agent:



such Person is engaged primarily in one or more businesses in which Borrowers
are engaged or reasonably related or incidental thereto;

Availability at the time of and after giving effect thereto is at least
$35,000,000 if any Term Loan is outstanding and $25,000,000 if no Term Loan is
outstanding;

with respect to any Person that is or becomes a Domestic Subsidiary, such Person
(i) if requested by Agent, executes and delivers to Agent, for the benefit of
Lenders, a joinder agreement to this Agreement and such other documents
(including, if requested by Agent, an amendment to any Hedging Agreement to add
such Domestic Subsidiary thereto) as may be determined by Agent to add such
Domestic Subsidiary as an additional "Borrower" hereunder, and/or a new pledge
agreement or such amendments to the relevant Security Documents as Agent shall
deem necessary or advisable to grant to Agent, for the benefit of Secured
Parties, a Lien on the capital stock of such Domestic Subsidiary (and if such
Person has any direct Foreign Subsidiaries, a Lien on at least 65% of the
capital stock of such Foreign Subsidiary), (ii) delivers to Agent the
certificates representing such capital stock, together with undated stock powers
executed and delivered in blank by a duly authorized officer of the Borrowers or
such Subsidiary, as the case may be, and (iii) if requested by Agent, cause such
new Domestic Subsidiary (a) to become a party to a subsidiary guarantee, if
applicable, or such comparable documentation which is in form and substance
reasonably satisfactory to Agent, and (b) to take all actions necessary or
advisable to cause the Lien created by this Agreement to be duly perfected
against such Person in accordance with all Applicable Law (subject to Section
7.6 hereof), including the filing of financing statements in such jurisdictions
as may be requested by Agent subject to and in accordance with the Loan
Documents; provided, however, that if such Subsidiary constitutes an Excluded
Subsidiary, then Agent and Lenders will not require that such Subsidiary be
joined to this Agreement as a Borrower or a Guarantor but may require that 100%
of the capital stock of such Subsidiary be pledged to Agent, for the benefit of
Lenders, as security for the Obligations and that all of the other provisions of
this definition (other than the joinder provisions of this clause (iii)) be
satisfied;

the applicable Borrower has made available to Agent, not later than 10 Business
Days prior to the proposed date of such investment, copies of the applicable
investment documents, Organic Documents and other due diligence information as
requested by Agent;

Agent shall have received a certificate of the Borrower Representative executed
on its behalf by a Senior Officer, certifying that both before and after giving
pro forma effect to such investment, the Consolidated Group is Solvent; and

No Default or Event of Default shall exist or result therefrom.

Permitted Lien

- a Lien of a kind specified in Section 10.2.5.



Permitted Payment Conditions

- each of the following conditions, the satisfaction of each shall be required
before any Borrower shall be permitted to repurchase, redeem or prepay any
Funded Debt under Section 10.2.6(ii):



Availability at the time of and after giving effect thereto is at least
$35,000,000 if any Term Loan is outstanding and $25,000,000 if no Term Loan is
outstanding;

the applicable Borrower has given Agent at least 10 Business Days' prior notice
of such payment (or such later date as is acceptable to Agent); and

no Default or Event of Default shall exist or result therefrom.

Permitted Portfolio Transaction

- a Portfolio Transaction so long as each of the following conditions is
satisfied:



Agent shall have received (a) at least thirty (30) days prior to the date of the
consummation of such proposed Portfolio Transaction (or such later date as is
acceptable to Agent) drafts of the purchase agreement and all other related
documents, instruments and agreements and (b) at least five (5) days (or such
later date as is acceptable to Agent) prior to the date of the consummation of
such proposed Portfolio Transaction final copies of all such documents;

Concurrently with the consummation of such Portfolio Transaction, Agent shall
receive the Net Disposition Proceeds from such Portfolio Transaction for
application in accordance with Section 5.3.5;

If the Term Loan and Fixed Asset Sublimit are not to be repaid in full, Agent
shall have received from a Senior Officer of Borrowers a written list of all
Equipment and Real Estate to be sold as part of such Portfolio Transaction,
including, with respect to such Equipment, the net book value and net orderly
liquidation value of each piece of Equipment;

Availability at the time of, and after giving pro forma effect to such Portfolio
Transaction and the application of proceeds thereof, (a) shall not be less than
$25,000,000 if no Term Loan is outstanding at such time and (b) shall not be
less than $35,000,000 if any Term Loan is outstanding at such time and such Term
Loan is not to be repaid in full upon consummation of such Portfolio
Transaction;

Borrowers shall have delivered to Agent a Pro Forma Borrowing Base Certificate,
in form and substance reasonably satisfactory to Agent, that confirms that after
application of the proceeds of the Portfolio Transaction there will be no
Out-of-Formula Condition;

no Default or Event of Default shall exist at the time or result therefrom;

such Portfolio Transaction shall occur on or before December 31, 2006; and

no more than 3 such Portfolio Transactions shall occur prior to the Full Payment
of the Obligations; provided, that any series of related transactions that occur
within one month shall be deemed to be one Portfolio Transaction (but subject to
the satisfaction of each of the above conditions at each stage).

Permitted Purchase Money Debt

- Purchase Money Debt of Borrowers and their Subsidiaries (or of any target to
the extent constituting a Permitted Acquisition) that is incurred after the date
of this Agreement and that is unsecured or is secured only by a Purchase Money
Lien, provided that the aggregate amount of Purchase Money Debt outstanding at
any time does not exceed $25,000,000 and the incurrence of such Purchase Money
Debt does not violate any limitation in the Loan Documents regarding Capital
Expenditures. For the purposes of this definition, the principal amount of any
Purchase Money Debt consisting of capitalized leases shall be computed as a
Capitalized Lease Obligation.



Permitted Subsidiary

- a Person that becomes a Domestic Subsidiary of a Borrower after the Closing
Date, subject to the satisfaction of each of the following conditions:



No Default or Event of Default exists at the time of the creation or formation
of such Subsidiary;

Borrowers give Agent not less than 10 Business Days prior written notice of the
formation of such Subsidiary (or such later date as is acceptable to Agent);

such Subsidiary is engaged primarily in one or more businesses in which
Borrowers are engaged or businesses reasonably related or incidental thereto;
and

with respect to any such Subsidiary, such Person (i) if requested by Agent,
executes and delivers to Agent, for the benefit of Lenders, a joinder agreement
to this Agreement and such other documents (including, if requested by Agent, an
amendment to any Hedging Agreement to add such Subsidiary thereto) as may be
determined by Agent to add such Subsidiary as an additional "Borrower"
hereunder, and/or a new pledge agreement or such amendments to the relevant
Security Documents as Agent shall deem necessary or reasonably advisable to
grant to Agent, for the benefit of Secured Parties, a Lien on the capital stock
of such Subsidiary (and if such Person has any direct Foreign Subsidiaries, a
Lien on at least 65% of the capital stock of each direct Foreign Subsidiary),
(ii) delivers to Agent the certificates representing such capital stock,
together with undated stock powers executed and delivered in blank by a duly
authorized officer of the Borrowers or such Subsidiary, as the case may be,
(iii) if requested by Agent, in lieu of being joined as a Borrower, causes such
new Subsidiary to become a party to a subsidiary guarantee, if applicable, or
such comparable documentation which is in form and substance reasonably
satisfactory to Agent, and (iv)  takes all actions deemed necessary or advisable
by Agent to cause the Lien created by this Agreement to be duly perfected
against such Person in accordance with all Applicable Law (subject to Section
7.6 hereof), including the filing of financing statements in such jurisdictions
as may be requested by Agent subject to and in accordance with the Loan
Documents; provided, however, that if such Subsidiary constitutes an Excluded
Subsidiary, then Agent and Lenders will not require that such Subsidiary be
joined to this Agreement as a Borrower or a Guarantor but may require that 100%
of the capital stock of such Subsidiary be pledged to Agent, for the benefit of
Lenders, as security for the Obligations and that all of the other provisions of
this definition (other than the joinder provisions of this clause (iv)) be
satisfied.

Agent shall have the right to determine in its reasonable credit judgment which
Inventory or Accounts of such Subsidiary shall be included in the Borrowing Base
(subject to the provisions of the definitions "Borrowing Base," "Eligible
Inventory" and "Eligible Accounts" and any other provisions of this Agreement
and the other Loan Documents applicable to the computation and reporting of the
Borrowing Base). In connection with such determination, Agent may obtain, at
Borrowers' expense, such appraisals, commercial finance exams and other
assessments of such Accounts and Inventory as it may reasonably deem desirable
and all such appraisals, exams and other assessments shall be paid for by
Borrowers and shall not be limited by or included in the number of appraisals
and field exams reimbursable under Section 3.2.4.

Person

- an individual, partnership, corporation, limited liability company, limited
liability partnership, joint stock company, land trust, business trust, or
unincorporated organization, or a Governmental Authority.



Plan

- an employee pension benefit plan that is covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Internal
Revenue Code and that is either (i) maintained by a Borrower for employees or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a Borrower is then making or accruing an obligation to make contributions or has
within the preceding 5 years made or accrued such contributions.



Pledge Agreements

- the Pledge Agreements to be executed by each Borrower on or before the Closing
Date, pursuant to which each Borrower shall pledge to Agent, for the benefit of
the Secured Parties, 100% of the Equity Interests of each of its Domestic
Subsidiaries and 65% of the Equity Interests of each of its direct Foreign
Subsidiaries, as security for the Obligations.



Portfolio Transaction

- a sale, transfer or other disposition in one or a series of transactions of
all or any portion of the Equity Interests, properties and assets, rights or
other interests constituting or relating to the generics pharmaceutical
business.



Prior Lenders

- Bank of America, N.A., as agent for a syndicate of lenders which provided
credit facilities to Borrowers pursuant to a certain Credit Agreement dated as
of October 5, 2001, as amended.



Pro Forma Borrowing Base

- the Borrowing Base certified by Borrowers in a Borrowing Base Certificate, as
of the month ended no more than 25 days prior to the proposed date of a
Portfolio Transaction, that gives pro forma effect to a Portfolio Transaction.



Pro Forma Fixed Charge Coverage Ratio

- for any period, the ratio of (a) EBITDA for such period minus Capital
Expenditures (excluding Financed Capital Expenditures) for such period, to (b)
the sum of all Fixed Charges for such period, all calculated for the
Consolidated Group on a Consolidated basis, provided, that for purposes of
computing this ratio for Permitted Acquisitions only (and without duplication in
each case):



the last 12 months of EBITDA of the acquired target shall be added to the EBITDA
of the Consolidated Group (as adjusted to give effect to any cost savings
reasonably acceptable to Agent and certified by Borrowers in good faith arising
from the synergies of the combination of the target's and the Consolidated
Group's workforce, administration and business operations);

the last 12 months of Capital Expenditures of the acquired target shall be added
to the Capital Expenditures of the Consolidated Group;

there shall be added to cash interest expense of the Consolidated Group the last
12 months of cash interest expense on Debt acquired in connection with such
acquisition, plus, on a proforma basis, 12 months of cash interest expense on
the incremental Loans undertaken by the Borrowers on the closing date of the
acquisition; and

there shall be added to scheduled and actual principal payments of the
Consolidated Group the last 12 months of scheduled principal payments on Debt
acquired in connection with such acquisition.

Pro Rata

- with respect to any Lender on any date, a percentage (expressed as a decimal,
rounded to the ninth decimal place) derived by dividing the amount of the total
Commitments of such Lender on such date by the aggregate amount of the
Commitments of all Lenders on such date (regardless of whether or not any of
such Commitments have been terminated on or before such date).



Projections

- (i) prior to the Closing Date and thereafter until Agent receives new
projections pursuant to Section 10.1.5, the projections of Borrowers'
consolidated balance sheets, income statements and cash flow statements and
projected Availability, prepared on a quarterly basis for the Fiscal Year ending
December 31, 2006, and on an annual basis for the Fiscal Years ending 2007,
2008, 2009 and 2010; and (ii) thereafter, the projections most recently received
by Agent and Lenders pursuant to and as required by Section 10.1.5.



Properly Contested

- in the case of any Debt of an Obligor (including any Taxes) that is not paid
as and when due or payable by reason of such Obligor's bona fide dispute
concerning its liability to pay same or concerning the amount thereof, (i) such
Debt is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Obligor has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Debt will not have a Material Adverse Effect; (iv) no Lien
in excess of $500,000 is imposed upon any of such Obligor's assets with respect
to such Debt unless such Lien is at all times junior and subordinate in priority
to the Liens in favor of Agent (except only with respect to property taxes that
have priority as a matter of Applicable Law) and enforcement of such Lien is
stayed during the period prior to the final resolution or disposition of such
dispute; and (v) if such contest is abandoned, settled or determined adversely
(in whole or in part) to such Obligor, such Obligor forthwith pays such Debt.



Property

- any interest in any kind of property or asset, whether real, personal or mixed
and whether tangible or intangible.



Purchase Money Debt

- means and includes (i) Debt (other than the Obligations but including
capitalized leases) for the payment of all or any part of the purchase price of
any fixed or capital assets consisting of Equipment, Real Estate or Software,
(ii) any Debt (other than the Obligations) incurred or assumed at the time of or
within 90 days prior to or after the acquisition or completion of construction
of any fixed or capital assets consisting of Equipment, Real Estate or Software
for the purpose of financing all or any part of the purchase price or
construction or improvement thereof, including deferred purchase price and
industrial revenue bonds or similar municipal or governmental bonds, and
(iii) any renewals, extensions or refinancings (but not any increases in the
principal amounts) thereof outstanding at the time.



Purchase Money Lien

- a Lien upon fixed or capital assets consisting of Equipment, Real Estate or
Software which secures Purchase Money Debt, but only if such Lien shall at all
times be confined solely to such asset acquired through the incurrence of the
Purchase Money Debt secured by such Lien.



RCRA

- the Resource Conservation and Recovery Act (42 U.S.C.
SectionSection 6991-6991i).



Real Estate

- all right, title and interest of a Borrower (whether as owner, lessor or
lessee) at any time or times held by such Borrower in real Property or any
buildings, structures, parking areas or other improvements thereon (excluding
the Specified Real Estate).



Refinancing Conditions

- the following conditions, each of which must be satisfied before Refinancing
Debt shall be permitted under Section 10.2.3: (i) the Refinancing Debt is in an
aggregate principal amount that does not exceed the aggregate principal amount
of the Debt being extended, renewed or refinanced, plus the amount of fees and
expenses payable in connection with such refinancing and any premiums penalties,
accrued interest and accreted amounts payable with respect to such Refinancing
Debt, (ii) the Refinancing Debt has a later or equal final maturity and a longer
or equal weighted average life than the Debt being extended, renewed or
refinanced, (iii) the Refinancing Debt does not bear a rate of interest that
exceeds, as of the date of such extension, renewal or refinancing, a market rate
(as determined in good faith by a Senior Officer) for Debt of such type issued
by an entity similar to the Borrower that is liable on the Debt being extended,
renewed or refinanced, (iv) if the Debt being extended, renewed or refinanced is
subordinate to the Obligations, the Refinancing Debt is subordinated to the same
extent (other than the Convertible Notes), (v) the financial and other material
covenants contained in any instrument or agreement relating to the Refinancing
Debt are no less favorable when taken as a whole in any material respect to
Borrowers than those relating to the Debt being extended, renewed or refinanced,
(vi) at the time of and after giving effect to such extension, renewal or
refinancing, no Default or Event of Default shall exist, and (vii) no additional
Lien is granted to secure the repayment of the Refinancing Debt.



Refinancing Debt

- Debt that is permitted by Section 10.2.3 and that is the subject or the result
of an extension, renewal or refinancing.



Regulation D

- Regulation D of the Board of Governors.



Register

- the register maintained by Agent in accordance with Section 5.8.2.



Reimbursement Date

- as defined in Section 2.3.1(iii).



Rent Reserve

- on any date, the aggregate of (i) all past due rent, fees or other charges
owing on such date by any Obligor to any landlord of any premises where any of
the Collateral is located or to any processor, repairman, mechanic or other
Person who is in possession of any Collateral or has asserted any Lien or claim
thereto, and (ii) a reserve equal to 3 months rent or other charges with respect
to any Collateral in the possession of, or at a location owned by, a Person
other than a Borrower if such Person has not duly executed and delivered to
Agent a Lien Waiver reasonably satisfactory to Agent.



Report

- as defined in Section 13.1.5.



Reportable Event

- any of the events set forth in Section 4043(c) of ERISA.



Reporting Spring-Back Date

- as such term is defined in Section 10.1.3(ii).



Required Lenders

- at any date of determination thereof, Lenders having Commitments representing
greater than 50% of the aggregate Commitments at such time; provided, however,
that if any Lender shall be in breach of any of its obligations hereunder to
Borrowers or Agent, including any breach resulting from its failure to honor its
Commitment in accordance with the terms of this Agreement, then, for so long as
such breach continues, the term "Required Lenders" shall mean Lenders (excluding
each Lender that is in breach of its obligations under this Agreement) having
Commitments representing greater than 50% of the aggregate Commitments
(excluding the Commitments of each Lender that is in breach of its obligations
under this Agreement) at such time; provided further, however, that if all of
the Commitments have been terminated, the term "Required Lenders" shall mean
Lenders (excluding each Lender that is in breach of its obligations under this
Agreement) holding Loans (including Swingline Loans) representing greater than
50% of the aggregate principal amount of Loans (including Swingline Loans)
outstanding at such time.



Restricted Investment

- any acquisition of Property comprising a division or business unit or all or a
substantial part of the business of any Person by a Consolidated Group Member,
or the purchase or acquisition by any Consolidated Group Member of Equity
Interests in or Debt of any Person, or a loan, advance, capital contribution or
subscription, except for the following: (a) acquisitions of the following:
(i) fixed assets to be used in the Ordinary Course of Business of such
Consolidated Group Member so long as the acquisition costs thereof are
Capital Expenditures permitted hereunder; (ii) goods held for sale or lease or
to be used in the manufacture of goods or the provision of services by such
Consolidated Group Member in the Ordinary Course of Business; and (iii) current
assets arising from the sale or lease of goods or the rendition of services in
the Ordinary Course of Business of such Consolidated Group Member; (b)
investments in Subsidiaries to the extent existing on the Closing Date; (c)
investments in Cash Equivalents; (d) loans and other advances of money to the
extent not prohibited by Section 10.2.2; (e) investments existing on the date
hereof and described on Schedule 10.2.13 hereto; (f) investments in the Hedging
Agreements permitted under this Agreement; (g) investments received in
connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and disputes with, customers and suppliers, in each case in the
Ordinary Course of Business, (h) Permitted Acquisitions; (i) Permitted
Investments; (j) other investments not totaling more than $10,000,000 in the
aggregate; (k) contingent obligations permitted under Section 10.2.3; (l)
investments in Consolidated Group Members; (m) investments in Subsidiaries of
Parent that are not Consolidated Group Members subject to the limitations set
forth in Section 10.2.2(iii) hereof; and (n) notes receivable received by a
Borrower in connection with a Permitted Portfolio Transaction as a portion of
the purchase price.



Restrictive Agreement

- an agreement (other than any of the Loan Documents) that, if and for so long
as an Obligor is a party thereto, would prohibit, condition or restrict such
Obligor's right to incur the Obligations; grant Liens upon any of such Obligor's
assets (including Liens granted in favor of Agent pursuant to the Loan
Documents); declare or make Distributions; amend, modify, extend or renew any of
the Loan Documents; or repay any Debt owed to another Obligor.



Restrictive Subsidiary

- each Subsidiary listed on Schedule 10.2.1.





 

 

 

Restrictive Trigger Event

- shall mean:



(i) for purposes of Sections 3.2.4, and 8.2.5(ii), any of the following events:
(a) if Average Availability is less than $25,000,000 during any 10 Business Day
period, with such measurement period commencing on the first day that
Availability is less than $25,000,000, (b) any Event of Default exists, or (c)
Availability is less than $20,000,000 at any time (provided, that, for purposes
of this clause (c), Availability may be below $20,000,000 for 1 day during any
consecutive 30 day period without causing a Restrictive Trigger Event to occur
under this clause (c));

(ii) for purposes of Section 7.6, any of the following events:

(a) Average Availability is less than $25,000,000 during any 10 Business Day
period, with such measurement period commencing on the first day that
Availability is less than $25,000,000, or

(b) any Event of Default exists, or

(c) Availability is less than $20,000,000 at any time (provided, that, for
purposes of this clause (c) Availability may be below $20,000,000 for 2 days
during any consecutive 30 day period without causing a Restrictive Trigger Event
to occur under this clause (c));

(iii) for purposes of Section 10.1.3(ii), any of the following events:

(a) if Average Availability is less than the lesser of (I) $35,000,000 or (II)
the then outstanding principal amount of the Term Loan (but in no event less
than $25,000,000) during any 10 Business Day period, with such measurement
period commencing on the first day that Availability is less than such amount,

(b) any Event of Default exists or

(c) Availability is less than the lesser of (I) $30,000,000 or (II) $30,000,000
less (the difference between $35,000,000 and the then outstanding principal
amount of the Term Loan) but in no event less than $20,000,000, at any time
(provided, that for purposes of this clause (c), Availability may be below such
amount for 2 days during any consecutive 30 day period without causing a
Restrictive Trigger Event to occur under this clause (c)); and

(iv) for purposes of Section 10.3.1, any of the following events:

(a)(I) if the Full Payment of the Term Loan has not occurred and if Average
Availability is less than the lesser of (A) $35,000,000 or (B) the then
outstanding principal amount of the Term Loan (but in no event less than
$25,000,000) during any 10 Business Day period, with such measurement period
commencing on the first day that Availability is less than such amount, or (II)
if the Full Payment of the Term Loan has occurred and if Average Availability is
less than $25,000,000 during any 10 Business Day period, with such measurement
period commencing on the first day that Availability is less than $25,000,000,

(b) any Event of Default exists or

(c) Availability is less than the lesser of (I) $30,000,000 or (II) $30,000,000
less (the difference between $35,000,000 and the then outstanding principal
amount of the Term Loan) but in no event less than $20,000,000, at any time
(provided, that for purposes of this clause (c), Availability may be below such
amount for 2 days during any consecutive 30 day period without causing a
Restrictive Trigger Event to occur under this clause (c)).

Revolver Commitment

- at any date for any Lender, the obligation of such Lender to make Revolver
Loans and to purchase participations in LC Obligations pursuant to the terms and
conditions of this Agreement, which shall not exceed the principal amount set
forth opposite such Lender's name under the heading "Revolver Commitment" on the
signature pages of this Agreement or the principal amount set forth in the
Assignment and Acceptance by which it became a Lender, as modified from time to
time pursuant to the terms of this Agreement or to give effect to any applicable
Assignment and Acceptance; and "Revolver Commitments" means the aggregate
principal amount of the Revolver Commitments of all Lenders, the maximum amount
of which on any date shall be $175,000,000, as reduced from time to time
pursuant to Section 2.1.5.



Revolver Loan

- a loan made by Lenders as provided in Section 2.1 (including any
Out-of-Formula Loan) or a Swingline Loan funded solely by BofA.



Revolver Note

- a Revolver Note to be executed by Borrowers in favor of each Lender in the
form of Exhibit A attached hereto, which shall be in the face amount of such
Lender's Revolver Commitment and which shall evidence all Revolver Loans made by
such Lender to Borrowers pursuant to this Agreement.



Royalties

- with respect to a License Agreement, all royalties, fees, expense
reimbursement and other amounts at any time owing by a Borrower under such
License Agreement.



S&P

- Standard & Poor's Ratings Group, a division of McGraw-Hill, Inc.



Schedule of Accounts

 - as defined in Section 8.2.1.



SEC

- Securities and Exchange Commission.



Secured Parties

- Agent, Issuing Bank, Lenders (including BofA as the provider of Swingline
Loans) and any Lender or any Affiliate of a Lender as the provider of any Bank
Products.



Security Documents

- the Patent Security Agreements, each Guaranty, the Trademark Security
Agreements, the Deposit Account Control Agreements, the Pledge Agreements, the
Mortgages, the Environmental Agreement, the Negative Pledge Agreements, and all
other instruments and agreements now or at any time hereafter securing the whole
or any part of the Obligations.



Senior Note Documents

- the Senior Notes, the Senior Notes Indenture and any and all other agreements,
instruments or documents executed in connection therewith or pursuant thereto,
as amended, supplemented, modified or restated in accordance with the terms
hereof.





Senior Notes

- the 8 5/8% Senior Notes due 2011 issued by Parent, in the aggregate principal
amount of $220,000,000.



Senior Notes Indenture

- that certain Indenture dated as of April 24, 2003, between Parent and Wachovia
Bank, National Association, as Trustee, pursuant to which Parent issued the
Senior Notes, as amended, supplemented, modified or restated in accordance with
the terms hereof.



Senior Officer

- the chairman of the board of directors, the president, the chief financial
officer, in-house legal counsel, the chief executive officer, the principal
accounting officer or the treasurer of a Borrower (or the equivalent of any of
the foregoing) or any other officer, partner or member (or person performing
similar functions) of a Borrower responsible for overseeing the administration
of, or reviewing compliance with, all or any portion of this Agreement or any of
the other Loan Documents.



Settlement Date

- as defined in Section 4.1.3(i).



Settlement Report

- a report delivered by Agent to Lenders summarizing the amount of
the outstanding Revolver Loans as of the Settlement Date and the calculation of
the Borrowing Base as of such Settlement Date.



Software

- shall have the meaning given to the term "software" in the UCC.



Solvent

- as to any Person, such Person (i) owns Property whose fair salable value is
greater than the amount required to pay all of such Person's debts (including
contingent liabilities), (ii) owns Property whose present fair salable value (as
defined below) is greater than the amount that will be required to pay the
probable total liabilities (including contingent liabilities), of such Person on
its debts as they become absolute and matured, (iii) is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person's property would constitute an unreasonably small capital, and
(iv) does not intend to, and does not believe that it will, incur debt or
liabilities beyond such Person's ability to pay such debts and liabilities as
they mature. As used herein, the term "fair salable value" of a Person's assets
means the amount that may be realized within a reasonable time, either through
collection or sale of such assets at the regular market value, based upon the
amount that could be obtained for such assets within such period by a capable
and diligent seller from an interested buyer who is willing (but is under no
compulsion) to purchase under ordinary selling conditions. The amount of
contingent liabilities at any time shall be computed as the amount that in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.



Specified Real Estate

- the Real Estate of Borrowers located in Salisbury, Maryland, Terre Haute,
Indiana, Lowell, Arkansas and Palmyra, Missouri on the Closing Date.



Statutory Reserves

- on any date, the percentage (expressed as a decimal) established by the Board
of Governors which is the then stated maximum rate for all reserves (including
all basic, emergency, supplemental or other marginal reserve requirements and
taking into account any transitional adjustments or other scheduled in reserve
requirements) applicable to any member bank of the Federal Reserve System in
respect to Eurocurrency Liabilities (or any successor category of liabilities
under Regulation D). Such reserve percentage shall include those imposed
pursuant to said Regulation D. The Statutory Reserve shall be adjusted
automatically on and as of the effective date of any change in such percentage.



Subordinated Debt

- Debt incurred by a Borrower that is expressly subordinated and made junior in
right of payment to the Full Payment of the Obligations and, to the extent that
such Debt is incurred on or after the Closing Date, such Debt is payable on
terms and conditions (including terms relating to repayment and subordination
but excluding interest, fees and any call protection provisions) that are
reasonably satisfactory to Agent.



Subsidiary

- any Person in which more than 50% of its outstanding Voting Securities or more
than 50% of all Equity Interests is owned directly or indirectly by a Borrower,
by one or more other Subsidiaries of such Borrower or by a Borrower and one or
more other Subsidiaries.



Supporting Obligation

- shall have the meaning given to the term "supporting obligation" in the UCC.



Swingline Loan

- as defined in Section 4.1.3(ii).



Swingline Note

- the Swingline Note to be executed by Borrowers to the order of BofA on or
before the Closing Date in the form of Exhibit C, to evidence the outstanding
Swingline Loans owing to BofA from time to time pursuant to Section 4.1.3.



Taxes

- any present or future taxes, levies, imposts, duties, fees, assessments,
deductions, withholdings or other charges of whatever nature, including income,
receipts, excise, property, sales, use, transfer, license, payroll, withholding,
social security and franchise taxes now or hereafter imposed or levied by the
United States or any other Governmental Authority and all interest, penalties,
additions to tax and similar liabilities with respect thereto, but excluding,
in the case of each Lender, taxes imposed on or measured by the net income or
overall gross receipts of such Lender.



Term

- as defined in Section 6.1.



Term Loan

- the aggregate of the Term Loan Advances made by Lenders to Borrowers pursuant
to Section 2.2.1.



Term Loan Advance

- an advance made by a Lender as part of the Term Loan on the Closing Date and
thereafter means such Lender's portion of the Term Loan.



Term Loan Commitment

- at any date for any Lender, the obligation of such Lender to make Term Loan
Advances pursuant to the terms and conditions of this Agreement, which shall not
exceed the principal amount set forth opposite such Lender's name under the
heading "Term Loan Commitment" on the signature pages hereof or the principal
amount set forth in any Assignment and Acceptance by which it became a Lender,
as modified from time to time pursuant to the terms of this Agreement or to give
effect to any applicable Assignment and Acceptance; and the term "Term Loan
Commitments" means the aggregate principal amount of the Term Loan Commitment of
each Lender, the maximum amount of which shall be $35,000,000.



Term Note

- as defined in Section 2.2.2.



Trademark Security Agreement

- each Trademark Security Agreement to be executed by the applicable Borrower in
favor of Agent on or before the Closing Date and by which such Borrower shall
grant to Agent, for the benefit of Secured Parties, as security for
the Obligations, a security interest in all of such Borrower's right, title and
interest in and to all of the trademark registrations and trademark applications
listed therein.



Trailing Receipts

- on any date of determination, collections of Generic Accounts received by
Borrowers for the immediately preceding 31 day period from the date of
determination.



Transferee

- as defined in Section 14.3.3.



Type

- any type of a Loan determined with respect to the interest option applicable
thereto, which shall be either a LIBOR Loan or a Base Rate Loan.



UCC

- the Uniform Commercial Code (or any successor statute) as adopted and in force
in the State of New York or, when the laws of any other state govern the method
or manner of the perfection or enforcement of any security interest in any of
the Collateral, the Uniform Commercial Code (or any successor statute) of such
state.



Undrawn Amount

- on any date with respect to a particular Letter of Credit, the total amount
then available to be drawn under such Letter of Credit in Dollars.



Unused Line Fee

- as defined in Section 3.2.2.



Upstream Payment

- a payment or distribution directly or indirectly of cash or other Property by
a Subsidiary of an Obligor to such Obligor, or by a Subsidiary that is not an
Obligor to another Subsidiary that is not an Obligor, whether in repayment of
Debt owed by such Subsidiary to such Obligor, as a dividend or distribution on
account of such Obligor's ownership of Equity Interests or otherwise.



USA Patriot Act

- the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No. 107-56, 115
Stat. 272 (2001).



Value

- with reference to the value of Inventory, value determined by Agent in good
faith on the basis of the lower of cost or market of such Eligible Inventory,
with the cost thereof calculated on a first-in, first-out basis in accordance
with GAAP consistently applied.



Voting Securities

- Equity Interests of any class or classes of a corporation or other entity
the holders of which are ordinarily, in the absence of contingencies, entitled
to elect a majority of the corporate directors or individuals performing similar
functions.



     1.2     Accounting Terms     

Unless otherwise specified herein, all terms of an accounting character used in
this Agreement shall be interpreted, all accounting determinations under this
Agreement shall be made, and all financial statements required to be delivered
under this Agreement shall be prepared in accordance with GAAP, applied on a
basis consistent with the most recent audited Consolidated financial statements
of Parent and its Subsidiaries delivered to Agent and Lenders hereunder and
using the same method for inventory valuation as used in such audited financial
statements, except for any change required by GAAP; provided, however, that for
purposes of determining Borrowers' compliance with financial covenants contained
in Section 10.3 and other financial terms and definitions used therein, all
accounting terms shall be interpreted and all accounting determinations shall be
made in accordance with GAAP as in effect on the date of this Agreement and
applied on a basis consistent with the application used in the financial
statements referred to in Section 9.1.9; provided, further however, that in the
event that any accounting change under GAAP shall occur and such change results
in a material change in the method of calculation of financial covenants or
related financial definitions in this Agreement, then Borrowers and Agent agree
to enter into negotiations in order to amend such provisions of this Agreement
so as to equitably reflect such accounting changes with the desired result that
the criteria for evaluating Borrowers' financial condition shall be the same
after such accounting changes as if such accounting changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
Borrowers, Agent and Required Lenders, all financial covenants and related
financial definitions in this Agreement shall continue to be calculated or
construed as if such accounting changes had not occurred.



     1.3    Other Terms   

All other terms contained in this Agreement shall have, when the context so
indicates, the meanings provided for by the UCC to the extent the same are used
or defined therein.



     1.4     Certain Matters of Construction

   The terms "herein," "hereof" and "hereunder" and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision. Any pronoun used shall be deemed to cover all genders.
In the computation of periods of time from a specified date to a later specified
date, the word "from" means "from and including" and the words "to" and "until"
each means "to but excluding." The section titles, table of contents and list of
exhibits appear as a matter of convenience only and shall not affect the
interpretation of this Agreement. All references to statutes shall include all
related rules and implementing regulations and any amendments of same and any
successor statutes, rules and regulations; to any agreement, instrument or other
documents (including any of the Loan Documents) shall include any and all
modifications and supplements thereto and any and all restatements, extensions
or renewals thereof to the extent such modifications, supplements, restatements,
extensions or renewals of any such documents are permitted by the terms thereof;
to any Person (including Agent, a Borrower, a Lender or BofA) shall mean and
include the successors and permitted assigns of such Person; to "including" and
"include" shall be understood to mean "including, without limitation" (and, for
purposes of each Loan Document, the parties agree that the rule of
ejusdem generis shall not be applicable to limit a general statement, which is
followed by or referable to an enumeration of specific matters to matters
similar to the matters specifically mentioned); to the time of day shall mean
the time of day on the day in question in New York, New York, unless otherwise
expressly provided in this Agreement; or to the "discretion" of Agent or a
Lender shall mean the sole and absolute discretion of such Person unless
otherwise qualified. An Event of Default shall be deemed to exist at all times
during the period commencing on the date that such Event of Default occurs to
the date on which such Event of Default is waived in writing by Agent (acting
with the consent or at the direction of the Lenders or the Required Lenders, as
applicable) pursuant to this Agreement or, in the case of a Default, is cured
within any period of cure expressly provided in this Agreement; and an Event of
Default shall "continue" or be "continuing" until such Event of Default has been
waived in writing by Agent (acting with the consent or at the direction of the
Lenders or the Required Lenders, as applicable). All calculations of Value shall
be in Dollars, all Loans shall be funded in Dollars and all Obligations shall be
repaid in Dollars. Whenever the phrase "to the best of Borrowers' knowledge" or
words of similar import relating to the knowledge or the awareness of a Borrower
are used in this Agreement or other Loan Documents, such phrase shall mean and
refer to the actual knowledge of a Senior Officer of any Borrower.



SECTION 2.    CREDIT FACILITIES

Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other Loan Documents, Lenders
severally agree to the extent and in the manner hereinafter set forth to make
their respective shares of the Commitments available to Borrowers in an
aggregate amount up to $210,000,000, as set forth hereinbelow:

2.1     Revolver Commitments.

2.1.1   Revolver Loans

. Each Lender agrees, severally to the extent of its Revolver Commitment and not
jointly with the other Lenders, upon the terms and subject to the conditions set
forth herein, to make Revolver Loans to Borrowers on any Business Day during the
period from the Closing Date through the Business Day before the last day of the
Term, not to exceed in aggregate principal amount outstanding at any time such
Lender's Revolver Commitment at such time, which Revolver Loans may be repaid
and reborrowed in accordance with the provisions of this Agreement; provided,
however, that Lenders shall have no obligation to Borrowers whatsoever to honor
any request for a Revolver Loan on or after the Commitment Termination Date or
if at the time of the proposed funding thereof the aggregate principal amount of
all of the Revolver Loans then outstanding (including Swingline Loans) and
Pending Revolver Loans exceeds, or would exceed after the funding of such
Revolver Loan, the Borrowing Base. Each Borrowing of Revolver Loans shall be
funded by Lenders on a Pro Rata basis in accordance with their respective
Revolver Commitments (except for BofA with respect to Swingline Loans). The
Revolver Loans shall bear interest as set forth in Section 3.1. Each Revolver
Loan shall, at the option of Borrowers, be made or continued as, or converted
into, part of one or more Borrowings that, unless specifically provided herein,
shall consist of Base Rate Loans or LIBOR Loans.

2.1.2   Out-of-Formula Loans

. If the unpaid balance of Revolver Loans outstanding at any time should exceed
the Borrowing Base at such time (an "Out-of-Formula Condition"),
such Revolver Loans shall nevertheless constitute Obligations that are secured
by the Collateral and entitled to all of the benefits of the Loan Documents. In
the event that Lenders are willing in their discretion to make Out-of-Formula
Loans or are required to do so by Section 13.9.4 or Section 2.1.6, such
Out-of-Formula Loans shall bear interest as provided in Section 3.1.5 and shall
be payable on demand, provided, that, any Out-of-Formula Loans made by Lenders
under Section 13.9.4 or Section 2.1.6 shall be payable at the end of the
applicable period permitted by Lenders under Section 13.9.4, or on demand if an
Event of Default exists.

2.1.3   Use of Proceeds

. The proceeds of the Revolver Loans shall be used by Borrowers solely for one
or more of the following purposes: (i) to satisfy the Debt owing on the Closing
Date to the Prior Lenders; (ii) to pay the fees and transaction expenses
associated with the closing of the transactions described herein; (iii) to pay
any of the Obligations in accordance with this Agreement; and (iv) to make
expenditures for working capital and other lawful corporate purposes of
Borrowers to the extent such expenditures are not prohibited by this Agreement
or Applicable Law. In no event may any Revolver Loan proceeds be used by
any Borrower (x) to purchase or to carry, or to reduce, retire or refinance any
Debt incurred to purchase or carry, any Margin Stock or for any related purpose
that violates the provisions of Regulations T, U or X of the Board of Governors,
or (y) to fund any operations or finance any investments or activities in, or to
make payments to, a Blocked Person.

2.1.4   Revolver Notes

. The Revolver Loans made by each Lender and interest accruing thereon shall be
evidenced by the records of Agent and such Lender and by the Revolver Note
payable to such Lender (or the assignee of such Lender), which shall be executed
by Borrowers, completed in conformity with this Agreement and delivered to such
Lender. All outstanding principal amounts and accrued interest under the
Revolver Notes shall be due and payable as set forth in Section 5.2.

2.1.5   Voluntary Reductions of Revolver Commitments

. Borrowers shall have the right to permanently reduce the amount of the
Revolver Commitments, on a Pro Rata basis for each Lender, at any time and from
time to time upon 3 Business Days written notice to Agent of such reduction,
which notice shall specify the amount of such reduction, shall be irrevocable
once given, and shall be effective on the fourth day after Agent's receipt of
such notice. Agent shall promptly transmit such notice to each Lender. If on the
effective date of any such reduction in the Revolver Commitments and after
giving effect thereto an Out-of-Formula Condition exists, then the provisions of
Section 5.2.1(iii) shall apply, except that such repayment shall be due
immediately upon such effective date without further notice to or demand upon
Borrowers. If the Revolver Commitments are reduced to zero, then such reduction
shall be deemed a termination of the Commitments by Borrowers pursuant to
Section 6.2.2. The Revolver Commitments, once reduced, may not be reinstated
without the written consent of all Lenders.

2.1.6   Agent Advances.

Agent shall be authorized, in its discretion, at any time or times that an Event
of Default exists or any of the conditions precedent set forth in Section 11
have not been satisfied, to make Revolver Loans that are Base Rate Loans in an
aggregate amount outstanding at any time not to exceed $10,000,000, but only to
the extent that Agent, in the exercise of its sole credit judgment, deems the
funding of such Loans (herein called "Agent Advances") to be necessary or
desirable (i) to preserve or protect the Collateral or any portion thereof,
(ii)  to enhance the likelihood, or increase the amount, of repayment of the
Obligations or (iii) to pay any other amount chargeable to Borrowers pursuant to
the terms of this Agreement, including costs, fees and expenses, all of which
Agent Advances shall be deemed part of the Obligations and secured by the
Collateral, and shall be treated for all purposes of this Agreement (including
Sections 5.6.1 and 15.4) as advances for the repayment to Agent and Lenders of
Extraordinary Expenses; provided, however, that the Required Lenders may at any
time revoke Agent's authorization to make any such Agent Advances by written
notice to Agent, which shall become effective prospectively upon and after
Agent's actual receipt thereof. Absent such revocation, Agent's determination
that the making of an Agent Advance is required for any such purposes shall be
conclusive. Each Lender shall participate in each Agent Advance in an amount
equal to its Pro Rata share of the Revolver Commitments. Notwithstanding the
foregoing, the maximum amount of Agent Advances outstanding at any time, when
added to the aggregate of Revolver Loans and LC Obligations outstanding at such
time, shall not exceed the total of the Revolver Commitments (unless otherwise
agreed by the Required Lenders) and shall not exceed 30 days if such Agent
Advance constitutes an Out-of-Formula Loan. The aggregate amount of Loans made
pursuant to this Section 2.1.6 and Section 13.9.4 shall not exceed $10,000,000
in the aggregate at any time. Nothing in this Section 2.1.6 shall be construed
to limit in any way the amount of Extraordinary Expenses that may be incurred by
Agent and that Borrowers shall be obligated to reimburse to Agent to the extent
provided for in the Loan Documents.

2.2.     Term Loan Commitment.

2.2.1.   Term Loan.

Subject to and upon the terms and conditions herein set forth, each Lender
severally agrees to make to Borrowers a Term Loan Advance in an amount not to
exceed such Lender's Term Loan Commitment. The Term Loan shall be comprised of
Term Loan Advances in the aggregate principal amount of $35,000,000 and shall be
funded by Lenders on the Closing Date, concurrently with Lenders' funding of
their initial Revolver Loans. The proceeds of the Term Loan Advances shall be
used by Borrowers solely for purposes for which the proceeds of the Revolver
Loans are authorized to be used. The Term Loan Commitment of each Lender shall
expire on the funding by such Lender of its Term Loan Advance. Borrowers shall
not be entitled to reborrow any amounts repaid with respect to the Term Loan
Advances. All Term Loan Advances shall bear interest as set forth in Section
3.1, shall initially be Base Rate Loans and shall be repaid as provided in
Section 5.3. Each Lender shall make its Term Loan Advance available to Agent in
immediately available funds, to such account of Agent as Agent may designate,
not later than 12:00 noon on the Closing Date. After Agent's receipt of the
proceeds of such Term Loan Advance, and upon satisfaction of the conditions
precedent set forth in Section 11, Agent shall make the proceeds of all such
Term Loan Advances available to Borrowers on the Closing Date by transferring
same day funds equal to the proceeds of such Term Loan Advances received by
Agent to an account designated by Borrowers in writing.

2.2.2.   Term Notes.

Borrowers shall execute and deliver to Agent on behalf of each Lender, on the
Closing Date, a promissory note substantially in the form of Exhibit B attached
hereto and made a part hereof (such promissory note, together with any new notes
issued pursuant to Section 14.3.2 upon the assignment of any portion of any
Lender's Term Loan Advance, being hereinafter referred to collectively as the
"Term Notes" and each of such promissory notes being hereinafter referred to
individually as a "Term Note"), to evidence such Lender's Term Loan Advance to
Borrowers, in the original principal amount equal to the amount of such Lender's
Term Loan Commitment. Each Term Note shall be dated the Closing Date (or the
date of the applicable Assignment and Acceptance) and shall provide for payment
of the Term Loan Advance evidenced thereby as specified in Section 5.3.

2.3     LC Facility.

2.3.1.   Issuance of Letters of Credit

. Subject to all of the terms and conditions hereof, Issuing Bank agrees to
establish the LC Facility pursuant to which, during the period from the date
hereof to (but excluding) the 30th day prior to the last day of the Term,
Issuing Bank shall issue one or more Letters of Credit on any Borrower's request
therefor from time to time, subject to the following terms and conditions:

(i) Each Borrower acknowledges that Issuing Bank's willingness to issue any
Letter of Credit is conditioned upon Issuing Bank's receipt of (A) an LC
Application with respect to the requested Letter of Credit and (B) such other
standard instruments and agreements as Issuing Bank may customarily require for
the issuance of a letter of credit of equivalent type and amount as the
requested Letter of Credit. Issuing Bank shall have no obligation to issue any
Letter of Credit unless (x) Issuing Bank receives an LC Request and LC
Application at least 3 Business Days prior to the date of issuance of a Letter
of Credit, and (y) each of the LC Conditions is satisfied on the date of Issuing
Bank's receipt of the LC Request and at the time of the requested issuance of a
Letter of Credit. If Issuing Bank shall have received written notice from a
Lender on or before the Business Day immediately prior to the date of Issuing
Bank's issuance of a Letter of Credit that one or more of the conditions set
forth in Section 11.2 has not been satisfied, Issuing Bank shall have no
obligation to issue the requested Letter of Credit or any other Letter of Credit
until such notice is withdrawn in writing by that Lender or until the Required
Lenders shall have effectively waived such condition in accordance with this
Agreement. In no event shall Issuing Bank be deemed to have notice or knowledge
of any existence of any Default or Event of Default or the failure of any
conditions in Section 11.2 to be satisfied prior to its receipt of such notice
from a Lender.

(ii) Letters of Credit may be requested by a Borrower only if they are to be
used (a) to support obligations of such Borrower incurred in the Ordinary Course
of Business of such Borrower or (b) for such other purposes as Agent may approve
from time to time.

(iii) Borrowers shall comply with all of the terms and conditions imposed on
Borrowers by Issuing Bank that are contained in any LC Application or
in any other standard agreement customarily or reasonably required by Issuing
Bank in connection with the issuance of any Letter of Credit. If Issuing Bank
shall honor any request for payment under a Letter of Credit, Borrowers shall be
jointly and severally obligated to pay to Issuing Bank, in Dollars on the same
day as the date on which payment was made by Issuing Bank (the "Reimbursement
Date"), an amount equal to the amount paid by Issuing Bank under such Letter of
Credit, together with interest from and after the Reimbursement Date until Full
Payment is made by Borrowers at the Default Rate for Revolver Loans constituting
Base Rate Loans. Until Issuing Bank has received payment from Borrowers in
accordance with the foregoing provisions of this clause (iii), Issuing Bank, in
addition to all of its other rights and remedies under this Agreement and any LC
Application, shall be fully subrogated to the rights and remedies of each
beneficiary under such Letter of Credit whose claims against Borrowers have been
discharged with the proceeds of such Letter of Credit. Whether or not a Borrower
submits any Notice of Borrowing to Agent, Borrowers shall be deemed to have
requested from Lenders a Borrowing of Base Rate Loans in an amount necessary to
pay to Issuing Bank all amounts due Issuing Bank on any Reimbursement Date and
each Lender agrees to fund its Pro Rata share of such Borrowing whether or not
any Default or Event of Default has occurred or exists, the Commitments have
been terminated, the funding of the Borrowing would result in (or increase the
amount of) any Out-of-Formula Condition, or any of the conditions set forth in
Section 11 are not satisfied.

(iv) Borrowers assume all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary thereof. The obligation of Borrowers to
reimburse Issuing Bank for any payment made by Issuing Bank under a Letter of
Credit shall be absolute, unconditional, irrevocable and joint and several and
shall be paid without regard to any lack of validity or enforceability of any
Letter of Credit or the existence of any claim, setoff, defense or other right
which Borrowers may have at any time against a beneficiary of any Letter of
Credit. In connection with the issuance of any documentary Letter of Credit,
none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in the Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon, even if such Documents should in fact prove to be in any
or all respects invalid, insufficient, fraudulent or forged; the time, place,
manner or order in which shipment of goods is made; partial or incomplete
shipment of, or failure or omission to ship, any or all of the goods referred to
in a documentary Letter of Credit or Documents applicable thereto; any deviation
from instructions, delay, default or fraud by the shipper and/or any Person in
connection with any goods or any shipping or delivery thereof; any breach of
contract between the shipper or vendors and a Borrower; errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher, unless
such errors, omissions, interruptions or delays are the result of the gross
negligence or willful misconduct of Issuing Bank; errors in interpretation of
technical terms; the misapplication by the beneficiary of any Letter of Credit
of the proceeds of any drawing under such Letter of Credit; or any consequences
arising from causes beyond the control of Issuing Bank including any act or
omission (whether rightful or wrongful) of any present or future Governmental
Authority. The rights, remedies, powers and privileges of Issuing Bank under
this Agreement with respect to Letters of Credit shall be in addition to, and
cumulative with, all rights, remedies, powers and privileges of Issuing Bank
under any of the LC Documents. Nothing herein shall be deemed to release Issuing
Bank from any liability or obligation that it may have in respect to any Letter
of Credit arising out of and directly resulting from its own gross negligence or
willful misconduct.

(v) No Letter of Credit shall be extended or increased in amount, unless all of
the LC Conditions are met as though a new Letter of Credit were being requested
and issued. With respect to any Letter of Credit that contains any "evergreen"
or automatic renewal provision, each Lender shall be deemed to have consented to
any such extension or renewal, unless any such Lender shall have provided to
Agent written notice that it declines to consent to any such extension or
renewal at least 30 days prior to the date on which Issuing Bank is entitled to
decline to extend or renew the Letter of Credit. If all of the LC Conditions are
met and no Default or Event of Default exists, each Lender shall be deemed to
have consented to any such extension or renewal.

(vi) Unless otherwise provided in any of the LC Documents, each LC Application
and each Letter of Credit shall be subject to the Uniform Customs and Practice
for Documentary Credits (1993 Revision), International Chamber of Commerce No.
500, and any amendments or revisions thereto.

2.3.2.   Participations.

(i) Immediately upon the issuance of any Letter of Credit, each Lender shall be
deemed to have irrevocably and unconditionally purchased and received from
Issuing Bank, without recourse or warranty, an undivided interest and
participation equal to the Pro Rata share of such Lender (a "Participating
Lender") in all LC Obligations arising in connection with such Letter of Credit,
but in no event greater than an amount which, when added to such Lender's Pro
Rata share of all Revolver Loans and LC Obligations then outstanding, exceeds
such Lender's Revolver Commitment.

(ii) If Issuing Bank makes any payment under a Letter of Credit and Borrowers do
not repay or cause to be repaid the amount of such payment on the Reimbursement
Date, Issuing Bank shall promptly notify Agent, which shall promptly notify each
Participating Lender, of such payment and each Participating Lender shall
promptly (and in any event within 1 Business Day after its receipt of notice
from Agent) and unconditionally pay to Agent, for the account of Issuing Bank,
in immediately available funds, the amount of such Participating Lender's Pro
Rata share of such payment, and Agent shall promptly pay such amounts to Issuing
Bank. If a Participating Lender does not make its Pro Rata share of the amount
of such payment available to Agent on a timely basis as herein provided, such
Participating Lender agrees to pay to Agent for the account of Issuing Bank,
forthwith on demand, such amount together with interest thereon at the Federal
Funds Rate until paid. The failure of any Participating Lender to make available
to Agent for the account of Issuing Bank such Participating Lender's Pro Rata
share of the LC Obligations shall not relieve any other Participating Lender of
its obligation hereunder to make available to Agent its Pro Rata share of the LC
Obligations. No Participating Lender shall be responsible for the failure of any
other Participating Lender to make available to Agent its Pro Rata share of the
LC Obligations on the date such payment is to be made.

(iii) Whenever Issuing Bank receives a payment on account of the LC Obligations,
including any interest thereon, as to which Agent has previously received
payments from any Participating Lender for the account of Issuing Bank, Issuing
Bank shall promptly pay to each Participating Lender which has funded
its participating interest therein, in immediately available funds, an amount
equal to such Participating Lender's Pro Rata share thereof.

(iv) The obligation of each Participating Lender to make payments to Agent for
the account of Issuing Bank in connection with Issuing Bank's payment under a
Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or exception whatsoever, and shall be
made in accordance with the terms and conditions of this Agreement under all
circumstances and irrespective of whether or not Borrowers may assert or have
any claim for any lack of validity or unenforceability of this Agreement or any
of the other Loan Documents; any Borrower's dispute as to its liability for any
of the LC Obligations; the existence of any Default or Event of Default; any
draft, certificate or other document presented under a Letter of Credit having
been determined to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; the
existence of any setoff or defense any Obligor may have with respect to any of
the Obligations; or the termination of the Commitments.

(v) Neither Issuing Bank nor any of its officers, directors, employees or agents
shall be liable to any Participating Lender for any action taken or omitted to
be taken under or in connection with any of the LC Documents except as a result
of actual gross negligence or willful misconduct on the part of Issuing Bank.
Issuing Bank does not assume any responsibility for any failure or delay in
performance or breach by a Borrower or any other Person of its obligations under
any of the LC Documents. Issuing Bank does not make to Participating Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, the LC Documents, or any Obligor. Issuing Bank shall not be
responsible to any Participating Lender for any recitals, statements,
information, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of or any of the LC
Documents; the validity, genuineness, enforceability, collectibility, value or
sufficiency of any of the Collateral or the perfection of any Lien therein; or
the assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or any Account Debtor.
In connection with its administration of and enforcement of rights or remedies
under any of the LC Documents, Issuing Bank shall be entitled to act, and shall
be fully protected in acting upon, any certification, notice or other
communication in whatever form believed by Issuing Bank, in good faith, to be
genuine and correct and to have been signed, sent or made by a proper Person.
Issuing Bank may consult with and employ legal counsel, accountants and other
experts and to advise it concerning its rights, powers and privileges under the
LC Documents and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to the LC Documents and shall not be liable for the negligence,
default or misconduct of any such agents or attorneys-in-fact selected by
Issuing Bank with reasonable care. Issuing Bank shall not have any liability to
any Participating Lender by reason of Issuing Bank's refraining to take any
action under any of the LC Documents without having first received written
instructions from the Required Lenders to take such action.

(vi) Upon the request of any Participating Lender, Issuing Bank shall furnish to
such Participating Lender copies (to the extent then available to Issuing Bank)
of each outstanding Letter of Credit and related LC Documents as may be in
the possession of Issuing Bank and reasonably requested from time to time by
such Participating Lender.

2.3.3.   Cash Collateral Account

. If any LC Obligations, whether or not then due or payable, shall for any
reason be outstanding (i) on any date that Availability is less than zero,
(ii) on or at any time after the Commitment Termination Date, or (iii) on the
day that is 5 Business Days prior to the last day of the Term, then Borrowers
shall, on Issuing Bank's or Agent's request, forthwith pay to Agent, for the
account of Issuing Bank, the amount of any LC Obligations that are then due and
payable and shall, upon the occurrence of any of the events described in clauses
(ii) or (iii) hereinabove, Cash Collateralize all outstanding Letters of Credit.
If any LC Obligations, whether or not then due or payable, shall for any reason
be outstanding at any time that an Event of Default exists, then Borrowers
shall, on Issuing Bank's or Agent's (acting at the direction of the Required
Lenders) request, forthwith pay to Agent, for the account of Issuing Bank, the
amount of any LC Obligations that are then due and payable and shall Cash
Collateralize all outstanding Letters of Credit. If Borrowers fail to Cash
Collateralize any outstanding Letters of Credit on the first Business Day
following Agent's or Issuing Bank's demand therefor as provided in the
immediately preceding sentences, Lenders may (and shall upon direction of Agent)
advance such amount as Revolver Loans (whether or not the Commitment Termination
Date has occurred or an Out-of-Formula Condition is created thereby), to be
funded to Agent for the account of Borrowers. Such cash (together with any
interest accrued thereon) shall be held by Agent in the Cash Collateral Account
and may be invested, in Agent's discretion, in Cash Equivalents. Each Borrower
hereby pledges to Agent and grants to Agent a security interest in, for the
benefit of Agent in such capacity and for the Pro Rata benefit of Lenders, all
Cash Collateral held in the Cash Collateral Account from time to time and all
proceeds thereof, as security for the payment of all Obligations (including LC
Obligations), whether or not then due or payable. From time to time after cash
is deposited in the Cash Collateral Account, Agent may apply Cash Collateral
then held in the Cash Collateral Account to reimburse the Issuing Bank for
payments on account of drawings under Letters of Credit for which it has not
been reimbursed, and, to the extent not so applied, to the payment of the other
LC Obligations. Neither Borrowers nor any other Person claiming by, through or
under or on behalf of Borrowers shall have any right to withdraw any of the
Cash Collateral held in the Cash Collateral Account, including any accrued
interest, provided that upon termination or expiration of all Letters of Credit
and the payment and satisfaction of all of the LC Obligations, any Cash
Collateral remaining in the Cash Collateral Account shall be returned to
Borrowers unless an Event of Default then exists (in which event Agent may apply
such Cash Collateral to the payment of any other Obligations outstanding in
accordance with the provisions of Section 5.6, with any surplus to be turned
over to Borrowers).

2.3.4   Indemnifications.

(i) In addition to and without limiting any other indemnity which Borrowers may
have to any Indemnitees under any of the Loan Documents, each Borrower hereby
agrees to indemnify and defend each of the Indemnitees and to hold each of the
Indemnitees harmless from and against any and all actual out-of-pocket losses,
claims, damages and expenses which any Indemnitee may suffer, incur or be
subject to as a consequence, directly or indirectly, of (a) the issuance of,
payment or failure to pay or any performance or failure to perform under any
Letter of Credit, (b) any suit, investigation or proceeding as to which Agent or
any Lender is or may become a party to as a consequence, directly or indirectly,
of the issuance of any Letter of Credit or the payment or failure to pay
thereunder or (c) Issuing Bank following any instructions of a Borrower with
respect to any Letter of Credit or any Document received by Issuing Bank with
reference to any Letter of Credit, in each case, unless such losses, claims,
damages or expenses result from the gross negligence or willful misconduct of
such Indemnitee (including such Indemnitee's officers, directors, employees,
agents and attorneys but such defense shall not apply to any other Indemnitees).

(ii) Each Participating Lender agrees to indemnify and defend each of
the Issuing Bank Indemnitees (to the extent the Issuing Bank Indemnitees are not
reimbursed by Borrowers or any other Obligor, but without limiting the
indemnification obligations of Borrowers under this Agreement), to the extent of
such Lender's Pro Rata share of the Revolver Commitments, from and against any
and all Claims which may be imposed on, incurred by or asserted against any of
the Issuing Bank Indemnitees in any way related to or arising out of Issuing
Bank's administration or enforcement of rights or remedies under any of the LC
Documents or any of the transactions contemplated thereby (including costs and
expenses which Borrowers are obligated to pay under Section 15.2).

2.4.   Bank Products.

Borrowers may request any Lender to provide, or to arrange for one or more of
its Affiliates to provide, Bank Products, but no Lender shall have any
obligation whatsoever to provide, or to arrange for the provision of, any Bank
Products. If Bank Products are provided by an Affiliate of a Lender, Borrowers
agree to indemnify and hold Agent and Lenders harmless from and against any and
all Claims at any time incurred by Agent or any Lender that arise from any
indemnity given to such Affiliates that relate to such Bank Products other than
those Claims that arise from Agent's or any such Lender's gross negligence or
willful misconduct. Borrowers acknowledge that obtaining Bank Products from any
Lender or any Lender's Affiliate is in the discretion of such Lender or its
Affiliates and is subject to all rules and regulations of such Lender and its
Affiliates that are applicable to such Bank Products.

SECTION 3.     INTEREST, FEES AND CHARGES

3.1.   Interest.

3.1.1.   Rates of Interest

. Borrowers agree to pay interest in respect of all unpaid principal amounts of
the Revolver Loans from the respective dates such principal amounts are advanced
until paid (whether at stated maturity, on acceleration or otherwise) at a rate
per annum equal to the applicable rate indicated below:

(i) for Revolver Loans made or outstanding as Base Rate Loans, the Applicable
Margin plus the Base Rate in effect from time to time; or

(ii) for Revolver Loans made or outstanding as LIBOR Loans, the Applicable
Margin plus the relevant Adjusted LIBOR Rate for the applicable Interest Period
selected by Borrowers in conformity with this Agreement.

Borrowers agree to pay interest in respect of all unpaid principal amounts
outstanding with respect to Term Loan Advances from the respective dates such
principal amounts are advanced until paid (whether at stated maturity, on
acceleration, or otherwise) at a rate per annum equal to the applicable rate
indicated below:

(i) for any portion of Term Loan Advances made or outstanding as Base Rate
Loans, the Applicable Margin plus the Base Rate in effect from time to time; or

(ii) for any portion of Term Loan Advances made or outstanding as LIBOR Loans,
the Applicable Margin plus the relevant Adjusted LIBOR Rate for the applicable
Interest Period selected by Borrowers in conformity with this Agreement.

Upon determining the Adjusted LIBOR Rate for any Interest Period requested by
Borrowers, Agent shall promptly notify Borrowers thereof by telephone and, if so
requested by Borrowers, confirm the same in writing. Such determination shall,
absent manifest error, be final, conclusive and binding on all parties and for
all purposes. The applicable rate of interest for all Loans (or portions
thereof) bearing interest based upon the Base Rate shall be increased or
decreased, as the case may be, by an amount equal to any increase or decrease in
the Base Rate, with such adjustments to be effective as of the opening of
business on the day that any such change in the Base Rate becomes effective.
Interest on each Loan shall accrue from and including the date on which such
Loan is made, converted to a Loan of another Type or continued as a LIBOR Loan
to (but excluding) the date of any repayment thereof; provided, however, that,
if a Loan is repaid on the same day made, one day's interest shall be paid on
such Loan.

3.1.2.   Conversions and Continuations.

(i) Borrowers may on any Business Day, subject to the giving of a proper
Notice of Conversion/Continuation as hereinafter described, elect (A) to
continue all or any part of a LIBOR Loan by selecting a new Interest Period
therefor, to commence on the last day of the immediately preceding Interest
Period, or (B) to convert all or any part of a Loan of one Type into a Loan of
another Type; provided, however, during the period that any Default or Event of
Default exists, Agent may (and shall at the direction of the Required Lenders)
declare that no Loan may be made or continued as or converted into a LIBOR Loan.
Any conversion of a LIBOR Loan into a Base Rate Loan shall be made on the last
day of the Interest Period for such LIBOR Loan. Any conversion or continuation
made with respect to less than the entire outstanding balance of the Loans must
be allocated among Lenders on a Pro Rata basis, and the Interest Period for
Loans converted into or continued as LIBOR Loans shall be coterminous for each
Lender.

(ii) Whenever Borrowers desire to convert or continue Loans under
Section 3.1.2(i), Borrower Representative shall give Agent written notice (or
telephonic notice promptly confirmed in writing) substantially in the form of
Exhibit D (a "Notice of Conversion/Continuation"), signed by an authorized
officer of Borrower Representative, at least 1 Business Day before the requested
conversion date, in the case of a conversion into Base Rate Loans, and at least
3 Business Days before the requested conversion or continuation date, in the
case of a conversion into or continuation of LIBOR Loans. Promptly after receipt
of a Notice of Conversion/Continuation, Agent shall notify each Lender in
writing of the proposed conversion or continuation. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify the aggregate
principal amount of the Loans to be converted or continued, the date of such
conversion or continuation (which shall be a Business Day) and whether the Loans
are being converted into or continued as LIBOR Loans (and, if so, the duration
of the Interest Period to be applicable thereto and, in the absence of any
specification by Borrowers of the Interest Period, an Interest Period of one
month will be deemed to be specified) or Base Rate Loans. If, upon the
expiration of any Interest Period in respect of any LIBOR Loans, Borrowers shall
have failed to deliver the Notice of Conversion/Continuation, Borrowers shall be
deemed to have elected to convert such LIBOR Loans to Base Rate Loans.

3.1.3.   Interest Periods

. In connection with the making or continuation of, or conversion into, each
Borrowing of LIBOR Loans, Borrowers shall select an interest period (each an
"Interest Period") to be applicable to such LIBOR Loan, which interest period
shall consist of 1, 2, 3 or 6 months and shall commence on the date such LIBOR
Loan is made; provided, however, that:

(i) the initial Interest Period for a LIBOR Loan shall commence on the date of
such Borrowing (including the date of any conversion from a Loan of another
Type) and each Interest Period occurring thereafter in respect of such Revolver
Loan shall commence on the date on which the next preceding Interest Period
expires;

(ii) if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day, provided that, if any Interest Period in respect of LIBOR Loans
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;

(iii) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
expire on the last Business Day of such calendar month; and

(iv) no Interest Period shall extend beyond the last day of the Term.

3.1.4.   Interest Rate Not Ascertainable

. If Agent shall reasonably determine (which determination shall, absent
manifest error, be final, conclusive and binding upon all parties) that on any
date for determining the Adjusted LIBOR Rate for any Interest Period, by reason
of any changes arising after the date of this Agreement affecting the London
interbank market or any Lender's position in such market, adequate and fair
means do not exist for ascertaining the applicable interest rate on the basis
provided for in the definition of Adjusted LIBOR Rate, then, and in any such
event, Agent shall forthwith give notice (by telephone promptly confirmed in
writing) to Borrowers of such determination. Until Agent notifies Borrowers that
the circumstances giving rise to the suspension described herein no longer
exist, the obligation of Lenders to make LIBOR Loans shall be suspended, and
such affected Loans then outstanding shall, at the end of the then applicable
Interest Period or at such earlier time as may be required by Applicable Law,
bear the same interest as Base Rate Loans.

3.1.5.   Default Rate of Interest

. Borrowers shall pay interest at a rate per annum equal to the Default Rate
(i) with respect to the principal amount of any portion of the Obligations (and,
to the extent permitted by Applicable Law, all past due interest) that is not
paid on the due date thereof (whether due at stated maturity, on demand, upon
acceleration or otherwise) until Full Payment; (ii) with respect to the
principal amount of all of the Obligations (and, to the extent permitted by
Applicable Law, all past due interest) upon the earlier to occur of (x) Borrower
Representative's receipt of notice from Agent of the Required Lenders' election
to charge the Default Rate based upon the existence of any Event of Default
(which notice Agent shall send only with the consent or at the direction of the
Required Lenders), whether or not acceleration or demand for payment of the
Obligations has been made, or (y) the commencement by or against any Borrower of
an Insolvency Proceeding whether or not under the circumstances described in
clauses (i) or (ii) hereof Lenders elect to accelerate the maturity or demand
payment of any of the Obligations; and (iii) with respect to the principal
amount of any Out-of-Formula Loans (unless otherwise agreed in writing by the
Required Lenders), whether or not demand for payment thereof has been made by
Agent. To the fullest extent permitted by Applicable Law, the Default Rate shall
apply and accrue on any judgment entered with respect to any of the Obligations
and to the unpaid principal amount of the Obligations during any Insolvency
Proceeding of a Borrower. Each Borrower acknowledges that the cost and expense
to Agent and each Lender attendant upon the occurrence of an Event of Default
are difficult to ascertain or estimate and that the Default Rate is a fair and
reasonable estimate to compensate Agent and Lenders for such added cost and
expense. Interest accrued at the Default Rate shall be due and payable on
demand.

3.2.   Fees

.

In consideration of Lenders' establishment of the Commitments in favor of
Borrowers, and Agent's agreement to serve as collateral and administrative agent
hereunder, Borrowers jointly and severally agree to pay the following fees:



3.2.1.   Fee Letter

. Borrowers shall be jointly and severally obligated to pay to Agent such fees
as are required by the Fee Letter on the dates set forth therein.

3.2.2.   Unused Line Fee

. Borrowers shall be jointly and severally obligated to pay to Agent for the Pro
Rata benefit of Lenders a fee (the "Unused Line Fee") equal to the Applicable
Margin (for the Unused Line Fee) of the amount by which the Average Revolver
Loan Balance for any quarter (or portion thereof that the Commitments are in
effect) is less than the aggregate Revolver Commitments, such Unused Line Fee to
be paid quarterly, in arrears, on the first day of each calendar quarter and on
the Commitment Termination Date; provided, however, that if an Event of Default
exists and the Default Rate is then in effect, then such Unused Line Fees shall
be paid on a monthly basis, on the first day of each calendar month.

3.2.3.   LC Facility Fees

. Borrowers shall be jointly and severally obligated to pay: (a)(i) to Agent for
the Pro Rata account of each Lender for all Letters of Credit, the Applicable
Margin in effect for Revolver Loans that are LIBOR Loans on a per annum basis
based on the average amount available to be drawn under Letters of Credit
outstanding and all Letters of Credit that are paid or expire during the period
of measurement, payable quarterly, in arrears, on the first day of each calendar
quarter; (ii) to Issuing Bank for its own account a Letter of Credit fronting
fee of 0.125% per annum based on the average amount available to be drawn under
all Letters of Credit outstanding and all Letters of Credit that are paid or
expire during the period of measurement, payable quarterly, in arrears, on the
first Business Day of the following calendar quarter; and (iii) to Issuing Bank
for its own account all customary charges associated with the issuance,
amending, negotiating, payment, processing and administration of all Letters of
Credit; provided, however, that if an Event of Default exists and the Default
Rate is then in effect, then such fees and charges shall be paid on a monthly
basis, on the first day of each calendar month. All Letter of Credit fees that
are expressed as a percentage shall be increased to a percentage that is 2%
greater than the percentage that would otherwise be applicable to LIBOR Loans
when the Default Rate is in effect.

3.2.4.   Audit and Appraisal Fees and Expenses

. Borrowers shall reimburse Agent for all reasonable costs and expenses incurred
by Agent (including standard fees charged by Agent's internal appraisal
department) in connection with (i) examinations and reviews of any Obligor's
books and records, (A) up to 3 times per Loan Year for any and all such
examinations and reviews unless a Default or Event of Default exists (in which
event, there shall be no limit on the number of examinations and reviews for
which Borrowers shall be obligated to reimburse Agent) and (B) up to 2 times per
Loan Year if no Restrictive Trigger Event has occurred and is continuing, and
shall pay to Agent the standard amount charged by Agent per day ($850 per day as
of the Closing Date) plus reasonable out-of-pocket expenses for each day that an
employee or agent of Agent shall be engaged in an examination or review of any
Obligor's books and records under this clause (i), and (ii) appraisals of
Inventory no more frequently than 2 times per Loan Year, unless a Default or
Event of Default exists (in which event, there shall be no limit on the number
of Inventory appraisals for which Borrowers shall be obligated to reimburse
Agent). If after the occurrence of a Restrictive Trigger Event, Availability is
at least $25,000,000 for 90 consecutive days and no Event of Default exists,
then as soon as practicable but in any event within 1 Business Day thereafter
(the "Audit Spring-Back Date"), Agent will not require such examinations and
reviews more frequently than 2 times per Loan Year unless another Restrictive
Trigger Event occurs. If a Restrictive Trigger Event has occurred as a result of
an Event of Default and not as a result of the failure of Borrowers to meet the
Availability or Average Availability requirements, and Agent (or to the extent
required by this Agreement, all Lenders or Required Lenders) waive the Event of
Default in writing, then the Audit Spring-Back Date shall occur on the date of
the waiver in writing of such Event of Default. The foregoing shall not be
construed to limit Agent's right to conduct audits as provided in Section 10.1.1
(but shall limit Borrowers' obligation to reimburse Agent and Lenders for any
such audit) or as provided in the definition of Permitted Acquisitions or to
otherwise obtain appraisals of the Collateral at the expense of Agent and
Lenders.

3.2.5.   General Provisions

. All fees shall be fully earned by the identified recipient thereof pursuant to
the foregoing provisions of this Agreement on the due date thereof (and, in the
case of Letters of Credit, upon each issuance, renewal or extension of such
Letter of Credit) and, except as otherwise set forth herein or required by
Applicable Law, shall not be subject to rebate, refund or proration. All fees
provided for in Section 3.2 are and shall be deemed to be compensation for
services and are not, and shall not be deemed to be, interest or any other
charge for the use, forbearance or detention of money.

3.3.   Computation of Interest and Fees

.

All fees and other charges provided for in this Agreement that are calculated as
a per annum percentage of any amount and all interest shall be calculated daily
and shall be computed on the actual number of days elapsed over a year of 360
days (except 365/366 days for Base Rate Loans). Each determination by Agent of
interest and fees hereunder shall be presumptive evidence of the correctness of
such interest and fees.



3.4.   Reimbursement Obligations.

3.4.1   Borrowers shall reimburse Agent and Lenders for any Extraordinary
Expenses, on the sooner to occur of 10 Business Days after Agent's demand
therefor or Agent's receipt of any proceeds of Collateral in connection with any
Enforcement Action (subject to the provisions of Section 5.6 with respect to the
application of any proceeds of Collateral). Borrowers also shall reimburse Agent
for all reasonable accounting, appraisal and consulting fees, and reasonable
attorney's fees and out-of-pocket expenses of one counsel to Agent (and local
counsels as determined by Agent) and other reasonable fees and expenses suffered
or incurred by Agent in connection with: (i) the negotiation and preparation of
any of the Loan Documents, any amendment or modification thereto; (ii) the
administration of the Loan Documents and the transactions contemplated thereby;
(iii) action taken to perfect or maintain the perfection or priority of any of
Agent's Liens with respect to any of the Collateral; (iv) any inspection of or
audits conducted by Agent with respect to any Obligor's books and records or any
of the Collateral (subject to the limitations set forth in Section 3.2.4
hereof); and (v) any effort by Agent to verify or appraise any of the Collateral
(subject to the limitations set forth in Section 3.2.4). All amounts chargeable
to or reimbursable Borrowers under this Section 3.4 shall constitute Obligations
that are secured by all of the Collateral and if not sooner paid, shall be
payable to Agent within 10 Business Days after demand by Agent. Borrowers shall
also reimburse Agent for reasonable expenses incurred by Agent in its
administration of any of the Collateral to the extent and in the manner provided
in Section 8 or in any of the other Loan Documents. The foregoing shall be
in addition to, and shall not be construed to limit, any other provision of any
of the Loan Documents regarding the indemnification or reimbursement by
Borrowers of Claims suffered or incurred by Agent or any Lender.

3.4.2.   If at any time Agent or (with the prior consent of Agent) any Lender
shall agree to indemnify any Person against losses or damages that such Person
may suffer or incur in its dealings or transactions with Borrowers, or shall
guarantee or otherwise assure payment of any liability or obligation of
Borrowers to such Person, or otherwise shall provide assurances of Borrowers'
payment or performance under any agreement with such Person, including
indemnities, guaranties or other assurances of payment or performance given by
Agent or any Lender with respect to Banking Relationship Debt, then the
Contingent Obligation of Agent or any Lender providing any such indemnity,
guaranty or other assurance of payment or performance, together with any payment
made or liability incurred by Agent or any Lender in connection therewith,
shall constitute Obligations that are secured by the Collateral and Borrowers
shall repay, within 10 Business Days, any amount so paid or any liability
incurred by Agent or any Lender in connection with any such indemnity, guaranty
or assurance (other than liabilities resulting from Agent's or such Lender's
gross negligence or willful misconduct). Nothing herein shall be construed to
impose upon Agent or any Lender any obligation to provide any such indemnity,
guaranty or assurance. The foregoing agreement of Borrowers shall apply whether
or not such indemnity, guaranty or assurance is in writing or oral and
regardless of any Borrower's knowledge of the existence thereof, shall survive
termination of the Commitments and Full Payment of the Obligations and any other
provisions of the Loan Documents regarding reimbursement or indemnification by
Borrowers of Claims suffered or incurred by Agent or any Lender.

3.5.   Bank Charges

.

Borrowers shall pay to Agent, on demand, any and all fees, costs or expenses
which Agent pays to a bank or other similar institution (including any fees paid
by Agent or any Lender to any Participant) arising out of or in connection with
(i) the forwarding to a Borrower or any other Person on behalf of Borrower by
Agent of proceeds of Loans made by Lenders to a Borrower pursuant to this
Agreement and (ii) the depositing for collection by Agent of any Payment Item
received or delivered to Agent on account of the Obligations.



3.6.   Illegality

.

Notwithstanding anything to the contrary contained elsewhere in this Agreement,
if (i) any change in any law or regulation or in the interpretation thereof
after the Closing Date by any Governmental Authority charged with the
administration thereof shall make it unlawful for a Lender to make or maintain a
LIBOR Loan or to give effect to its obligations as contemplated hereby with
respect to a LIBOR Loan or (ii) at any time such Lender determines that the
making or continuance of any LIBOR Loan has become impracticable as a result of
a contingency occurring after the date hereof which adversely affects the London
interbank market or the position of such Lender in such market, then such Lender
shall give after such determination Agent and Borrowers notice thereof and may
thereafter (1) declare that LIBOR Loans will not thereafter be made by such
Lender, whereupon any request by a Borrower for a LIBOR Loan from such Lender
shall be deemed a request for a Base Rate Loan unless such Lender's declaration
shall be subsequently withdrawn (which declaration shall be withdrawn promptly
after the cessation of the circumstances described in clause (i) or (ii) above);
and (2) require that all outstanding LIBOR Loans made by such Lender be
converted to Base Rate Loans, under the circumstances of clause (i) or (ii) of
this Section 3.6 insofar as such Lender determines the continuance of LIBOR
Loans to be impracticable, in which event all such LIBOR Loans of such Lender
shall be converted automatically to Base Rate Loans as of the date of any
Borrower's receipt of the aforesaid notice from such Lender.



3.7.   Increased Costs

.

If, by reason of (a) the introduction after the date hereof of or any change
(including any change by way of imposition or increase of Statutory Reserves or
other reserve requirements) in or in the interpretation of any law or
regulation, or (b) the compliance with any guideline or request from any central
bank or other Governmental Authority or quasi-Governmental Authority exercising
control over banks or financial institutions generally (whether or not having
the force of law) made after the date hereof (any such event a "Change in Law"):



(i) any Lender shall be subject after the date hereof to any Tax, duty or
other charge with respect to any LIBOR Loan or Letter of Credit or its
obligation to make LIBOR Loans or to issue Letters of Credit or participate in
the LC Obligations arising from the issuance of Letters of Credit, or a change
shall result in the basis of taxation of payment to any Lender of the principal
of or interest on its LIBOR Loans or its obligation to make LIBOR Loans, issue
Letters of Credit or participate in the LC Obligations arising from the issuance
of Letters of Credit (except for changes in the rate of Tax on the overall net
income or gross receipts or franchise tax of such Lender imposed by the
jurisdiction in which such Lender's principal executive office is located); or

(ii) any reserve (including any imposed by the Board of Governors), special
deposits or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender shall be imposed or deemed
applicable or any other condition affecting its LIBOR Loans or Letters of Credit
or its obligation to make LIBOR Loans or to issue Letters of Credit or
participate in the LC Obligations arising from the issuance of Letters of Credit
shall be imposed on such Lender or the London interbank market;

and as a result thereof there shall be any increase in the cost to such Lender
in any material amount in excess of those incurred by similarly situated Lenders
of agreeing to make or making, funding or maintaining LIBOR Loans or issuing
Letters of Credit (except to the extent already included in the determination of
the applicable Adjusted LIBOR Rate for LIBOR Loans), or there shall be a
reduction in any material respect in the amount received or receivable by such
Lender, then such Lender shall, promptly after determining the existence or
amount of any such increased costs for which such Lender seeks payment
hereunder, give any Borrower notice thereof and Borrowers shall from time to
time, upon written notice from and demand by such Lender setting forth in
reasonable detail the manner in which such amount was determined (with a copy of
such notice and demand to Agent), pay to Agent for the account of such Lender,
within 10 Business Days after the date specified in such notice and demand, an
additional amount sufficient to indemnify such Lender against such increased
costs. A certificate as to the amount of such increased costs, submitted to
Borrowers by such Lender, shall be final, conclusive and binding for all
purposes, absent manifest error.

If any Lender shall advise Agent at any time that, because of the circumstances
described hereinabove in this Section 3.7 or any other circumstances arising
after the date of this Agreement affecting such Lender or the London interbank
market or such Lender's position in such market, the Adjusted LIBOR Rate,
as determined by Agent, will not adequately and fairly reflect the cost to
such Lender of funding LIBOR Loans or issuing Letters of Credit, then, and in
any such event:

(i) Agent shall forthwith give notice (by telephone confirmed promptly in
writing) to Borrowers and Lenders of such event;

(ii) Borrowers' right to request and such Lender's obligation to make LIBOR
Loans or to issue Letters of Credit or participate in the LC Obligations arising
from the issuance of Letters of Credit shall be immediately suspended and
Borrowers' right to continue a LIBOR Loan as such beyond the then applicable
Interest Period or to request a Letter of Credit shall also be suspended, until
each condition giving rise to such suspension no longer exists; and

(iii) such Lender shall make a Base Rate Loan as part of the requested Borrowing
of LIBOR Loans, which Base Rate Loan shall, for all purposes, be considered part
of such Borrowing.

For purposes of this Section 3.7, all references to a Lender shall be deemed to
include any bank holding company or bank parent of such Lender. If any Lender
provides notice that, due to the circumstances described in this Section 3.7,
the Adjusted LIBOR Rate will not adequately and fairly reflect the cost to such
Lender of funding LIBOR Loans or participating in LC Obligations arising from
the issuance of Letters of Credit, then such Lender may be replaced pursuant to
the provisions of Section 13.17.

3.8.   Capital Adequacy

.

If any Lender determines that (i) the introduction after the date hereof of any
Capital Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation
after the date hereof, (iii) any change in the interpretation or administration
of any Capital Adequacy Regulation by any central bank or other Governmental
Authority charged with the interpretation or administration thereof, or (iv)
compliance by such Lender or any corporation or other entity controlling such
Lender with any Capital Adequacy Regulation, after the date hereof affects or
would affect the amount of capital required or expected to be maintained by such
Lender or any Person controlling such Lender and (taking into consideration such
Lender's or such corporation's or other entity's policies with respect to
capital adequacy) determines that the amount of such capital is increased as a
consequence of its Commitments, loans, credits or obligations under this
Agreement to a level below that which such Lender or such Lender's holding
company would have achieved but for such change in law, then: (a) Agent shall
promptly, after its receipt of a certificate from such Lender setting forth such
Lender's determination of such occurrence, give notice thereof to Borrowers and
Lenders; and (b) Borrowers shall pay to Agent, for the account of such Lender,
as an additional fee from time to time, on demand, such amount as such Lender
certifies in reasonable detail to be the amount reasonably calculated to
compensate such Lender for such reduction. A certificate of such Lender claiming
entitlement to compensation as set forth above will be conclusive in the absence
of manifest error. Such certificate will set forth the nature of the occurrence
giving rise to such compensation, the additional amount or amounts to be paid to
such Lender (including the basis for such Lender's determination of such
amount), and the method by which such amounts were determined, all in reasonable
detail. In determining such amount, such Lender may use any reasonable averaging
and attribution method. For purposes of this Section 3.8 all references to a
Lender shall be deemed to include any bank holding company or bank parent of
such Lender.



3.9.   Mitigation.

Each Lender agrees that, with reasonable promptness after such Lender becomes
aware that such Lender is entitled to receive payments under Sections 3.6, 3.7
or 3.8, or is or has become subject to U.S. withholding taxes payable by any
Borrower in respect of its Loans, it will, to the extent not inconsistent with
any internal policy of such Lender or any applicable legal or regulatory
restriction, (i) use all reasonable efforts to make, fund or maintain the
Commitment of such Lender or the Loans of such Lender through another lending
office of such Lender or (ii) take such other reasonable measures, if, as a
result thereof, the circumstances which would relieve Borrowers from their
obligations to pay such additional amounts (or reduce the amount of such
payments), or such withholding taxes would be reduced, and if the making,
funding or maintaining of such Commitment or Loans through such other lending
office or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Commitment or Loans or the interests of such
Lender.

Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to Sections 3.7, 3.8 or 3.9 shall not constitute a waiver
of such Lender's right to demand such compensation, provided that Borrowers
shall not be required to compensate a Lender pursuant to any such Section for
any increased costs or reductions incurred more than 120 days prior to the date
that such Lender notifies the Borrowers of the change in law giving rise to such
increased costs or reductions and of such Lender's intention to claim
compensation therefor, and provided further that, if the change in law giving
rise to such increased costs or reductions is retroactive, then the 120 day
period referred to above shall be extended to include the period of retroactive
effect thereof.

3.10.   Funding Losses

.

If for any reason (other than due to a default by a Lender or as a result of a
Lender's refusal to honor a LIBOR Loan request due to circumstances described in
this Agreement) a Borrowing of, or conversion to or continuation of, LIBOR Loans
does not occur on the date specified therefor in a Notice of Borrowing or Notice
of Conversion/Continuation (whether or not withdrawn), or if any repayment
(including any conversions pursuant to Section 3.1.2) of any of its LIBOR Loans
occurs on a date that is not the last day of an Interest Period applicable
thereto, or if for any reason Borrowers default in their obligation to repay
LIBOR Loans when required by the terms of this Agreement, then Borrowers shall
be jointly and severally obligated to pay to each Lender an amount equal to all
losses and expenses which such Lender may sustain or incur as a consequence
thereof, including any such loss or expense arising from the liquidation or
redeployment of funds obtained by it to maintain its LIBOR Loans or from fees
payable to terminate the deposits from which such funds were obtained. Borrowers
shall pay all such amounts due to any Lender upon presentation by such Lender of
a statement setting forth the amount and such Lender's calculation thereof in
reasonable detail, which statement shall be deemed true and correct absent
manifest error. For purposes of this Section 3.10, all references to a Lender
shall be deemed to include any bank holding company or bank parent of such
Lender.



3.11.   Maximum Interest

.

Regardless of any provision contained in any of the Loan Documents, in no
contingency or event whatsoever shall the aggregate of all amounts that are
contracted for, charged or received by Agent and Lenders pursuant to the terms
of this Agreement or any of the other Loan Documents and that are deemed
interest under Applicable Law exceed the highest rate permissible under any
Applicable Law (including, to the extent applicable, 12 U.S.C.Section85). No
agreements, conditions, provisions or stipulations contained in this Agreement
or any of the other Loan Documents or the exercise by Agent of the right to
accelerate the payment or the maturity of all or any portion of the Obligations,
or the exercise of any option whatsoever contained in any of the Loan Documents,
or the prepayment by Borrowers of any of the Obligations, or the occurrence of
any contingency whatsoever, shall entitle Agent or any Lender to charge or
receive in any event, interest or any charges, amounts, premiums or fees deemed
interest by Applicable Law (such interest, charges, amounts, premiums and fees
referred to herein collectively as "Interest") in excess of the Maximum Rate and
in no event shall Borrowers be obligated to pay Interest exceeding such Maximum
Rate, and all agreements, conditions or stipulations, if any, which may in
any event or contingency whatsoever operate to bind, obligate or compel
Borrowers to pay Interest exceeding the Maximum Rate shall be without binding
force or effect, at law or in equity, to the extent only of the excess of
Interest over such Maximum Rate. If any Interest is charged or received with
respect to the Obligations in excess of the Maximum Rate ("Excess"), Borrowers
stipulate that any such charge or receipt shall be the result of an accident and
bona fide error, and such Excess, to the extent received, shall be applied first
to reduce the principal of such Obligations and the balance, if any, returned to
Borrowers, it being the intent of the parties hereto not to enter into a
usurious or otherwise illegal relationship. Each Borrower recognizes that, with
fluctuations in the rates of interest set forth in Section 3.1.1, and the
Maximum Rate, such an unintentional result could inadvertently occur. All monies
paid to Agent or any Lender hereunder or under any of the other Loan Documents,
whether at maturity or by prepayment, shall be subject to any rebate of unearned
Interest as and to the extent required by Applicable Law. By the execution of
this Agreement, each Borrower covenants that (i) the credit or return of any
Excess shall constitute the acceptance by such Borrower of such Excess, and
(ii) such Borrower shall not seek or pursue any other remedy, legal or
equitable, against Agent or any Lender, based in whole or in part upon
contracting for, charging or receiving any Interest in excess of the Maximum
Rate. For the purpose of determining whether or not any Excess has been
contracted for, charged or received by Agent or any Lender, all Interest at any
time contracted for, charged or received from Borrowers in connection with any
of the Loan Documents shall, to the extent permitted by Applicable Law, be
amortized, prorated, allocated and spread in equal parts throughout the
full term of the Obligations. Borrowers, Agent and Lenders shall, to the maximum
extent permitted under Applicable Law, (i) characterize any non-principal
payment as an expense, fee or premium rather than as Interest and (ii) exclude
voluntary prepayments and the effects thereof. The provisions of this
Section 3.11 shall be deemed to be incorporated into every Loan Document
(whether or not any provision of this Section is referred to therein). All such
Loan Documents and communications relating to any Interest owed by Borrowers and
all figures set forth therein shall, for the sole purpose of computing
the extent of Obligations, be automatically recomputed by Borrowers, and by any
court considering the same, to give effect to the adjustments or credits
required by this Section 3.11.



SECTION 4.    LOAN ADMINISTRATION

4.1.   Manner of Borrowing and Funding Revolver Loans

.

Borrowings under the Commitments established pursuant to Section 2.1 shall be
made and funded as follows:



4.1.1.   Notice of Borrowing.

(i) Whenever Borrowers desire to make a Borrowing under Section 2.1 (other than
a Borrowing resulting from a conversion or continuation pursuant to
Section 3.1.2), Borrowers shall give Agent prior written notice (or telephonic
notice promptly confirmed in writing) of such Borrowing request (a "Notice of
Borrowing"), which shall be in the form of Exhibit E annexed hereto and signed
by an authorized officer of Borrower Representative. Such Notice of Borrowing
shall be given by Borrower Representative no later than 12:00 noon at the office
designated by Agent from time to time (a) on the Business Day of the requested
funding date of such Borrowing, in the case of Base Rate Loans, and (b) at least
3 Business Days prior to the requested funding date of such Borrowing, in the
case of LIBOR Loans. Notices received after 12:00 noon shall be deemed received
on the next Business Day. Each Notice of Borrowing (or telephonic notice
thereof) shall be irrevocable and shall specify (a) the principal amount of the
Borrowing, (b) the date of Borrowing (which shall be a Business Day),
(c) whether the Borrowing is to consist of Base Rate Loans or LIBOR Loans,
(d) in the case of LIBOR Loans, the duration of the Interest Period to be
applicable thereto, and (e) the account of Borrowers to which the proceeds of
such Borrowing are to be disbursed.

(ii) Unless payment is otherwise timely made by Borrowers, the becoming due of
any amount required to be paid with respect to any of the Obligations (whether
as principal, accrued interest, fees or other charges, including Extraordinary
Expenses and LC Obligations, and any amounts owed for Banking Relationship Debt)
shall be deemed irrevocably to be a request (without any requirement for the
submission of a Notice of Borrowing) for Revolver Loans on the due date of, and
in an aggregate amount required to pay, such Obligations, and the proceeds of
such Revolver Loans may be disbursed by way of direct payment of the relevant
Obligation and shall bear interest as Base Rate Loans. Neither Agent nor any
Lender shall have any obligation to Borrowers to honor any deemed request for a
Revolver Loan on or after the Commitment Termination Date, when
an Out-of-Formula Condition exists or would result therefrom, or when any
applicable condition precedent set forth in Section 11 is not satisfied, but may
do so in the discretion of Agent (or at the direction of the Required Lenders)
and without regard to the existence of, and without being deemed to have waived,
any Default or Event of Default and regardless of whether such Revolver Loan is
funded after the Commitment Termination Date.

(iii) If Borrowers elect to establish a Controlled Disbursement Account with
BofA or any Affiliate of BofA, then the presentation for payment by BofA of any
check or other item of payment drawn on the Controlled Disbursement Account at a
time when there are insufficient funds in such account to cover such check shall
be deemed irrevocably to be a request (without any requirement for the
submission of a Notice of Borrowing) for Revolver Loans on the date of such
presentation and in an amount equal to the aggregate amount of the items
presented for payment, and the proceeds of such Revolver Loans may be disbursed
to the Controlled Disbursement Account and shall bear interest as Base Rate
Loans. Neither Agent nor any Lender shall have any obligation to honor any
deemed request for a Revolver Loan on or after the Commitment Termination Date
or when an Out-of-Formula Condition exists or would result therefrom or when any
condition precedent in Section 11 is not satisfied, but may do so in the
discretion of Agent (or at the direction of the Required Lenders) and without
regard to the existence of, and without being deemed to have waived, any Default
or Event of Default and regardless of whether such Revolver Loan is funded after
the Commitment Termination Date.

4.1.2.   Fundings by Lenders

. Subject to its receipt of notice from Agent of a Notice of Borrowing as
provided in Section 4.1.1(i) (except in the case of a deemed request by Borrower
Representative for a Revolver Loan as provided in Section 4.1.1(ii) or (iii) or
Section 4.1.3(ii), in which event no Notice of Borrowing need be submitted),
each Lender shall timely honor its Revolver Commitment by funding its Pro Rata
share of each Borrowing of Revolver Loans that is properly requested and that
Borrowers are entitled to receive under this Agreement. Agent shall endeavor to
notify Lenders of each Notice of Borrowing (or deemed request for a Borrowing
pursuant to Section 4.1.1(ii) or (iii)), by 1:00 p.m. on the proposed funding
date (in the case of Base Rate Loans) or by 3:00 p.m. at least 2 Business Days
before the proposed funding date (in the case of LIBOR Loans). Each Lender shall
deposit with Agent an amount equal to its Pro Rata share of the Borrowing
requested or deemed requested by Borrowers at Agent's designated bank in
immediately available funds not later than 2:00 p.m. on the date of funding of
such Borrowing, unless Agent's notice to Lenders is received after 1:00 p.m. on
the proposed funding date of a Base Rate Loan, in which event Lenders shall
deposit with Agent their respective Pro Rata shares of the requested Borrowing
on or before 12:00 noon of the next Business Day. Subject to its receipt of
such amounts from Lenders, Agent shall make the proceeds of the Revolver Loans
received by it available to Borrowers by disbursing such proceeds in accordance
with Borrower Representative's disbursement instructions set forth in the
applicable Notice of Borrowing. Neither Agent nor any Lender shall have any
liability on account of any delay by any bank or other depository institution in
treating the proceeds of any Revolver Loan as collected funds or any delay in
receipt, or any loss, of funds that constitute a Revolver Loan, the wire
transfer of which was initiated by Agent in accordance with wiring instructions
provided to Agent. Unless Agent shall have been notified in writing by a Lender
prior to the proposed time of funding that such Lender does not intend to
deposit with Agent an amount equal such Lender's Pro Rata share of the requested
Borrowing (or deemed request for a Borrowing pursuant to clauses (ii) or (iii)
of Section 4.1.1), Agent may assume that such Lender has deposited or promptly
will deposit its share with Agent and Agent may in its discretion disburse
a corresponding amount to Borrowers on the applicable funding date. If a
Lender's Pro Rata share of such Borrowing is not in fact deposited with Agent,
then, if Agent has disbursed to Borrowers an amount corresponding to such share,
then such Lender agrees to pay, and in addition Borrowers agree to repay, to
Agent forthwith on demand such corresponding amount, together with interest
thereon, for each day from the date such amount is disbursed by Agent to or for
the benefit of Borrowers until the date such amount is paid or repaid to Agent,
(a) in the case of Borrowers, at the interest rate applicable to such Borrowing
and (b) in the case of such Lender, at the Federal Funds Rate. If such Lender
repays to Agent such corresponding amount, such amount so repaid shall
constitute a Revolver Loan, and if both such Lender and Borrowers shall have
repaid such corresponding amount, Agent shall promptly return to Borrowers
such corresponding amount in same day funds. A notice from Agent submitted to
any Lender with respect to amounts owing under this Section 4.1.2 shall be
conclusive, absent manifest error.

4.1.3.   Settlement and Swingline Loans.

(i) In order to facilitate the administration of the Revolver Loans under
this Agreement, Lenders and Agent agree (which agreement shall be solely between
Lenders and Agent and shall not be for the benefit of or enforceable by any
Borrower) that settlement among them with respect to the Revolver Loans may take
place on a periodic basis on dates determined from time to time by Agent (each a
"Settlement Date"), which may occur before or after the occurrence or during the
continuance of a Default or Event of Default and whether or not all of the
conditions set forth in Section 11 have been met. On each Settlement Date,
payment shall be made by or to each Lender in the manner provided herein and in
accordance with the Settlement Report delivered by Agent to Lenders with respect
to such Settlement Date so that, as of each Settlement Date and after giving
effect to the transaction to take place on such Settlement Date, each Lender
shall hold its Pro Rata share of all Revolver Loans and participations in LC
Obligations.

(ii) Between Settlement Dates, Agent may request BofA to advance, and BofA may,
but shall in no event be obligated to, advance to Borrowers out of BofA's own
funds the entire principal amount of any Borrowing of Revolver Loans that are
Base Rate Loans requested or deemed requested pursuant to this Agreement (any
such Revolver Loan funded exclusively by BofA being referred to as a "Swingline
Loan"). Each Swingline Loan shall constitute a Revolver Loan hereunder and shall
be subject to all of the terms, conditions and security applicable to other
Revolver Loans, except that all payments thereon shall be payable to BofA solely
for its own account. The obligation of Borrowers to repay such Swingline Loans
to BofA shall be evidenced by the records of BofA and need not be evidenced by
any promissory note. Unless a funding is required by all Lenders pursuant to
Sections 2.1.6 or 13.9.4, Agent shall not request BofA to make any Swingline
Loan if (A) Agent shall have received written notice from any Lender that one or
more of the applicable conditions precedent set forth in Section 11 will not be
satisfied on the requested funding date for the applicable Borrowing and Agent
has made a determination (without any liability to any Person) that such
condition precedent will not be satisfied or (B) the requested Borrowing would
exceed the amount of Availability on the funding date or (C) the aggregate
principal amount of all Swingline Loans outstanding exceeds (or with the funding
of the requested Swingline Loans, would exceed) $20,000,000 at any time.
BofA shall not be required to determine whether the applicable conditions
precedent set forth in Section 11 have been satisfied or the requested Borrowing
would exceed the amount of Availability on the funding date applicable thereto
prior to making, in its discretion, any Swingline Loan. On each Settlement Date,
or, if earlier, on demand by Agent for payment thereof, the then outstanding
Swingline Loans shall be immediately due and payable. As provided in
Section 4.1.1(ii), Borrowers shall be deemed to have requested (without the
necessity of submitting any Notice of Borrowing) Revolver Loans to be made on
each Settlement Date in the amount of all outstanding Swingline Loans and to
have Agent cause the proceeds of such Revolver Loans to be applied to the
repayment of such Swingline Loans and interest accrued thereon. Agent shall
notify the Lenders of the outstanding balance of Revolver Loans prior to 12:00
noon on each Settlement Date and each Lender (other than BofA) shall deposit
with Agent (without setoff, counterclaim or reduction of any kind) an amount
equal to its Pro Rata share of the amount of Revolver Loans deemed requested in
immediately available funds not later than 2:00 p.m. on such Settlement Date.
Each Lender's obligation to make such deposit with Agent shall be absolute and
unconditional, without defense, offset, counterclaim or other defense, and
without regard to whether any of the conditions precedent set forth in
Section 11 are satisfied, any Out-of-Formula Condition exists or the Commitment
Termination Date has occurred. If, as the result of the commencement by or
against Borrowers of any Insolvency Proceeding or otherwise, any Swingline Loan
may not be repaid by the funding by Lenders of Revolver Loans, then each Lender
(other than BofA) shall be deemed to have purchased a participating interest in
any unpaid Swingline Loan in an amount equal to such Lender's Pro Rata share of
such Swingline Loan and shall transfer to BofA, in immediately available funds
not later than the second Business Day after BofA's request therefor, the amount
of such Lender's participation. The proceeds of Swingline Loans may be used
solely for purposes for which Revolver Loans generally may be used in accordance
with Section 2.1.3. If any amounts received by BofA in respect of any Swingline
Loans are later required to be returned or repaid by BofA to Borrowers or any
other Obligor or their respective representatives or successors-in-interest,
whether by court order, settlement or otherwise, the other Lenders shall, on
demand by BofA with notice to Agent, pay to Agent for the account of BofA, an
amount equal to each other Lender's Pro Rata share of all such amounts required
to be returned or repaid.

4.1.4.   Disbursement Authorization

. Each Borrower hereby irrevocably authorizes Agent to disburse the proceeds of
each Revolver Loan requested by any Borrower, or deemed to be requested pursuant
to Section 4.1.1 or Section 4.1.3(ii), as follows: (i) the proceeds of each
Revolver Loan requested under Section 4.1.1(i) shall be disbursed by Agent in
accordance with the terms of the written disbursement letter from Borrowers in
the case of the initial Borrowing, and, in the case of each subsequent
Borrowing, by wire transfer to such bank account of Borrowers as may be agreed
upon by Borrowers and Agent from time to time or elsewhere if pursuant to a
written direction from any Borrower that is approved by Agent; and (ii) the
proceeds of each Revolver Loan requested under Section 4.1.1(ii) or
Section 4.1.3(ii) shall be disbursed by Agent by way of direct payment of the
relevant interest or other Obligation. Any Loan proceeds received by any
Borrower or in payment of any of the Obligations shall be deemed to have been
received by all Borrowers.

4.1.5.   Telephonic Notices.

Each Borrower authorizes Agent and Lenders to extend, convert or continue Loans,
effect selections of Types of Loans and transfer funds to or on behalf of
Borrowers based on telephonic notices or instructions from any individual whom
Agent or any Lender in good faith believes to be acting on behalf of any
Borrower. Borrowers shall confirm each such telephonic request for a Borrowing
or conversion or continuation of Loans by prompt delivery to Agent of the
required Notice of Borrowing or Notice of Conversion/Continuation, as
applicable, duly executed by an authorized officer of Borrower Representative.
If the written confirmation differs in any material respect from the action
taken by Agent or Lenders, the records of Agent and Lenders shall govern.
Neither Agent nor any Lender shall have any liability for any loss suffered by
any Borrower as a result of Agent's or any Lender's acting upon its
understanding of telephonic instructions or requests from a person believed in
good faith by Agent or any Lender to be a Person authorized by a Borrower to
give such instructions or to make such requests on Borrowers' behalf.

4.2.   Defaulting Lender

.

If any Lender shall, at any time, fail to make any payment to Agent or BofA that
is required hereunder, Agent may, but shall not be required to, retain payments
that would otherwise be made to such defaulting Lender hereunder and apply such
payments to such defaulting Lender's defaulted obligations hereunder, at such
time, and in such order, as Agent may elect in its discretion. With respect to
the payment of any funds from Agent to a Lender or from a Lender to Agent, the
party failing to make the full payment when due pursuant to the terms hereof
shall, on demand by the other party, pay such amount together with interest on
such amount at the Federal Funds Rate. The failure of any Lender to fund its
portion of any Loan or payment in respect of an LC Obligation shall not relieve
any other Lender of its obligation, if any, to fund its portion of the Revolver
Loan or payment in respect of an LC Obligation on the date of Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make any Loan
or payment in respect of an LC Obligation to be made by such Lender on the date
of any Borrowing. Solely as among the Lenders and solely for purposes of voting
or consenting to matters with respect to any of the Loan Documents, Collateral
or any Obligations and determining a defaulting Lender's share of payments and
proceeds of Collateral pending such defaulting Lender's cure of its defaults
hereunder, a defaulting Lender shall not be deemed to be a "Lender" and such
Lender's Commitment shall be deemed to be zero (0). The provisions of this
Section 4.2 shall be solely for the benefit of Agent and Lenders and may not be
enforced by Borrowers.



4.3.   Special Provisions Governing LIBOR Loans.

4.3.1.   Number of LIBOR Loans

. In no event may the number of LIBOR Loans outstanding at any time to any
Lender exceed 10.

4.3.2.   Minimum Amounts

. Each Borrowing of LIBOR Loans pursuant to Section 4.1.1(i), and each
continuation of or conversion to LIBOR Loans pursuant to Section 3.1.2, shall be
in a minimum amount of $1,000,000 and integral multiples of $250,000 in excess
of that amount.

4.3.3.   LIBOR Lending Office

. Each Lender's initial LIBOR Lending Office is set forth opposite its name on
the signature pages hereof. Each Lender shall have the right at any time and
from time to time to designate a different office of itself or of any Affiliate
as such Lender's LIBOR Lending Office, and to transfer any outstanding LIBOR
Loans to such LIBOR Lending Office. No such designation or transfer shall result
in any liability on the part of Borrowers for increased costs or expenses.
Increased costs for expenses resulting from a change in Applicable Law occurring
subsequent to any such designation or transfer shall be deemed not to result
solely from such designation or transfer.

4.3.4.   Funding of LIBOR Loans

. Each Lender may, if it so elects, fulfill its obligation to make, continue or
convert LIBOR Loans hereunder by causing one of its foreign branches or
Affiliates (or an international banking facility created by such Lender) to make
or maintain such LIBOR Loans; provided, however, that such LIBOR Loans shall
nonetheless be deemed to have been made and to be held by such Lender, and the
obligation of Borrowers to repay such LIBOR Loans shall nevertheless be to such
Lender for the account of such foreign branch, Affiliate or international
banking facility. The calculation of all amounts payable to Lender under
Sections 3.7 and 3.10 shall be made as if each Lender had actually funded or
committed to fund its LIBOR Loan through the purchase of an underlying deposit
in an amount equal to the amount of such LIBOR Loan and having a maturity
comparable to the relevant Interest Period for such LIBOR Loans; provided,
however, each Lender may fund its LIBOR Loans in any manner it deems fit and the
foregoing presumption shall be utilized only for the calculation of amounts
payable under Sections 3.7 and 3.10.

4.4.   Borrower Representative

.

Each Borrower hereby irrevocably appoints Parent and Parent agrees to act under
this Agreement, as the agent and representative of itself and each other
Borrower for all purposes under this Agreement (in such capacity, "Borrower
Representative"), including requesting Borrowings, submitting LC Requests,
selecting whether any Loan or portion thereof is to bear interest as a Base Rate
Loan or a LIBOR Loan, and receiving account statements and other notices and
communications to Borrowers (or any of them) from Agent. Agent may rely, and
shall be fully protected in relying, on any Notice of Borrowing, Notice of
Conversion/Continuation, LC Request, disbursement instructions, reports,
information, Borrowing Base Certificate or any other notice or communication
made or given by Borrower Representative, whether in its own name, on behalf of
any Borrower or on behalf of "the Borrowers," and Agent shall have no obligation
to make any inquiry or request any confirmation from or on behalf of any other
Borrower as to the binding effect on such Borrower of any such Notice of
Borrowing, Notice of Conversion/Continuation, LC Request, instruction, report,
information, Borrowing Base Certificate or other notice or communication, nor
shall the joint and several character of Borrowers' liability for the
Obligations be affected, provided that the provisions of this Section 4.4 shall
not be construed so as to preclude any Borrower from directly requesting
Borrowings or taking other actions permitted to be taken by "a Borrower"
hereunder. Agent may maintain a single Loan Account in the name of "Alpharma
Inc." hereunder, and each Borrower expressly agrees to such arrangement and
confirms that such arrangement shall have no effect on the joint and several
character of such Borrower's liability for the Obligations.



4.5.   All Loans to Constitute One Obligation

.

The Loans and LC Obligations shall constitute one general obligation of
Borrowers and (unless otherwise expressly provided in any Security Document)
shall be secured by Agent's Lien upon all of the Collateral; provided, however,
that Agent and each Lender shall be deemed to be a creditor of each Borrower and
the holder of a separate claim against each Borrower to the extent of any
Obligations jointly and severally owed by Borrowers to Agent or such Lender.



section 5.     PAYMENTS

5.1.   General Payment Provisions

.

All payments (including all prepayments) of principal of and interest on the
Loans, LC Obligations and other Obligations that are payable to Agent or
any Lender shall be made to Agent in Dollars without any offset or counterclaim,
and, with respect to payments made other than by application of balances in the
Payment Account, in immediately available funds not later than 12:00 noon on the
due date (and payment made after such time on the due date to be deemed to have
been made on the next succeeding Business Day). Borrowers shall, at the time
Borrowers make any payment under this Agreement, specify to Agent the
Obligations to which such payment is to be applied and, if Borrowers fail so to
specify or if the application specified by Borrowers would be inconsistent with
the terms of this Agreement or if an Event of Default exists, Agent shall
distribute such payment to Lenders for application to the Obligations then due
and payable in such manner as Agent, subject to the provisions of this
Agreement, may determine to be appropriate. All payments received by Agent shall
be subject to the rights of offset that Agent may have as to amounts otherwise
to be remitted to a particular Lender by reason of amounts due and payable to
Agent from such Lender under any of the Loan Documents.



5.2.   Repayment of Revolver Loans.

5.2.1.   Payment of Principal

. The outstanding principal amounts with respect to the Revolver Loans shall be
repaid as follows:

(i) Any portion of the Revolver Loans consisting of the principal amount of
Base Rate Loans shall be paid by Borrowers to Agent, for the Pro Rata benefit of
Lenders (or, in the case of Swingline Loans, for the sole benefit of BofA)
unless timely converted to a LIBOR Loan in accordance with this Agreement,
immediately upon (a) subject to Section 8.2.5, each receipt by Agent, any Lender
or Borrowers of any proceeds of any of the Accounts or Inventory, to the extent
of such proceeds, (b) the Commitment Termination Date, and (c) in the case of
Swingline Loans, the earlier of BofA's demand for payment or on each Settlement
Date with respect to all Swingline Loans outstanding on such date.

(ii) Any portion of the Revolver Loans consisting of the principal amount of
LIBOR Loans shall be paid by Borrowers to Agent, for the Pro Rata benefit of
Lenders, unless converted to a Base Rate Loan or continued as a LIBOR Loan in
accordance with the terms of this Agreement, immediately upon (a) the last day
of the Interest Period applicable thereto and (b) the Commitment Termination
Date. In no event shall Borrowers be authorized to make a voluntary prepayment
with respect to any Revolver Loan outstanding as a LIBOR Loan prior to the last
day of the Interest Period applicable thereto unless Borrowers pay to Agent, for
the Pro Rata benefit of Lenders, concurrently with any prepayment of a LIBOR
Loan, any amount due Agent and Lenders under Section 3.10 as a consequence of
such prepayment. Notwithstanding the foregoing provisions of this
Section 5.2.1(ii), if, on any date that Agent receives proceeds of any of the
Accounts or Inventory, there are no Revolver Loans outstanding as Base Rate
Loans, Agent may either hold such proceeds as cash security for the timely
payment of the Obligations or apply such proceeds to any outstanding Revolver
Loans bearing interest as LIBOR Loans as the same become due and payable
(whether at the end of the applicable Interest Periods or on the Commitment
Termination Date).

(iii) Notwithstanding anything to the contrary contained elsewhere in
this Agreement, if an Out-of-Formula Condition shall exist, Borrowers shall, on
the sooner to occur of Agent's demand or the first Business Day after any
Borrower has obtained knowledge of such Out-of-Formula Condition, repay the
outstanding Revolver Loans that are Base Rate Loans in an amount sufficient to
reduce the aggregate unpaid principal amount of all Revolver Loans by an amount
equal to such excess; and, if such payment of Base Rate Loans is not sufficient
to eliminate the Out-of-Formula Condition, then Borrowers shall immediately
deposit with Agent, for the Pro Rata benefit of Lenders, for application to any
outstanding Revolver Loans bearing interest as LIBOR Loans as the same become
due and payable (whether at the end of the applicable Interest Periods or on the
Commitment Termination Date) cash in an amount sufficient to eliminate such
Out-of-Formula Condition, and Agent may (a) hold such deposit as cash security
pending disbursement of same to Lenders for application to the Obligations, or
(b) if an Event of Default exists, immediately apply such proceeds to the
payment of the Obligations, including the Revolver Loans outstanding as LIBOR
Loans (in which event Borrowers shall also pay to Agent for the Pro Rata benefit
of Lenders any amounts required by Section 3.10 to be paid by reason of the
prepayment of a LIBOR Loan prior to the last day of the Interest Period
applicable thereto).

5.2.2.   Payment of Interest

. Interest accrued on the Revolver Loans shall be due and payable (i) quarterly
in arrears on the first day of each calendar quarter, with respect to any
Revolver Loan that is a Base Rate Loan and (ii) the last day of the applicable
Interest Period in the case of a LIBOR Loan and if such LIBOR Loan has an
Interest Period of greater than ninety (90) days, also on the 90th day and the
last day of such Interest Period; provided, however that if an Event of Default
exists and the Default Rate is then in effect, interest shall be due and payable
monthly, in arrears, on the first day of each calendar month and if such
Revolver Loan is a LIBOR Loan, also at the end of each Interest Period.
Accrued interest shall also be paid by Borrowers on the Commitment Termination
Date. With respect to any Base Rate Loan converted into a LIBOR Loan pursuant to
Section 3.1.2 on a day when interest would not otherwise have been payable with
respect to such Base Rate Loan, accrued interest to the date of such conversion
on the amount of such Base Rate Loan so converted shall be paid on
the conversion date.

5.3.   Repayment of Term Loan Advances.

5.3.1.   Payment of Principal

. The principal amount of each Term Note shall be paid in consecutive quarterly
installments equal to the following amounts:


Payment Dates

Quarterly
Payment Amounts

12/31/2005

$1,250,000

3/31/2006

$1,250,000

6/30/2006

$1,250,000

9/30/2006

$1,250,000

12/31/2006

$3,125,000

3/31/2007

$3,125,000

6/30/2007

$3,125,000

9/30/2007

$3,125,000

12/31/2007

$3,125,000

3/31/2008

$3,125,000

6/30/2008

$3,125,000

9/30/2008

$3,125,000

12/31/2008

$1,250,000

3/31/2009

$1,250,000

6/30/2009

$1,250,000

9/30/2009

$1,250,000



Each installment shall be paid to Agent for the account and Pro Rata benefit of
each Lender. Each Term Loan Advance, if not sooner paid, shall be due and
payable in full on the Commitment Termination Date.

5.3.2.   Payment of Interest

. Interest accrued on each Term Loan Advance shall be due and payable
(i) quarterly in arrears on the first day of each calendar quarter if the Term
Loan Advance bears interest as a Base Rate Loan, (ii) the last day of the
applicable Interest Period in the case of any portion of such Term Loan Advance
that is a LIBOR Loan and, in addition, if such LIBOR Loan has an Interest Period
of greater than ninety (90) days, on the 90th day and the last day of such
Interest Period, (iii) the date of any prepayment of Term Loan Advances and (iv)
the Commitment Termination Date; provided, however, that if an Event of Default
exists and the Default Rate is then in effect, interest shall be due and payable
on a monthly basis, in arrears, on the first day of each calendar month and if
any portion of the Term Loan Advances consists of LIBOR Loans, also on the last
day of the applicable Interest Period. With respect to any Base Rate Loan
converted into a LIBOR Loan pursuant to Section 3.1.2 on a day when interest
would not otherwise have been payable with respect to such Base Rate Loan,
accrued interest to the date of such conversion on the amount of such Base Rate
Loan so converted shall be paid on the conversion date.

5.3.3.   Mandatory Prepayments

. In addition to Borrowers' obligation to pay the Obligations upon the
Commitment Termination Date, Borrowers shall also be jointly and severally
required to prepay the Obligations as follows:

(i) Borrowers shall prepay the Obligations in accordance with Section 5.3.5 in
the amount of Net Disposition Proceeds from Permitted Asset Dispositions of
Equipment or Real Estate;

(ii) Borrowers shall prepay the Obligations in accordance with Section 5.3.5
from the proceeds of insurance or condemnation awards paid in respect of any
Equipment or Real Estate; and

(iii) Concurrently with the consummation of a Portfolio Transaction, Agent shall
receive the Net Disposition Proceeds thereof for application to the Obligations
in accordance with Section 5.3.5.

5.3.4.   Optional Prepayments of Term Loan Advances

. Borrowers may, at their option, prepay any portion of the Term Loan Advances
consisting of Base Rate Loans in whole at any time or in part from time to time,
in amounts aggregating $1,000,000 or any greater integral multiple of $250,000
by paying the principal amount to be prepaid together with interest accrued or
unpaid thereon to the date of prepayment. Any portion of the Term Loan Advances
consisting of LIBOR Loans may be prepaid, at Borrowers' option, at any time in
whole or from time to time in part, in amounts aggregating $1,000,000 or any
greater integral multiple of $250,000, together with any applicable charges
pursuant to Section 3.10, interest accrued or unpaid thereon to the date of
prepayment. Borrowers shall give written notice (or telephonic notice promptly
confirmed in writing) to Agent of any intended prepayment not less than 1
Business Day prior to any prepayment of Base Rate Loans and not less than 2
Business Days prior to any prepayment of LIBOR Loans. Such notice, once given,
shall be irrevocable and, upon receipt of any such notice of optional
prepayment, Agent shall promptly notify each Lender of the contents thereof and
of such Lender's share of the prepayment as provided in Section 5.3.5.

5.3.5.   Application of Prepayments

(i) Except as otherwise provided in Section 5.6, each mandatory prepayment
pursuant to Section 5.3.3 shall be remitted by Borrowers to Agent for
application (i) first, to eliminate any Out-of-Formula Condition and repay all
Out-of-Formula Loans (including any Excess Borrowing Base Amount) (provided,
that nothing contained herein shall permit Borrowers to have any Out-of-Formula
Condition or Out-of-Formula Loans); (ii) second, to the Fixed Asset Sublimit in
the inverse order of the quarterly amortization amounts specified in the
definition thereof to the extent of the Excess FAS Amount; (iii) third, to the
principal due under the Term Notes, with such amounts applied to the principal
installments under the Term Notes in the inverse order of maturities until Full
Payment thereof; and (iv) fourth, to reduce the Fixed Asset Sublimit, in the
inverse order of the quarterly amortization amounts specified in the definition
thereof.

(ii) Each optional prepayment of Term Loan Advances pursuant to Section 5.3.4
shall be remitted by Borrowers to Agent and distributed by Agent to Lenders to
prepay installments of the Term Loan Notes, in the inverse order of their
maturities, until Full Payment of the Term Notes.

(iii) All distributions of prepayments by Agent to Lenders shall be on a Pro
Rata basis. Each Lender shall apply the portion of a prepayment that is to be
applied to principal installments first to outstanding Base Rate Loans and then
to any outstanding LIBOR Loans with the shortest Interest Periods remaining; but
if application to any LIBOR Loans would cause the same to be paid prior to the
end of an applicable Interest Period, then, by prior written notice to Agent,
Borrowers may elect as to such LIBOR Loan to deliver cash to Agent in the amount
of the required prepayment, to be held by Agent as Cash Collateral until the end
of the applicable Interest Period, at which time Agent shall disburse such Cash
Collateral to the affected Lenders for application to such LIBOR Loans.

5.4.   Payment of Other Obligations

.

The balance of the Obligations requiring the payment of money, including LC
Obligations and Extraordinary Expenses incurred by Agent or any Lender, shall be
repaid by Borrowers to Agent for allocation among Agent and Lenders as provided
in the Loan Documents, or, if no date of payment is otherwise specified in the
Loan Documents, on demand.



5.5.   Marshaling; Payments Set Aside

.

None of Agent or Lenders shall be under any obligation to marshal any assets in
favor of Borrowers or any other Obligor or against or in payment of any or all
of the Obligations. To the extent that Borrowers make a payment to Agent or
Lenders or Agent or any Lender receives payment from the proceeds of any
Collateral or exercises its right of setoff, and such payment or the proceeds of
such Collateral or setoff (or any part thereof) are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other Person, then to the extent of any loss by Agent
or Lenders, the Obligations or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor, shall be revived and continued in
full force and effect as if such payment or proceeds had not been made or
received and any such enforcement or setoff had not occurred. The provisions of
the immediately preceding sentence of this Section 5.5 shall survive any
termination of the Commitments and Full Payment of the Obligations.



5.6.   Post Default Allocation of Payments.

5.6.1.   Allocation

. For so long as an Event of Default exists, all monies to be applied to
the Obligations, whether such monies represent voluntary or mandatory payments
or prepayments by one or more Obligors or are received pursuant to demand for
payment or realized from any disposition of Collateral and irrespective of any
designation by Borrowers of the Obligations that are intended to be satisfied,
shall be allocated among Agent and such of the Lenders as are entitled thereto
(and, with respect to monies allocated to Lenders, on a Pro Rata basis unless
otherwise provided herein): (i) first, to Agent to pay the amount of
Extraordinary Expenses that have not been reimbursed to Agent by Borrowers or
Lenders, together with interest accrued thereon at the rate applicable to
Revolver Loans that are Base Rate Loans, until Full Payment of all such
Obligations; (ii) second, to Agent to pay principal and accrued interest on any
portion of the Loans (including Agent Advances) which Agent may have advanced on
behalf of any Lender and for which Agent has not been reimbursed by such Lender
or Borrowers, until Full Payment of all such Obligations; (iii) third, to BofA
to pay the principal and accrued interest on any portion of the Swingline Loans
outstanding, to be shared with Lenders that have acquired and paid for a
participating interest in such Swingline Loans, until Full Payment of all such
Obligations; (iv) fourth, to the extent that Issuing Bank has not received from
any Participating Lender a payment as required by Section 2.3.2, to Issuing Bank
to pay all such required payments from each Participating Lender, until Full
Payment of all such Obligations; (v) fifth, to Agent to pay any Claims that have
not been paid pursuant to any indemnity of Agent Indemnitees by any Obligor, or
to pay amounts owing by Lenders to Agent Indemnitees pursuant to Section 13.6,
in each case together with interest accrued thereon at the rate applicable to
Revolver Loans that are Base Rate Loans, until Full Payment of all such
Obligations; (vi) sixth, to Agent to pay any fees due and payable to Agent,
until Full Payment of all such Obligations; (vii) seventh, to each Lender,
ratably, for any Claims that such Lender has paid to Agent Indemnitees pursuant
to its indemnity of Agent Indemnitees and any Extraordinary Expenses that such
Lender has reimbursed to Agent or such Lender has incurred, to the extent that
such Lender has not been reimbursed by Obligors therefor; (viii) eighth, to
Issuing Bank to pay principal and interest with respect to LC Obligations (or to
the extent any of the LC Obligations are contingent and an Event of Default then
exists, deposited in the Cash Collateral Account to Cash Collateralize the LC
Obligations), which payment shall be shared with the Participating Lenders in
accordance with Section 2.3.2(iii); (ix) ninth, to Lenders in payment of the
unpaid principal and accrued interest in respect of the Loans and other
Obligations (excluding Banking Relationship Debt) then outstanding, in such
order of application as shall be designated by Agent (acting at the direction or
with the consent of the Required Lenders); and (x) tenth, to any Lender or any
Affiliate of any Lender in payment of any Banking Relationship Debt owed to such
Person and secured by the Collateral hereunder (subject to Section 13.19
hereof). The allocations set forth in this Section 5.6 are solely to determine
the rights and priorities of Agent and Lenders as among themselves and may be
changed by Agent and Lenders without notice to or the consent or approval of any
Borrower or any other Person.

5.6.2.   Erroneous Allocation

. Agent shall not be liable for any allocation or distribution of payments made
by it in good faith and, if any such allocation or distribution is subsequently
determined to have been made in error, the sole recourse of any Lender to which
payment was due but not made shall be to recover from the other Lenders any
payment in excess of the amount to which such other Lenders are determined to be
entitled (and such other Lenders hereby agree to return to such Lender any such
erroneous payments received by them).

5.7.   Application of Payments and Collateral Proceeds

.

All Payment Items received by Agent by 12:00 noon, on any Business Day shall be
deemed received on that Business Day. All Payment Items received by Agent after
12:00 noon, on any Business Day shall be deemed received on the following
Business Day. Each Borrower does hereby irrevocably agree that Agent shall have
the continuing exclusive right to apply and reapply any and all such payments
and Collateral proceeds (subject to Section 8.2.5 hereof) received at any time
or times hereafter by Agent or its agent against the Obligations, in such manner
as Agent may deem advisable, notwithstanding any entry by Agent upon any of its
books and records; provided, however, that any payments or proceeds of
Collateral received by Agent on any date that an Event of Default does not exist
shall be applied in accordance with any provisions of this Agreement that govern
the application of such payment or proceeds. If, as the result of Agent's
collection of proceeds of Accounts and other Collateral as authorized by
Section 8.2.6 a credit balance exists, such credit balance shall not accrue
interest in favor of Borrowers, but shall be available to Borrowers at any time
or times for so long as no Event of Default exists. Agent may apply such credit
balance against any of the Obligations during the existence of an Event of
Default in the manner specified in Section 5.6.1.



5.8.   Loan Accounts; the Register; Account Stated.

5.8.1.   Loan Accounts

. Each Lender shall maintain in accordance with its usual and customary
practices an account or accounts (a "Loan Account") evidencing the Debt of
Borrowers to such Lender resulting from each Loan owing to such Lender from time
to time, including the amount of principal and interest payable to such Lender
from time to time hereunder and under each Note payable to such Lender. Any
failure of a Lender to record in the Loan Account, or any error in doing so,
shall not limit or otherwise affect the obligation of Borrowers hereunder (or
under any Note) to pay any amount owing hereunder to such Lender.

5.8.2.   The Register

. Agent shall maintain a register (the "Register"), which shall include a master
account and a subsidiary account for each Lender and in which accounts (taken
together) shall be recorded (i) the date and amount of each Borrowing made
hereunder, the Type of each Loan comprising such Borrowing and any Interest
Period applicable thereto, (ii) the effective date and amount of each Assignment
and Acceptance delivered to and accepted by it and the parties thereto,
(iii) the amount of any principal or interest due and payable or to become due
and payable from Borrowers to each Lender hereunder or under the Notes, and
(iv) the amount of any sum received by Agent from Borrowers or any other Obligor
and each Lender's Pro Rata share thereof. The Register shall be available for
inspection by Borrowers or any Lender at the offices of Agent at any reasonable
time and from time to time upon reasonable prior notice. Any failure of Agent to
record in the Register, or any error in doing so, shall not limit or otherwise
affect the obligation of Borrowers hereunder (or under any Note) to pay any
amount owing with respect to the Loans or provide the basis for any claim
against Agent.

5.8.3.   Entries Binding

. The entries made in the Register and each Loan Account shall constitute
rebuttably presumptive evidence of the information contained therein absent
manifest error; provided, however, that if a copy of information contained in
the Register or any Loan Account is provided to any Person, or any Person
inspects the Register or any Loan Account, at any time or from time to time,
then the information contained in the Register or the Loan Account, as
applicable, shall be conclusive and binding on such Person for all purposes
absent manifest error, unless such Person notifies Agent in writing within 30
days after such Person's receipt of such copy or such Person's inspection of the
Register or Loan Account of its intention to dispute the information contained
therein.

5.9.   Gross Up for Taxes

.

If Borrowers shall be required by Applicable Law to withhold or deduct any Taxes
from or in respect of any sum payable under this Agreement or any of the other
Loan Documents, (a) the sum payable to Agent or such Lender shall be increased
as may be necessary so that, after making all required withholding or
deductions, Agent or such Lender (as the case may be) receives an amount equal
to the sum it would have received had no such withholding or deductions been
made, (b) Borrowers shall make such withholding or deductions, and (c) Borrowers
shall pay the full amount withheld or deducted to the relevant taxation
authority or other authority in accordance with Applicable Law. Borrowers shall
not be required to indemnify any Foreign Lender or to pay any additional amounts
to any Foreign Lender in respect of U.S. Federal withholding tax pursuant to
this Section 5.9 to the extent that the obligation to pay such additional
amounts would not have arisen but for a failure by such Foreign Lender to comply
with the provisions of Section 5.10 below. If Agent or any Lender determines
that it has received a refund, credit, or other reduction of taxes in respect of
any Taxes paid by Borrowers pursuant to this Section 5.9, such Person shall
within 30 days from the date of actual receipt of such refund or the filing of
the tax return in which such credit or other reduction results in a lower tax
payment, pay over such refund or the amount of such tax reduction to Borrowers
(but only to the extent of Taxes paid by Borrowers pursuant to this
Section 5.9), net of all out-of-pocket expenses of such Person, and without
interest (other than interest paid by the relevant Governmental Authority with
respect to such refund).



5.10.   Withholding Tax Exemption

.

At least 5 (five) Business Days prior to the first date on which interest or
fees are payable hereunder for the account of any Foreign Lender, if such
Foreign Lender is entitled to an exemption from or reduction in withholding tax,
it shall deliver to Borrowers and the Agent two (2) copies of (i) either United
States Internal Revenue Service Form W-8BEN or Form W-8ECI, or any subsequent
versions thereof or successors thereto, or, (ii) in the case of a Foreign Lender
claiming exemption from or reduction in U.S. Federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of "portfolio
interest," a (A) Form W-8BEN, or any subsequent versions thereof or successors
thereto and (B) a certificate representing that such Foreign Lender (1) is not a
bank for purposes of Section 881(c) of the Code, (2) is not a 10 percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of any
Obligor and (3) is not a controlled foreign corporation related to Obligors
(within the meaning of Section 864(d)(4) of the Code), in all cases, properly
completed and duly executed by such Foreign Lender claiming, as applicable,
complete exemption from or reduced rate of, U.S. Federal withholding tax on
payments by Obligors under this Agreement and the other Loan Documents, or in
the case of a Foreign Lender claiming exemption for "portfolio interest"
certifying that it is not a foreign corporation, partnership, estate or trust.
In addition, each Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender and at such other times as may be reasonably requested by Agent or
Borrower Representative. Notwithstanding any other provisions of this Section
5.10, a Foreign Lender shall not be required to deliver any form pursuant to
this Section 5.10 that such Foreign Lender is not legally able to deliver.



5.11   Nature and Extent of Each Borrower's Liability.

5.11.1   Joint and Several Liability

. Each Borrower shall be liable for, on a joint and several basis, and hereby
guarantees the timely payment by all other Borrowers of, all of the Loans and
other Obligations, regardless of which Borrower actually may have received the
proceeds of any Loans or other extensions of credit hereunder or the amount of
such Loans received or the manner in which Agent or any Lender accounts for such
Loans or other extensions of credit on its books and records, it being
acknowledged and agreed that Loans to any Borrower inure to the mutual benefit
of all Borrowers and that Agent and Lenders are relying on the joint and several
liability of Borrowers in extending the Loans and other financial accommodations
hereunder. Each Borrower hereby unconditionally and irrevocably agrees that upon
default in the payment when due (whether at stated maturity, by acceleration or
otherwise) of any principal of, or interest owed on, any of the Loans or other
Obligations, such Borrower shall forthwith pay the same, without notice or
demand.

5.11.2.   Unconditional Nature of Liability

. Each Borrower's joint and several liability hereunder with respect to, and
guaranty of, the Loans and other Obligations shall, to the fullest extent
permitted by Applicable Law, be unconditional irrespective of (i) the validity,
enforceability, avoidance or subordination of any of the Obligations or of any
promissory note or other document evidencing all or any part of the Obligations,
(ii) the absence of any attempt to collect any of the Obligations from any other
Obligor or any Collateral or other security therefor, or the absence of any
other action to enforce the same, (iii) the waiver, consent, extension,
forbearance or granting of any indulgence by Agent or any Lender with respect to
any provision of any instrument evidencing or securing the payment of any of the
Obligations, or any other agreement now or hereafter executed by any other
Borrower and delivered to Agent or any Lender, (iv) the failure by Agent to take
any steps to perfect or maintain the perfected status of its security interest
in or Lien upon, or to preserve its rights to, any of the Collateral or other
security for the payment or performance of any of the Obligations or Agent's
release of any Collateral or of its Liens upon any Collateral, (v) Agent's or
Lenders' election, in any proceeding instituted under the Bankruptcy Code, for
the application of Section 1111(b)(2) of the Bankruptcy Code, (vi) any borrowing
or grant of a security interest by any other Borrower, as debtor-in-possession
under Section 364 of the Bankruptcy Code, (vii) the release or compromise, in
whole or in part, of the liability of any Obligor for the payment of any of the
Obligations, (viii) any amendment or modification of any of the Loan Documents
or any waiver of a Default or Event of Default, (ix) any increase in the amount
of the Obligations beyond any limits imposed herein or in the amount of any
interest, fees or other charges payable in connection therewith, or any decrease
in the same, (x) the disallowance of all or any portion of Agent's or any
Lender's claims against any other Obligor for the repayment of any of the
Obligations under Section 502 of the Bankruptcy Code, or (xi) any other
circumstance that might constitute a legal or equitable discharge or defense of
any Obligor (other than Full Payment of the Obligations). After the occurrence
and during the continuance of any Event of Default, Agent may proceed directly
and at once, without notice to any Obligor, against any or all of Obligors to
collect and recover all or any part of the Obligations, without first proceeding
against any other Obligor or against any Collateral or other security for the
payment or performance of any of the Obligations, and each Borrower waives any
provision under Applicable Law to the fullest extent permitted by Applicable Law
that might otherwise require Agent to pursue or exhaust its remedies against any
Collateral or Obligor before pursuing another Obligor. Each Borrower consents
and agrees that Agent shall be under no obligation to marshal any assets in
favor of any Obligor or against or in payment of any or all of the Obligations.

5.11.3.   No Reduction in Liability for Obligations

. No payment or payments made by an Obligor or received or collected by Agent
from a Borrower or any other Person by virtue of any action or proceeding or any
setoff or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Borrower under this Agreement,
each of whom shall remain jointly and severally liable for the payment and
performance of all Loans and other Obligations until Full Payment of the
Obligations.

5.11.4.   Contribution

. Each Borrower is unconditionally obligated to repay the Obligations as a joint
and several obligor under this Agreement. If, as of any date, the aggregate
amount of payments made by a Borrower on account of the Obligations and proceeds
of such Borrower's Collateral that are applied to the Obligations exceeds the
aggregate amount of Loan proceeds actually used by such Borrower in its business
(such excess amount being referred to as an "Accommodation Payment"), then each
of the other Borrowers (each such Borrower being referred to as a "Contributing
Borrower") shall be obligated to make contribution to such Borrower (the
"Paying Borrower") in an amount equal to (A) the product derived by multiplying
the sum of each Accommodation Payment of each Borrower by the Allocable
Percentage of the Borrower from whom contribution is sought less (B) the amount,
if any, of the then outstanding Accommodation Payment of such Contributing
Borrower (such last mentioned amount which is to be subtracted from the
aforesaid product to be increased by any amounts theretofore paid by such
Contributing Borrower by way of contribution hereunder, and to be decreased by
any amounts theretofore received by such Contributing Borrower by way of
contribution hereunder); provided, however, that a Paying Borrower's recovery of
contribution hereunder from the other Borrowers shall be limited to that amount
paid by the Paying Borrower in excess of its Allocable Percentage of all
Accommodation Payments then outstanding of all Borrowers. As used herein, the
term "Allocable Percentage" shall mean, on any date of determination thereof, a
fraction the denominator of which shall be equal to the number of Borrowers who
are parties to this Agreement on such date and the numerator of which shall be
1; provided, however, that such percentages shall be modified in the event that
contribution from a Borrower is not possible by reason of insolvency, bankruptcy
or otherwise by reducing such Borrower's Allocable Percentage equitably and by
adjusting the Allocable Percentage of the other Borrowers proportionately so
that the Allocable Percentages of all Borrowers at all times equals 100%.

5.11.5.   Subordination

. Each Borrower hereby subordinates any claims, including any right of payment,
subrogation, contribution and indemnity, that it may have from or against any
other Obligor, and any successor or assign of any other Obligor, including any
trustee, receiver or debtor-in-possession, howsoever arising, due or owing or
whether heretofore, now or hereafter existing, to the Full Payment of all of the
Obligations.

section 6.   TERM AND TERMINATION OF COMMITMENTS

6.1.   Term of Commitments

.

Subject to each Lender's right to cease making Loans and other extensions of
credit to Borrowers when any Default or Event of Default exists or upon
termination of the Commitments as provided in Section 6.2, the Commitments shall
be in effect for a period (the "Term") commencing on the date hereof and
continuing until the close of business on October 26, 2010, unless sooner
terminated as provided in Section 6.2.



6.2.   Termination.

6.2.1.   Termination by Agent

. Agent may (and upon the direction of the Required Lenders, shall) terminate
the Commitments without notice at any time that an Event of Default exists;
provided, however, that the Commitments shall automatically terminate as
provided in Section 12.2.

6.2.2.   Termination by Borrowers

. Upon at least 10 days prior written notice to Agent (or upon at least 3 days
prior written notice to Agent if a Permitted Portfolio Transaction is to occur
concurrently with such termination), Borrowers may, at their option, terminate
the Commitments; provided, however, no such termination by Borrowers shall be
effective until Full Payment of the Obligations. Any notice of termination given
by Borrowers shall be irrevocable unless Agent otherwise agrees in writing.
Borrowers may elect to terminate the Commitments in their entirety only,
provided that nothing contained herein shall affect Borrowers' right to
voluntarily reduce the Revolver Commitments as provided in Section 2.1.5. No
section of this Agreement, Type of Loan available hereunder or Commitment may be
terminated by Borrowers singly.

6.2.3..   Reserved

6.2.4.   Effect of Termination

. On the effective date of termination of the Commitments by Agent or by
Borrowers, all of the Obligations shall be immediately due and payable, Lenders
shall have no obligation to make any Loans, Issuing Bank shall have no
obligation to issue any Letters of Credit, and BofA may terminate any Bank
Products (including any services or products under Cash Management Agreements).
Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents notwithstanding such termination until Full
Payment of the Obligations. Notwithstanding the Full Payment of the Obligations,
Agent shall not be required to terminate its Liens in any of the Collateral
unless, with respect to any loss or damage Agent may incur as a result of the
dishonor or return of any Payment Items applied to the Obligations, Agent shall
have received either (i) a written agreement, executed by Borrowers and any
Person deemed financially responsible by Agent whose loans or other advances to
Borrowers are used in whole or in part to satisfy the Obligations, indemnifying
Agent and Lenders from any such loss or damage for a period of no more than 60
days; or (ii) such monetary reserves and Liens on the Collateral for such period
of time as Agent, in its reasonable discretion, may deem necessary to protect
Agent from any such loss or damage. The provisions of Sections 3.4, 3.7, 3.8,
3.10, 5.5, 5.9 and this Section 6.2.4 and all obligations of Borrowers to
indemnify Agent or any Lender pursuant to this Agreement or any of the other
Loan Documents, shall in all events survive any termination of the Commitments
and Full Payment of the Obligations.

section 7.   COLLATERAL

7.1.   Grant of Security Interest

.

To secure the prompt payment and performance of all of the Obligations, each
Borrower hereby grants to Agent, for the benefit of Secured Parties, a
continuing security interest in and Lien upon all of such Borrower's right,
title and interest in all of the following Property and interests in Property of
such Borrower, whether now owned or existing or hereafter created, acquired or
arising and wheresoever located:



(i) all Accounts;

(ii) all Supporting Obligations

(iii) all Goods, including all Inventory and Equipment;

(iv) all Instruments;

(v) all Chattel Paper, including Electronic Chattel Paper;

(vi) all Documents;

(vii) all General Intangibles, including Payment Intangibles, Software and
Intellectual Property;

(viii) all Deposit Accounts;

(ix) all Investment Property (but excluding any portion thereof that constitutes
Margin Stock unless otherwise expressly provided in any Security Documents);

(x) all Letter-of-Credit Rights;

(xi) all monies now or at any time or times hereafter in the possession or under
the control of Agent or a Lender or a bailee or Affiliate of Agent or a Lender,
including any Cash Collateral in the Cash Collateral Account;

(xii) all accessions to, substitutions for and all replacements, products and
cash and non-cash proceeds of (i) through (xi) above, including proceeds of and
unearned premiums with respect to insurance policies insuring any of the
Collateral and claims against any Person for loss of, damage to or destruction
of any of the Collateral; and

(xiii) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs, and other computer materials and records)
of such Borrower pertaining to any of (i) through (xii) above.

7.2.   Lien on Deposit Accounts

.

As additional security for the payment and performance of the Obligations, each
Borrower hereby grants to Agent, for the benefit of Secured Parties, a
continuing security interest in and Lien upon all of such Borrower's right,
title and interest in and to each Deposit Account of such Borrower and in and to
any deposits or other sums at any time credited to each such Deposit Account,
including any sums in any blocked account or any special lockbox account and in
the accounts in which sums are deposited. In connection with the foregoing, each
Borrower hereby authorizes and directs each such bank or other depository to pay
or deliver to Agent upon its written demand therefor made at any time that
an Event of Default exists and without further notice to such Borrower
(such notice being hereby expressly waived), all balances in each Deposit
Account maintained by such Borrower with such depository for application to
the Obligations then outstanding, and the rights given Agent in this Section
shall be cumulative with and in addition to Agent's other rights and remedies in
regard to the foregoing Property as proceeds of Collateral. Each Borrower hereby
irrevocably appoints Agent as such Borrower's attorney-in-fact to collect any
and all such balances to the extent any such payment is not made to Agent by
such bank or other depository after demand thereon is made by Agent pursuant
hereto.



7.3.   Real Estate Collateral

.

The due and punctual payment and performance of the Obligations shall also be
secured by the Lien created by the Mortgages upon the Real Estate described on
Exhibit K hereto. The Mortgages shall be executed by Borrowers in favor of Agent
(for the benefit of Secured Parties) on or before the Closing Date and shall be
duly recorded, at Borrowers' expense, in each office where such recording is
required to constitute a fully perfected Lien upon the Real Estate covered
thereby. If any Borrower shall obtain any interest in any additional Real Estate
after the Closing Date (the "After-Acquired Real Estate"), Borrowers shall
execute and deliver to Agent, for the benefit of Secured Parties, an amendment
to the Negative Pledge Agreements and such other documentation as Agent may
reasonably request, pursuant to which Borrowers shall agree that they shall not
consensually pledge, assign, transfer, encumber or grant any Lien in favor of
any other Person in any such After-Acquired Real Estate or permit to exist any
Lien thereon (other than a Permitted Lien) until the Full Payment of the
Obligations.



7,4,   Other Collateral

7.4.1.   Cash Collateral.

In addition to the items of Property referred to in Section 7.1 above, the
Obligations shall also be secured by the Cash Collateral to the extent provided
herein and all of the other items of Property from time to time described in any
of the Security Documents as security for any of the Obligations.

7.4.2.   Commercial Tort Claims

. Borrowers shall promptly notify Agent in writing upon any Borrower's obtaining
a Commercial Tort Claim (other than, for so long as no Default or Event of
Default exists, a Commercial Tort Claim that is less than $2,500,000) after the
Closing Date against any Person and, upon Agent's written request, promptly
execute such instruments or agreements and do such other acts or things deemed
appropriate by Agent to confer upon Agent (for the benefit of Secured Parties) a
security interest in each such Commercial Tort Claim.

7.4.3.   Certain After-Acquired Collateral

. Borrowers shall promptly notify Agent in writing upon any Borrower's obtaining
any Collateral after the Closing Date consisting of Deposit Accounts (other than
any Deposit Account specifically and exclusively used for payroll taxes and
other employee wage and benefit payments to or for the benefit of such
Borrower's employees), or of any Investment Property, Letter-of-Credit Rights or
Chattel Paper involving an amount in excess of $250,000 and, upon Agent's
request, shall promptly execute such documents and do such other acts or things
deemed necessary by Agent to confer upon Agent a duly perfected first priority
Lien upon and (to the extent applicable for the perfection of a Lien) control
with respect to such Collateral subject to the terms of and in accordance with
the Loan Documents; and promptly notify Agent in writing upon any Borrower's
obtaining any Collateral after the Closing Date consisting of Documents or
Instruments involving an amount in excess of $250,000 and, upon Agent's request,
shall promptly execute such documents and do such other acts or things deemed
necessary by Agent to deliver to it possession of such Documents and such
Instruments.

7.5.   No Assumption of Liability

.

The security interest granted pursuant to this Agreement is granted as security
only and shall not subject Agent or any Lender to, or in any way alter or
modify, any obligation or liability of Borrowers with respect to or arising out
of the Collateral.



7.6.   Lien Perfection; Further Assurances

.

Promptly after Agent's request therefor, Borrowers shall execute or cause to be
executed and deliver to Agent such instruments, assignments or other documents
as are necessary under the UCC or other Applicable Law to perfect (or continue
the perfection of) Agent's Lien upon the Collateral and shall take such other
action as may be requested by Agent to give effect to or carry out the intent
and purposes of this Agreement; provided, however, that Agent will not seek to
perfect its Lien on any Collateral under any Applicable Law other than the laws
of the United States (other than the Permitted Canadian Inventory) unless (i) a
Restrictive Trigger Event has occurred and (ii) Agent elects to do so after the
occurrence and during the continuance of a Restrictive Trigger Event. Unless
prohibited by Applicable Law, each Borrower hereby irrevocably authorizes Agent
to execute and file in any jurisdiction any financing statement or amendment
thereto on such Borrower's behalf, including financing statements that indicate
the Collateral (i) as all assets or all personal property of such Borrower or
words to similar effect or (ii) as being of equal or lesser scope, or with
greater or lesser detail, than as set forth in this Section 7. Each Borrower
also hereby ratifies its authorization for Agent to have filed in any
jurisdiction any like financing statement or amendment thereto if filed prior to
the date hereof. The parties agree that a carbon, photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement and may be filed in any appropriate office in lieu thereof.



7.7   Foreign Subsidiary Stock

. Notwithstanding anything to the contrary set forth in Section 7.1 above or in
any other provision herein, the types or items of Collateral described in such
Section shall include (i) no more than sixty-six percent (66%) of the Equity
Interests of any direct Foreign Subsidiary (other than the Equity Interests in
Alpharma Bermuda G.P. and, for the avoidance of doubt, any Foreign Subsidiary of
Alpharma Bermuda G. P. none of which shall be pledged to the Secured Parties)
and (ii) no more than sixty-six percent (66%) of the Equity Interests of any
Domestic Subsidiary whose sole asset is the stock of Foreign Subsidiaries.

7.8.   Certain Exclusions

(a) Notwithstanding anything to the contrary set forth in Section 7.1 above, the
types or items of Collateral described in Section 7.1 shall not include any
rights or interests in any contract if under the terms of such contract, or any
Applicable Law with respect thereto, the valid grant of a security interest or
other Lien therein to Agent is prohibited and such prohibition has not been or
is not waived or the consent of the other party to such contract has not been or
is not otherwise obtained or under Applicable Law such prohibition cannot be
waived, provided that the foregoing exclusion shall in no way be construed (i)
to apply if any such prohibition is ineffective or unenforceable under the UCC
(including Sections 9-406, 9-407, 9-408 or 9-409) or any other Applicable Law or
(ii) so as to limit, impair or otherwise affect Agent's unconditional continuing
security interest in and Lien upon any rights or interests of Borrowers in or to
monies due or to become due under any such contract (including any Accounts). If
requested by Agent, Borrowers shall make a good faith and diligent effort to
obtain the consent of any other party to a contract for the creation of a
security interest in favor of Agent in each Borrower's rights under such
contract.

(b) Notwithstanding anything to the contrary set forth in Section 7.1 above, the
types or items of Collateral described in Section 7.1 shall not include any
rights or interests in any intent-to-use trademark applications ("ITUs") to the
extent that the pledge or encumbrance of such ITUs would render them invalid.

section 8.   COLLATERAL ADMINISTRATION

8.1   General Provisions.

8.1.1.   Location of Collateral

. All tangible items of Collateral, other than Inventory in transit, shall at
all times be kept by Borrowers at one or more of the business locations of
Borrowers set forth in Schedule 8.1.1 hereto and shall not be moved therefrom,
without the prior written approval of Agent, except that in the absence of an
Event of Default and acceleration of the maturity of the Obligations in
consequence thereof, Borrowers may (i) make sales or other dispositions of any
Collateral to the extent authorized by Section 10.2.10 and (ii) move Inventory
or Equipment or any record relating to any Collateral to a location in the
United States or Canada other than those shown on Schedule 8.1.1 hereto so long
as (a) Borrowers have given Agent at least 10 days prior written notice of such
new location, (b) to the extent that any Equipment constitutes fixtures, a UCC
fixture filing has been filed with respect to such Equipment, (c) if the
location of such Collateral is not owned by a Borrower, then a Lien Waiver has
been delivered to Agent or if Agent elects, a Rent Reserve has been established
by Agent (provided, however, that no Lien Waiver shall be required if Agent
elects to establish a Rent Reserve or alternatively, elects to not impose a Rent
Reserve); provided, that if the book value of the Collateral is less than
$250,000 and such Collateral is ineligible for purposes of the Borrowing Base
then no Rent Reserve or Lien Waiver shall be required; and (d) Borrowers shall
have executed and delivered to Agent or caused to be executed and delivered to
Agent such other documentation as Agent may reasonably request to ensure Agent's
first priority Lien in the Collateral.

8.1.2.   Insurance of Collateral; Condemnation Proceeds.

(i) The Borrowers shall maintain and pay for insurance upon all Collateral,
wherever located, covering casualty, hazard, public liability, theft, malicious
mischief, and such other risks in such amounts and with such insurance companies
as are reasonably satisfactory to Agent. Schedule 8.1.2 describes all insurance
of Borrowers in effect on the date hereof. All proceeds payable under each such
policy in respect of loss to Collateral (other than business interruption
insurance, workers compensation, executive management coverages, and key man
life insurance) shall be payable to Agent for application to the Obligations in
accordance with this Agreement. Borrowers shall deliver certified copies of such
policies to Agent with satisfactory lender's loss payable endorsements
reasonably satisfactory to Agent naming Agent as sole lender's loss payee or
additional insured, and mortgagee, as appropriate. Each policy of insurance or
endorsement shall contain a clause requiring the insurer to give not less than
30 days prior written notice to Agent in the event of cancellation of the policy
for any reason whatsoever and a clause specifying that the interest of Agent
shall not be impaired or invalidated by any act or neglect of any Borrower or
the owner of the Property or by the occupation of the premises for purposes more
hazardous than are permitted by said policy. If Borrowers fail to provide and
pay for such insurance, Agent may, at its option, but shall not be required to,
procure the same and charge Borrowers therefor. At Agent's request, Borrowers
agree to deliver to Agent, promptly as rendered, true copies of all loss runs
and valuations. Borrowers shall have the right to settle, adjust and compromise
any claim with respect to any insurance maintained by such Borrower provided
that all proceeds thereof (other than business interruption insurance, workers
compensation, executive management coverages, and key man life insurance) are
applied in the manner specified in this Agreement, and Agent agrees promptly to
provide any necessary endorsement to any checks or drafts issued in payment of
any such claim. At any time that an Event of Default exists, Agent shall have
the right to settle, adjust and compromise such claims in respect of loss to
Collateral (other than business interruption insurance, workers compensation,
executive management coverages, and key man life insurance), and Agent shall
have all rights and remedies with respect to such policies of insurance as are
provided for in this Agreement and the other Loan Documents.

(ii) Any proceeds of insurance referred to in this Section 8.1.2 in respect of
loss to Collateral (other than proceeds from any workers' compensation,
executive management coverages insurance, key man or business interruption
insurance) and any condemnation awards that are paid to Agent in connection with
a condemnation of any of the Collateral shall be paid to Agent and applied
(except to the extent otherwise provided in Section 5.3.3), first to the payment
of the Revolver Loans, and then to any other Obligations outstanding; provided,
however, that if an Event of Default exists on the date of Agent's receipt
thereof, Agent may apply such proceeds to the Obligations in the order of
application provided in Section 5.6.1.

8.1.3.   Protection of Collateral

. All expenses of protecting, storing, warehousing, insuring, handling,
maintaining and shipping any Collateral, all Taxes imposed under any Applicable
Law on any of the Collateral or in respect of the sale thereof, and all other
payments required to be made by Agent to any Person to realize upon any
Collateral shall be borne and paid by Borrowers. Agent shall not be liable or
responsible in any way for the safekeeping of any of the Collateral or for any
loss or damage thereto (except for reasonable care in the custody thereof while
any Collateral is in Agent's actual possession) or for any diminution in the
value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency, or other Person whomsoever, but the same shall be at
Borrowers' sole risk.

8.1.4.   Defense of Title to Collateral

. Each Borrower shall at all times defend such Borrower's title to the
Collateral and Agent's Liens therein against all Persons and all claims and
demands whatsoever other than Permitted Liens.

8.2   Administration of Accounts.

8.2.1.   Records and Schedules of Accounts

. Each Borrower shall keep accurate and complete records of its Accounts and all
payments and collections thereon and shall submit to Agent on such periodic
basis as Agent shall request (but no more frequently than monthly unless an
Event of Default exists) a sales and collections report for the preceding
period, in form satisfactory to Agent. Each Borrower shall also provide to Agent
on or before the 25th day of each month, a detailed aged trial balance of all
Accounts existing as of the last day of the preceding month, specifying the
names, addresses, face value, dates of invoices and due dates for each Account
Debtor obligated on an Account so listed ("Schedule of Accounts"), and, upon
Agent's request therefor, copies of proof of delivery and a copy of all
documents, including repayment histories and present status reports relating to
the Accounts so scheduled and such other matters and information relating to the
status of then existing Accounts as Agent shall reasonably request. In addition,
if Accounts in an aggregate face amount in excess of $2,500,000 either cease to
be or become Eligible Accounts in whole or in part, Borrowers (x) shall notify
Agent of such occurrence relating to Accounts ceasing to be Eligible Accounts
promptly (and in any event within 3 Business Days) after any Borrower's having
obtained actual knowledge of such occurrence and (y) may notify Agent of such
occurrence relating to Accounts becoming Eligible Accounts and the Borrowing
Base shall thereupon be adjusted to reflect such occurrence.

8.2.2.   Discounts, Disputes and Returns

. If any Borrower grants any material discounts, allowances or credits outside
of the Ordinary Course of Business for the Account involved, such Borrower shall
report such discounts, allowances or credits, as the case may be, to Agent as
part of the next required Schedule of Accounts. If any amounts due and owing in
excess of $2,500,000 are in dispute between any Borrower and any Account Debtor,
such Borrower shall at the Agent's reasonable request provide Agent with written
notice thereof at the time of submission of the next Schedule of Accounts,
explaining in detail the reason for the dispute, all claims related thereto and
the amount in controversy.

8.2.3.   Taxes

. If an Account of any Borrower includes a charge for any Taxes payable to
any Governmental Authority, Agent is authorized, in its discretion, to pay the
amount thereof to the proper taxing authority for the account of such Borrower
and to charge Borrowers therefor; provided, however, that neither Agent nor
Lenders shall be liable for any Taxes that may be due by Borrowers.

8.2.4.   Account Verification

. Whether or not a Default or an Event of Default exists, Agent shall have the
right at any time, in the name of Agent, any designee of Agent or any Borrower
to verify the validity, amount or any other matter relating to any Accounts of
such Borrower by mail, telephone, telegraph or otherwise. Borrowers shall
cooperate fully with Agent in an effort to facilitate and promptly conclude
any such verification process.

8.2.5.   Maintenance of Dominion Account.

(i) Borrowers shall establish and maintain a Dominion Account pursuant to a
lockbox or other arrangement acceptable to Agent with BofA or any of its
Affiliates. Borrowers shall issue to each such lockbox bank an irrevocable
letter of instruction directing such bank to deposit all payments or other
remittances received in the lockbox to the Dominion Account. Borrowers shall
enter into agreements, in form reasonably satisfactory to Agent, with each bank
at which a Dominion Account is maintained regarding the transfer of monies from
the Dominion Account to the Payment Account to the extent required by
subparagraph (ii) below. All funds deposited in each Dominion Account shall be
subject to Agent's Lien. Borrowers shall obtain the agreement (in favor of and
in form and content reasonably satisfactory to Agent and Lenders) by each bank
at which a Dominion Account is maintained to waive any offset rights against the
funds deposited into such Dominion Account, except offset rights in respect of
charges incurred in the administration of such Dominion Account. Neither Agent
nor Lenders assume any responsibility to Borrowers for such lockbox arrangement
or Dominion Account, including any claim of accord and satisfaction or release
with respect to deposits accepted by any bank thereunder.

(ii) If a Restrictive Trigger Event occurs, then all monies in the Dominion
Account shall be deposited by Agent in the Payment Account and applied to the
Obligations as determined by Agent. If after the occurrence of a Restrictive
Trigger Event, Availability is at least $25,000,000 for 90 consecutive days and
no Event of Default exists, then as soon as practicable but in any event within
10 Business Days thereafter (the "Dominion Spring-Back Date"), Agent will permit
Borrowers to access the monies in the Dominion Account for use as provided in
Section 2.1.3 hereof. If an Event of Default exists, Borrowers shall not be
permitted to access any monies in the Dominion Account. If a Restrictive Trigger
Event has occurred as a result of an Event of Default and not as a result of the
failure by Borrowers to meet the Availability or Average Availability
requirements, and Agent (or to the extent required by this Agreement, all
Lenders or Required Lenders) waives the Event of Default in writing, then the
Dominion Spring-Back Date shall occur on the 10th Business Day after the waiver
of such Event of Default.

8.2.6.   Collection of Accounts and Proceeds of Collateral

. To expedite collection of Accounts, each Borrower shall endeavor in the first
instance to make collection of such Borrower's Accounts for Agent and Lenders.
Borrowers shall request in writing and otherwise take such reasonable steps to
ensure that all Account Debtors forward payment directly to such Dominion
Account (or lockboxes related to the Dominion Account), and (ii) deposit and
cause its Subsidiaries to deposit or cause to be deposited promptly, and in any
event no later than the first Business Day after the date of receipt thereof,
all cash, checks, drafts or other similar items of payment relating to or
constituting payments made in respect of any and all Collateral (whether or not
otherwise delivered to a lockbox) into the Dominion Account. Borrowers shall
issue to each such lockbox bank an irrevocable letter of instruction directing
such bank to deposit all payments or other remittances received in the lockbox
to the Dominion Account. All Payment Items received by any Borrower in respect
of its Accounts, together with the proceeds of any other Collateral, shall be
held by such Borrower as trustee of an express trust for Agent's and Lenders'
benefit; Borrowers shall immediately deposit same in kind in the Dominion
Account. Agent retains the right at all times that an Event of Default exists to
notify Account Debtors of any Borrower that Accounts have been assigned to
Agent, to collect Accounts directly in its own name (and, in connection
therewith, to settle or adjust all disputes and claims directly with the Account
Debtor and to compromise the amount or extend the time for payment of any
Accounts upon such terms and conditions as Agent may deem advisable in its
reasonable credit judgment and to charge to Borrowers the collection costs and
expenses incurred by Agent, including reasonable attorneys' fees).

8.3   Administration of Inventory.

8.3.1.   Records and Reports of Inventory

. Each Borrower shall keep accurate and complete records of its Inventory
(including records showing the cost thereof and daily withdrawals therefrom and
additions thereto) in all material respects and shall furnish Agent inventory
report summaries respecting such Inventory in form and detail reasonably
satisfactory to Agent at such times as Agent may reasonably request. Each
Borrower shall, at its own expense, conduct a physical inventory no less
frequently than annually (and on a more frequent basis if requested by Agent
when an Event of Default exists) and periodic cycle counts consistent with such
Borrower's historical practices and shall provide to Agent a report based on
each such physical inventory and cycle count promptly after completion thereof,
together with such supporting information as Agent shall reasonably request.
Agent may participate in and observe each physical count of Inventory, which
participation shall be at Borrowers' expense at any time that an Event of
Default exists.

8.3.2.   Returns of Inventory

. No Borrower shall return any of its Inventory to a supplier or vendor thereof,
or any other Person, whether for cash, credit against future purchases or then
existing payables, or otherwise, unless (i) such return is in the Ordinary
Course of Business of such Borrower and such Person; (ii) no Default or Event of
Default exists or would result therefrom; (iii) the return of such Inventory
will not result in an Out-of-Formula Condition; (iv) such Borrower promptly
notifies Agent thereof if the aggregate Value of all Inventory returned in any
month exceeds $2,500,000.

8.3.3.   Acquisitions and Sale of Inventory

. No Borrower shall acquire or accept any Inventory on consignment or approval
and will use all reasonable efforts to insure that all Inventory that is
produced in the United States of America will be produced in accordance with the
FLSA.

8.3.4.   Maintenance of Inventory.

Borrowers shall produce, use, store and maintain all Inventory with all
reasonable care and caution in accordance with applicable standards of any
insurance and in conformity with Applicable Law (including the requirements of
the FLSA and the United States Food and Drug Administration).

8.4   Administration of Equipment.

8.4.1   Records and Schedules of Equipment

. Each Borrower shall keep accurate records itemizing and describing the kind,
type, quality, quantity and cost of its Equipment and all dispositions made in
accordance with Section 8.4.2 in all material respects. So long as the Fixed
Asset Sublimit and the Term Loan remain outstanding, at Agent's request,
Borrowers shall furnish Agent with a current schedule containing the foregoing
information (but no more frequently than annually unless an Event of Default
exists).

8.4.2.   Dispositions of Equipment

. No Borrower shall sell, lease or otherwise dispose of or transfer any of the
Equipment or any part thereof, whether in a single transaction or a series of
related transactions, without the prior written consent of Agent (acting at the
direction of the Required Lenders), other than (i) a disposition of Equipment
that qualifies as a Permitted Asset Disposition and (ii) disposition of
Equipment that is substantially worn, damaged or obsolete, provided that any
replacement Equipment shall be free and clear of Liens other than Permitted
Liens.

8.4.3.   Condition of Equipment

. The Equipment is in good operating condition and repair, and all necessary
replacements of and repairs thereto shall be made so that the value and
operating efficiency of the Equipment shall be maintained and preserved,
reasonable wear and tear excepted. No Borrower shall permit any of the Eligible
Equipment or Equipment having a book value in excess of $1,000,000 to become
affixed to any real Property leased to such Borrower so that an interest arises
therein under the real estate laws of the applicable jurisdiction unless the
landlord of such real Property has executed a Lien Waiver in favor of and in
form acceptable to Agent or if Agent elects, a Rent Reserve has been established
by Agent (provided, that no Lien Waiver shall be required if Agent elects to
establish a Rent Reserve or alternatively, elects not to impose a Rent Reserve),
and no Borrower will permit any of the Eligible Equipment or Equipment having a
book value in excess of $1,000,000 to become an accession to any personal
Property that is subject to a Lien unless the Lien is a Permitted Lien.

8.5   Administration of Deposit Accounts

Each Borrower represents that, as of the closing date, Schedule 8.5 (as the same
may be amended or supplemented from time to time) sets forth all of the Deposit
Accounts maintained by each Borrower, including Deposit Accounts into which all
Payment Items relating to any Collateral will be deposited; each Borrower is the
sole account holder of each such Deposit Account and is not aware of any Person
(other than Agent) having either dominion or control (within the meaning of
Section 9-104 of the UCC) over any such Deposit Account or any property
deposited therein (other than any such control that has been released or
terminated on or before the Closing Date and control arising by operation of law
in favor the depository bank in which such Deposit Account is maintained); and
on or before November 30, 2005, each Borrower shall take all actions required to
establish Agent's "control" (within the meaning of Section 9-104 of the UCC)
over all Deposit Accounts (other than any Deposit Accounts specially and
exclusively used for payroll taxes and other employee wage and benefit payments
to or for the benefit of such Borrower's employees). Each Borrower shall
promptly notify Agent of any additional Deposit Account opened and any Deposit
Account that is closed (other than any Deposit Accounts specifically and
exclusively used for payroll tax and other employee wage and benefit payments to
or for the benefit of such Borrower's employees), and such notice will amend
Schedule 8.5 to reflect such addition or deletion.

8.6.   Borrowing Base Certificates

.

On the Closing Date and on or before the 25th day after the last day of each
month thereafter, Borrowers shall deliver to Agent (and Agent shall, on request
from a Lender, promptly deliver to such Lender) a Borrowing Base Certificate
prepared as of the close of business of the previous month, and at such other
times as Agent may request. All calculations of Availability in connection with
any Borrowing Base Certificate shall originally be made by Borrowers and
certified by a Senior Officer to Agent, provided that Agent shall have the right
to review and adjust, in the exercise of its reasonable credit judgment, any
such calculation to the extent that such calculation is not in accordance with
this Agreement or does not accurately reflect the amount of the
Availability Reserve.



section 9.   REPRESENTATIONS AND WARRANTIES

9.1   General Representations and Warranties

.

To induce Agent and Lenders to enter into this Agreement and to make available
the Commitments, each Borrower warrants and represents to Agent and Lenders
that:



9.1.1.   Organization and Qualification

. Each Borrower and each of its Domestic Subsidiaries is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Borrower and each of its Domestic
Subsidiaries is duly qualified and is authorized to do business and is in
good standing as a foreign corporation in each state or jurisdiction listed on
Schedule 9.1.1 hereto and in all other states and jurisdictions in which the
failure of such Borrower or any of such Domestic Subsidiaries to be so qualified
would have a Material Adverse Effect.

9.1.2.   Power and Authority

. Each Borrower and each of its Domestic Subsidiaries is duly authorized and
empowered to enter into, execute, deliver and perform this Agreement and each of
the other Loan Documents to which it is a party. The execution, delivery and
performance of this Agreement and each of the other Loan Documents have been
duly authorized by all necessary corporate action and do not and will not
(i) require any consent or approval of any of the holders of the Equity
Interests of any Borrower or any of its Domestic Subsidiaries other than those
obtained on or prior to the date hereof; (ii) contravene the Organic Documents
of any Borrower or any of its Domestic Subsidiaries; (iii) violate, or cause any
Borrower or any of its Domestic Subsidiaries to be in default under, any
provision of any Applicable Law, order, writ, judgment, injunction, decree,
determination or award in effect having applicability to any Borrower or any of
its Domestic Subsidiaries except to the extent such violation or default could
not reasonably be expected to result in a Material Adverse Effect; (iv) result
in a breach of or constitute a default under any indenture or loan or credit
agreement or any other agreement, lease or instrument to which any Borrower or
any of its Domestic Subsidiaries is a party or by which it or its Properties may
be bound or affected; or (v) result in, or require, the creation or imposition
of any Lien (other than Permitted Liens) upon or with respect to any of the
Properties now owned or hereafter acquired by any Borrower or any of its
Domestic Subsidiaries.

9.1.3.   Legally Enforceable Agreement

. This Agreement is, and each of the other Loan Documents when delivered under
this Agreement will be, a legal, valid and binding obligation of each  Borrower
and each of its Domestic Subsidiaries signatories thereto enforceable against
them in accordance with the respective terms of such Loan Documents, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

9.1.4.   Capital Structure

. As of the date hereof, Schedule 9.1.4 hereto states (i) the correct name of
each Borrower, its jurisdiction of incorporation and except for Parent, the
percentage of its Equity Interests having voting powers owned by each Person,
(ii) the name of each Borrower's Subsidiaries and (iii) the number of authorized
and issued Equity Interests (and treasury shares) of each Borrower (other than
Parent) and its Subsidiaries. Each Borrower has good title to all of the shares
it purports to own of the Equity Interests of each of its Domestic Subsidiaries
and any Foreign Subsidiary subject to a Pledge Agreement, free and clear in each
case of any Lien other than Permitted Liens. All such Equity Interests have been
duly issued and are fully paid and non-assessable. As of the date hereof, since
the date of the financial statements of Borrowers referred to in Section 9.1.9,
Borrowers have not made, or obligated themselves to make, any Distribution.
Except as set forth in Schedule 9.1.4, as of the date hereof, there are no
outstanding options to purchase, or any rights or warrants to subscribe for, or
any commitments or agreements to issue or sell, or any Equity Interests or
obligations convertible into, or any powers of attorney relating to, shares of
the capital stock of any Borrower or any of its Domestic Subsidiaries and any
Foreign Subsidiary subject to a Pledge Agreement. Except as set forth on
Schedule 9.1.4 hereto, as of the date hereof there are no outstanding agreements
or instruments binding upon the holders of any Borrower's Equity Interests
relating to the ownership of its Equity Interests.

9.1.5.   Corporate Names

. During the 4-year period preceding the date of this Agreement, no Borrower nor
any of its Domestic Subsidiaries has been known as or used any corporate,
fictitious or trade names except those listed on Schedule 9.1.5 hereto. During
the 4-year period preceding the date of this Agreement, except as set forth on
Schedule 9.1.5, no Borrower nor any of its Domestic Subsidiaries has been the
surviving corporation of a merger or consolidation or acquired all or
substantially all of the assets of any Person other than another Borrower or
Subsidiary.

9.1.6.   Business Locations; Agent for Process

. As of the date hereof, the chief executive office and other places of business
of each Borrower and its Domestic Subsidiaries are as listed on Schedule 8.1.1
hereto. During the 4-year period preceding the date of this Agreement, no
Borrower nor any of its Domestic Subsidiaries has had an office or place of
business at which Inventory or Equipment having a book value of $1,000,000 or
more was located other than as listed on Schedule 8.1.1. Except as shown on
Schedule 8.1.1 on the date hereof, no Inventory of any Borrower or any of its
Domestic Subsidiaries is stored with a bailee, warehouseman or similar Person,
nor is any Inventory consigned to any Person other than IVS Animal Health, Inc.

9.1.7.   Title to Properties; Priority of Liens

. Each Borrower and each of its Domestic Subsidiaries has good and marketable
title to and fee simple ownership of, or valid and subsisting leasehold
interests in, all of its Eligible Real Estate, and good title to all of its
personal Property, including all Property reflected in the financial statements
referred to in Section 9.1.9 or delivered pursuant to Section 10.1.3, in each
case free and clear of all Liens except Permitted Liens. Each Borrower has paid
or discharged, or will timely pay or discharge, and has caused each of its
Domestic Subsidiaries to pay and discharge or will cause them to timely pay or
discharge, all lawful claims which, if unpaid, could become a Lien against any
Properties of such Borrower or any such Subsidiary that is not a Permitted Lien.
The Liens granted to Agent pursuant to this Agreement and the other Security
Documents are duly perfected Liens.

9.1.8.   Accounts

. Agent may rely, in determining which Accounts are Eligible Accounts, on all
statements and representations made by Borrowers with respect to any Account.
Unless otherwise indicated in writing to Agent or specifically excluded by
Borrowers in their calculation of the Borrowing Base in any Borrowing Base
Certificate, with respect to each Eligible Account, each Borrower warrants that:

(i) It is genuine and in all respects what it purports to be, and it is not
evidenced by a judgment;

(ii) It arises out of a completed, bona fide sale and delivery of goods by a
Borrower in the Ordinary Course of Business and substantially in accordance with
the terms and conditions of all purchase orders, contracts or other documents
relating thereto and forming a part of the contract between a Borrower and the
Account Debtor;

(iii) It is for a sum certain (subject to the adjustments contemplated in the
contract giving rise to such Account) maturing as stated in the duplicate
invoice covering such sale or the contract giving rise to such Account, a copy
of which has been furnished or is available to Agent on request;

(iv) Such Account, and Agent's security interest therein, is not subject to any
offset, Lien, deduction, defense, dispute, counterclaim or any other adverse
condition except for disputes resulting in returned goods where the amount in
controversy is immaterial, and except for offsets, deductions, rebates or
returns contemplated by the invoice or the contract giving rise to such Account
or evidencing an Account or arising in the Ordinary Course of Business,
each such Account is absolutely owing to a Borrower and is not contingent in any
respect or for any reason;

(v) Such Borrower has not made any agreement with any Account Debtor thereunder
for any extension, compromise, settlement or modification of any such Account or
any deduction therefrom, except discounts or allowances which are granted by a
Borrower in the Ordinary Course of Business; and

(vi) To the best of such Borrower's knowledge, there are no facts, events or
occurrences which are reasonably likely to impair the collectibility, validity
or enforceability of such Account or reduce the amount payable thereunder from
the face amount of the invoice as may be adjusted pursuant to the related
contract and statements delivered to Agent with respect thereto.

9.1.9.   Financial Statements; Fiscal Year

. The Consolidated and consolidating balance sheets of Parent and its
Subsidiaries as of December 31, 2004, and the related statements of income,
changes in stockholder's equity, and changes in financial position for the
periods ended on such dates, have been prepared in accordance with GAAP and
present fairly in all material respects the financial positions of Parent's and
its Subsidiaries', including Borrowers' at such dates and the results of
Parent's and its Subsidiaries', including Borrowers' operations for such
periods. Since December 31, 2004, there has been no Material Adverse Effect.

9.1.10.   Full Disclosure

. The financial statements referred to in Section 9.1.9 do not contain any
untrue statement of a material fact and no written statement concerning the
Consolidated Group furnished by or on behalf of Borrowers under this Agreement
to Agent or any Lender contains or omits any material fact necessary, when taken
as a whole, as of the date hereof to make the statements contained herein or
therein not materially misleading; provided, that, with respect to projected
financial information Borrowers represent only that such information was
prepared in good faith based upon assumptions believed in good faith to be
reasonable at the time made. There is no fact or circumstances in existence on
the date hereof which any Borrower has failed to disclose to Agent in writing
that could reasonably be expected to have a Material Adverse Effect.

9.1.11.   Solvent Financial Condition

. The Consolidated Group, taken as a whole, is now Solvent and, after giving
effect to the Loans to be made hereunder, the LC Obligations to be incurred in
connection herewith and the consummation of the other transactions described in
the Loan Documents, will be Solvent.

9.1.12.   Surety Obligations

. As of the date hereof, except as set forth on Schedule 9.1.12 on the date
hereof, no Borrower nor any of its Domestic Subsidiaries is obligated as surety
or indemnitor under any surety or similar bond or other contract issued or
entered into any agreement to assure payment, performance or completion of
performance of any undertaking or obligation of any Person.

9.1.13.   Taxes

. The FEIN and organizational identification number of each Borrower and each of
its Domestic Subsidiaries is as shown on Schedule 9.1.13. Each Borrower and each
of its Domestic Subsidiaries has filed all federal, state and local material tax
returns and other material tax reports it is required by law to file and has
paid, or made provision for the payment of, all Taxes upon it, its income and
Properties as and when such Taxes are due and payable, except to the extent
being Properly Contested or to the extent in an amount less than $2,500,000.

9.1.14.   Brokers

. There are no claims against any Borrower for brokerage commissions,
finder's fees or investment banking fees in connection with the transactions
contemplated by this Agreement or any of the other Loan Documents.

9.1.15.   Intellectual Property

. Each Borrower and each of its Domestic Subsidiaries owns or has the lawful
right to use all Intellectual Property necessary for the present and planned
future conduct of its business without, to Borrowers' knowledge, any conflict
with the rights of others that Borrowers believe would be reasonably likely to
be determined adversely to Borrowers and if determined adversely would have a
Material Adverse Effect; except as may be disclosed on Schedule 9.1.15, no
Borrower has received any written notice of any objection to, and there is no
pending (or, to any Borrower's knowledge, threatened) Intellectual Property
Claim with respect to, any Borrower's or any of its Domestic Subsidiaries' right
to use any such Intellectual Property which Borrowers believe is reasonably
likely to be determined adversely to such Borrower and if determined adversely
to any Borrower, would reasonably be expected to have a Material Adverse Effect;
and, except as may be disclosed on Schedule 9.1.15, as of the date hereof, no
Borrower nor any of its Domestic Subsidiaries pays any royalty or other
compensation to any Person for the right to use any Intellectual Property
material to any Borrower's or any Domestic Subsidiary's business. All patents,
trademarks, service marks, trade names, copyrights, and License Agreements owned
or used by each Borrower and each Domestic Subsidiary as of the date hereof are
listed on Schedule 9.1.15 hereto, to the extent they are registered under any
Applicable Law or are otherwise material to any Borrower's or any of its
Domestic Subsidiaries' business.

9.1.16.   Governmental Approvals

. Each Borrower and each of its Domestic Subsidiaries has all Governmental
Approvals (excluding under any Food and Drug Laws, which compliance is addressed
in Section 9.1.29 hereof) necessary to continue to conduct its business as
heretofore or proposed to be conducted by it and to sell its Inventory and to
own or lease and operate its Properties as now owned or leased by it except, in
each case, to the extent failure to receive such approval is not reasonably
likely to have a Material Adverse Effect.

9.1.17.   Compliance with Laws

. Each Borrower and each of its Domestic Subsidiaries has duly complied with,
and its Properties, business operations and leaseholds are in compliance in all
material respects with, the provisions of all Applicable Law (excluding all Food
and Drug Laws which compliance is addressed in Section 9.1.29 hereof and all
Environmental Laws which compliance is addressed in the Environmental Agreement)
(except to the extent that any such non-compliance could not reasonably be
expected to result in a Material Adverse Effect) and there have been no material
citations, notices or orders of noncompliance issued to any Borrower or any of
its Domestic Subsidiaries under any such law, rule or regulation with respect to
any matter that could reasonably be expected to have a Material Adverse Effect.
No Inventory has been produced in violation of the FLSA. With respect to matters
arising under any Environmental Laws, the representations and warranties
contained in the Environmental Agreement are true and correct on the date
hereof.

9.1.18.   Burdensome Contracts

. No Borrower nor any of its Domestic Subsidiaries is a party or subject to any
Restrictive Agreements, except as permitted under Section 10.2.16, none of which
prohibit the execution or delivery of any of the Loan Documents by any Obligor
or the performance by any Obligor of its obligations under any of the Loan
Documents to which it is a party, in accordance with the terms of such Loan
Documents.

9.1.19.   Litigation

. Except as set forth on Schedule 9.1.19, there are no actions, suits,
proceedings or investigations pending or, to the knowledge of any Borrower,
threatened on the date hereof against or affecting any Borrower, or any of its
Domestic Subsidiaries or the business, operations, Properties, or financial
condition of any Borrower or any of its Domestic Subsidiaries, (i) which relate
to any of the Loan Documents or any of the transactions contemplated thereby or
(ii) which, is reasonably likely to be adversely determined and if so determined
to any Borrower or any of its Domestic Subsidiaries, is reasonably likely to
have a Material Adverse Effect. To the knowledge of each Borrower, no Borrower
nor any of its Domestic Subsidiaries is in default on the date hereof
with respect to any court or arbitration board order, injunction, or judgment.

9.1.20.   No Defaults

. No Borrower nor any of its Domestic Subsidiaries is in default, and no event
has occurred and no condition exists which constitutes or which with the passage
of time or the giving of notice or both would constitute a default, under any
Material Contract or in the payment of any Debt of a Borrower or a Domestic
Subsidiary to any Person for Money Borrowed, which default, in each case, could
be reasonably likely to result in a Material Adverse Effect.

9.1.21.   Leases

. Schedule 9.1.21 hereto is a complete listing of each lease of Real Property by
each Borrower with annual rent in excess of $1,000,000 or with respect to a
location at which more than $1,000,000 of Inventory or Equipment is located as
of the date hereof.

9.1.22.   ERISA

. Except as disclosed on Schedule 9.1.22 hereto, no Borrower nor any of its
Subsidiaries has any Multiemployer Plan on the date hereof. Each Borrower and
each of its Subsidiaries is in full compliance in all material respects with the
requirements of ERISA and the regulations promulgated thereunder with respect to
each Multiemployer Plan. No fact or situation that is reasonably likely to
result in a Material Adverse Effect exists in connection with any Multiemployer
Plan. No Borrower nor any of its Subsidiaries has incurred any withdrawal
liability in connection with a Multiemployer Plan.

9.1.23.   Trade Relations

. There exists no actual or threatened termination, cancellation or limitation
of, or any materially adverse modification or change in, the business
relationship between any Borrower and any customer or any group of customers
whose purchases individually or in the aggregate are material to the business of
such Borrower, or with any material supplier or group of suppliers, which is
reasonably likely to have a Material Adverse Effect.

9.1.24.   Labor Relations

. Except as described on Schedule 9.1.24 hereto, no Borrower nor any of its
Domestic Subsidiaries is on the date hereof a party to or bound by any
collective bargaining agreement. On the date hereof, there are no material
grievances, disputes or controversies with any union or any other organization
of any Borrower's or any Domestic Subsidiary's employees, or, to any Borrower's
knowledge, any threats of strikes, work stoppages or any asserted pending
demands for collective bargaining by any union or organization which are
reasonably likely to result in a Material Adverse Effect.

9.1.25.   Not a Regulated Entity

. No Borrower nor any of its Domestic Subsidiaries is (i) an "investment
company" or a "person directly or indirectly controlled by or acting on behalf
of an investment company" within the meaning of the Investment Company Act of
1940; (ii) a "holding company," or a "subsidiary company" of a "holding
company," or an "affiliate" of a "holding company" or of a "subsidiary company"
of a "holding company," within the meaning of the Public Utility Holding Company
Act of 1935; or (iii) subject to regulation under the Federal Power Act or the
Interstate Commerce Act.

9.1.26.   Margin Stock

. No Borrower nor any of its Domestic Subsidiaries is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.

9.1.27.   Anti-Terrorism Laws

None of Borrowers and their Affiliates is in violation of any Anti-Terrorism
Law, or engages in or conspires to engage in any transaction that attempts to
violate, or otherwise evades or avoids (or has the purpose of evading or
avoiding) any prohibitions set forth in any Anti-Terrorism Law. None of
Borrowers and their Affiliates (a) is a Blocked Person; (b) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person; (c) has any of its assets
in a Blocked Person; (d) deals in, or otherwise engages in any transaction
relating to, any Property blocked pursuant to Executive Order No. 13224; or (e)
derives any of its operating income from investments in or transactions with a
Blocked Person.

9.1.28.   Not the Holder of Plan Assets.

No Borrower is an entity deemed to hold "plan assets" within the meaning of 29
C.F.R. Section2510.3-101 of an "employee benefit plan" (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA or any "plan" (within the
meaning of Section 4975 of the Internal Revenue Code) (collectively, a "Plan
Assets Entity"), and based on the representation that no Lender is a Plan Assets
Entity, neither the execution of this Agreement nor the funding of any Loans
gives rise to a prohibited transaction within the meaning of Section 406 of
ERISA or Section 4975 of the Internal Revenue Code.

9.1.29   Food and Drug Laws.

(i)   Except as otherwise disclosed on Schedule 9.1.29, each Borrower and each
Domestic Subsidiary has been and is in compliance in all material respects with
all applicable Food and Drug Laws, including federal and state laws, statutes,
rules and regulations that relate to the manufacture, handling, transport,
management, disposal or sale of pharmaceutical and drug products, including
those relating to (i) "good manufacturing practices," "good laboratory
practices," "good clinical practices," labeling, record keeping, or filing of
reports, or (ii) obligations for products under an Investigational New Drug
Application ("INDA"), a New Drug Application ("NDA") or an ANDA except, in each
case, to the extent such failure is not reasonably likely to result in a
Material Adverse Effect.

(ii)   Except as otherwise disclosed on Schedule 9.1.29, each Borrower has all
material licenses, permits, designations, applications and approvals necessary
or required under applicable Food and Drug Laws for the conduct of the business
of Borrowers and the Domestic Subsidiaries taken as a whole in its present form,
and no material licenses, permits, designations, applications and approvals have
been terminated, suspended or revoked, and there are presently no termination,
suspension or revocation proceedings, actual, pending, or threatened, in respect
thereof, in each case, except to the extent any such termination, suspension or
revocation of such material licenses, permits, designations, applications and
approvals, individually or in the aggregate, could not reasonably be likely to
result in a Material Adverse Effect.

(iii)   Except as disclosed on Schedule 9.1.29, no Borrower nor any Domestic
Subsidiary is the subject of any current or pending investigations, enforcement
action or orders, qui tam actions, consent decrees, corporate integrity
agreements, settlements, recalls or other extraordinary examinations or review
by any Governmental Authority under Food and Drug Laws, that Borrowers believe
are reasonably likely to be determined adversely to Borrowers and that if
adversely determined to Borrowers would have a Material Adverse Effect. Subject
to Section 10.1.13, each Borrower has provided to the Agent true, complete and
correct copies of all material notices from the FDA relating to actual
investigations, violations or any instances of alleged non-compliance with
applicable Food and Drug Laws to the extent Borrowers believe are reasonably
likely to be determined adversely to Borrowers and if adversely determined could
reasonably result in a Material Adverse Effect.

9.2.   Reaffirmation of Representations and Warranties

.

Each representation and warranty contained in this Agreement and the other Loan
Documents shall be deemed to be made on the Closing Date and reaffirmed by each
Borrower on each day that Borrowers request or are deemed to have requested any
Loan, Letter of Credit or other extension of credit hereunder, except for
changes in the nature of a Borrower's or, if applicable, any Domestic
Subsidiary's business or operations that may occur after the date hereof in
the Ordinary Course of Business so long as Agent has consented to such changes
or such changes are not violative of any provision of this Agreement.
Notwithstanding the foregoing, representations and warranties which by their
terms are applicable only as of a specific date shall be deemed made only at and
as of such date.



9.3.   Survival of Representations and Warranties

.

All representations and warranties of Borrowers contained in this Agreement or
any of the other Loan Documents shall survive the execution, delivery and
acceptance thereof by Agent, Lenders and the parties thereto and the closing of
the transactions described therein or related thereto.



SECTION 10.   COVENANTS AND CONTINUING AGREEMENTS

10.1   Affirmative Covenants

.

For so long as there are any Commitments outstanding and thereafter until Full
Payment of the Obligations, each Borrower covenants that it shall and shall
cause each Domestic Subsidiary to:



10.1.1   Visits and Inspections

. Permit representatives of Agent from time to time, as often as may be
reasonably requested, but only during normal business hours and upon reasonable
prior notice to a Borrower, to visit and inspect the Properties of such Borrower
and each of its Subsidiaries, inspect, audit and make extracts from such
Borrower's and each Subsidiary's books and records, and discuss with its
officers and its independent accountants (so long as, unless an Event of Default
exists, a Borrower is afforded an opportunity to be present), such Borrower's
and each Domestic Subsidiary's business, financial condition, business prospects
and results of operations. Representatives of each Lender shall be authorized to
accompany Agent on each such visit and inspection and to participate with Agent
therein, but at their own expense (unless an Event of Default exists, in which
event Borrowers shall promptly reimburse reasonable expenses of Agent in
connection with such inspection). Neither Agent nor any Lender shall have any
duty to make any such inspection and shall not incur any liability by reason of
its failure to conduct or delay in conducting any such inspection.

10.1.2.   Notices

. Notify Agent and Lenders in writing, promptly after a Borrower's obtaining
actual knowledge thereof, (i) of the commencement of any litigation affecting
any Consolidated Group Member and of the institution of any administrative
proceeding against a Consolidated Group Member, in each case, to the extent that
such litigation or proceeding, if determined adversely to such Consolidated
Group Member, could reasonably be expected to have a Material Adverse Effect;
(ii) of any material labor dispute to which any Consolidated Group Member may
become a party, any pending or threatened strikes or walkouts relating to any of
its plants or other facilities, and the expiration of any labor contract to
which it is a party or by which it is bound; (iii) of any material default by
any Obligor under any note, indenture, loan agreement, mortgage, lease,
deed, guaranty or other similar agreement relating to any Debt of such Obligor
exceeding $5,000,000; (iv) of the existence of any Default or Event of Default;
(v) of any judgment against any Consolidated Group Member in an amount exceeding
$5,000,000; (vi) of the assertion by any Person of any Intellectual Property
Claim, the adverse resolution of which could reasonably be expected to have a
Material Adverse Effect; (vii) of any violation or asserted violation by any
Consolidated Group Member of any Applicable Law (including ERISA, OSHA, FLSA,
and Food and Drug Law), the adverse resolution of which could reasonably be
expected to have a Material Adverse Effect; and (viii) of the discharge of
Borrowers' independent accountants or any withdrawal of resignation by such
independent accountants from their acting in such capacity. In addition,
Borrowers shall give Agent at least 10 days prior written notice of any
Consolidated Group Member's opening of any new office or place of business at
which any Collateral having a book value of $250,000 or more or any books and
records of a Borrower or constituting Eligible Inventory or Eligible Equipment
is located. Furthermore, Borrowers shall notify Agent promptly upon any
Consolidated Group Member (i) being required to file reports under Section 15(b)
of the Securities Exchange Act of 1934, (ii) registering securities under
Section 12 of the Securities Exchange Act of 1934 or (iii) filing a registration
statement under the Securities Act of 1933.

10.1.3.   Financial and Other Information

. Keep adequate records and books of account with respect to its business
activities in which proper entries are made in accordance with GAAP reflecting
all its financial transactions; and cause to be prepared and furnished to Agent
the following (all to be prepared in accordance with GAAP applied on a
consistent basis subject to Section 1.2 hereof):

(i) as soon as available, and in any event within 75 days after the close of
each Fiscal Year audited balance sheets of Parent and its Subsidiaries as of the
end of such Fiscal Year and the related statements of income, shareholders'
equity and cash flow, on a Consolidated and consolidating basis, certified
without an Impermissible Qualification by BDO Seidman, LLP or other firm of
independent certified public accountants of recognized national standing
selected by Borrowers but reasonably acceptable to Agent and setting forth in
each case in comparative form the corresponding Consolidated and consolidating
figures for the preceding Fiscal Year (provided, that for purposes of this
subsection 10.1.3(i), so long as Parent and its Subsidiaries are subject to SEC
reporting requirements, the 10K of Parent for such period shall satisfy the
requirement with respect to audited annual financial statements but, in any
event, included in such financial statements shall be a footnote containing
Consolidated and consolidating balance sheet, income statement, and statement of
cash flow, and related intercompany eliminations and previous year comparison,
for the Consolidated Group), and Borrowers also shall provide to Agent a
separate unaudited footnote or schedule containing Consolidated and
consolidating balance sheet, income statement and statement of cash flow for the
Consolidated Group, for the fourth Fiscal Quarter of such Fiscal Year;

(ii) if a Restrictive Trigger Event occurs, as soon as available, and in any
event within 30 days after the end of each Fiscal Month commencing with the
first Fiscal Month to end after such Restrictive Trigger Event occurs, (x) if on
or before June 30, 2006, internally generated segment profit and loss statements
of the Consolidated Group, and (y) if after June 30, 2006, unaudited balance
sheets of the Consolidated Group as of the end of such Fiscal Month and the
related unaudited statements of income and cash flow for such Fiscal Month and
for the portion of Parent's Fiscal Year then elapsed, on a Consolidated and
consolidating basis, setting forth in each case in comparative form the
corresponding figures for the preceding Fiscal Year and certified by the
principal financial officer of Parent as prepared in accordance with GAAP and
fairly presenting in all material respects the Consolidated financial position
and results of operations of the Consolidated Group for such Fiscal Month and
period subject only to changes from audit and year-end adjustments and except
that such statements need not contain notes. If after the occurrence of a
Restrictive Trigger Event, Availability is at least $35,000,000 for 60
consecutive days and no Event of Default exists, then as soon as practicable but
in any event within 1 Business Day thereafter (the "Reporting Spring-Back
Date"), Agent will not require that Borrowers provide monthly financial
statements as provided above unless another Restrictive Trigger Event occurs. If
a Restrictive Trigger Event has occurred as a result of an Event of Default and
not as a result of the failure by Borrowers to meet the Availability or Average
Availability requirements, and Agent (or to the extent required by this
Agreement, all Lenders or Required Lenders) waive the Event of Default in
writing, then the Reporting Spring-Back Date shall occur on the date of the
waiver in writing of such Event of Default.

(iii) as soon as available, and in any event within 45 days after the end of
each of the first three Fiscal Quarters hereafter in any Fiscal Year, unaudited
balance sheets of Parent and its Subsidiaries as of the end of such Fiscal
Quarter and the related unaudited Consolidated statements of income and cash
flow for such Fiscal Quarter and for the portion of Parent's Fiscal Year then
elapsed, on a Consolidated and consolidating basis, setting forth in each case
in comparative form the corresponding figures for the preceding Fiscal Year and
certified by the principal financial officer of Parent as prepared in accordance
with GAAP and fairly presenting in all material respects the Consolidated
financial position and results of operations of Parent and its Subsidiaries for
such Fiscal Quarter and period subject only to changes from audit and year-end
adjustments and except that such statements need not contain notes (provided,
that for purposes of this subsection 10.1.3(iii), so long as Parent and its
Subsidiaries are subject to SEC reporting requirements, the 10Q of Parent for
such period shall satisfy the requirement with respect to unaudited financial
statements but, in any event, included in such financial statements shall be a
footnote containing Consolidated and consolidating balance sheet, income
statement, and statement of cash flow, and related intercompany eliminations and
previous year comparison, for the Consolidated Group);

(iv) not later than 25 days after each Fiscal Month, a summary of all of each
Borrower's trade payables as of the last Business Day of such month, in form
acceptable to Agent;

(v) promptly after the sending or filing thereof, as the case may be, (a) copies
of any proxy statements, financial statements or material reports which any
Borrower has made generally available to its shareholders (unless Agent receives
notice of any such filings from the SEC); (b) copies of any material regular and
periodic reports or registration statements or prospectuses which any Borrower
files with the SEC or any Governmental Authority which may be substituted
therefor, or any national securities exchange (unless Agent receives notice of
any such filings from the SEC); and (c) copies of any press releases or other
statements made available by a Borrower to the public concerning material
changes to or developments in the business of such Borrower; and

(vi) promptly after the sending or filing thereof, copies of any annual report
to be filed in accordance with ERISA in connection with each Plan and such other
data and information (financial or otherwise) as Agent, from time to time, may
request, bearing upon or related to the Collateral or any Consolidated Group
Member's financial condition or results of operations.

Concurrently with the delivery of the financial statements described in clause
(i) of this Section 10.1.3, Borrowers shall deliver to Agent a copy of the
accountants' letter to Borrowers' management that is prepared in connection with
such financial statements and also shall cause to be prepared and shall deliver
to Agent a certificate of the aforesaid certified public accountants stating to
Agent and Lenders that, based upon such accountants' audit of the Consolidated
financial statements of Parent and its Subsidiaries performed in connection with
their examination of said financial statements, nothing came to their attention
that caused them to believe that Borrowers were not in compliance with Sections
10.2 or 10.3, or, if they are aware of such noncompliance, specifying the nature
thereof. Concurrently with the delivery of the financial statements described in
clauses (i), (ii) and (iii) of this Section 10.1.3, or more frequently if
requested by Agent during any period that a Default or Event of Default exists
and in any event within five (5) Business Days after the occurrence of a
Restrictive Trigger Event (based upon the most current financial statements
received by Agent prior to such Restrictive Trigger Event in accordance with
this Agreement), Borrowers shall cause to be prepared and furnished to Agent a
Compliance Certificate executed by the chief financial officer of Borrowers,
which Compliance Certificate shall include the calculation of the Fixed Charge
Coverage Ratio for such prior 12 month period (if it is then being tested under
Section 10.3.1).

10.1.4.   Landlord and Storage Agreements

. Within 30 days after execution thereof, unless requested more frequently by
Agent, provide Agent with copies of all future agreements, between any Borrower
and any landlord, warehouseman or bailee which owns any premises at which any
(i) Eligible Inventory, (ii) Eligible Equipment, (iii) books and records or (iv)
other Collateral having a book value of $250,000 or more may, from time to time,
be kept.

10.1.5.   Projections

. No later than 30 days after the end of each Fiscal Year of Borrowers, deliver
to Agent the Projections of Borrowers for the forthcoming Fiscal Year, on a
quarterly basis.

10.1.6.   Taxes.

Pay and discharge all Taxes prior to the date on which such Taxes become
delinquent or penalties attach thereto, except and to the extent only that such
Taxes are being Properly Contested or such Taxes do not exceed $2,500,000 in the
aggregate at any time.

10.1.7.   Compliance with Laws

. Comply with all Applicable Law (excluding all Food and Drug Laws and
Environmental Laws, the compliance with which is addressed in Section 10.1.13
hereof and in the Environmental Agreement, respectively), including ERISA, FLSA,
OSHA, Anti-Terrorism Laws and all laws, statutes, regulations and ordinances
regarding the collection, payment and deposit of Taxes, and obtain and keep in
force any and all Governmental Approvals necessary to the ownership of its
Properties or to the conduct of its business, in each case to the extent that
any such failure to comply, obtain or keep in force could be reasonably expected
to have a Material Adverse Effect.

10.1.8.   Insurance

. In addition to the insurance required herein with respect to the Collateral,
maintain with its current insurers or with other financially sound and reputable
insurers having a rating of at least A- or better and being in a size category
of "vii" or better by Best's Ratings, a publication of A.M. Best Company,
insurance with respect to its Properties and business against such casualties
and contingencies of such type (including product liability, workers'
compensation, larceny, business insurance, embezzlement, or other criminal
misappropriation insurance) and in such amounts and with such coverages, limits
and deductibles as is customary in the business of the Borrowers and their
Domestic Subsidiaries.

10.1.9.   Intellectual Property

. Together with each Compliance Certificate delivered pursuant to Section
10.1.3, notify Agent of any registered Intellectual Property acquired or applied
for by Borrowers or any Domestic Subsidiary during the Fiscal Quarter for which
such Compliance Certificate is being delivered (or at Agent's request from time
to time, such non-registered Intellectual Property) and, upon the request of
Agent, deliver to Agent, in form and substance reasonably acceptable to Agent
and in recordable form, all documents necessary for Agent to obtain and perfect
a first priority Lien on such Intellectual Property (subject to the provisions
of Section 7.6 with respect to perfection under the laws of a jurisdiction other
than the United States).

10.1.10.   License Agreements

. Keep each License Agreement relating to Intellectual Property or Eligible
Inventory in full force and effect for so long as any Borrower or any Domestic
Subsidiary has any Inventory, the manufacture, sale or distribution of which is
in any manner governed by or subject to such License Agreement; promptly notify
Agent of any proposed material amendments to any License Agreement; pay all
Royalties under each License Agreement as and when the same become due and
payable to the extent not being Properly Contested; and notify Agent of any
default or breach asserted by any party to have occurred under such License
Agreement.

10.1.11.   Convertible Notes

. Cause the Convertible Notes to be refinanced or defeased in their entirety or
an Approved Escrow established at least 60 days prior to their scheduled
maturity date of June 1, 2006 (provided, that if proceeds of the Loans are used,
no Default or Event of Default shall exist at the time or result therefrom and
Availability shall be at least $35,000,000 at the time of and after giving
effect thereto), unless the Convertible Note Reserve has been established by
Agent in its sole discretion.

10.1.12.   Depository Relationships

. Maintain Borrowers' and their Domestic Subsidiaries' principal depository,
operating and cash management accounts at BofA.

10.1.13.   Food and Drug Laws.

(i)   Each Borrower and each Domestic Subsidiary shall conduct its business in
compliance in all material respects with all Food and Drug Laws applicable to
it, including those relating to the manufacture, sale, disposal and transport of
pharmaceutical, drug and biological products, except as could not reasonably be
expected to have a Material Adverse Effect.

(ii)   Any notices or allegations of non-compliance under Food and Drug Laws,
constituting a request or order to recall a product or to curtail manufacturing
at its facilities or loss of eligibility for new product approval or other
notice of non-compliance outside the Ordinary Course of Business, provided to
any Borrower or any Domestic Subsidiary shall be forwarded to Agent or any
Lender as soon as possible but no later than thirty (30) days after receipt by a
Borrower. Upon the reasonable request of Agent or Lenders, Borrowers shall
forward all material communications to any Borrower or any of its Domestic
Subsidiaries with any Governmental Authority regarding the alleged violation or
non-compliance with Food and Drug Laws. Upon receipt of notice from the FDA that
any of Borrowers' facilities must curtail manufacturing or is no longer eligible
to receive new product approval, Borrowers shall, at Agent's or Required
Lenders' reasonable request and at Borrowers' expense, (i) retain an independent
contractor reasonably acceptable to Agent to evaluate the operations and the
alleged violations (excluding alleged violations with respect to products that
have not been launched) (it being understood that so long as no Default or Event
of Default has occurred and is continuing, any such evaluation of operations
shall be limited to the operations that are the subject of the alleged
violations), and (ii) prepare and deliver to Agent, in sufficient quantity for
distribution by Agent to Lenders, a report setting forth the results of such
evaluation, a proposed plan for responding to any potential liabilities
described therein, and an estimate of the costs thereof.

(iii)   Upon receipt of notice by any Borrower or any of its Domestic
Subsidiaries from the FDA with respect to an alleged violation or non-compliance
with Food and Drug Laws in all material respects (excluding alleged violations
with respect to products that have not been launched) or at any time that a
Default or Event of Default has occurred and is continuing, the Agent or its
representatives or independent contractors shall have the right at any
reasonable time to enter and visit any real estate currently owned and/or leased
by any Borrower or any Domestic Subsidiary for the purposes of observing and
reviewing the operations of Borrowers and their Domestic Subsidiaries with
respect to their compliance with Food and Drug Laws. Agent is under no duty,
however, to undertake such visits, and any such acts by Agent will be solely for
the purposes of protecting Agent's Liens and preserving Agent and Lenders'
rights under the Loan Documents. No site visit, observation or testing by Agent
and Lenders will result in a waiver of any Default of Borrowers or impose any
liability on Agent or Lenders. In no event shall any such site visit or reports
therefrom be a representation that any Borrower or any Domestic Subsidiary is in
compliance or non-compliance with any Food and Drug Laws. No Borrower, any
Domestic Subsidiary nor any other party is entitled to rely on any site visit,
observation or testing by Agent.

10.1.14.   Dissolution of Restrictive Subsidiaries

(a) Within sixty (60) days after the Closing Date, cause to be filed with the
appropriate Governmental Authority articles of dissolution for Alpharma N.W.
Inc., Barre Parent Corporation and A.L. Specialty Chemicals, Inc.; and

(b) Upon receipt by Borrowers of tax clearance letters or other determination
letters from the applicable Governmental Authority or the winding up or
termination by Borrowers of any employee benefit plan in accordance with
Applicable Law (but no later than 360 days after the Closing Date without the
consent of Agent), cause to be filed with the appropriate Governmental
Authority, articles of dissolution for each of Alpharma (Barbados) SRL, Danz
Nutritional Limited, NMC Laboratories and Wynco LLC.

10.2   Negative Covenants

.

For so long as there are any Commitments outstanding and thereafter until Full
Payment of the Obligations, each Borrower covenants that it shall not and shall
not permit any Domestic Subsidiary to:



10.2.1.   Fundamental Changes

. (a) Merge, reorganize, consolidate or amalgamate with any Person, or
liquidate, wind up its affairs or dissolve itself, in each case whether in a
single transaction or in a series of related transactions, except for (i)
mergers, amalgamations, liquidations, dissolutions, or consolidations of any
Consolidated Group Member with or into another Consolidated Group Member (other
than a Borrower into a Restrictive Subsidiary or an Excluded Subsidiary),
(ii) Permitted Acquisitions and Permitted Asset Dispositions; and (iii)
dissolutions, liquidations or winding up of any of the Restrictive Subsidiaries
as provided in Section 10.1.14; (b) change a Borrower's or any Domestic
Subsidiaries name or conduct business under any new fictitious name without
providing Agent with 30 days prior written notice and subject to the recordation
of all necessary UCC financing statements or amendments; or (c) change a
Borrower's or any Domestic Subsidiary's FEIN, organizational identification
number or state of organization without providing Agent with 30 days prior
written notice and subject to the recordation of all necessary UCC financing
statements or amendments.

10.2.2.   Loans

. Make any loans or other advances of money to any Person other than: (i) to an
officer or employee of a Borrower or a Domestic Subsidiary for salary, travel
advances, advances against commissions and other similar advances in the
Ordinary Course of Business, (ii) investments permitted under Section 10.2.12,
and (iii) so long Availability at the time of and after giving effect thereto is
not less than $35,000,000 if the Term Loan is outstanding (and not less than
$25,000,000 if the Term Loan is not outstanding) and no Default or Event of
Default exists or would result therefrom, loans to a Subsidiary that is not a
Borrower.

10.2.3.   Permitted Debt

. Create, incur, assume, guarantee or suffer to exist any Debt, except:

(i) the Obligations;

(ii) accrued expenses and accounts payable by such Borrower or a Domestic
Subsidiary, in each case incurred in the Ordinary Course of Business;

(iii) Permitted Purchase Money Debt;

(iv) Debt for accrued payroll, Taxes and other operating expenses (other than
for Money Borrowed) incurred in the Ordinary Course of Business of such Borrower
or such Domestic Subsidiary, including Cash Management Obligations, in each case
so long as payment thereof is not past due and payable unless, in the case of
Taxes, such Taxes are being Properly Contested or do not exceed $2,500,000 in
the aggregate at any time;

(v) Debt for Money Borrowed by such Borrower (other than the Obligations,
Permitted Purchase Money Debt and Subordinated Debt permitted herein), but only
to the extent that such Debt is outstanding on the date of this Agreement and is
not to be satisfied on or about the Closing Date from the proceeds of the
initial Loans and any refinancings, modifications or extensions thereof so long
as the Refinancing Conditions are satisfied;

(vi) Permitted Contingent Obligations;

(vii) Refinancing Debt so long as each of the Refinancing Conditions is met with
respect thereto;

(viii) the Senior Notes and the Convertible Notes and refinancings thereof so
long as the Refinancing Conditions are satisfied;

(ix) unsecured Debt of any Borrower acquired pursuant to a Permitted Acquisition
(or Debt assumed at the time and as a result of a Permitted Acquisition);
provided, that in each case such Debt was not incurred in connection with, or in
anticipation or contemplation of, such Permitted Acquisition and in no event
shall such Debt constitute working capital Debt or revolving credit Debt;

(x) secured Debt of any Borrower acquired pursuant to a Permitted Acquisition
(or assumed at the time and as a result of a Permitted Acquisition) consisting
of Permitted Purchase Money Debt and in no event shall such Debt constitute
working capital Debt or revolving credit Debt;

(xi) Debt relating to surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the Ordinary Course of Business;

(xii) unsecured Debt with respect to the deferred purchase price for any
Permitted Acquisition, provided that such Debt does not required the payment in
cash of principal (other than in respect of working capital adjustments) prior
to the Commitment Termination Date;

(xiii) intercompany Debt owing or payable by a Consolidated Group Member to
another Consolidated Group Member;

(xiv) unsecured intercompany Debt owing or payable by a Consolidated Group
Member to a Subsidiary that is not a Consolidated Group Member;

(xv) any unsecured Debt owing by any Subsidiary of Parent that is not an Obligor
to any Obligor consisting of intercompany accounts receivable of Obligor
representing in each case the bona fide sale and delivery of product inventory
to such Subsidiary in the Ordinary Course of Business, and which receivables
have been reclassified as Debt owing to such Obligor in accordance with GAAP
consistent with prior practice;

(xvi) unsecured Debt constituting the obligation to make purchase price
adjustments and indemnities in connection with Permitted Acquisitions;

(xvii) Debt that is not included in any of the preceding paragraphs of this
Section 10.2.3, is not secured by a Lien, has a stated maturity that is longer
than the Term, and does not exceed at any time, in the aggregate, the sum of
$200,000,000 as to all Borrowers and their Domestic Subsidiaries;

(xviii) without duplication of any other Debt, non-cash accruals of interest,
accretion or amortization of original issue discount and/or pay-in-kind interest
in connection with the Senior Notes or Convertible Notes or any refinancing
thereof.

10.2.4.   Affiliate Transactions

. Enter into, or be a party to any transaction with any Affiliate, except:
(i) the transactions contemplated by the Loan Documents; (ii) payment of
reasonable compensation to officers, directors, consultants and employees for
services actually rendered to such Borrower or its Subsidiaries; (iii) payment
of customary directors' fees and indemnities; (iv) transactions with Affiliates
that were consummated prior to the date hereof and have been disclosed to Agent
prior to the Closing Date; (v) transactions among Consolidated Group Members in
the Ordinary Course of Business and consistent with past practices; (vi)
payments that are expressly permitted under Section 10.2.7; and
(vii) transactions with Affiliates pursuant to the reasonable requirements of
such Borrower's or such Subsidiary's business and upon fair and reasonable terms
that, if requested by Agent, are fully disclosed to Agent and are no less
favorable to such Borrower or such Subsidiary than such Borrower or
such Subsidiary would obtain in a comparable arm's length transaction with a
Person not an Affiliate of such Borrower or such Subsidiary (it being understood
that the transactions specified in Sections 10.2.1, 10.2.2, 10.2.3, 10.2.5,
10.2.6, 10.2.10, 10.2.12, 10.2.13, 10.2.18 or 10.2.19 to the extent such
provisions relate to Affiliates shall be permitted to be made in accordance with
this Section, and provided that nothing in this Section 10.2.4 shall prohibit
Borrower's or their Domestic Subsidiaries from engaging in the following
transactions; (x) the performance of any Borrower's or any Domestic Subsidiary's
obligations under any employment contract, collective bargaining agreement,
employee benefit plan, related trust agreement or any other similar arrangement
heretofore or hereafter entered into in the Ordinary Course of Business or (y)
the maintenance of benefit programs or arrangements for employees, officers or
directors, including, vacation plans, health and life insurance plans, deferred
compensation plans, and retirement or savings plans and similar plans, in each
case, in the Ordinary Course of Business.

10.2.5.   Limitation on Liens

. Create or suffer to exist any Lien upon any of its Property, income or
profits, whether now owned or hereafter acquired, except the following
(collectively, "Permitted Liens"):

(i)   Liens at any time granted in favor of Agent;

(ii)   Liens for Taxes (excluding any Lien imposed pursuant to any of
the provisions of ERISA) not yet due or being Properly Contested or in an amount
not in excess of $2,500,000 in the aggregate at any time;

(iii)   statutory Liens (excluding any Lien for Taxes, including any Lien
imposed pursuant to any of the provisions of ERISA) arising in the Ordinary
Course of Business of a Borrower or a Domestic Subsidiary, but only if and for
so long as (x) payment in respect of any such Lien is not at the time delinquent
or the Debt secured by any such Liens is being Properly Contested or is in an
amount not in excess of $2,500,000 in the aggregate at any time and (y) such
Liens do not materially detract from the value of the Property of such Borrower
or such Domestic Subsidiary and do not materially impair the use thereof in the
operation of such Borrower's or such Domestic Subsidiary's business;

(iv)   Purchase Money Liens securing Permitted Purchase Money Debt;

(v)   Liens securing Debt of a Domestic Subsidiary of a Borrower to another
Borrower or to another such Domestic Subsidiary;

(vi)   Liens arising by virtue of the rendition, entry or issuance against such
Borrower or any of its Domestic Subsidiaries, or any Property of such Borrower
or any of its Domestic Subsidiaries, of any judgment, writ, order, or decree for
so long as each such Lien (a) is in existence for less than 20 consecutive days
after it first arises or is being Properly Contested and (b) is at all times
junior in priority to any Liens in favor of Agent;

(vii)   Liens incurred or deposits made in the Ordinary Course of Business to
secure the performance of tenders, bids, leases, contracts (other than for the
repayment of Money Borrowed), statutory obligations and other similar
obligations or arising as a result of progress payments under government
contracts, provided that, to the extent any such Liens in an aggregate amount in
excess of $1,000,000 attach to any of the Collateral (other than a cash deposit
for such specific project), such Liens are at all times subordinate and junior
to the Liens upon the Collateral in favor of Agent;

(viii)   easements, rights-of-way, restrictions, covenants, conditions or other
agreements of record and other similar charges or encumbrances affecting title
to real Property of such Borrower or any of its Domestic Subsidiaries that do
not secure any monetary obligation and do not materially interfere with the
ordinary conduct of the business of such Borrower or such Domestic Subsidiary
and such other minor title defects, or survey matters that are disclosed by
current surveys, but that, in each case, in the reasonable opinion of Agent, do
not interfere with the current use of the real Property in any material respect;

(ix)   normal and customary rights of setoff upon deposits of cash in favor of
banks and other depository institutions and Liens of a collecting bank arising
under the UCC on checks and other items of payment in the course of collection;

(x)   Liens in existence immediately prior to the Closing Date that are
satisfied in full and released on the Closing Date as a result of the
application of such Borrower's cash on hand at the Closing Date or the proceeds
of Loans to be made on the Closing Date;

(xi)   such other Liens as appear on Schedule 10.2.5, to the extent provided
therein;

(xii)   pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;

(xiii)   landlords' and lessors' Liens in respect of rent not in default for
more than sixty (60) days and for which a Rent Reserve has been established if
required by Agent or a Lien Waiver has been delivered (except to the extent
otherwise provided in Section 8.1.1 hereof);

(xiv)   Liens attaching solely to cash earnest money deposits in connection with
any letter of intent or purchase agreement in connection with a Permitted
Acquisition;

(xv)   Liens arising from precautionary UCC filings regarding "true" operating
leases or the consignment of goods to a Obligor, to the extent such lease or
consignment is not otherwise violative of this Agreement;

(xvi)   Purchase Money Liens on Equipment or real Property in existence at the
time such Equipment or real Property is acquired pursuant to a Permitted
Acquisition or on Equipment or real Property of a Subsidiary of a Borrower in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition; provided, that such Liens are not incurred in connection with or in
anticipation of such Permitted Acquisition and do not attach to any other assets
of any Consolidated Group Member;

(xvii)   any title or interest of a licensor, sublicensor, lessor or sublessor
under any license or operating or true lease agreement, to the extent such
license or lease agreement (including any licenses of Intellectual Property) is
not violative of this Agreement;

(xviii)   zoning, building codes, and other land use laws regulating the use or
occupancy of real Property of such Borrower or any of its Domestic Subsidiaries
or the activities conducted thereon which are imposed by any Governmental
Authority having jurisdiction over such real Property which are not violated by
the current use or occupancy of such real Property or the operation of such
Borrower's or such Domestic Subsidiary's business conducted thereon;

(xix)   matters disclosed on current surveys of the real Property owned by such
Borrower and any of its Domestic Subsidiaries and delivered on or before the
Closing Date;

(xx)   any retention of title reserved by any supplier of goods pursuant to such
supplier's standard terms and conditions, but only to the extent (a) contained
in such supplier's form response to purchase orders that are not executed by any
Consolidated Group Member and (b) such Lien does not have priority over any
Liens in favor of Agent, (except that if such Lien would have priority over the
Lien of Agent such Lien shall only constitute a Permitted Lien if Agent has
either elected to put an Availability Reserve in place with respect thereto (and
such Availability Reserve does not create an Out-of-Formula Condition) or has
elected not to require any such Availability Reserve); and

(xxi)   such other Liens as Agent and the Required Lenders in their discretion
may hereafter approve in writing.

provided, however, that, except as provided in any of the clauses above, the
term "Permitted Liens" shall not include any Lien securing Debt for Money
Borrowed. The designation of a Lien as a Permitted Lien shall not limit or
restrict the ability of the Agent to establish any Reserve relating thereto.

The foregoing negative pledge shall not apply to any Margin Stock to the extent
that the application of such negative pledge to such Margin Stock would require
filings or other actions by any Lender under Regulation U or other regulations
of the Board of Governors, or otherwise result in a violation of any such
regulations.

10.2.6.   Restrictions on Payment of Certain Debt.

Make any payments of or in respect of principal or interest on, or on account of
the purchase, redemption, retirement or satisfaction of any:

(i) Subordinated Debt other than (a) payment of regularly scheduled installments
of principal and interest and fees and other charges when required to be paid by
any instrument or agreement evidencing such Subordinated Debt, but in each case
only to the extent that payment thereof is not violative of any subordination
agreement or subordination provisions expressly contained therein relating to
such Subordinated Debt; (b) payments in equity securities (as long as no Change
in Control would result therefrom) and payments of interest in-kind; (c)
prepayment in whole or in part with the proceeds of any equity securities issued
or capital contributions received by any Borrower or any Domestic Subsidiary for
the purpose of making such payment or prepayment; (d) refinancings of Debt to
the extent permitted under Section 10.2.3(vii); (e) any payments or prepayments
of Debt that is owing by an Obligor to another Obligor unless an Event of
Default exists and Agent has commenced any Enforcement Action; and (f) any
prepayments, repurchase, defeasance, retirement, satisfaction or redemption of
the Convertible Notes so long as, if such payment is made with proceeds of the
Loans, the provisions of Section 10.1.11 are satisfied; or

(ii) Funded Debt (including the Senior Notes but excluding the Obligations)
prior to the date on which any such payment is required to be made pursuant to
any instrument or agreement evidencing such Funded Debt, including any voluntary
prepayment, redemption, defeasance or other acquisition for value of any such
Funded Debt unless each of the Permitted Payment Conditions are satisfied, and
other than (a) payments in equity securities (as long as no Change in Control
would result therefrom); (b) payments of interest in-kind; (c) prepayment in
whole or in part with the proceeds of any equity securities issued or capital
contributions received by any Borrower or any Domestic Subsidiary for the
purpose of making such payment or prepayment; (d) refinancings of Debt to the
extent permitted under Section 10.2.3(vii); (e) payments, prepayments,
repurchase, defeasance, retirement, satisfaction or redemption of the
Convertible Notes so long as, if such payment is made with proceeds of the
Loans, the provisions of Section 10.1.11 are satisfied; (f) prepayments,
repurchase, defeasance, retirement, satisfaction or redemption of the Senior
Notes so long as each of the Permitted Payment Conditions is satisfied; and (g)
payments permitted under Section 10.2.6(i).

10.2.7.   Distributions

. Declare or make any Distributions, except for (i) Upstream Payments, (ii)
Distributions to a Borrower, (iii) so long as no Event of Default exists or
would result therefrom and the aggregate amount of all such Distributions do not
exceed $12,000,000 during any Fiscal Year, Distributions by Parent to
shareholders of Parent, and (iv) Distribution of net proceeds of a Portfolio
Transaction so long as (a) the Fixed Asset Sublimit has been reduced to zero,
(b) the Term Loan has been Paid in Full, (c) no Event of Default exists or would
result therefrom and (d) at the time of and after giving effect to any such
Distribution, Availability is not less than $25,000,000.

10.2.8.   Upstream Payments

. Create or suffer to exist any encumbrance or restriction on the ability of a
Domestic Subsidiary to make any Upstream Payment, except for encumbrances or
restrictions (i) pursuant to the Loan Documents, (ii) existing under Applicable
Law (iii) identified and fully disclosed in Schedule 10.2.8, (iv) under any
documents relating to joint ventures of any Obligor to the extent that such
joint ventures are not prohibited hereunder, (v) the foregoing shall not apply
to any restrictions in existence prior to the time any such Person became a
Subsidiary and not created in contemplation of any such acquisition, (vi) under
any agreement relating to the Convertible Notes, Senior Notes, or any
refinancing or replacement thereof, and (vii) under any agreement relating to
Debt incurred under Section 10.2.3(xvii) to the extent not more restrictive than
those existing on the date hereof.

10.2.9.   Capital Expenditures

. Make Capital Expenditures (including expenditures by way of capitalized
leases) which in the aggregate, as to all Borrowers and their Domestic
Subsidiaries, exceed $60,000,000 (excluding any Capital Expenditures made with
condemnation or insurance proceeds or Revolver Loan proceeds to the extent such
condemnation or insurance proceeds are used to pay down the Revolver Loans)
during the period from the date of this Agreement through December 31, 2006 or
during any Fiscal Year thereafter; provided that if, for any Fiscal Year set
forth above, the amount specified above for such Fiscal Year (as increased
pursuant to this proviso) exceeds the aggregate amount of Capital Expenditures
made by Borrowers and their Domestic Subsidiaries during such Fiscal Year (the
amount of such excess being the "Excess Amount"), Borrowers shall be entitled to
make additional Capital Expenditures in the immediately succeeding Fiscal Year
in an amount (such amount being referred to herein as the "Carryover Amount")
equal to the lesser of (i) the Excess Amount and (ii) 50% of the amount
specified above for such immediately preceding Fiscal Year (as increased
pursuant to this proviso).

10.2.10.   Disposition of Assets

. Make any Asset Disposition other than a Permitted Asset Disposition.

10.2.11.   Subsidiaries

. Form or acquire any Domestic Subsidiary after the Closing Date, except to the
extent constituting a Permitted Subsidiary or except to the extent formed or
acquired in connection with a Permitted Acquisition or a Permitted Investment or
permit any existing Domestic Subsidiary to issue any additional Equity Interests
except director's qualifying shares.

10.2.12.   Restricted Investments

. Make or have any Restricted Investment.

10.2.13.   Tax Consolidation

. File or consent to the filing of any consolidated income tax return with any
Person other than a Subsidiary.

10.2.14.   Accounting Changes; Change of Fiscal Year

. Make any significant change in accounting treatment or reporting practices,
except as may be required by GAAP, or establish a fiscal year different from the
Fiscal Year.

10.2.15.   Organic Documents

. Amend, modify or otherwise change any of the terms or provisions in any of its
Organic Documents, except for changes that do not affect (i) such Borrower's or
any of its Domestic Subsidiaries' right and authority to enter into and perform
the Loan Documents to which it is a party, (ii) the perfection of Agent's Liens
in any Collateral, or (iii) the authority or obligation of an Obligor to pay or
perform any of the Obligations for which it is liable pursuant to the Loan
Documents.

10.2.16.   Restrictive Agreements

. Permit any Domestic Subsidiary to enter into or become a party to any
Restrictive Agreement, provided that the foregoing shall not apply to any
agreement permitted under Section 10.2.8.

10.2.17.   Hedging Agreements

. Enter into any Hedging Agreement, other than Hedging Agreements entered into
in the Ordinary Course of Business to hedge or mitigate risks to which any
Borrower or any Domestic Subsidiary is exposed in the conduct of its business or
the management of its liabilities and not for any speculative purpose.

10.2.18.   Compromise of Claims

. Discount, forgive, waive or otherwise compromise any claim or Debt owing to it
(other than unsecured intercompany claims among the Consolidated Group in the
Ordinary Course of Business), except for reasonable consideration negotiated on
an arms-length basis and in the Ordinary Course of Business.

10.2.19.   Anti-Terrorism Laws.

Conduct any business or engage in any transaction or dealing with any Blocked
Person, including the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person; deal in, or otherwise
engage in any transaction relating to, any Property or interests in Property
blocked pursuant to Executive Order No. 13224; or engage in on conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order No. 13224 or the USA Patriot Act. Borrowers shall deliver to
Agent and Lenders any certification or other evidence requested from time to
time by Agent or any Lender, in its reasonable discretion, confirming each
Borrower's and each of its Subsidiaries' compliance with this Section 10.2.19.

10.2.20.   Conduct of Business

. Engage in any business other than the business engaged in by it on the Closing
Date and any business or activities which are substantially similar, related or
incidental thereto.

10.2.21.   Amendments to Indentures

. Amend, modify or supplement, or permit any Subsidiary to amend, modify or
supplement (or consent to any amendment, modification or supplement of) any of
the Convertible Note Documents or Senior Note Documents (or any replacements or
substitutions or renewals thereof), or pursuant to which the Senior Notes or the
Convertible Notes are issued or extended, except in connection with any
refinancing thereof permitted under Section 10.2.3, if such amendment,
modification or supplement provides for any of the following or has any of the
following effects:

(i) increases the overall principal amount of any Debt evidenced by any of the
Senior Notes or Convertible Notes;

(ii) shortens the final maturity date of such Debt;

(iii) amends, modifies or adds any financial or negative covenants in a manner
which when taken as a whole is more onerous or more restrictive in any material
respect to Borrowers and their Domestic Subsidiaries taken as a whole or that is
otherwise materially adverse to Borrowers and their Domestic Subsidiaries taken
as a whole or Lenders; or

(iv) results in any of the Loan Documents, or any of the credit facilities
evidenced hereby, not constituting a permitted credit facility under the Senior
Note Documents or Convertible Note Documents.

10.3.   Financial Covenants

. For so long as there are any Commitments outstanding and thereafter until Full
Payment of the Obligations, Borrowers covenant that they shall:

10.3.1.   Fixed Charge Coverage Ratio.

If a Restrictive Trigger Event occurs, then the Fixed Charge Coverage Ratio for
the Consolidated Group shall not be less than 1.0 to 1.0 and shall be tested
immediately as follows:

(i)   if the Restrictive Trigger Event occurs during the first full twelve
Fiscal Months after the Closing Date, such calculation shall be made for the
period beginning with the Fiscal Month of November 2005 through the Fiscal Month
for which Borrowers have delivered financial statements to Agent under Section
10.1.3 (whether such financial statements are delivered under Section 10.1.3(i),
(ii) or (iii)), on a cumulative basis, and

(ii)   if the Restrictive Trigger Event occurs after the first full twelve
Fiscal Months from the Closing Date, such calculation shall be based upon the
immediately preceding twelve Fiscal Month period for which Borrowers have
delivered financial statements to Agent under Section 10.1.3 (whether such
financial statements are delivered under Section 10.1.3(i), (ii) or (iii)), and
thereafter, such calculation shall be based upon each Fiscal Month.

Within five (5) Business Days after the occurrence of a Restrictive Trigger
Event, Borrowers shall cause to be prepared and furnished to Agent a Compliance
Certificate executed by the chief financial officer of Borrowers, which
Compliance Certificate shall include the calculation of the Fixed Charge
Coverage Ratio for the prior 12 month period based upon the most current
financial statements received by Agent prior to such Restrictive Trigger Event.

If after the occurrence of a Restrictive Trigger Event, Availability is at least
$25,000,000 if the Term Loan is not outstanding (and $35,000,000 if the Term
Loan is outstanding) for 60 consecutive days and no Event of Default exists,
then on the 61st consecutive day (the "Covenant Spring-Back Date"), Agent
thereafter will not require that Borrowers comply with the covenant referenced
above unless another Restrictive Trigger Event occurs. If a Restrictive Trigger
Event has occurred as a result of an Event of Default and not as a result of the
failure by Borrowers to meet the Availability or Average Availability
requirements, and Agent (or to the extent required by this Agreement, all
Lenders or Required Lenders) waive the Event of Default in writing, then the
Covenant Spring-Back Date shall occur on the date of the waiver in writing of
such Event of Default.

SECTION 11.   CONDITIONS PRECEDENT

11.1   Conditions Precedent to Initial Credit Extensions

.

Initial Lender shall not be required to fund any requested Loan, issue any
Letter of Credit, or otherwise extend credit to Borrowers, unless, on or before
October 26, 2005, each of the following conditions has been satisfied (unless
otherwise waived or extended in writing by Agent in its sole discretion):



11.1.1.   Loan Documents

. Each of the Loan Documents shall have been duly executed and delivered to
Agent by each of the signatories thereto and accepted by Agent and each Borrower
and each Consolidated Group Member shall be in compliance with all of the terms
thereof.

11.1.2.   Availability

. Agent shall have determined, and Initial Lender shall be satisfied, that,
immediately after Initial Lender has made the initial Revolver Loans to be made
on the Closing Date, Issuing Bank has issued the Letters of Credit to be issued
on the Closing Date (if any), and Borrowers have paid (or made provision for
payment of) all fees and closing costs incurred in connection with the
Commitments and payable on the Closing Date, and after increasing the
Availability Reserve in the amount of any payables of Borrowers that are
stretched beyond Borrowers' customary payment practices, Availability is not
less than $50,000,000.

11.1.3.   Evidence of Perfection and Priority of Liens

. Agent shall have received copies of all filing receipts or acknowledgments
issued by any Governmental Authority to evidence any filing or recordation
necessary to perfect the Liens of Agent in the Collateral to the extent required
by the Loan Documents and evidence in form satisfactory to Agent and Initial
Lender that such Liens constitute valid and perfected Liens, and that there are
no other Liens upon any Collateral except for Permitted Liens.

11.1.4.   Organic Documents

. Agent shall have received copies of the Organic Documents of each Borrower and
each Domestic Subsidiary, and all amendments thereto, certified by the Secretary
of State or other appropriate officials of the jurisdiction of each Borrower's
and each other Domestic Subsidiaries' states of organization.

11.1.5.   Good Standing Certificates

. Agent shall have received good standing certificates for each Borrower and
each Domestic Subsidiary, issued by the Secretary of State or other appropriate
official of such Borrower's or such Domestic Subsidiary's jurisdiction of
organization and each jurisdiction where the conduct of such Borrower's or such
Domestic Subsidiary's business activities or ownership of its Property
necessitates qualification except where failure to be so qualified would not
have a Material Adverse Effect.

11.1.6.   Opinion Letters

. Agent and Initial Lender shall have received a favorable, written opinion of
Kirkland & Ellis LLP and the respective local counsel to Borrowers and their
Domestic Subsidiaries and Agent, covering, to Agent's reasonable satisfaction,
the matters set forth on Exhibit G attached hereto.

11.1.7.   Insurance

. Agent shall have received certified copies of the property and casualty
insurance policies of Borrowers and their Domestic Subsidiaries with respect to
the Collateral, or certificates of insurance with respect to such policies in
form acceptable to Agent, and loss payable endorsements on Agent's standard form
of loss payee endorsement naming Agent as lender's loss payee and mortgagee with
respect to each such policy and certified copies of Borrowers' and their
Domestic Subsidiaries liability insurance policies, including product liability
policies, together with endorsements naming Agent as an additional insured, all
as required by the Loan Documents.

11.1.8.   Solvency Certificates

. Agent and Initial Lender shall have received certificates satisfactory to them
from one or more knowledgeable Senior Officers of Borrowers that, after giving
effect to the financing under this Agreement and the issuance of the Letters of
Credit, the Consolidated Group, taken as a whole, is Solvent.

11.1.9.    No Labor Disputes

. Agent shall have received assurances satisfactory to it that there are no
threats of strikes or work stoppages by any employees, or organization of
employees, of any Consolidated Group Member which could reasonably be expected
to have a Material Adverse Effect.

11.1.10.   Compliance with Laws and Other Agreements

. Agent shall have determined or received assurances satisfactory to it that
none of the Loan Documents or any of the transactions contemplated thereby
violate any Applicable Law, court order or agreement binding upon any
Consolidated Group Member.

11.1.11.   No Material Adverse Change

. No material adverse change in the financial condition of the Consolidated
Group taken as a whole or in the quality, quantity or value of the Collateral
(taken as a whole) shall have occurred since December 31, 2004.

11.1.12.   Accounts Payable

. Agent shall have reviewed and found acceptable Borrowers' accounts payable
practices and vendor arrangements.

11.1.13.   Payment of Fees

. Borrowers shall have paid, or made provision for the payment on the Closing
Date of, all fees and expenses to be paid hereunder to Agent on the
Closing Date.

11.1.14.   Due Diligence

. Agent shall have completed its business and legal due diligence, including a
roll forward of its previous Collateral audit, with results acceptable to Agent,
and the receipt of Inventory, Equipment and Real Estate appraisals acceptable to
Agent in all respects.

11.1.15.   LC Conditions

. With respect to the issuance of any Letter of Credit on the Closing Date, each
of the LC Conditions is satisfied.

11.1.16.   Title Insurance Policies

. Agent shall have received, had at least 5 days to review and found acceptable
fully paid mortgagee title insurance policies (or binding commitments to issue
title insurance policies, marked to Agent's satisfaction to evidence the form of
such policies to be delivered after the Closing Date), for each parcel of Real
Estate listed on Exhibit K attached hereto in standard ALTA form, issued by a
title insurance company satisfactory to Agent, each in an amount equal to not
less than the fair market value of such Real Estate or leasehold interest, as
the case may be, subject to the Mortgages, insuring the Mortgages to create a
valid Lien on such Real Estate or valid Liens on such leasehold interest
described therein with no exceptions which Agent shall not have approved in
writing, which policies (and commitments therefor) shall have acceptable zoning
endorsements.

11.1.17.   Surveys

. Agent shall have received, had at least 5 days to review and, found acceptable
a current, as-built survey with respect to each parcel of the Real Estate listed
on Exhibit K attached hereto comprising a part of the Collateral, which survey
shall indicate the following: (i) an accurate metes and bounds or lot, block and
parcel description of such Real Estate; (ii) the correct location of all
buildings, structures and other improvements on such Real Estate, including all
streets, easements, rights of way and utility lines; (iii) the location of
ingress and egress from such Real Estate, and the location of any set-back or
other building lines affecting such Real Estate; and (iv) a certification by a
registered land surveyor in form and substance acceptable to Agent, certifying
to the accuracy and completeness of such survey and to such other matters
relating to such Real Estate and survey as Agent shall require.

11.1.18.   Environmental Matters

. Agent shall have received, reviewed and found satisfactory
the representations, warranties and disclosures in the Environmental Agreement
and environmental audits of the Real Estate as requested by Agent and conducted
by an environmental consulting firm reasonably acceptable to Agent.

11.1.19.   Capital Structure. Agent shall have determined that the capital
structure of each of (i) Parent (for Parent's consolidated domestic operations)
and (ii) Parent and its Domestic Subsidiaries and Foreign Subsidiaries,
including the terms of any additional debt capital that is to be arranged
concurrently with or prior to the Closing Date and the legal documentation
related thereto are reasonably satisfactory to Agent.

11.2.   Conditions Precedent to All Credit Extensions

.

The obligations of the Lenders to fund any Loans or otherwise extend any credit
to or for the benefit of Borrowers and of the Issuing Bank to issue each Letter
of Credit is subject to the following conditions precedent:



11.2.1.   No Defaults

. No Default or Event of Default exists at the time, or would result from the
funding, of any Loan or other extension of credit hereunder.

11.2.2.   Representations and Warranties.

Each of the representations and warranties by an Obligor in any of the Loan
Documents (including any representations and warranties in any certificate
furnished at any time in connection herewith) are true and correct in all
material respects on and as of the date of each extension of credit hereunder
(except for those representations or warranties which expressly relate to an
earlier date).

11.2.3.   No Litigation

. No action, proceeding, investigation, regulation or legislation shall have
been instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, or which is related to or arises out of, this Agreement or any of
the other Loan Documents or the consummation of the transactions contemplated
hereby or thereby.

11.2.4.   No Material Adverse Effect

. No event shall have occurred and no condition shall exist which has or could
be reasonably expected to have a Material Adverse Effect since December 31,
2004.

11.2.5.   Borrowing Base Certificate

. Agent shall have received the Borrowing Base Certificate then required to be
delivered pursuant to Section 8.6, including, with respect to the initial
Borrowing made on the Closing Date only, a Borrowing Base Certificate dated as
of the most recent week-end preceding the Closing Date.

11.2.6.   LC Conditions

. With respect to the issuance of any Letter of Credit after the Closing Date,
each of the LC Conditions is satisfied.

11.3   Inapplicability of Conditions

.

None of the conditions precedent set forth in Sections 11.1 or 11.2 shall be
conditions to the obligation of (i) each Participating Lender to make payments
to Issuing Bank pursuant to Section 2.3.2, (ii) each Lender to deposit with
Agent such Lender's Pro Rata share of a Borrowing in accordance with
Section 4.1.2, (iii) each Lender to fund its Pro Rata share of a Revolver Loan
to repay outstanding Swingline Loans to BofA as provided in Section 4.1.3(ii),
(iv) each Lender to pay any amount payable to Agent or any other Lender pursuant
to this Agreement or (v) Agent to pay any amount payable to any Lender pursuant
to this Agreement.



11.4   Limited Waiver of Conditions Precedent

.

If Lenders shall make any Loan or otherwise extend any credit to Borrowers under
this Agreement at a time when any of the foregoing conditions precedent are not
satisfied (regardless of whether the failure of satisfaction of any such
conditions precedent was known or unknown to Agent or Lenders) unless Agent,
with the prior written consent of the Required Lenders, in writing waives
the satisfaction of any condition precedent, in which event such waiver shall
only be applicable for the specific instance given and only to the extent and
for the period of time expressly stated in such written waiver, the funding of
such Loan or other extension of credit shall not operate as a waiver of the
right of Agent and Lenders to insist upon the satisfaction of all conditions
precedent with respect to each subsequent Borrowing requested by Borrowers.



section 12.   EVENTS OF DEFAULT; REMEDIES ON DEFAULT

12.1.   Events of Default

.

The occurrence or existence of any one or more of the following events or
conditions shall constitute an "Event of Default" (each of which Events of
Default shall be deemed to exist unless and until waived by Agent and Lenders in
accordance with the provisions of Section 13.9):



12.1.1.   Payment of Obligations

. Borrowers shall (i) fail to pay any principal on any Loan or LC Obligation on
the due date thereof (whether due at stated maturity, on demand, upon
acceleration or otherwise), or (ii) fail to pay any interest on any Loan or LC
Obligation within 3 Business Days after the due date thereof (whether due at
stated maturity, on demand, upon acceleration or otherwise), or (iii) within 5
Business Days after the due date thereof (whether due at stated maturity, on
demand, upon acceleration or otherwise), fail to pay any other Obligations.

12.1.2.   Misrepresentations

. Any representation, warranty or other written statement to Agent or any Lender
by or on behalf of any Obligor, whether made in or furnished in compliance with
or in reference to any of the Loan Documents (including any representation made
in any Borrowing Base Certificate), proves to have been incorrect in any
material respect when made or furnished or when reaffirmed pursuant to
Section 9.2.

12.1.3.   Breach of Specific Covenants

. Any Borrower shall fail or neglect to perform, keep or observe any covenant
contained in (i) Sections 7.6, 8.1.1, 8.1.2, 8.2.4, 8.2.5, 8.2.6, 10.1.1,
10.1.6, 10.1.11, 10.2 or 10.3 on the date that such Borrower is required to
perform, keep or observe such covenant, or (ii) Section 8.6 with respect to
Borrowers' obligation to deliver Borrowing Base Certificates under Section 8.6
and Sections 10.1.3(i) through (iv) and Section 10.1.5 with respect to
Borrowers' obligation to deliver financial information under Sections 10.1.3(i)
through (iv) and Section 10.1.5, and such failure under clause (ii) hereof shall
remain unremedied (a) with respect to Section 8.6 (during any period in which
Borrowing Base Certificates are deliverable daily), 1 Business Day after Agent
shall have given Borrower Representative notice thereof, on more than 3
occasions during any 30 day period and (b) with respect to Section 8.6 (during a
period in which Borrowing Base Certificates are deliverable less frequently) and
Sections 10.1.3(i) through (iv) and Section 10.1.5, 3 Business Days after Agent
shall have given Borrower Representative notice thereof.

12.1.4.   Breach of Other Covenants

. Any Borrower shall fail or neglect to perform, keep or observe any covenant
contained in this Agreement or any other Loan Document (other than a covenant
which is dealt with specifically elsewhere in Section 12.1) and the breach of
such other covenant is not cured to Agent's and the Required Lender's
satisfaction within 30 days after Agent shall have given Borrower Representative
notice thereof.

12.1.5.   Other Defaults

. (i) There shall occur any default or event of default on the part of any
Obligor under any agreement, document or instrument to which such Obligor is a
party or by which such Obligor or any of its Properties is bound, creating or
relating to any Debt (including the Convertible Notes but excluding the
Obligations and the Senior Notes) in excess of $10,000,000 if (after giving
effect to the expiration of any grace period set forth therein) the payment or
maturity of such Debt may be accelerated in consequence of such default or event
of default or demand for payment of such Debt may be made; or (ii) the Senior
Notes shall not have been paid in full (but an Approved Escrow shall have been
established) and any holder of the Senior Notes shall have commenced an
enforcement action against any Consolidated Group Member; or (iii) the Senior
Notes shall not have been paid in full (and no Approved Escrow shall have been
established) and a default shall occur under the Senior Notes (after giving
effect to the expiration of any grace period set forth therein).

12.1.6.   Insolvency Proceeding

. Any Insolvency Proceeding shall be voluntarily commenced by any Obligor; in
connection with any such Insolvency Proceeding an interim trustee is appointed
to take possession all or a substantial portion of the Properties of such
Obligor or to operate all or any substantial portion of the business of such
Obligor or an order for relief shall have been issued or entered in connection
with such Insolvency Proceeding; or any Obligor shall make a general assignment
for the benefit of creditors.

12.1.7.   Involuntary Insolvency Proceeding

. Any Insolvency Proceeding is commenced against any Obligor and any of the
following events occur: such Obligor takes corporate action to consent to the
institution of the Insolvency Proceeding against it, the petition commencing the
Insolvency Proceeding is not timely controverted by such Obligor, the petition
commencing the Insolvency Proceeding is not dismissed within 60 days after the
date of the filing thereof (provided that, in any event, during the pendency of
any such period, Lenders shall be relieved from their obligation to make Loans
or otherwise extend credit to or for the benefit of Borrowers hereunder).

12.1.8.   Business Disruption; Condemnation

. There shall occur a cessation of a substantial part of the business of any one
or more Obligors for a period which may be reasonably expected to have a
Material Adverse Effect; or any substantial portion of the Collateral shall be
taken through condemnation or the value of such Property shall be materially
impaired through condemnation.

12.1.9.   ERISA

. A Reportable Event shall occur which Agent, in its reasonable discretion,
shall determine constitutes grounds for the termination by the Pension Benefit
Guaranty Corporation of any Plan or for the appointment by the appropriate
United States district court of a trustee for any Plan, or if any Plan shall be
terminated or any such trustee shall be requested or appointed, or if any
Borrower, any Subsidiary or any Obligor is in "default" (as defined in Section
4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan resulting
from such Borrower's, such Subsidiary's or such Obligor's complete or partial
withdrawal from such Multiemployer Plan, and, with respect to any of the events
described above, in the reasonable judgment of Agent, has a Material Adverse
Effect.

12.1.10.   Challenge to or Insufficiency of Loan Documents

. (i) Any Obligor or any of its Affiliates shall challenge or contest (or
support the challenge or contest of others) in any action, suit or proceeding
the validity or enforceability of any of the Loan Documents, the legality or
enforceability of any of the Obligations or the perfection or priority of any
Lien granted to Agent, or (ii) any of the Loan Documents ceases to be in full
force or effect for any reason other than releases by Agent of Liens in certain
Collateral to the extent expressly authorized by this Agreement or a full or
partial waiver or release by Agent and Lenders in accordance with the terms
thereof.

12.1.11.   Judgment

. One or more judgments or orders for the payment of money in an amount that
exceeds, individually or in the aggregate, $5,000,000 shall be entered against
any Borrower or any other Obligor and (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order, (ii) there shall be
any period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect or (iii) results in the creation or imposition of a Lien upon any of the
Collateral that is not a Permitted Lien.

12.1.12.   Repudiation of or Default Under Guaranty

. Any Guarantor shall revoke or attempt to revoke the Guaranty signed by such
Guarantor, or shall repudiate such Guarantor's liability thereunder.

12.1.13.   Criminal Forfeiture

. Any Obligor (or any of its Senior Officers) is criminally indicted or
convicted for (i) a felony committed in the conducted of the business of such
Obligor or (ii) any state or federal law (including the Controlled Substances
Act, the Money Laundering Control Act of 1986, and the Illegal Exportation of
War Materials Act) that could lead to a forfeiture of any material (as
determined by Agent in the exercise of its discretion) Collateral.

12.1.14.   Change of Control.

A Change of Control shall occur.

12.2.   Acceleration of Obligations; Termination of Commitments

.

Without in any way limiting the right of Agent to demand payment of any portion
of the Obligations payable on demand in accordance with this Agreement upon or
at any time after the occurrence of an Event of Default (other than pursuant to
Sections 12.1.6 and Section 12.1.7) and for so long as such Event of Default
shall exist, Agent may with the consent of the Required Lenders or upon receipt
of written instructions to do so from the Required Lenders, shall (a) declare
the principal of and any accrued interest on the Loans and all other Obligations
owing under any of the Loan Documents to be, whereupon the same shall become
without further notice or demand (all of which notice and demand each Borrower
expressly waives), forthwith due and payable and Borrowers shall forthwith pay
to Agent the entire principal of and accrued and unpaid interest on the Loans
and other Obligations plus reasonable attorneys' fees and court costs if such
principal and interest are collected by or through an attorney-at-law and
(b) terminate the Revolver Commitments; provided, however, that upon the
occurrence of an Event of Default specified in Section 12.1.6, all of the
Obligations shall become automatically due and payable without declaration,
notice or demand by Agent to or upon any Borrower or any other Obligor and the
Revolver Commitments shall automatically terminate as if terminated by Agent
pursuant to Section 6.2.1 and with the effects specified in Section 6.2.4.



12.3.   Other Remedies

.

Upon and after the occurrence of an Event of Default and for so long as such
Event of Default shall exist, Agent may in its discretion (and, upon receipt of
written direction of the Required Lenders, shall) institute any Enforcement
Action and exercise from time to time the following rights and remedies:



12.3.1.   All of the rights and remedies of a secured party under the UCC or
under other Applicable Law, and all other legal and equitable rights to which
Agent may be entitled under any of the Loan Documents, all of which rights and
remedies shall be cumulative and shall be in addition to any other rights or
remedies contained in this Agreement or any of the other Loan Documents, and
none of which shall be exclusive.

12.3.2.   The right to collect all amounts at any time payable to a Borrower
from any Account Debtor or other Person at any time indebted to such Borrower.

12.3.3.   The right to take immediate possession of any of the Collateral, and
to (i) require Borrowers to assemble the Collateral, at Borrowers' expense, and
make it available to Agent at a place designated by Agent which is reasonably
convenient to both parties, and (ii) enter any premises where any of the
Collateral shall be located and to keep and store the Collateral on said
premises until sold (and if said premises be owned or leased by a Borrower, then
such Borrower agrees not to charge Agent for storage of any Collateral therein).

12.3.4.   The right to sell or otherwise dispose of all or any Collateral in its
then condition, or after any further manufacturing or processing thereof, at
public or private sale or sales, with such notice as may be required by
Applicable Law, in lots or in bulk, for cash or on credit, all as Agent, in its
discretion, may deem advisable. Each Borrower agrees that any requirement of
notice to any Borrower or any other Obligor of any proposed public or private
sale or other disposition of Collateral by Agent shall be deemed reasonable
notice thereof if given at least 10 days prior thereto, and such sale may be at
such locations as Agent may designate in said notice. Agent shall have the right
to conduct such sales on any Borrower's or any other Obligor's premises, without
charge therefor, and such sales may be adjourned from time to time in accordance
with Applicable Law. Agent shall have the right to sell, lease or otherwise
dispose of the Collateral, or any part thereof, for cash, credit or any
combination thereof, and Agent may purchase all or any part of the Collateral at
public or, if permitted by law, private sale and, in lieu of actual payment of
such purchase price, may set off the amount of such price against
the Obligations. The proceeds realized from the sale or other disposition of any
Collateral may be applied, after allowing 2 Business Days for collection, first
to any Extraordinary Expenses incurred by Agent and then to the remainder of the
Obligations as specified in Section 5.6.1.

12.3.5.   The right to obtain the appointment of a receiver, without notice of
any kind whatsoever, to take possession of the Collateral and to exercise such
rights and powers as the court appointing such receiver shall confer upon such
receiver.

12.3.6.   The right to exercise all of Agent's remedies under the Mortgages with
respect to any Real Estate.

12.3.7.   The right to require Borrowers to Cash Collateralize outstanding
Letters of Credit, and, if Borrowers fail promptly to make such deposit, Lenders
may (and shall upon the direction of the Required Lenders) advance such amount
as a Revolver Loan (whether or not an Out-of-Formula Condition exists or is
created thereby or the Commitments have been terminated). Any such deposit or
advance shall be held by Agent in the Cash Collateral Account to fund future
payments on any Letter of Credit. When all Letters of Credit have been drawn
upon or expired, any amounts remaining in the Cash Collateral Account shall be
applied against any outstanding Obligations, or, after Full Payment of all
Obligations, returned to Borrowers.

12.3.8.   Upon and after the occurrence of an Event of Default and for so long
as such Event of Default shall exist, the right of Agent to exercise any option
to purchase the building, improvements and Equipment that are leased by Parent
from the Pleasants County Development Authority in Willow Island, West Virginia
(to the extent that such Collateral is a component of the Borrowing Base).

Agent is hereby granted a non-exclusive license or other right to use, license
or sub-license (exercisable without payment of royalty or other compensation to
any Obligor or any other Person) any or all of each Borrower's Intellectual
Property and all of each Borrower's computer hardware and software trade
secrets, brochures, customer lists, promotional and advertising materials,
labels, and packaging materials, and any Property of a similar nature, in
advertising for sale, marketing, selling and collecting and in completing the
manufacturing of any Collateral, and each Borrower's rights under all licenses
and all franchise agreements shall inure to Agent's benefit so long as such
Event of Default shall exist.

12.4   Setoff

.

In addition to any Liens granted under any of the Loan Documents and any rights
now or hereafter available under Applicable Law, Agent and each Lender (and each
of their respective Affiliates) is hereby authorized by Borrowers at any time
that an Event of Default exists, without notice to Borrowers or any other Person
(any such notice being hereby expressly waived), to set off and to appropriate
and apply any and all deposits, general or special (including certificates of
deposit whether matured or unmatured (but not including trust accounts)) and any
other Debt at any time held or owing by such Lender or any of their Affiliates
to or for the credit or the account of any Borrower against and on account of
the Obligations of Borrowers arising under the Loan Documents to Agent, such
Lender or any of their Affiliates, including all Loans and LC Obligations and
all claims of any nature or description arising out of or in connection with
this Agreement, irrespective of whether or not (i) Agent or such Lender shall
have made any demand hereunder, (ii) Agent, at the request or with the consent
of the Required Lenders, shall have declared the principal of and interest on
the Loans and other amounts due hereunder to be due and payable as permitted by
this Agreement and even though such Obligations may be contingent or unmatured
or (iii) the Collateral for the Obligations is adequate. Notwithstanding the
foregoing, each of Agent and Lenders agree with each other that it shall not,
without the express consent of the Required Lenders, and that it shall (to
the extent that it is lawfully entitled to do so) upon the request of the
Required Lenders, exercise its setoff rights hereunder against any accounts of
any Borrower now or hereafter maintained with Agent, such Lender or any
Affiliate of any of them, but no Borrower shall have any claim or cause of
action against Agent or any Lender for any setoff made without the consent of
the Required Lenders and the validity of any such setoff shall not be impaired
by the absence of such consent. If any party (or its Affiliate) exercises the
right of setoff provided for hereunder, such party shall be obligated to share
any such setoff in the manner and to the extent required by Section 13.5.



12.5   Remedies Cumulative; No Waiver.

12.5.1.   All covenants, conditions, provisions, warranties, guaranties,
indemnities, and other undertakings of Borrowers contained in this Agreement,
the other Loan Documents, or any other agreement between Agent or any Lender and
any Obligor, heretofore, concurrently, or hereafter entered into, shall be
deemed cumulative to and not in derogation or substitution of any of the terms,
covenants, conditions, or agreements of Borrowers herein contained. The rights
and remedies of Agent and Lenders under this Agreement and the other
Loan Documents shall be cumulative and not exclusive of any rights or remedies
that Agent or any Lender would otherwise have.

12.5.2.   The failure or delay of Agent or any Lender to require strict
performance by Borrowers of any provision of any of the Loan Documents or to
exercise or enforce any rights, Liens, powers or remedies under any of the Loan
Documents or with respect to any Collateral shall not operate as a waiver of
such performance, Liens, rights, powers and remedies, but all such requirements,
Liens, rights, powers, and remedies shall continue in full force and effect
until all Loans and all other Obligations owing or to become owing from
Borrowers to Agent and Lenders shall have been fully satisfied. None of the
undertakings, agreements, warranties, covenants and representations of Borrowers
contained in this Agreement or any of the other Loan Documents and no Event of
Default shall be deemed to have been suspended or waived by Agent or any Lender,
unless such suspension or waiver is by an instrument in writing specifying such
suspension or waiver and is signed by a duly authorized representative of Agent
or such Lender and directed to Borrowers.

12.5.3.   If Agent or any Lender shall accept performance by a Borrower, in
whole or in part, of any obligation that such Borrower is required by any of the
Loan Documents to perform only when a Default or Event of Default exists, or if
Agent or any Lender shall exercise any right or remedy under any of the Loan
Documents that may not be exercised other than when a Default or Event of
Default exists, Agent's or Lender's acceptance of such performance by a Borrower
or Agent's or Lender's exercise of any such right or remedy shall not operate to
waive any such Event of Default or to preclude the exercise by Agent or any
Lender of any other right or remedy, unless otherwise expressly agreed in
writing by Agent or such Lender, as the case may be.

section 13   AGENT

13.1   Appointment, Authority and Duties of Agent.

13.1.1.   Each Lender hereby irrevocably appoints and designates BofA as Agent
to act as herein specified. Agent may, and each Lender by its acceptance of a
Note and becoming a party to this Agreement shall be deemed irrevocably to have
authorized Agent to, enter into all Loan Documents to which Agent is or is
intended to be a party and all amendments hereto and all Security Documents at
any time executed by any Obligor, for its benefit and the Pro Rata benefit of
Lenders and, except as otherwise provided in this Section 13, to exercise such
rights and powers under this Agreement and the other Loan Documents as are
specifically delegated to Agent by the terms hereof and thereof, together with
such other rights and powers as are reasonably incidental thereto. Each Lender
agrees that any action taken by Agent or the Required Lenders in accordance with
the provisions of this Agreement or the other Loan Documents, and the exercise
by Agent or the Required Lenders of any of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all Lenders. Without limiting the
generality of the foregoing, Agent shall have the sole and exclusive right and
authority to (a) act as the disbursing and collecting agent for Lenders with
respect to all payments and collections arising in connection with this
Agreement and the other Loan Documents; (b) execute and deliver as Agent each
Loan Document and accept delivery of each such agreement by any Obligor or any
other Person; (c) act as collateral agent for Secured Parties for purposes of
the perfection of all security interests and Liens created by this Agreement or
the Security Documents and, subject to the direction of the Required Lenders,
for all other purposes stated therein, provided that Agent hereby appoints,
authorizes and directs each Lender to act as a collateral sub-agent for Agent
and the other Lenders for purposes of the perfection of all security interests
and Liens with respect to a Borrower's Deposit Accounts maintained with, and all
cash and Cash Equivalents held by, such Lender; (d) subject to the direction of
the Required Lenders, manage, supervise or otherwise deal with the Collateral;
and (e) except as may be otherwise specifically restricted by the terms of this
Agreement and subject to the direction of the Required Lenders, exercise all
remedies given to Agent with respect to any of the Collateral under the Loan
Documents relating thereto and Applicable Law. The duties of Agent shall be
ministerial and administrative in nature, and Agent shall not have by reason of
this Agreement or any other Loan Document a fiduciary relationship with any
Lender (or any Lender's participants). Unless and until its authority to do so
is revoked in writing by Required Lenders, Agent alone shall be authorized to
determine whether any Accounts or Inventory constitute Eligible Accounts or
Eligible Inventory (basing such determination in each case upon the meanings
given to such terms in Section 1), or whether to impose or release any reserve,
and to exercise its own credit judgment in connection therewith, which
determinations and judgments, if exercised in good faith, shall exonerate Agent
from any liability to Lenders or any other Person for any errors in judgment.

13.1.2.   Agent (which term, as used in this sentence, shall include reference
to Agent's officers, directors, employees, attorneys, agents and Affiliates and
to the officers, directors, employees, attorneys and agents of Agent's
Affiliates) shall not: (a) have any duties or responsibilities except those
expressly set forth in this Agreement and the other Loan Documents or (b) be
required to take, initiate or conduct any Enforcement Action (including any
litigation, foreclosure or collection proceedings hereunder or under any of the
other Loan Documents) except to the extent directed to do so by the Required
Lenders during the continuance of any Event of Default. The conferral upon Agent
of any right hereunder shall not imply a duty on Agent's part to exercise any
such right unless instructed to do so by the Required Lenders in accordance with
this Agreement.

13.1.3.   Agent may perform any of its duties by or through its agents and
employees and may employ one or more Agent Professionals and shall not be
responsible for the negligence or misconduct of any such Agent Professionals
selected by it with reasonable care. Each Lender agrees promptly to pay to
Agent, on demand, such Lender's Pro Rata share of any such reimbursement for
expenses (including Extraordinary Expenses) that is not timely made by Borrowers
to Agent.

13.1.4.   The rights, remedies, powers and privileges conferred upon Agent
hereunder and under the other Loan Documents may be exercised by Agent without
the necessity of the joinder of any other parties unless otherwise required by
Applicable Law. If Agent shall request instructions from the Required Lenders
with respect to any act or action (including the failure to act) in connection
with this Agreement or any of the other Loan Documents, Agent shall be entitled
to refrain from such act or taking such action unless and until Agent shall have
received instructions from the Required Lenders; and Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against Agent as
a result of Agent acting or refraining from acting hereunder or under any of the
Loan Documents pursuant to or in accordance with the instructions of the
Required Lenders except for Agent's own gross negligence or willful misconduct
in connection with any action taken by it. Notwithstanding anything to the
contrary contained in this Agreement, Agent shall not be required to take any
action that is in its opinion contrary to Applicable Law or the terms of any of
the Loan Documents or that would in its reasonable opinion subject it or any of
its officers, employees or directors to personal liability.

13.1.5.   Agent shall promptly, upon receipt thereof, forward to each Lender
(i) copies of any significant written notices, reports, certificates and other
information received by Agent from any Obligor and (ii) copies of the results of
any field audits or other examinations made or prepared by or on behalf of Agent
in accordance with Section 10.1.1 with respect to Borrowers or the Collateral
(each, a "Report" and collectively, "Reports").

13.2   Agreements Regarding Collateral and Examination Reports.

13.2.1.   Lenders hereby irrevocably authorize Agent to release any Lien with
respect to any Collateral (i) upon the termination of the Commitments and Full
Payment of the Obligations, (ii) that is the subject of an Asset Disposition
which Borrower Representative certifies in writing to Agent is a Permitted Asset
Disposition (and Agent may rely conclusively on any such certificate without
further inquiry), (iii) other releases of Collateral the fair market value of
which does not exceed, as to all such Collateral, the lesser of $10,000,000 or
ten percent of the aggregate Commitments on such date, in the aggregate during
any Fiscal Year, and (iv) with the written consent of all Lenders. Agent agrees
to take action reasonably requested by Borrowers to evidence the release of its
Lien on any assets sold or transferred pursuant to a Permitted Asset
Disposition. Agent shall have no obligation whatsoever to any of the Lenders to
assure that any of the Collateral exists or is owned by a Borrower or is cared
for, protected or insured or has been encumbered, or that Agent's Liens have
been properly, sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority or to exercise any duty of
care with respect to any of the Collateral.

13.2.2.   Agent and Lenders each hereby appoints each other Lender as agent for
the purpose of perfecting Liens (for the benefit of Secured Parties) in any
Collateral that, in accordance with the UCC or any other Applicable Law, can be
perfected only by possession. Should any Lender obtain possession of any such
Collateral, such Lender shall notify Agent thereof, and, promptly upon Agent's
request therefor, shall deliver such Collateral to Agent or otherwise deal with
such Collateral in accordance with Agent's instructions.

13.2.3.   Each Lender agrees that neither BofA nor Agent makes any
representation or warranty as to the accuracy or completeness of any Report and
shall not be liable for any information contained in or omitted from any such
Report; agrees that the Reports are not intended to be comprehensive audits or
examinations and that BofA or Agent or any other Person performing any audit or
examination will inspect only specific information regarding Obligations or the
Collateral and will rely significantly upon Borrowers' books and records as well
as upon representations of Borrowers' officers and employees; agrees to keep all
Reports confidential and strictly for its internal use and not to distribute the
Reports (or the contents thereof) to any Person (except to its Participants,
attorneys, accountants and other Persons with whom such Lender has a
confidential relationship) or use any Report in any other manner; and, without
limiting the generality of any other indemnification contained herein, agrees to
hold Agent and any other Person preparing a Report harmless from any action that
the indemnifying Lender may take or conclusion the indemnifying Lender may reach
or draw from any Report in connection with any Loans or other credit
accommodations that the indemnifying Lender has made or may make to Borrowers,
or the indemnifying Lender's participation in, or its purchase of, a loan or
loans of any Obligor, and to pay and protect, and indemnify, defend and hold
Agent and each other such Person preparing a Report harmless from and against
all claims, actions, proceedings, damages, costs, expenses and other amounts
(including attorneys' fees) incurred by Agent and any such other Person
preparing a Report as the direct or indirect result of any third parties who
might obtain all or any part of any Report through the indemnifying Lender.

13.3.   Reliance By Agent

.

Agent shall be entitled to rely, and shall be fully protected in so relying,
upon any certification, notice or other communication (including any thereof by
telephone, telex, telegram, telecopier message or cable) believed by it to be
genuine and correct and to have been signed, sent or made by or on behalf of the
proper Person or Persons, and upon advice and statements of Agent Professionals
selected by Agent. Without limiting the generality of the foregoing, Agent may
rely upon any Notice of Borrowing, LC Request, Notice of Conversion/Continuation
or any similar notice or request believed by Agent to be genuine. As to any
matters not expressly provided for by this Agreement or any of the other Loan
Documents, Agent shall in all cases be fully protected in acting or refraining
from acting hereunder and thereunder in accordance with the instructions of the
Required Lenders, and such instructions of the Required Lenders and any action
taken or failure to act pursuant thereto shall be binding upon Lenders.



13.4.   Action Upon Default

.

Agent shall not be deemed to have knowledge of the occurrence of a Default or an
Event of Default unless it has received written notice from a Lender or any or
all Borrowers specifying the occurrence and nature of such Default or Event of
Default. If Agent shall receive such a notice of a Default or an Event of
Default or shall otherwise acquire actual knowledge of any Default or Event of
Default, Agent shall promptly notify Lenders in writing and Agent shall take
such action and assert such rights under this Agreement and the other Loan
Documents, or shall refrain from taking such action and asserting such rights,
as the Required Lenders shall direct from time to time. If any Lender shall
receive a notice of a Default or an Event of Default or shall otherwise acquire
actual knowledge of any Default or Event of Default, such Lender shall promptly
notify Agent and the other Lenders in writing. As provided in Section 13.3,
Agent shall not be subject to any liability by reason of acting or refraining to
act pursuant to any request of the Required Lenders except for its own willful
misconduct or gross negligence in connection with any action taken by it. Before
directing Agent to take or refrain from taking any action or asserting any
rights or remedies under this Agreement and the other Loan Documents on account
of any Event of Default, the Required Lenders shall consult with and seek the
advice of (but without having to obtain the consent of) each other Lender, and
promptly after directing Agent to take or refrain from taking any such action or
asserting any such rights, the Required Lenders will so advise each other Lender
of the action taken or refrained from being taken and, upon request of any
Lender, will supply information concerning actions taken or not taken. In no
event shall the Required Lenders, without the prior written consent of each
Lender, direct Agent to accelerate and demand payment of the Loans held by one
Lender without accelerating and demanding payment of all other Loans or
to terminate the Commitments of one or more Lenders without terminating the
Commitments of all Lenders. Each Lender agrees that, except as otherwise
provided in any of the Loan Documents or with the written consent of Agent and
the Required Lenders, it will not take any legal action or institute any action
or proceeding against any Obligor with respect to any of the Obligations or
Collateral or accelerate or otherwise enforce its portion of the Obligations.
Without limiting the generality of the foregoing, none of Lenders may exercise
any right that it might otherwise have under Applicable Law to credit bid at
foreclosure sales, UCC sales or other similar sales or dispositions of any of
the Collateral except as authorized by Agent and the Required Lenders.
Notwithstanding anything to the contrary set forth in this Section 13.4 or
elsewhere in this Agreement, each Lender shall be authorized to take such action
to preserve or enforce its rights against any Obligor where a deadline or
limitation period is otherwise applicable and would, absent the taken of
specified action, bar the enforcement of Obligations held by such Lender against
such Obligor, including the filing of proofs of claim in any Insolvency
Proceeding.



13.5   Ratable Sharing

.

If any Lender shall obtain any payment or reduction (including any amounts
received as adequate protection of a bank account deposit treated as cash
collateral under the Bankruptcy Code) of any Obligation of Borrowers (whether
voluntary, involuntary, through the exercise of any right of set-off or
otherwise) in excess of its Pro Rata share of payments or reductions on account
of such Obligations obtained by all of the Lenders, such Lender shall forthwith
(i) notify the other Lenders and Agent of such receipt and (ii) purchase from
the other Lenders such participations in the affected Obligations as shall be
necessary to cause such purchasing Lender to share the excess payment or
reduction, net of costs incurred in connection therewith, on a Pro Rata basis,
provided that if all or any portion of such excess payment or reduction is
thereafter recovered from such purchasing Lender or additional costs are
incurred, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery or such additional costs, but without interest. Each
Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 13.5 may, to the fullest extent permitted by
Applicable Law, exercise all of its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of Borrowers in the amount of such participation.



13.6.   Indemnification of Agent Indemnitees.

13.6.1.   Each Lender agrees to indemnify and defend the Agent Indemnitees (to
the extent not reimbursed by Borrowers, but without limiting the indemnification
obligations of Obligors under any of the Loan Documents), on a Pro Rata basis,
and to hold each of the Agent Indemnitees harmless from and against, any and all
Claims which may be imposed on, incurred by or asserted against any of the Agent
Indemnitees in any way related to or arising out of any of the Loan Documents or
referred to herein or therein or the transactions contemplated thereby
(including the costs and expenses which Borrowers are obligated to pay under
Section 15.2 or amounts Agent may be called upon to pay in connection with any
lockbox or Dominion Account arrangement contemplated hereby or under any
indemnity, guaranty or other assurance of payment or performance given by Agent
pursuant to Section 3.4.2 or the enforcement of any of the terms of any Loan
Documents.

13.6.2.   Without limiting the generality of the foregoing provisions of this
Section 13.6, if Agent should be sued by any receiver, trustee in bankruptcy,
debtor-in-possession or other Person on account of any alleged preference or
fraudulent transfer received or alleged to have been received from any Borrower
or any other Obligor as the result of any transaction under the Loan Documents,
then in such event any monies paid by Agent in settlement or satisfaction of
such suit, together with all Extraordinary Expenses incurred by Agent in the
defense of same, shall be promptly reimbursed to Agent by Lenders to the extent
of each Lender's Pro Rata share.

13.6.3.   Without limiting the generality of the foregoing provisions of this
Section 13.6, if at any time (whether prior to or after the Commitment
Termination Date) any action or proceeding shall be brought against any of the
Agent Indemnitees by an Obligor or by any other Person claiming by, through or
under an Obligor, to recover damages for any act taken or omitted by Agent under
any of the Loan Documents or in the performance of any rights, powers or
remedies of Agent against any Obligor, any Account Debtor, the Collateral or
with respect to any Loans, or to obtain any other relief of any kind on account
of any transaction involving any Agent Indemnitees under or in relation to any
of the Loan Documents, each Lender agrees to indemnify, defend and hold the
Agent Indemnitees harmless with respect thereto and to pay to the Agent
Indemnitees such Lender's Pro Rata share of such amount as any of the Agent
Indemnitees shall be required to pay by reason of a judgment, decree, or other
order entered in such action or proceeding or by reason of any compromise or
settlement agreed to by the Agent Indemnitees, including all interest and costs
assessed against any of the Agent Indemnitees in defending or compromising such
action, together with attorneys' fees and other legal expenses paid or incurred
by the Agent Indemnitees in connection therewith; provided, however, that no
Lender shall be liable to any Agent Indemnitee for any of the foregoing to the
extent that they arise solely from the willful misconduct or gross negligence of
such Agent Indemnitee. In Agent's discretion, Agent may also reserve for or
satisfy any such judgment, decree or order from proceeds of Collateral prior to
any distributions therefrom to or for the account of Lenders.

13.7   Limitation on Responsibilities of Agent

.

Agent shall in all cases be fully justified in failing or refusing to act
hereunder unless it shall have received further assurances to its satisfaction
from Lenders of their indemnification obligations under Section 13.6 against any
and all indemnified Claims which may be incurred by Agent by reason of taking or
continuing to take any such action. Agent shall not be liable to Lenders for any
action taken or omitted to be taken under or in connection with this Agreement
or the other Loan Documents except as a result and to the extent of losses
caused by the Agent's actual gross negligence or willful misconduct. Agent does
not assume any responsibility for any failure or delay in performance or breach
by any Obligor or any Lender of its obligations under this Agreement or any of
the other Loan Documents. Agent does not make to Lenders, and no Lender makes to
Agent or the other Lenders, any express or implied warranty, representation or
guarantee with respect to the Obligations, the Collateral, the Loan Documents or
any Obligor. Neither Agent nor any of its officers, directors, employees,
attorneys or agents shall be responsible to Lenders, and no Lender nor any of
its agents, attorneys or employees shall be responsible to Agent or the other
Lenders, for: (i) any recitals, statements, information, representations or
warranties contained in any of the Loan Documents or in any certificate or other
document furnished pursuant to the terms hereof; (ii) the execution, validity,
genuineness, effectiveness or enforceability of any of the Loan Documents;
(iii) the genuineness, enforceability, collectibility, value, sufficiency,
location or existence of any Collateral, or the validity, extent, perfection or
priority of any Lien therein; (iv) the validity, enforceability or
collectibility of any the Obligations; or (v) the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
any Obligor or any Account Debtor. Neither Agent nor any of its officers,
directors, employees, attorneys or agents shall have any obligation to any
Lender to ascertain or inquire into the existence of any Default or Event of
Default, the observance or performance by any Obligor of any of the duties or
agreements of such Obligor under any of the Loan Documents or the satisfaction
of any conditions precedent contained in any of the Loan Documents. Agent may
consult with and employ legal counsel, accountants and other experts and shall
be entitled to act upon, and shall be fully protected in any action taken in
good faith reliance upon, any advice given by such experts.



13.8.   Successor Agent and Co-Agents.

13.8.1.   Subject to the appointment and acceptance of a successor Agent as
provided below, Agent may resign at any time by giving at least 30 days written
notice thereof to each Lender and Borrowers. Upon receipt of any notice of such
resignation, the Required Lenders, after prior consultation with (but without
having to obtain consent of) each Lender, shall have the right to appoint a
successor Agent which shall be (i) a Lender, (ii) a United States based
Affiliate of a Lender, or (iii) a commercial bank that is organized under the
laws of the United States or of any State thereof and has a combined capital
surplus of at least $200,000,000 and, provided no Event of Default then exists,
is reasonably acceptable to Borrowers (and for purposes hereof, any successor to
BofA shall be deemed acceptable to Borrowers). If no successor agent is
appointed prior to the effective date of the resignation of Agent, then Agent
may appoint, after consultation with Lenders and Borrower Representative, a
successor agent from among Lenders. Upon the acceptance by a successor Agent of
an appointment to serve as Agent hereunder, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent without further act, deed or conveyance, and the retiring
Agent shall be discharged from its duties and obligations hereunder but shall
continue to enjoy the benefits of the indemnification set forth in Sections 13.6
and 15.2. After any retiring Agent's resignation hereunder as Agent, the
provisions of this Section 13 (including the provisions of Section 13.6) shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent. Notwithstanding anything to the
contrary contained in this Agreement, any successor by merger or acquisition of
the stock or assets of BofA shall continue to be Agent hereunder without further
act on the part of the parties hereto unless such successor shall resign in
accordance with the provisions hereof.

13.8.2.   It is the intent of the parties that there shall be no violation of
any Applicable Law denying or restricting the right of financial institutions to
transact business as agent or otherwise in any jurisdiction. In case of
litigation under any of the Loan Documents, or in case Agent deems that by
reason of present or future laws of any jurisdiction Agent might be prohibited
from exercising any of the powers, rights or remedies granted to Agent or
Lenders hereunder or under any of the Loan Documents or from holding title to or
a Lien upon any Collateral or from taking any other action which may be
necessary hereunder or under any of the Loan Documents, Agent may appoint an
additional Person as a separate collateral agent or co-collateral agent which is
not so prohibited from taking any of such actions or exercising any of such
powers, rights or remedies. If Agent shall appoint an additional Person as a
separate collateral agent or co-collateral agent as provided above, each and
every remedy, power, right, claim, demand or cause of action intended by any of
the Loan Documents to be exercised by or vested in or conveyed to Agent with
respect thereto shall be exercisable by and vested in such separate collateral
agent or co-collateral agent, but only to the extent necessary to enable such
separate collateral agent or co-collateral agent to exercise such powers, rights
and remedies, and every covenant and obligation necessary to the exercise
thereof by such separate collateral agent or co-collateral agent shall run to
and be enforceable by either of them. Should any instrument from Lenders be
required by the separate collateral agent or co-collateral agent so appointed by
Agent in order more fully and certainly to vest in and confirm to him or it such
rights, powers, duties and obligations, any and all of such instruments shall,
on request, be executed, acknowledged and delivered by Lenders whether or not a
Default or Event of Default then exists. In case any separate collateral agent
or co-collateral agent, or a successor to either, shall die, become incapable of
acting, resign or be removed, all the estates, properties, rights, powers,
duties and obligations of such separate collateral agent or co-collateral agent,
so far as permitted by Applicable Law, shall vest in and be exercised by the
Agent until the appointment of a new collateral agent or successor to such
separate collateral agent or co-collateral agent.

13.9.   Consents, Amendments and Waivers; Out-of-Formula Loans.

13.9.1.   No amendment or modification of any provision of this Agreement or any
of the other Loan Documents, nor any waiver of any Default or Event of Default,
shall be effective without the prior written agreement or consent of the
Required Lenders; provided, however, that

(i) without the prior written consent of Agent, no amendment or waiver shall be
effective with respect to any provision in any of the Loan Documents (including
Section 3.4 and this Section 13) to the extent such provision relates to the
rights, duties, immunities, exculpation, indemnification or discretion of Agent;

(ii) without the prior written consent of Issuing Bank, no amendment or waiver
with respect to any of the LC Obligations or the provisions of Sections 2.3,
4.1.3 or 11.2.6 shall be effective;

(iii) without the prior written consent of all Lenders (except a defaulting
Lender as provided in Section 4.2) no amendment or waiver shall be effective
that would:

(a) release Collateral not required or permitted by Section 13.2.1 or any other
Loan Document to be released;

(b) extend the final maturity date of any Loan or the scheduled payment date of
any installment of any Loan;

(c) reduce the rate or extend the time of payment of interest thereon, or change
the method of calculating interest thereon (other than any waiver of the Default
Rate), or reduce or extend the time of payment of any fee payable to the Lenders
hereunder;

(d) reduce the principal amount of, or increase the amount of any Lender's
Commitment;

(e) amend, modify or waive any provision of this Section 13.9;

(f) amend the Loan Agreement to increase the percentages set forth in the
definition of "Borrowing Base" or change any of the definitions contained in the
definition of "Borrowing Base";

(g) (i) subordinate the payment or performance of the Loans to any other Debt or
(ii) subordinate the Lien of Agent in the Collateral to any other Lien in favor
of another Person (except for those Permitted Liens that have priority as a
matter of law or are permitted under Section 10.2.5(iv), (vii), (xiv) or (xvi));
and

(h) amend the definitions of "Pro Rata" or "Required Lenders."

The making of any Loans hereunder by any Lender during the existence of a
Default or Event of Default shall not be deemed to constitute a waiver of such
Default or Event of Default. Any waiver or consent granted by Lenders hereunder
shall be effective only if in writing and then only in the specific instance and
for the specific purpose for which it was given.

13.9.2.   No Borrower will, directly or indirectly, pay or cause to be paid any
remuneration or other thing of value, whether by way of supplemental or
additional interest, fee or otherwise, to any Lender (in its capacity as
a Lender hereunder) as consideration for or as an inducement to the consent to
or agreement by such Lender with any waiver or amendment of any of the terms and
provisions of this Agreement or any of the other Loan Documents, unless such
remuneration or thing of value is concurrently paid, on the same terms, on a Pro
Rata or other mutually agreed upon basis to all Lenders; provided, however, that
Borrowers may contract to pay a fee only to those Lenders who actually vote in
writing to approve any waiver or amendment of the terms and provisions of this
Agreement or any of the other Loan Documents to the extent that such waiver or
amendment may be implemented by vote of the Required Lenders and such waiver or
amendment is in fact approved.

13.9.3.   Any request, authority or consent of any Person who, at the time of
making such request or giving such a authority or consent, is a Lender, shall be
conclusive and binding upon any Transferee of such Lender.

13.9.4.   Unless otherwise directed in writing by the Required Lenders, Agent
may require Lenders to honor requests by Borrowers for Out-of-Formula Loans (in
which event, and notwithstanding anything to the contrary set forth in Section
2.1.1 or elsewhere in this Agreement, Lenders shall continue to make Revolver
Loans up to their Pro Rata share of the Commitments) and to forbear from
requiring Borrowers to cure an Out-of-Formula Condition, (1) when no Event of
Default exists (or if an Event of Default exists, when the existence of such
Event of Default is not known by Agent), if and for so long as (i) such
Out-of-Formula Condition does not continue for a period of more than 15
consecutive days, following which no Out-of-Formula Condition exists for at
least 15 consecutive days before another Out-of-Formula Condition exists
(provided, however, that there shall not be more than 4 of such 15-day
Out-of-Formula Condition periods during any single Loan Year), (ii) the amount
of the Revolver Loans outstanding at any time does not exceed the aggregate of
the Commitments at such time, and (iii) the Out-of-Formula Condition is not
known by Agent at the time in question to exceed $10,000,000; and (2) regardless
of whether or not an Event of Default exists, if Agent discovers the existence
of an Out-of-Formula Condition not previously known by it to exist, but Lenders
shall be obligated to continue making such Revolver Loans as directed by Agent
only (A) if the amount of the Out-of-Formula Condition is not increased by more
than $5,000,000 above the amount determined by Agent to exist on the date of
discovery thereof and (B) for a period not to exceed 5 Business Days. In no
event shall any Borrower or any other Obligor be deemed to be a beneficiary of
this Section 13.9.4 or authorized to enforce any of the provisions of this
Section 13.9.4.

13.10.   Due Diligence and Non-Reliance

.

Each Lender hereby acknowledges and represents that it has, independently and
without reliance upon Agent or the other Lenders, and based upon such documents,
information and analyses as it has deemed appropriate, made its own credit
analysis of each Obligor and its own decision to enter into this Agreement and
to fund the Loans to be made by it hereunder, issue Letters of Credit and
purchase participations in the LC Obligations pursuant to Section 2.3.2, and
each Lender has made such inquiries concerning the Loan Documents, the
Collateral and each Obligor as such Lender feels necessary and appropriate, and
has taken such care on its own behalf as would have been the case had it entered
into the other Loan Documents without the intervention or participation of the
other Lenders or Agent. Each Lender hereby further acknowledges and represents
that the other Lenders and Agent have not made any representations or warranties
to it concerning any Obligor, any of the Collateral or the legality, validity,
sufficiency or enforceability of any of the Loan Documents. Each Lender also
hereby acknowledges that it will, independently and without reliance upon the
other Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and in taking or refraining to take any
other action under this Agreement or any of the other Loan Documents. Except for
notices, reports and other information expressly required to be furnished to
Lenders by Agent hereunder, Agent shall not have any duty or responsibility to
provide any Lender with any notices, reports or certificates furnished to Agent
by any Obligor or any credit or other information concerning the affairs,
financial condition, business or Properties of any Obligor (or any of its
Affiliates) which may come into possession of Agent or any of Agent's
Affiliates.



13.11   Representations and Warranties of Lenders.

Each Lender represents and warrants to each Borrower, Agent and the other
Lenders that it has the power to enter into and perform its obligations under
this Agreement and the other Loan Documents, and that it has taken all necessary
and appropriate action to authorize its execution and performance of
this Agreement and the other Loan Documents to which it is a party, each of
which will be binding upon it and the obligations imposed upon it herein or
therein will be enforceable against it in accordance with the respective terms
of such documents; and none of the consideration used by it to make or fund its
Loans or to participate in any other transactions under this Agreement
constitutes for any purpose of ERISA or Section 4975 of the Internal Revenue
Code assets of any "plan" as defined in Section 3(3) of ERISA or Section 4975 of
the Internal Revenue Code and the rights and interests of such Lender in and
under the Loan Documents shall not constitute plan assets under ERISA.

13.12   The Required Lenders

.

As to any provisions of this Agreement or the other Loan Documents under which
action may or is required to be taken upon direction or approval of the Required
Lenders, the direction or approval of the Required Lenders shall be binding upon
each Lender to the same extent and with the same effect as if each Lender joined
therein. Notwithstanding anything to the contrary contained in this Agreement,
Borrowers shall not be deemed to be a beneficiary of, or be entitled to enforce,
sue upon or assert as a defense to any of the Obligations, any provisions of
this Agreement that requires Agent or any Lender to act, or conditions their
authority to act, upon the direction or consent of the Required Lenders; and any
action taken by Agent or any Lender that requires the consent or direction of
the Required Lenders as a condition to taking such action shall, insofar as
Borrowers are concerned, be presumed to have been taken with the requisite
consent or direction of the Required Lenders.



13.13.   Several Obligations

.

The obligations and Commitment of each Lender under this Agreement and the other
Loan Documents are several and neither Agent nor any Lender shall be responsible
for the performance by the other Lenders of its obligations or Commitment
hereunder or thereunder. Notwithstanding any liability of Lenders stated to be
joint and several to third Persons under any of the Loan Documents, such
liability shall be shared, as among Lenders, Pro Rata.



13.14.   Agent in its Individual Capacity

.

With respect to its obligation to lend under this Agreement, the Loans made by
it and each Note issued to it, Agent shall have the same rights and powers
hereunder and under the other Loan Documents as any other Lender or holder of a
Note and may exercise the same as though it were not performing the duties
specified herein; and the terms "Lenders," "Required Lenders," or any similar
term shall, unless the context clearly otherwise indicates, include Agent in its
capacity as a Lender. Agent and its Affiliates may each accept deposits from,
maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with any Borrower or any other Obligor, or any Affiliate
of any Borrower or any other Obligor, as if it were any other bank and without
any duty to account therefor (or for any fees or other consideration received in
connection therewith) to the other Lenders. BofA or its Affiliates may receive
information regarding any Borrower or any of such Borrower's Affiliates and
Account Debtors (including information that may be subject to confidentiality
obligations in favor of Borrowers or any of their Affiliates) and Lenders
acknowledge that neither Agent nor BofA shall be under any obligation to provide
such information to Lenders to the extent acquired by BofA in its individual
capacity and not as Agent hereunder.



13.15.   No Third Party Beneficiaries

.

This Section 13 (except Sections 13.2.1 and 13.9) is not intended to confer any
rights or benefits upon Borrowers or any other Person except Lenders and Agent,
and no Person (including any Borrower) other than Lenders and Agent shall have
any right to enforce any of the provisions of this Section 13 (except Sections
13.2.1 and 13.9) except as expressly provided in Section 13.17. As between
Borrowers and Agent, any action that Agent may take or purport to take on behalf
of Lenders under any of the Loan Documents shall be conclusively presumed to
have been authorized and approved by Lenders as herein provided.



13.16.   Notice of Transfer

.

Agent may deem and treat a Lender party to this Agreement as the owner of such
Lender's portion of the Revolver Loans for all purposes, unless and until a
written notice of the assignment or transfer thereof executed by such Lender has
been received by Agent.



13.17.   Replacement of Certain Lenders

.

If a Lender ("Affected Lender") shall have (i) failed to fund its Pro Rata share
of any Loan requested (or deemed requested) by Borrowers which such Lender is
obligated to fund under the terms of this Agreement and which such failure has
not been cured, (ii) requested compensation from Borrowers under Section 3.7 to
recover increased costs incurred by such Lender (or its parent or holding
company) which are not being incurred generally by the other Lenders (or their
respective parents or holding companies), (iii) delivered a notice pursuant to
Section 3.6 claiming that such Lender is unable to extend LIBOR Loans to
Borrowers for reasons not generally applicable to the other Lenders, (iv)
defaulted in paying or performing any of its obligations to Agent, or (v) failed
or refused to give its consent to any amendment, waiver or action for which
consent of all of the Lenders is required and in respect of which the Required
Lenders have consented, then, in any such case and in addition to any other
rights and remedies that Agent, any other Lender or any Borrower may have
against such Affected Lender, any Borrower or Agent may make written demand on
such Affected Lender (with a copy to Agent in the case of a demand by Borrowers
and a copy to Borrowers in the case of a demand by Agent) for the Affected
Lender to assign, and such Affected Lender shall assign pursuant to one or more
duly executed Assignment and Acceptances within 5 Business Days after the date
of such demand, to one or more Lenders willing to accept such assignment or
assignments, or to one or more Eligible Assignees designated by Agent, all of
such Affected Lender's rights and obligations under this Agreement (including
its Commitment and all Loans owing to it) in accordance with Section 14. Agent
is hereby irrevocably authorized to execute one or more Assignment and
Acceptances as attorney-in-fact for any Affected Lender which fails or refuses
to execute and deliver the same within 5 Business Days after the date of such
demand. The Affected Lender shall be entitled to receive, in cash and
concurrently with execution and delivery of each such Assignment and Acceptance,
all amounts owed to the Affected Lender hereunder or under any other Loan
Document, including the aggregate outstanding principal amount of the Loans owed
to such Lender, together with accrued interest thereon through the date of such
assignment (but excluding any prepayment penalty or termination charge). Upon
the replacement of any Affected Lender pursuant to this Section 13.17, such
Affected Lender shall cease to have any participation in, entitlement to, or
other right to share in the Liens of Agent in any Collateral and such Affected
Lender shall have no further liability to Agent, any Lender or any other Person
under any of the Loan Documents (except as provided in Section 13.6 as to events
or transactions which occur prior to the replacement of such Affected Lender),
including any commitment to make Loans or purchase participations in LC
Obligations. Agent shall have the right at any time, but shall not be obligated
to, upon written notice to any Lender and with the consent of such Lender (which
may be granted or withheld in such Lender's discretion), to purchase for Agent's
own account all of such Lender's right, title and interest in and to this
Agreement, the other Loan Documents and the Obligations (together with such
Lender's interest in the Commitments), for the face amount of the Obligations
owed to such Lender (or such greater or lesser amount as Agent and such Lender
may mutually agree upon).



13.18.   Remittance of Payments and Collections.

13.18.1.   All payments by any Lender to Agent shall be made not later than the
time set forth elsewhere in this Agreement on the Business Day such payment is
due; provided, however, that if such payment is due on demand by Agent and such
demand is made on the paying Lender after 11:00 a.m. on such Business Day, then
payment shall be made by 11:00 a.m. on the next Business Day. Payment by Agent
to any Lender shall be made by wire transfer, promptly following Agent's receipt
of funds for the account of such Lender and in the type of funds received by
Agent; provided, however, that if Agent receives such funds at or prior to 12:00
noon, Agent shall pay such funds to such Lender by 2:00 p.m. on such Business
Day, but if Agent receives such funds after 12:00 noon, Agent shall pay
such funds to such Lender by 2:00 p.m. on the next Business Day.

13.18.2.   With respect to the payment of any funds from Agent to a Lender or
from a Lender to Agent, the party failing to make full payment when due pursuant
to the terms hereof shall, on demand by the other party, pay such amount
together with interest thereon at the Federal Funds Rate. In no event shall
Borrowers be entitled to receive any credit for any interest paid by Agent to
any Lender, or by any Lender to Agent, at the Federal Funds Rate as provided
herein.

13.18.3.   If Agent pays any amount to a Lender in the belief or expectation
that a related payment has been or will be received by Agent from an Obligor and
such related payment is not received by Agent, then Agent shall be entitled to
recover such amount from each Lender that receives such amount. If Agent
determines at any time that any amount received by it under this Agreement or
any of the other Loan Documents must be returned to an Obligor or paid to any
other Person pursuant to any Applicable Law, court order or otherwise, then,
notwithstanding any other term or condition of this Agreement or any of the
other Loan Documents, Agent shall not be required to distribute such amount to
any Lender.

13.19.   Hedging Arrangements

.

Each Lender shall notify Agent if such Lender or any of its Affiliates enters
into a Hedging Agreement with any Borrower within 5 Business Days after
consummation of such transaction, and at Agent's request from time to time,
shall provide such information as Agent may request regarding such Hedging
Agreement, including a mark to market value on each hedging arrangement. If any
Lender shall fail to notify Agent of its Hedging Agreement or if requested by
Agent, its mark to market value on such hedging arrangement, then amounts owing
to such Lender or its Affiliate under such Hedging Agreement shall be paid last
in order under Section 5.6.1.



SECTION 14.   BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS

14.1.   Successors and Assigns

.

This Agreement shall be binding upon and inure to the benefit of Borrowers,
Agent and Lenders and their respective successors and permitted assigns (which,
in the case of Agent, shall include any successor Agent appointed pursuant to
Section 13.8), except that (i) no Borrower shall  have the right to assign its
rights or delegate performance of any of its obligations under any of the Loan
Documents and (ii) any assignment by any Lender must be made in compliance with
Section 14.3. Agent may treat the Person which made any Loan or holds any Note
as the owner thereof for all purposes hereof unless and until such Person
complies with Section 14.3 in the case of an assignment thereof or, in the case
of any other transfer, a written notice of the transfer is filed with Agent. Any
assignee or transferee of any rights with respect to any Note or Loan agrees by
acceptance thereof to be bound by all the terms and provisions of the Loan
Documents. Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the holder of a Note,
shall be conclusive and binding on any subsequent holder, transferee or assignee
of such Note or of any Note or Notes issued in exchange therefor.



14.2.   Participations.

14.2.1.   Permitted Participants; Effect. Any Lender may, in the ordinary course
of its business and in accordance with Applicable Law, at any time sell to one
or more banks or other financial institutions (each a "Participant") a
participating interest in any of the Obligations owing to such Lender, any
Commitment of such Lender or any other interest of such Lender under any of the
Loan Documents. In the event of any such sale by a Lender of participating
interests to a Participant, such Lender's obligations under the Loan Documents
shall remain unchanged, such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Lender shall remain
the holder of its Loans and Commitments for all purposes under the Loan
Documents, all amounts payable by Borrowers under this Agreement and any of the
Notes shall be determined as if such Lender had not sold such participating
interests, and Borrowers and Agent shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
the Loan Documents. If a Lender sells a participation to a Person other than an
Affiliate of such Lender, then such Lender shall give prompt written notice
thereof to Borrowers and Agent. A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 5.9 unless
Borrowers consents to the participation sold to Participant and such Participant
agrees, for the benefit of Borrowers, to comply with Section 5.10 as though such
Participant were a Lender.

14.2.2.   Voting Rights

. Each Lender shall retain the sole right to approve, without the consent of any
Participant, any amendment, modification or waiver of any provision of the Loan
Documents other than an amendment, modification or waiver with respect to any
Loans or Commitment in which such Participant has an interest which forgives
principal, interest or fees or reduces the stated interest rate or the stated
rates at which fees are payable with respect to any such Loan or Commitment,
postpones the Commitment Termination Date, or any date fixed for any regularly
scheduled payment of interest or fees on such Loan or Commitment, or releases
all or substantially all of the Collateral other than pursuant to a Permitted
Asset Disposition or other transaction permitted under this Agreement.

14.2.3.   Benefit of Set-Off

. Each Borrower agrees that each Participant shall be deemed to have the right
of set-off provided in Section 12.4 in respect of its participating interest in
amounts owing under the Loan Documents to the same extent and subject to the
same requirements under this Agreement (including Section 13.5) as if the amount
of its participating interest were owing directly to it as a Lender under the
Loan Documents, provided that each Lender shall retain the right of set-off
provided in Section 12.4 with respect to the amount of participating interests
sold to each Participant. Lenders agree to share with each Participant, and each
Participant by exercising the right of set-off provided in Section 12.4 agrees
to share with each Lender, any amount received pursuant to the exercise of its
right of set-off, such amounts to be shared in accordance with Section 13.5 as
if each Participant were a Lender.

14.2.4.   Notices

. Each Lender shall be solely responsible for notifying its Participants of any
matters relating to the Loan Documents to the extent that any such notice may be
required, and neither Agent nor any other Lender shall have any obligation, duty
or liability to any Participant of any other Lender. Without limiting the
generality of the foregoing, neither Agent nor any Lender shall have any
obligation to give notices or to provide documents or information to a
Participant of another Lender.

14.3.   Assignments.

14.3.1.   Permitted Assignments

. Subject to its compliance with Section 14.3.2, a Lender may, in accordance
with Applicable Law, at any time assign to any Eligible Assignee all or any part
of its rights and obligations under the Loan Documents, so long as (i) each
assignment is of a constant, and not a varying, ratable percentage of all of the
transferor Lender's rights and obligations under the Loan Documents with respect
to the Loans and the LC Obligations and, in the case of a partial assignment, is
in a minimum principal amount of $5,000,000 (unless otherwise agreed by Agent in
its discretion) and integral multiples of $1,000,000in excess of that amount;
(ii) except in the case of an assignment in whole of a Lender's rights and
obligations under the Loan Documents or an assignment by one original signatory
to this Agreement to another such signatory, immediately after giving effect to
any assignment, the aggregate amount of the Commitments retained by the
transferor Lender shall in no event be less than $5,000,000 (unless otherwise
agreed by Agent in its discretion); and (iii) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing contained herein shall limit in any way
the right of a Lender to pledge or assign all or any portion of its rights under
this Agreement or with respect to any of the Obligations to (x) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, (y) direct or indirect contractual counterparties in swap
agreements relating to the Loans, provided that any payment by Borrowers to the
assigning Lender in respect of any assigned Obligations in accordance with the
terms of this Agreement shall satisfy Borrowers' obligations hereunder in
respect of such assigned Obligations to the extent of such payment, and no such
assignment or pledge shall release the assigning Lender from its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
thereto.

14.3.2.   Effect; Effective Date. Upon (i) delivery to Agent of a notice of
assignment substantially in the form attached as Exhibit I hereto, together with
any consents required by Section 14.3.1, and (ii) payment of a $2,500 fee to the
Agent for processing any assignment to an Eligible Assignee that is not an
Affiliate of the transferor Lender, such assignment shall become effective on
the effective date specified in such notice of assignment. The Assignment and
Acceptance shall contain a representation and warranty by the Eligible Assignee
that the assignment evidenced thereby will not result in a non-exempt
"prohibited transaction" under Section 406 of ERISA. On and after the effective
date of such assignment, such Eligible Assignee shall for all purposes be a
Lender party to this Agreement and the other Loan Document executed by the
Lenders and shall have all the rights and obligations of a Lender under the Loan
Documents to the same extent as if it were an original party thereto, and
no further consent or action by Borrowers, Lenders or Agent shall be required to
release the transferor Lender with respect to the Commitment (or portion
thereof) of such Lender and Obligations assigned to such Eligible Assignee.
Without limiting the generality of the foregoing, such Eligible Assignee shall
be subject to and bound by all of the Loan Documents. Upon the consummation of
any assignment to an Eligible Assignee pursuant to this Section 14.3, the
transferor Lender, Agent and Borrowers shall make appropriate arrangements so
that replacement Notes are issued to such transferor Lender and new Notes or, as
appropriate, replacement Notes, are issued to such Eligible Assignee, in each
case in principal amounts reflecting their respective Commitments, as adjusted
pursuant to such assignment. If the transferor Lender shall have assigned all of
its interests, rights and obligations under this Agreement pursuant to
Section 14.3.1, then (i) such transferor Lender shall no longer have any
obligation to indemnify Agent with respect to any transactions, events or
occurrences that transpire after the effective date of such assignment,
(ii) each Eligible Assignee to which such transferor Lender shall make an
assignment shall be responsible to Agent to indemnify Agent in accordance with
this Agreement with respect to transactions, events and occurrences transpiring
on and after the effective date of such assignment to it, and (iii) the
transferor Lender shall continue to be entitled to the benefits of those
provisions of the Loan Documents (including indemnities from Obligors) that
survive Full Payment of the Obligations.

14.3.3.   Dissemination of Information

. Each Borrower authorizes each Lender and Agent to disclose to any Participant,
any Eligible Assignee or any other Person acquiring an interest in the
Loan Documents by operation of law (each a "Transferee"), and any prospective
Transferee, any and all information in Agent's or such Lender's possession
concerning each Borrower, the Subsidiaries of each Borrower or the Collateral,
subject to appropriate confidentiality undertakings on the part of such
Transferee.

14.4.   Tax Treatment

.

If any interest in any Loan Document is transferred to any Transferee that is
organized under the laws of any jurisdiction other than the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 5.10.



SECTION 15.   MISCELLANEOUS

15.1.   Power of Attorney

.

Each Borrower hereby irrevocably designates, makes, constitutes and appoints
Agent (and all Persons designated by Agent) as such Borrower's true and lawful
attorney (and agent-in-fact) and Agent, or Agent's designee, may, without notice
to such Borrower and in either such Borrower's or Agent's name, but at the cost
and expense of Borrowers:



15.1.1.   At such time or times as Agent or said designee, in its discretion,
may determine, endorse such Borrower's name on any Payment Item or other
proceeds of the Collateral (including proceeds of insurance) which come into the
possession of Agent or under Agent's control.

15.1.2.   At any time that an Event of Default exists: (i) demand payment of the
Accounts from the Account Debtors, enforce payment of the Accounts by legal
proceedings or otherwise, and generally exercise all of such Borrower's rights
and remedies with respect to the collection of the Accounts; (ii) settle,
adjust, compromise, discharge or release any of the Accounts or other Collateral
or any legal proceedings brought to collect any of the Accounts or other
Collateral; (iii) sell or assign any of the Accounts and other Collateral upon
such terms, for such amounts and at such time or times as Agent deems advisable;
(iv) take control, in any manner, of any item of payment or proceeds relating to
any Collateral; (v) prepare, file and sign such Borrower's name to a proof of
claim in bankruptcy or similar document against any Account Debtor or to
any notice of Lien, assignment or satisfaction of Lien or similar document in
connection with any of the Collateral; (vi) receive, open and dispose of all
mail addressed to such Borrower and to notify postal authorities to change the
address for delivery thereof to such address as Agent may designate;
(vii) endorse the name of such Borrower upon any Payment Item relating to any
Collateral and deposit the same to the account of Agent for application to the
Obligations; (viii) endorse the name of such Borrower upon any Chattel Paper,
Document, Instrument, invoice, freight bill, bill of lading or similar document
or agreement relating to any Accounts or Inventory of any Obligor and any other
Collateral; (ix) use such Borrower's stationery and sign the name of such
Borrower to verifications of the Accounts and notices thereof to Account
Debtors; (x) use the information recorded on or contained in any data processing
equipment and computer hardware and software relating to any Collateral;
(xi) make and adjust claims under policies of insurance; (xii) sign the name of
such Borrower to and file any proof of claim in an Insolvency Proceeding of any
Account Debtor and on notices of Liens, claims of mechanic's Liens or
assignments or releases of mechanic's Liens securing any Accounts; (xiii) take
all action as may be necessary to obtain the payment of any letter of credit or
banker's acceptance of which such Borrower is a beneficiary; and (xiv) do all
other acts and things necessary, in Agent's determination, to fulfill such
Borrower's obligations under any of the Loan Documents.

15.2.   General Indemnity

.

Whether or not any of the transactions contemplated by any of the Loan Documents
are consummated, each Borrower agrees to indemnify and defend the Indemnitees
and hold the Indemnitees harmless from and against any Claims that may be
instituted or asserted against or are incurred by any of the Indemnitees.
Without limiting the generality of the foregoing, this indemnity shall extend to
any Claims instituted or asserted against or incurred by any of the Indemnitees
(x) under any Environmental Laws or (y) under any Anti-Terrorism Laws, including
any fines assessed against Agent or any Lender by any Governmental Authority as
a result of conduct of an Obligor. Additionally, if any intangibles tax, stamp
tax or recording tax shall be payable by any party on account of the execution
or delivery of this Agreement, or the execution, delivery, issuance or recording
of any of the other Loan Documents, or the creation or repayment of any of
the Obligations hereunder, by reason of any Applicable Law now or hereafter in
effect, Borrowers shall pay (and shall promptly reimburse Agent and Lenders for
their payment of) all such amounts, including any interest and penalties
thereon, and will indemnify and hold Indemnitees harmless from and against all
liability in connection therewith.



15.3.   Survival of and Limitations Upon Indemnities

.

Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, the obligation of each Borrower and each Lender with respect to
each indemnity given by it in this Agreement any shall survive the Full Payment
of the Obligations, the termination of any of the Commitments and the
resignation of Agent. Notwithstanding anything to the contrary contained in this
Agreement, no party shall have any obligation under this Agreement to indemnify
an Indemnitee with respect to any Claim to the extent that it is determined in a
final, non-appealable judgment by a court of competent jurisdiction that such
Claim resulted from the gross negligence or willful misconduct of such
Indemnitee or which constitute indirect, special, consequential or punitive
damages.



15.4.   Modification of Agreement

.

This Agreement may not be modified, altered or amended, except as provided in
Section 13; provided, however, that no consent, written or otherwise, of
Borrowers shall be necessary or required in connection with any amendment of any
of the provisions of Sections 2.3.2, 4.1.3, 5.6, or 13 (other than
Sections 13.2.1, 13.9 and 13.17), or any other provision of this Agreement that
affects only the rights, duties and responsibilities of Lenders and Agent as
among themselves so long as no such amendment imposes any additional obligations
on Borrowers.



15.5.   Severability

.

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under Applicable Law, but if any provision
of this Agreement shall be prohibited by or invalid under Applicable Law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.



15.6.   Cumulative Effect; Conflict of Terms

.

The provisions of the Other Agreements and the Security Documents are hereby
made cumulative with the provisions of this Agreement. Without limiting the
generality of the foregoing, the parties acknowledge that this Agreement and the
other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters and that such limitations,
tests and measures are cumulative and each must be performed, except as may be
expressly stated to the contrary in this Agreement. Except as otherwise provided
in any of the other Loan Documents by specific reference to the applicable
provision of this Agreement, if any provision contained in this Agreement is in
direct conflict with, or inconsistent with, any provision in any of the other
Loan Documents, the provision contained in this Agreement shall govern and
control.



15.7.   Counterparts; Facsimile Signatures

.

This Agreement and any amendments hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts taken together shall constitute but one and the same
instrument. Loan Documents may be executed by facsimile and the effectiveness of
any such Loan Documents and signatures thereon shall, subject to Applicable Law,
have the same force and effect as manually signed originals and shall be binding
on all parties thereto. Agent may require that any such documents and signatures
be confirmed by a manually-signed original thereof, provided that the failure to
request or deliver the same shall not limit the effectiveness of any facsimile
signature.



15.8.   Consent

.

Whenever the consent of Agent or Lenders (or any combination of Lenders) is
required to be obtained under this Agreement or any of the other Loan Documents
as a condition to any action, inaction, condition or event, each party whose
consent is required shall be authorized to give or withhold its consent in its
discretion and to condition its consent upon the giving of additional collateral
security for the Obligations, the payment of money or any other matter.



15.9.   Notices and Communications.

15.9.1.   Except as otherwise provided in Section 4.1.5, all notices, requests
and other communications to or upon a party hereto shall be in writing
(including facsimile transmission or similar writing) and shall be given to such
party at the address or facsimile number for such party on the signature pages
hereof (or, in the case of a Person who becomes a Lender after the date hereof,
at the address shown on the applicable Assignment and Acceptance by which such
Person became a Lender) or at such other address or facsimile number as such
party may hereafter specify for the purpose by notice to Agent and Borrowers in
accordance with the provisions of this Section 15.9.

15.9.2.   Except as otherwise provided in Section 4.1.5, each such notice,
request or other communication shall be effective (i) if given by facsimile
transmission, when transmitted to the facsimile number specified herein for the
noticed party and confirmation of receipt is received, (ii) if given by mail, 3
Business Days after such communication is deposited in the U.S. Mail, with
first-class postage pre-paid, addressed to the noticed party at the address
specified herein, or (iii) if given by personal delivery, when duly delivered
with receipt acknowledged in writing by the noticed party. In no event shall a
voicemail message be effective as a notice, communication or confirmation under
any of the Loan Documents. Notwithstanding the foregoing, no notice to or upon
Agent, Issuing Bank or BofA pursuant to Sections 2.3, 3.1.2, 4.1 or 6.2.2 shall
be effective until after actually received by the individual to whose attention
at Agent such notice is required to be sent. Any written notice, request or
demand that is not sent in conformity with the provisions hereof shall
nevertheless be effective on the date that such notice, request or demand is
actually received by the individual to whose attention at the noticed party such
notice, request or demand is required to be sent. Any notice received by
Borrower Representative shall be deemed to have been received by all Borrowers.

15.9.3.   Electronic mail and (with the permission of the noticed party)
intranet websites may be used only to distribute routine communications, such as
financial statements, Borrowing Base Certificates and other information required
by Sections 10.1.2 and 10.1.3, and to distribute Loan Documents for execution by
the parties thereto, and may not be used for any other purpose as effective
notice under this Agreement or any of the other Loan Documents.

Agent and Lenders shall be authorized to rely and act upon any notices
(including telephonic communications) purportedly given by or on behalf of any
Borrower even if such notices were made in a manner other than as specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified or required herein, or the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Borrowers jointly and severally
agree to indemnify and defend each Indemnitee from all losses, costs, expenses
and liabilities resulting from the reliance by any such Indemnitee on each
telephone communication purportedly given by or on behalf of any Borrower.

15.10.   Performance of Borrowers' Obligations

.

If any Borrower shall fail to discharge any covenant, duty or obligation
hereunder or under any of the other Loan Documents, Agent may, in its discretion
at any time or from time to time, for such Borrower's account and at Borrowers'
expense, pay any amount or do any act required of Borrowers hereunder or under
any of the other Loan Documents or otherwise lawfully requested by Agent to
(i) enforce any of the Loan Documents or collect any of the Obligations,
(ii) preserve, protect, insure or maintain or realize upon any of the
Collateral, or (iii) preserve, defend, protect or maintain the validity or
priority of Agent's Liens in any of the Collateral, including the payment of any
judgment against any Borrower, any insurance premium, any warehouse charge, any
finishing or processing charge, any landlord claim, any other Lien upon or with
respect to any of the Collateral (whether or not a Permitted Lien). All payments
that Agent may make under this Section and all out-of-pocket costs and expenses
(including Extraordinary Expenses) that Agent pays or incurs in connection with
any action taken by it hereunder shall be reimbursed to Agent by Borrowers, on
demand, with interest from the date such payment is made or such costs or
expenses are incurred to the date of payment thereof at the Default Rate
applicable for Revolver Loans that are Base Rate Loans. Any payment made or
other action taken by Agent under this Section shall be without prejudice to any
right to assert, and without waiver of, an Event of Default hereunder and to
without prejudice to Agent's right proceed thereafter as provided herein or in
any of the other Loan Documents.



15.11.   Credit Inquiries

.

Each Borrower hereby authorizes and permits Agent and Lenders (but Agent and
Lenders shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning such Borrower or any of its
Subsidiaries.



15.12.   Time of Essence

.

Time is of the essence of this Agreement, the Other Agreements and the Security
Documents.



15.13.   Indulgences Not Waivers

.

Agent's or any Lender's failure at any time or times hereafter, to require
strict performance by Borrowers of any provision of this Agreement shall not
waive, affect or diminish any right of Agent or any Lender thereafter to demand
strict compliance and performance therewith.



15.14.   Entire Agreement; Exhibits and Schedules

.

This Agreement and the other Loan Documents, together with all other
instruments, agreements and certificates executed by the parties pursuant to any
Loan Document, embody the entire understanding and agreement between the parties
hereto and thereto with respect to the subject matter hereof and thereof and
supersede all prior agreements, understandings and inducements, whether express
or implied, oral or written, regarding the same subject matter. Each of the
Exhibits and each of the Schedules attached hereto are incorporated into this
Agreement and by this reference made a part hereof.



15.15.   Interpretation

.

No provision of this Agreement or any of the other Loan Documents shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party
having, or being deemed to have, structured, drafted or dictated such provision.
The paragraph and section headings are for convenience of reference only and
shall not affect the substantive meaning of any provision of this Agreement.



15.16.   Obligations of Lenders Several

.

The obligations of each Lender hereunder are several, and no Lender shall be
responsible for the obligations or Commitment of any other Lender. Nothing
contained in this Agreement and no action taken by Lenders pursuant hereto shall
be deemed to constitute Lenders to be a partnership, association, joint venture
or any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and each Lender shall be
entitled, to the extent not otherwise restricted hereunder, to protect and
enforce its rights arising out of this Agreement and any of the other Loan
Documents and it shall not be necessary for Agent or any other Lender to be
joined as an additional party in any proceeding for such purpose.



15.17.   Confidentiality

. Agent and Lenders each agrees to take normal and reasonable precautions to
maintain the confidentiality of any information that is delivered or made
available by Borrowers to it (including information made available to Agent or
any Lender in connection with a visit or investigation by any Person
contemplated in Section 10.1.1), for a period of 24 months following the
Commitment Termination Date, except that Agent and any Lender may disclose such
information (i) to their respective Affiliates and individuals employed or
retained by Agent or such Lender who are or are expected to become engaged in
evaluating, approving, structuring, administering or otherwise giving
professional advice with respect to any of the Loans or Collateral, including
any of their respective legal counsel, auditors or other professional advisors;
(ii) to any party to this Agreement from time to time or any Participant,
(iii) pursuant the order of any court or administrative agency, (iv) upon the
request or demand of any regulatory agency or other Governmental Authority
having jurisdiction over Agent or such Lender or in accordance with Agent's or
Lender's regulatory compliance policies, (v) which has ceased to be confidential
other than by an act or omission of Agent or any Lender except as permitted
herein or which becomes available to Agent or any Lender on a nonconfidential
basis from a source other than Obligors, (vi) to the extent reasonably required
in connection with any litigation (with respect to any of the Loan Documents or
any of the transactions contemplated thereby) to which Agent, any Lender or
their respective Affiliates may be a party, (vii) to the extent reasonably
required in connection with the exercise of any remedies hereunder, (viii) to
any actual or proposed Participant, Assignee, counterparty or advisors to any
swap or derivative transactions relating to Obligors and the Obligations, or any
other Transferee of all or part of a Lender's rights hereunder so long as such
Person has agreed in writing to be bound by the provisions of this Section,
(ix) to the National Association of Insurance Commissioners or any similar
organization or to any nationally recognized rating agency that requires access
to information about a Lender's portfolio in connection with ratings issued with
respect to such Lender, (x) to the extent required (on the advice of Agent's or
such Lender's counsel) by Applicable Law, or (xi) with the consent of Borrowers.

15.18.   Certifications Regarding Indentures.

Each Borrower hereby certifies to Agent and Lenders that neither the execution
or performance of this Agreement by Borrowers nor the incurrence of any Debt
pursuant to the terms of this Agreement or any of the other Loan Documents
violates any of the Senior Note Documents or Convertible Note Documents. Each
Borrower further certifies to Agent and Lenders that all Loans collectively
constitute "Senior Indebtedness" under each of the Senior Note Documents and
Convertible Note Documents.

15.19.   Governing Law.

This Agreement has been negotiated, executed and delivered, and shall be deemed
to have been made, in New York, New York and shall be governed by and construed
in accordance with the internal laws (but without regard to conflict of law
principles) of the State of New York, New York, but giving effect to federal
laws relating to national banks.

15.20.   Consent to Forum; Arbitration.

Each Borrower hereby consents to the non-exclusive jurisdiction of any United
States federal court sitting in or with direct or indirect jurisdiction over the
Southern District of New York or in any New York state or superior court sitting
in New York County, New York, in any action, suit or other proceeding arising
out of or relating to this Agreement or any of the other Loan Documents and each
Borrower irrevocably agrees that all claims and demands in respect of any such
action, suit or proceeding may be heard and determined in any such court and
irrevocably waives any objection it may now or hereafter have as to the venue of
any such action, suit or proceeding brought in any such court or that such court
is an inconvenient forum. Nothing herein shall limit the right of Agent or any
Lender to bring proceedings against any Borrower or with respect to any
Collateral in the courts of any other jurisdiction. Any judicial proceeding
commenced by any Borrower against Agent, BofA, any Lender or any holder of any
of the Obligations, or any Affiliate of Agent, BofA, any Lender or any holder of
any Obligations, involving, directly or indirectly, any matter in any way
arising out of, related to or connected with any Loan Document shall be brought
only in a United States federal court sitting in or with direct jurisdiction
over the Southern District of New York, or in any New York state or superior
court sitting in New York County, New York. Nothing in this Agreement shall be
deemed to preclude the enforcement by Agent of any judgment or order obtained in
such forum or the taking of any action under this Agreement to enforce same in
any other appropriate forum or jurisdiction.

15.21.   No Fiduciary Obligation

. Each Borrower acknowledges and agrees that in connection with all aspects of
each transaction contemplated by this Agreement, Borrowers and BofA and any
Affiliate through which BofA may be acting, including, Banc of America
Securities LLC (each, a "Transaction Affiliate") have an arms-length business
relationship that creates no fiduciary duty on the part of BofA or any
Transaction Affiliate and each Borrower expressly disclaims any fiduciary
relationship.

15.22.   Quebec Collateral

For the purposes of creating a solidarité active in accordance with Article 1541
of the Civil Code of Québec between each Lender, taken individually, on the one
hand, and the Agent, on the other hand, each Obligor granting a Lien (hypothec)
to the Agent under the Civil Code of Quebec and each such Lender acknowledge and
agree with the Agent that such Lender and the Agent are hereby conferred the
legal status of solidary creditors of each such Obligor in respect of all
indebtedness, liabilities and other obligations, present and future, owed by
each such Obligor to the Agent and such Lender hereunder and under the other
Loan Documents (collectively, the "Solidary Claim") and that, accordingly, but
subject (for the avoidance of doubt) to Article 1542 of the Civil Code of
Québec, each such Obligor is irrevocably bound towards the Agent and each Lender
in respect of the entire Solidary Claim of the Agent and such Lender. As a
result of the foregoing, the parties hereto acknowledge that the Agent and each
Lender shall at all times have a valid and effective right of action for the
entire Solidary Claim of the Agent and such Lender and the right to give full
acquittance for it. Accordingly, and without limiting the generality of the
foregoing, the Agent, as solidary creditor with each Lender, shall at all times
have a valid and effective right of action in respect of the Solidary Claim and
the right to give a full acquittance for same. By its execution of the Loan
Documents to which it is a party, each such Obligor not a party hereto shall
also be deemed to have accepted the stipulations hereinabove provided. The
parties further agree and acknowledge that such Liens (hypothecs) under the Loan
Documents shall be granted to the Agent, for its own benefit and for the benefit
of the Lenders, as solidary creditor as hereinabove set forth.

For purposes of any Collateral located in Quebec or charged by any deed of
hypothec, "personal property" shall be deemed to include "movable property",
"security interest" shall be deemed to include a "hypothec" and "UCC" shall be
deemed to include "the Civil Code of Quebec".

15.23.   Waivers by Borrowers

. To the fullest extent permitted by Applicable Law, each Borrower waives
(i) the right to trial by jury (which Agent and each Lender hereby also waives)
in any action, suit, proceeding or counterclaim of any kind arising out of or
related to any of the Loan Documents, the Obligations or the Collateral;
(ii) presentment, demand and protest and notice of presentment, protest,
default, non payment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Agent on which
such Borrower may in any way be liable and hereby ratifies and confirms whatever
Agent may do in this regard; (iii) notice prior to taking possession or control
of the Collateral or any bond or security which might be required by any court
prior to allowing Agent to exercise any of Agent's remedies; (iv) the benefit of
all valuation, appraisement and exemption laws; (v) any claim against Agent or
any Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in
respect of any claim for breach of contract or any other theory of liability
arising out of, or the taking of any Enforcement Action; or related to any of
the Loan Documents, any transaction thereunder or the use of the proceeds of any
Loans; and (vi) notice of acceptance hereof. Each Borrower acknowledges that the
foregoing waivers are a material inducement to Agent's and Lender's entering
into this Agreement and that Agent and Lenders are relying upon the foregoing
waivers in its future dealings with Borrowers. Each Borrower warrants and
represents that it has reviewed the foregoing waivers with its legal counsel and
has knowingly and voluntarily waived its jury trial rights following
consultation with legal counsel. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the Court.

[Remainder of page intentionally left blank]

IN WITNESS WHEREOF,

this Agreement has been duly executed and delivered on the day and year
specified at the beginning of this Agreement.



 

 

ATTEST:

/s/ Robert F. Wrobel


Robert F. Wrobel
Secretary




 

BORROWERS

:



ALPHARMA INC.

By:    /s/ Matthew T. Farrell
Matthew T. Farrell
Title: Executive Vice President, Finance
& Chief Financial Officer
Address: One Executive Drive
Fort Lee, NJ 07024
Attention: Chief Legal Officer
Telecopier No.: (201) 592-1481


 

ATTEST:

/s/ Robert F. Wrobel


Robert F. Wrobel
Secretary



ALPHARMA OPERATING CORPORATION

By: /s/ Matthew T. Farrell
Matthew T. Farrell
Title: President
Address: One Executive Drive
Fort Lee, NJ 07024
Attention: Chief Legal Officer
Telecopier No.: (201) 592-1481


ATTEST:


/s/ Robert F. Wrobel
Robert F. Wrobel
Secretary

ALPHARMA USPD INC.


By: /s/ Frederick J. Lynch
Frederick J. Lynch
Title: President & Chief Executive Officer
Address: One Executive Drive
Fort Lee, NJ 07024
Attention: Chief Legal Officer
Telecopier No.: (201) 592-1481


ATTEST:

/s/ Robert F. Wrobel
Robert F. Wrobel
Secretary

Alpharma U.S. Inc.

By: /s/ Matthew T. Farrell
Matthew T. Farrell
Title: President
Address: One Executive Drive
Fort Lee, NJ 07024
Attention: Chief Legal Officer
Telecopier No.: (201) 592-1481

 

ATTEST:

__/s/ Robert F. Wrobel _____________

Robert F. Wrobel

Secretary

G.F. Reilly Company



By: /s/ Matthew T. Farrell
Matthew T. Farrell
Title: President & Chief Executive Officer
Address: One Executive Drive
Fort Lee, NJ 07024
Attention: Chief Legal Officer

Telecopier No.: (201) 592-1481

 

ATTEST:

____/s/ Robert F. Wrobel ___________

Robert F. Wrobel

Secretary

Parmed Pharmaceuticals, Inc.



By: /s/ Frederick J. Lynch

Frederick J. Lynch

Title: President & Chief Executive Officer

Address: One Executive Drive

Fort Lee, NJ 07024_________

Attention: Chief Legal Officer

Telecopier No.: (201) 592-1481

 

ATTEST:

_/s/ Christopher J.N. Towner_________

Christopher J.N. Towner

Secretary

Alpharma Euro Holdings Inc.



By: /s/ Einar Thorstensen_________

Einar Thorstensen

Title: President

Address: One Executive Drive

Fort Lee, NJ 07024_________

Attention: Chief Legal Officer

Telecopier No.: (201) 592-1481

 

ATTEST:

_/s/ Christopher J.N. Towner_________

Christopher J.N. Towner

Secretary

Alpharma (Bermuda) Inc.



By: /s/ Einar Thorstensen_________

Einar Thorstensen

Title: President

Address: One Executive Drive

Fort Lee, NJ 07024_________

Attention: Chief Legal Officer

Telecopier No.: (201) 592-1481

 

 

 

ATTEST:

_/s/ Christopher J.N. Towner_________

Christopher J.N. Towner

Secretary

Alpharma USHP Inc.



By: By: __/s/ Einar Thorstensen_______

Einar Thorstensen

Title: President

Address: One Executive Drive

Fort Lee, NJ 07024_________

Attention: Chief Legal Officer

Telecopier No.: (201) 592-1481

 

 

ATTEST:

___/s/ Robert F. Wrobel _____________

Robert F. Wrobel

Secretary

Alpharma Animal Health Company



By: /s/ Carol Wrenn ______

Carol Wrenn

Title: President

Address: One Executive Drive

Fort Lee, NJ 07024_________

Attention: Chief Legal Officer

Telecopier No.: (201) 592-1481

 

ATTEST:

__/s/ Robert F. Wrobel ______________

Robert F. Wrobel

Secretary

Mikjan Corporation



By: /s/ Matthew T. Farrell

Matthew T. Farrell

Title: President & Chief Executive Officer

Address: One Executive Drive

Fort Lee, NJ 07024_________

Attention: Chief Legal Officer

Telecopier No.: (201) 592-1481

 

ATTEST:

_/s/ Christopher J.N. Towner_________

Christopher J.N. Towner

Secretary

Alpharma Holdings Inc.

By: /s/ Einar Thorstensen_________

Einar Thorstensen

Title: President

Address: One Executive Drive

Fort Lee, NJ 07024_________

Attention: Chief Legal Officer

Telecopier No.: (201) 592-1481

 

 

 

 

ATTEST:

_/s/ Christopher J.N. Towner_________
Christopher J.N. Towner
Secretary


Alpharma Pharmaceuticals Inc.



By: /s/ Einar Thorstensen_________

Einar Thorstensen

Title: President
Address: One Executive Drive
Fort Lee, NJ 07024_________
Attention: Chief Legal Officer
Telecopier No.: (201) 592-1481


 

ATTEST:

__/s/ Robert F. Wrobel ______________

Robert F. Wrobel

Secretary

Purepac Pharmaceutical Holdings, Inc.



By: ___/s/ Frederick J. Lynch_________

Frederick J. Lynch

Title: President & Chief Executive Officer

Address: One Executive Drive

Fort Lee, NJ 07024_________

Attention: Chief Legal Officer

Telecopier No.: (201) 592-1481

 

 

ATTEST:

__/s/ Robert F. Wrobel ______________

Robert F. Wrobel

Secretary

Alpharma Branded Products Division Inc.



By: /s/ Ronald Warner

Ronald Warner

Title: President & Chief Executive Officer

Address: One Executive Drive

Fort Lee, NJ 07024_________

Attention: Chief Legal Officer

Telecopier No.: (201) 592-1481

 

ATTEST:

___/s/ Robert F. Wrobel _____________

Robert F. Wrobel

Secretary

Purepac Pharmaceutical Co.



By: /s/ Frederick J. Lynch

Frederick J. Lynch

Title: President & Chief Executive Officer

Address: One Executive Drive

Fort Lee, NJ 07024_________

Attention: Chief Legal Officer

Telecopier No.: (201) 592-1481

 

 

 

ATTEST:

_/s/ Robert F. Wrobel_______________

Robert F. Wrobel

Secretary

Alpharma Investment Inc.

By: /s/ Matthew T. Farrell

Matthew T. Farrell

Title: President & Chief Executive Officer

Address: One Executive Drive

Fort Lee, NJ 07024_________

Attention: Chief Legal Officer

Telecopier No.: (201) 592-1481

 

 

 

Revolver Commitment: $175,000,000.00

Term Loan Commitment: $35,000,000.00

LENDER

:



BANK OF AMERICA, N.A.

, as a Lender and Issuing Bank



By: /s/ John M. Olsen

Title: Vice President

LIBOR Lending Office:

Address:

Suite 800, 300 Galleria Parkway, N.W.

Atlanta, Georgia 30339

Attention: Office Head

Telecopier No.: (770) 859-2483

 

AGENT

:



BANK OF AMERICA, N.A.

,



As Agent

By: /s/ John M. Olsen

Title: Vice President

Address:

Suite 800, 300 Galleria Parkway, N.W.

Atlanta, Georgia 30339

Attention: Office Head

Telecopier No.: (770) 859-2483

 